EXHIBIT 10.1

EXECUTION VERSION

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
June 5, 2020 (this “Amendment Agreement”), amending the Existing Credit
Agreement (as defined below), is made by and among Rayonier A.M. Products Inc.
(“Products”), as a borrower, and Rayonier Performance Fibers, LLC (“Performance
Fibers”), as a borrower (each a “Borrower” and together the “Borrowers”),
Rayonier Advanced Materials Inc. (“Holdings”), as a guarantor, and the
subsidiaries of Holdings party hereto, as guarantors (the “Subsidiary
Guarantors”, and together with Holdings, the “Guarantors”, and the Guarantors
together with the Borrowers, the “Loan Parties”, and each a “Loan Party”), the
Existing Lenders (as defined below) party hereto, the Existing Voting
Participants (as defined below) party hereto, and Bank of America, N.A., as
administrative agent and collateral agent for the Lenders (in such capacities,
the “Administrative Agent”). Unless otherwise defined herein, terms defined in
the Amended Credit Agreement (as defined below) and used herein shall have the
meanings given to them in the Amended Credit Agreement.

WHEREAS, (i) the Borrowers, Holdings and the Subsidiary Guarantors, (ii) Bank of
America, N.A. (“Bank of America”), Wells Fargo Bank, National Association and
CoBank, ACB (“CoBank”), as L/C Issuers (as defined in the Existing Credit
Agreement), Bank of America, as Swing Line Lender (as defined in the Existing
Credit Agreement), and the banks and other financial institutions party to the
Existing Credit Agreement as Lenders (as defined in the Existing Credit
Agreement) (this clause (ii), collectively, the “Existing Lenders”), and
(iii) the Administrative Agent are all parties to that certain Amended and
Restated Credit Agreement, dated as of November 17, 2017 (as amended pursuant to
that certain First Amendment to Amended and Restated Credit Agreement, dated as
of September 30, 2019, and as further amended from time to time prior to the
date hereof, the “Existing Credit Agreement”);

WHEREAS, Products has requested certain amendments to the Existing Credit
Agreement, and whereas in consideration for such Amendments, the Existing
Lenders party hereto (the “Consenting Lenders”) and the Voting Participants (as
defined in the Existing Credit Agreement) (the “Existing Voting Participants”)
party hereto (the “Consenting Voting Participants”) have requested, and Products
and the other Loan Parties have agreed, to make certain other changes to the
Existing Credit Agreement and to undertake the other actions set forth herein;
and

WHEREAS, in order to effect the foregoing, Holdings, the Borrowers and the other
parties hereto (including Consenting Lenders and Consenting Voting Participants
constituting the “Required Lenders”, the “Required Revolving Lenders” and each
“L/C Issuer”, under, and in each case as defined in, the Existing Credit
Agreement) desire to amend, as of the Second Amendment Effective Date (as
defined below), the Existing Credit Agreement subject to the terms and
conditions set forth herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Amendments. Effective as of the Second Amendment Effective Date:

(a) The Existing Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text), as set forth in Annex I hereto
(the Existing Credit Agreement, as so amended by the Amendments (as defined
below), the “Amended Credit Agreement”).

(b) Each of the applicable Exhibits to the Existing Credit Agreement is hereby
replaced with the correspondingly numbered Exhibits attached to Annex II hereto,
and the new Exhibit P (Form of Monthly Pricing Summary) and Exhibit Q (Form of
Monthly Forecast Summary) are hereby added to the Amended Credit Agreement in
the form attached to Annex III hereto.

The amendments and other modifications set forth in the immediately preceding
clauses (a) and (b) are referred to collectively as the “Amendments”.

Section 2. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent, the Lenders and the Voting Participants on
the Second Amendment Effective Date that:

(a) Such Loan Party has the power and authority to execute and deliver this
Amendment Agreement, and to perform its obligations hereunder and under the
Amended Credit Agreement. The execution and delivery by such Loan Party of this
Amendment Agreement, and the performance of its obligations hereunder and under
the Amended Credit Agreement have been duly authorized by all necessary
corporate, stockholder, partnership or limited liability company action required
to be obtained by such Loan Party, and this Amendment Agreement and the Amended
Credit Agreement each constitute a legal, valid and binding obligation of such
Loan Party enforceable against such Loan Party in accordance with its respective
terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

(b) As of the Second Amendment Effective Date, immediately after giving effect
to this Amendment Agreement, no Event of Default or Default has occurred and is
continuing.

(c) The representations and warranties of such Loan Party contained in Article
IV of the Amended Credit Agreement are true and correct in all material respects
on and as of the Second Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date), and except to the extent such
representations and warranties are qualified with “materiality” or “Material
Adverse Effect” or similar terms, in which case such representations and
warranties shall be true and correct in all respects.

 

2



--------------------------------------------------------------------------------

Section 3. Effectiveness of this Amendment Agreement and the Amendments. The
effectiveness of this Amendment Agreement and the Amendments set forth herein
are subject to the satisfaction of the following conditions precedent (the date
on which all of such conditions shall first be satisfied (or waived in
accordance with Section 11.01 of the Existing Credit Agreement), the “Second
Amendment Effective Date”):

(a) The Administrative Agent’s (or its counsel’s) receipt of the following:

(i) a counterpart of this Amendment Agreement duly executed and delivered by
(x) each of the Loan Parties, (y) the Administrative Agent, and (z) Consenting
Lenders and Consenting Voting Participants constituting the Required Lenders (as
defined in the Existing Credit Agreement), the Required Revolving Lenders (as
defined in the Existing Credit Agreement) and each L/C Issuer (as defined in the
Existing Credit Agreement); and

(ii) an officer’s certificate, signed by a Responsible Officer of Products
certifying as to the matters set forth in Sections 2(a), 2(b) and 2(c) hereof.

(b) The Administrative Agent’s (or its counsel’s) receipt of the following:

(i) (A) a copy of the articles or certificate of incorporation, certificate of
partnership, articles or certificate of organization or other similar formation
document, instrument or agreement, as the case may be, of each Loan Party,
including all amendments thereto, certified as of a recent date by the
appropriate governmental officer in its jurisdiction of formation (or if there
is no such governmental officer, its Secretary or Assistant Secretary or similar
officer), and (B) a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of the jurisdiction of its
organization) of each Loan Party as of a recent date from such governmental
officer (or such Secretary, Assistant Secretary or similar officer);

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Second Amendment Effective Date and certifying,

(A) that attached thereto is a true and complete copy of the by-laws (or
equivalent organizational document) of such Loan Party as in effect on the
Second Amendment Effective Date and at all times since a date prior to the date
of the resolutions described in clause (B) immediately below;

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (and/or resolutions or actions of any other
comparable body) of such Loan Party, authorizing the execution, delivery and
performance of this Amendment Agreement (if applicable), and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the Second Amendment Effective Date;

(C) that the articles or certificate of incorporation, certificate of
partnership, articles or certificate of organization or other similar formation
document, instrument or agreement, as the case may be, of such Loan Party have
not been amended since the date of the last amendment thereto disclosed pursuant
to clause (i)(A) above; and

 

3



--------------------------------------------------------------------------------

(D) as to the incumbency and specimen signature of each officer executing this
Amendment Agreement (if applicable); and

(iii) a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above;

provided, that in lieu of delivering the organizational documents required by
clauses (i)(A) and (ii)(A) and the incumbency and specimen signature delivered
to the Administrative Agent pursuant to Section 3(b)(iii) and providing the
certification required by clause (ii)(C) and (ii)(D), Holdings may deliver a
certificate of a Responsible Officer certifying that there have been no
amendments to those organizational documents previously delivered to the
Administrative Agent pursuant to Section 3(b)(i)(A) and Section 3(b)(ii)(A) of
the First Amendment or the incumbency and specimen signature delivered to the
Administrative Agent pursuant to Section 3(b)(iii) of the First Amendment.

(c) The Administrative Agent shall have received an amendment fee from (or on
behalf of) Products (the “Amendment Fee”) for the ratable account of each
(without duplication) Consenting Lender and Consenting Voting Participant in an
amount equal to 0.30% of the aggregate principal amount of the outstanding Term
Loans (as defined in the Existing Credit Agreement) and Commitments (as defined
in the Existing Credit Agreement), both used and unused (without duplication),
held by each such Consenting Lender or Consenting Voting Participant, as
applicable, (in each case measured immediately after giving effect to this
Amendment Agreement), which Amendment Fee shall be payable in cash on (and
subject to the occurrence of) the Second Amendment Effective Date in immediately
available funds.

(d) Products shall have paid all reasonable and documented fees and reasonable
and documented out-of-pocket costs and expenses to the Administrative Agent, for
itself and on behalf of the Lenders, its New York counsel (Shearman & Sterling
LLP) and its Canadian counsel (Norton Rose Fulbright Canada S.E.N.C.R.L., s.r.l.
/ LLP), the financial advisor retained by counsel to the Administrative Agent
(Conway MacKenzie), and counsel to CoBank, in its capacity as a Lender, Farm
Credit Lender and representative of the Voting Participants (Moore & Van Allen
PLLC), on the Second Amendment Effective Date, in each case for which Products
has received an invoice at least two Business Days prior to the date hereof
(provided, that such invoice may reflect an estimate and/or only costs processed
to date and shall not thereafter preclude a final settling of accounts between
Products and the Administrative Agent or between Products and CoBank, as
applicable, including with respect to such fees, costs or expenses incurred
prior to the Second Amendment Effective Date).

(e) The Administrative Agent shall have received a favorable written legal
opinion of Wachtell, Lipton, Rosen & Katz, New York counsel to the Loan Parties
(A) dated the Second Amendment Effective Date and (B) addressed to each L/C
Issuer, the Administrative Agent, the Collateral Agent and the Lenders.

(f) The Administrative Agent shall have received the monthly forecast summary
for the Fiscal Month ending in April 30, 2020, prepared in accordance with the
requirements of Section 6.04(c)(4) of the Amended Credit Agreement.

 

4



--------------------------------------------------------------------------------

For purposes of determining compliance with the conditions specified in this
Section 3, each Consenting Lender and each Consenting Voting Participant shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Consenting Lender or a Consenting Voting
Participant, unless the Administrative Agent shall have received notice from
such Consenting Lender or a Consenting Voting Participant prior to the
occurrence of the Second Amendment Effective Date specifying its objection
thereto.

Section 4. Reaffirmation of Guaranty and Security. Each Guarantor consents to
the execution and delivery by each Borrower of this Amendment Agreement and the
consummation of the transactions described herein, and ratifies and confirms the
terms of the Guaranty to which such Guarantor is a party. Each Guarantor
acknowledges that, notwithstanding anything to the contrary contained herein or
in any other Loan Document, the Guaranty to which such Guarantor is a party
(a) is and shall continue to be a primary obligation of such Guarantor, (b) is
and shall continue to be an unconditional guaranty of payment, and (c) is and
shall continue to be in full force and effect, in each case in accordance with
its terms (as amended hereby). Each Loan Party hereby ratifies and reaffirms all
of its payment and performance obligations, contingent or otherwise, under each
of the Loan Documents (as amended hereby) to which it is a party. Each Loan
Party hereby reaffirms each grant of a Lien on its property made pursuant to the
Loan Documents (including, without limitation, pursuant to the Security
Documents) and confirms that such Liens continue to secure the Obligations,
including under the Loan Documents, in each case subject to the terms thereof as
amended hereby.

Section 5. [Reserved].

Section 6 Release. In consideration of the mutual agreements contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Borrower, Holdings and each Subsidiary
Guarantor, in each case on behalf of itself, its respective Subsidiaries and
each of its and their respective successors, assigns and other legal
representatives, hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges the Administrative Agent, the Consenting Lenders
and the Consenting Voting Participants and each of their respective successors
and assigns and their present and former shareholders, predecessors, directors,
officers, attorneys, employees, agents and other representatives and their
affiliates (collectively, the “Lender Releasees”) of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set off, demands
and liabilities whatsoever of every name and nature, known or unknown, suspected
or unsuspected, both at law and in equity, which Holdings, any Borrower, any
Subsidiary Guarantor, their respective Subsidiaries, or any of their respective
successors, assigns or other legal representatives may now or hereafter own,
hold, have or claim to have against the Lender Releasees or any of them for,
upon or by reason of any circumstance, action, cause or thing whatsoever which
has arisen at any time on or prior to the date of this Amendment Agreement for
or on account of, or in relation to or in any way in connection with any of the
Existing Credit Agreement, the Amended Credit Agreement or any of the other Loan
Documents or transactions thereunder or related thereto, except for claims that
are determined by

 

5



--------------------------------------------------------------------------------

a court of competent jurisdiction in a final judgment not subject to appeal to
have arisen out of or resulted from fraud, gross negligence or willful
misconduct on the part of such Lender Releasee. Each of Holdings, each Borrower
and each Subsidiary Guarantor understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

Section 7. Effect of Amendment. (a) Except as expressly set forth herein or in
the Amended Credit Agreement, this Amendment Agreement shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lenders, Voting Participants or the Administrative
Agent under the Existing Credit Agreement or any other Loan Document and shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement
or any other provision of the Existing Credit Agreement or of any other Loan
Document, all of which, subject to the terms of the Amended Credit Agreement,
are ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle Holdings and the Borrowers to
a future consent to, or a waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Existing Credit Agreement, the Amended Credit Agreement or any other Loan
Document in similar or different circumstances.

(b) On and after the Second Amendment Effective Date, each reference in the Loan
Documents to the “Credit Agreement” shall be deemed a reference to the Amended
Credit Agreement.

(c) This Amendment Agreement shall constitute a “Loan Document” for all purposes
of the Amended Credit Agreement and the other Loan Documents.

(d) Each of the Administrative Agent, each Consenting Lender, each Consenting
Voting Participant and each Loan Party expressly acknowledge that it is not its
intention that this Amendment Agreement or any of the other Loan Documents
executed or delivered pursuant hereto constitute a novation of any of the
obligations, covenants, grants of Liens or agreements contained in the Existing
Credit Agreement or any other Loan Document (as defined in the Existing Credit
Agreement), but rather constitute a modification thereof or supplement thereto
pursuant to the terms contained herein and therein. The Existing Credit
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement), in each case as amended, modified or supplemented hereby, shall be
deemed to be continuing agreements among the parties thereto, and all documents,
instruments, and agreements delivered, as well as all Liens (as defined in the
Existing Credit Agreement) created, pursuant to or in connection with the
Existing Credit Agreement and the other Loan Documents (as defined in the
Existing Credit Agreement) shall remain in full force and effect, each in
accordance with its terms (as amended, modified or supplemented by this
Amendment Agreement), unless such document, instrument, or agreement has
otherwise been terminated or has expired in accordance with or pursuant to the
terms of this Amendment Agreement or such document, instrument, or agreement or
as otherwise agreed by the required parties hereto or thereto.

 

6



--------------------------------------------------------------------------------

Section 8. Submission to Jurisdiction. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY VOTING PARTICIPANT, ANY L/C ISSUER OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AMENDMENT AGREEMENT OR THE TRANSACTIONS RELATING
HERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AMENDMENT AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
LENDER, VOTING PARTICIPANT OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AGREEMENT AGAINST PRODUCTS OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

Section 9. Headings. Section headings in this Amendment Agreement are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of this Amendment Agreement.

Section 10. Execution in Counterparts. This Amendment Agreement and any
document, amendment, approval, consent, information, notice, certificate,
request, statement, disclosure or authorization related to this Amendment
Agreement (each a “Communication”), including Communications required to be in
writing, may be in the form of an Electronic Record (as defined below) and may
be executed using Electronic Signatures (as defined below). Each of the parties
hereto agrees that any Electronic Signature on or associated with any
Communication shall be valid and binding on the applicable party to the same
extent as a manual, original signature, and that any Communication entered into
by Electronic Signature, will constitute the legal, valid and binding obligation
of such party enforceable against such party in accordance with the terms
thereof to the same extent as if a manually executed original signature was
delivered. Any Communication may be executed in as many counterparts as
necessary or convenient, including both paper and electronic counterparts, but
all such counterparts are one and the same Communication. For the avoidance of
doubt, the authorization under this paragraph may include, without limitation,
use or acceptance by the Loan Parties, the Administrative Agent and each of the
Lenders and other Secured Parties of a manually signed paper Communication which
has been converted into electronic form (such as scanned into PDF format), or an
electronically signed Communication converted into another format, for
transmission, delivery and/or retention. The Administrative Agent and each of
the Loan Parties, Lenders and other Secured Parties may, at its option, create
one or more copies of any

 

7



--------------------------------------------------------------------------------

Communication in the form of an imaged Electronic Record (“Electronic Copy”),
which shall be deemed created in the ordinary course of the such Person’s
business, and destroy the original paper document. All Communications in the
form of an Electronic Record, including an Electronic Copy, shall be considered
an original for all purposes, and shall have the same legal effect, validity and
enforceability as a paper record. Notwithstanding anything contained herein to
the contrary, the Administrative Agent is under no obligation to accept an
Electronic Signature in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided,
further, without limiting the foregoing, (a) to the extent the Administrative
Agent has agreed to accept such Electronic Signature, the Loan Parties, the
Administrative Agent and each of the Lenders and other Secured Parties shall be
entitled to rely on any such Electronic Signature purportedly given by or on
behalf of any party hereto without further verification and (b) upon the request
of the Administrative Agent or any Lender, any Electronic Signature shall be
promptly followed by such manually executed counterpart. For purposes hereof,
“Electronic Record” and “Electronic Signature” shall have the meanings assigned
to them, respectively, by 15 USC §7006, as it may be amended from time to time.

Section 11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 12. Governing Law. THIS AMENDMENT AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS
OF ANOTHER JURISDICTION.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Amended and Restated Credit Agreement as of the date first written above.

 

RAYONIER ADVANCED MATERIALS INC.

RAYONIER A.M. CHINA LIMITED

RAYONIER A.M. FAR EAST LTD.

RAYONIER A.M. INVESTMENTS USA II INC.

RAYONIER A.M. PAPERBOARD SALES INC.

RAYONIER A.M. PRODUCTS INC.

RAYONIER A.M. PROPERTIES LLC

RAYONIER A.M. SALES AND TECHNOLOGY INC.

RAYONIER ADVANCED MATERIALS INDUSTRIES LTD.

RAYONIER PERFORMANCE FIBERS, LLC

By:  

/s/ Frank A. Ruperto

  Name: Frank A. Ruperto   Title: Executive Vice President SOUTHERN WOOD
PIEDMONT COMPANY By:  

/s/ William R. Manzer

  Name: William R. Manzer   Title: President TEMBEC LAND COMPANY LLC By:  

/s/ Carla Yetter

  Name: Carla Yetter   Title: Manager

RAYONIER A.M. CANADA ENTERPRISES INC.

RAYONIER A.M. CONSTRUCTION COMPANY INC.

SPRUCE FALLS ACQUISITION CORP.

By:  

/s/ Jared Rollins

  Name: Jared Rollins   Title: Assistant Treasurer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

RAYONIER A.M. CANADA G.P.

 

By: Rayonier A.M. Canada Industries Inc., its managing partner

By:  

/s/ Jared Rollins

  Name: Jared Rollins   Title: Assistant Treasurer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, Lender, L/C Issuer and Swing
Line Lender By:  

/s/ Sophie Lee

  Name: Sophie Lee   Title: Director

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

COBANK, ACB, as Lender and L/C Issuer By:  

/s/ Justin Barr

  Name: Justin Barr   Title: Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as a Lender and L/C Issuer By:  

/s/ Travis Robins

  Name: Travis Robins   Title: Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO A&R CREDIT AGT (RYAM)]



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as a Lender By:  

/s/ Samantha Stone

  Name: Samantha Stone   Title: Vice President By:  

/s/ Mita Zalavadia

  Name: Mita Zalavadia   Title: Assistant Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO A&R CREDIT AGT (RAYONIER)]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Antje Focke

  Name: Antje Focke   Title: Executive Director

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO A&R CREDIT AGT (RAYONIER)]



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as a Lender By:  

/s/ Donna DeMagistris

  Name: Donna DeMagistris   Title: Authorized Signatory

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO A&R CREDIT AGT (RAYONIER)]



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender By:  

/s/ Wendy M. Nelson

  Name: Wendy M. Nelson   Title: Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO A&R CREDIT AGT (RAYONIER)]



--------------------------------------------------------------------------------

TD Bank, N.A. as a Lender By:  

/s/ Charles S. Flint

  Name: Charles S. Flint   Title: Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO A&R CREDIT AGT (RAYONIER)]



--------------------------------------------------------------------------------

Truist Bank as successor by merger to SunTrust Bank as a Lender By:  

/s/ Juan De Jesus-Caballero

  Name: Juan De Jesus-Caballero   Title: Senior Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO A&R CREDIT AGT (RAYONIER)]



--------------------------------------------------------------------------------

AgCountry Farm Credit Services, FLCA as a Voting Participant By:  

/s/ Lisa Caswell

  Name: Lisa Caswell   Title: Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO A&R CREDIT AGT (RAYONIER)]



--------------------------------------------------------------------------------

AGFIRST FARM CREDIT BANK, as a Voting Participant By:  

/s/ Steven J. O’Shea

  Name: Steven J. O’Shea   Title: Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO A&R CREDIT AGT (RAYONIER)]



--------------------------------------------------------------------------------

AMERICAN AGCREDIT, FLCA, as a Voting Participant By:  

/s/ Michael J. Balok

  Name: Michael J. Balok   Title: Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO A&R CREDIT AGT (RAYONIER)]



--------------------------------------------------------------------------------

COMPEER FINANCIAL, FLCA, as a Voting Participant By:  

/s/ Betty Janelle

  Name: Betty Janelle   Title: Director, Capital Markets

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO A&R CREDIT AGT (RAYONIER)]



--------------------------------------------------------------------------------

Farm Credit Bank of Texas, as a Voting Participant By:  

/s/ Luis M. H. Requejo

  Name: Luis M. H. Requejo   Title: Director Capital Markets

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO A&R CREDIT AGT (RAYONIER)]



--------------------------------------------------------------------------------

Farm Credit East, ACA, as a Voting Participant By:  

/s/ Eric Pohlman

  Name: Eric Pohlman   Title: Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO A&R CREDIT AGT (RAYONIER)]



--------------------------------------------------------------------------------

Farm Credit Services of America, FLCA as a Voting Participant By:  

/s/ Nick King

  Name: Nick King   Title: Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO A&R CREDIT AGT (RAYONIER)]



--------------------------------------------------------------------------------

FARM CREDIT WEST, FLCA as a Voting Participant By:  

/s/ Nathan Garcin

  Name: Nathan Garcin   Title: Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO A&R CREDIT AGT (RAYONIER)]



--------------------------------------------------------------------------------

NORTHWEST FARM CREDIT SERVICES, FLCA, as a Voting Participant By:  

/s/ Jeremy A. Roewe

  Name: Jeremy A. Roewe   Title: Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO A&R CREDIT AGT (RAYONIER)]



--------------------------------------------------------------------------------

YOSEMITE LAND BANK, FLCA as a Voting Participant By:  

/s/ Steven M. Mizuno

  Name: Steven M. Mizuno   Title: SVP-Credit Administration

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO A&R CREDIT AGT (RAYONIER)]



--------------------------------------------------------------------------------

Annex I

Amended Credit Agreement



--------------------------------------------------------------------------------

Annex II

Certain Exhibits to Amended Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT C

BORROWING REQUEST

[On file with Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF COMPLIANCE CERTIFICATE

[On file with Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF MONTHLY REPORT

[On file with Administrative Agent]



--------------------------------------------------------------------------------

Annex III

Exhibit P (Form of Monthly Pricing Summary)

and

Exhibit Q (Form of Monthly Forecast Summary)

to Amended Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT P

FORM OF MONTHLY PRICING SUMMARY

[On file with Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT Q

FORECAST SUMMARY

[On file with Administrative Agent]



--------------------------------------------------------------------------------

CONFORMED FOR SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT,

DATED AS OF JUNE 5, 2020

ANNEX I

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of the Restatement Date

among

RAYONIER A.M. PRODUCTS INC.,

as Products and as a Borrower,

RAYONIER PERFORMANCE FIBERS, LLC,

as Performance Fibers and as a Borrower,

THE DESIGNATED BORROWERS

FROM TIME TO TIME PARTY HERETO,

RAYONIER ADVANCED MATERIALS INC.,

as Holdings and as a Guarantor,

THE SUBSIDIARY LOAN PARTIES FROM TIME TO TIME PARTY HERETO,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

COBANK, ACB,

WELLS FARGO SECURITIES, LLC,

JPMORGAN CHASE BANK, N.A.,

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Bookrunners

COBANK, ACB,

WELLS FARGO SECURITIES, LLC,

JPMORGAN CHASE BANK, N.A.

and

SUNTRUST BANK,

as Co-Syndication Agents

PNC BANK, NATIONAL ASSOCIATION,

TD BANK, N.A.

and

DNB CAPITAL LLC,

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        

Page

  ARTICLE I

 

DEFINITIONS

 

Section 1.01

  Defined Terms      1  

Section 1.02

  Terms Generally      8183  

Section 1.03

  Letter of Credit Amounts      8284  

Section 1.04

  Rounding      85  

Section 1.05

  Exchange Rates; Ratio and Basket Calculations      85   ARTICLE II

 

THE CREDITS

 

Section 2.01

  Commitments      8487  

Section 2.02

  Loans and Borrowings      8587  

Section 2.03

  Requests for Borrowings      8688  

Section 2.04

  Swing Line Loans      8790  

Section 2.05

  Letters of Credit.      93  

Section 2.06

  Funding of Borrowings      109  

Section 2.07

  Interest Elections      107110  

Section 2.08

  Termination and Reduction of Commitments      111  

Section 2.09

  Agreement to Repay Loans; Evidence of Debt      110113  

Section 2.10

  Repayment of Loans      111114  

Section 2.11

  Prepayment of Loans      116  

Section 2.12

  Fees      118121  

Section 2.13

  Interest      119122  

Section 2.14

  Payments Generally; Pro Rata Treatment; Sharing of Set offs      120123  

Section 2.15

  Incremental Commitments      123125  

Section 2.16

  Cash Collateral      128131  

Section 2.17

  Defaulting Lenders      129132  

Section 2.18

  Refinancing Debt      132135  

Section 2.19

  Designated Borrowers      134137   ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.01

  Taxes      135137  

Section 3.02

  Illegality      139142  

Section 3.03

  Inability to Determine Rates      140142  

Section 3.04

  Increased Costs      142145  

Section 3.05

  Compensation for Losses      144147  

Section 3.06

  Mitigation Obligations; Replacement of Lenders      145148  

Section 3.07

  Survival      145148  



--------------------------------------------------------------------------------

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.01

  Organization; Powers      146148  

Section 4.02

  Authorization      146149  

Section 4.03

  Enforceability      146149  

Section 4.04

  Governmental Approvals      149  

Section 4.05

  Financial Statements      147150  

Section 4.06

  No Material Adverse Effect      150  

Section 4.07

  Title to Properties; Possession Under Leases      150  

Section 4.08

  Subsidiaries      148151  

Section 4.09

  Litigation; Compliance with Laws      151  

Section 4.10

  Federal Reserve Regulations      149152  

Section 4.11

  Investment Company Act      149152  

Section 4.12

  Use of Proceeds      149152  

Section 4.13

  Taxes      150152  

Section 4.14

  No Material Misstatements      150153  

Section 4.15

  Employee Benefit Plans      151154  

Section 4.16

  Environmental Matters      152154  

Section 4.17

  Security Documents      155  

Section 4.18

  [Reserved] 155 No EEA Financial Institution      154157  

Section 4.19

  Solvency      154157  

Section 4.20

  Labor Matters      154157  

Section 4.21

  Insurance      155157  

Section 4.22

  [Reserved]      155158  

Section 4.23

  Intellectual Property; Licenses, etc      155158  

Section 4.24

  Senior Debt      155158  

Section 4.25

  OFAC      155158  

Section 4.26

  Anti-Corruption Laws      155158   ARTICLE V

 

CONDITIONS OF LENDING

 

Section 5.01

  Restatement Date      156159  

Section 5.02

  [Reserved]      156159  

Section 5.03

  [Reserved]      156159  

Section 5.04

  [Reserved]      156159  

Section 5.05

  All Credit Events      156159  

Section 5.06

  Initial Revolving Facility Loan to Each Designated Borrower      158160  
ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Section 6.01

  Existence; Businesses and Properties      159162  

Section 6.02

  Insurance      162  

Section 6.03

  Taxes      160163  

 

- ii -



--------------------------------------------------------------------------------

Section 6.04

  Financial Statements, Reports, etc.      161163  

Section 6.05

  Litigation and Other Notices      164167  

Section 6.06

  Compliance with Laws      165168  

Section 6.07

  Maintaining Records; Access to Properties and Inspections      165168  

Section 6.08

  Use of Proceeds      165168  

Section 6.09

  Compliance with Environmental Laws      166169  

Section 6.10

  Further Assurances; Additional Security      166169  

Section 6.11

  Rating      168171  

Section 6.12

  Sanctions      168171  

Section 6.13

  Anti-Corruption Laws      168172  

Section 6.14

  Ownership of Mills      169172  

Section 6.15

  Corporate Structure Chart      169172  

Section 6.16

  Deposit Accounts; Securities Accounts; Commodity Accounts      169172  

Section 6.17

  Covenant to Balance Revolving Facilities Exposure.      169172  

Section 6.18

  Post-First Amendment Effective Date Covenants.      172175   ARTICLE VII

 

NEGATIVE COVENANTS

 

Section 7.01

  Indebtedness      172176  

Section 7.02

  Liens      178181  

Section 7.03

  [Reserved]      183187  

Section 7.04

  Investments, Loans and Advances      183187  

Section 7.05

  Mergers, Consolidations, Sales of Assets and Acquisitions      188192  

Section 7.06

  Dividends and Distributions      195199  

Section 7.07

  Transactions with Affiliates      198202  

Section 7.08

  Business of Holdings, Products and their Subsidiaries      201205  

Section 7.09

  Other Negative Covenants      202205  

Section 7.10

  Financial Covenants      206209  

Section 7.11

  Fiscal Year      208212   ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.01

  Events of Default      208212  

Section 8.02

  Exclusion of Immaterial Subsidiaries      211215  

Section 8.03

  Application of Funds      211215   ARTICLE IX

 

THE AGENCY PROVISIONS

 

Section 9.01

  Appointment and Authority      212216  

Section 9.02

  Rights as a Lender      213217  

Section 9.03

  Exculpatory Provisions      213217  

Section 9.04

  Reliance by Administrative Agent      215219  

Section 9.05

  Delegation of Duties      215219  

Section 9.06

  Resignation of Administrative Agent      215219  

 

- iii -



--------------------------------------------------------------------------------

Section 9.07

  Non-Reliance on Administrative Agent and Other Lenders      217221  

Section 9.08

  No Other Duties, Etc.      217221  

Section 9.09

  Administrative Agent May File Proofs of Claim      217221  

Section 9.10

  Collateral and Guaranty Matters      218222  

Section 9.11

  Secured Hedge Agreements and Secured Cash Management Agreements      220223  

Section 9.12

  Lender ERISA Representation      220224  

Section 9.13

  Appointment for the Province of Québec.      220224  

ARTICLE X

CONTINUING GUARANTY

 

 

Section 10.01

  Guaranty      221225  

Section 10.02

  Rights of Lenders      221225  

Section 10.03

  Certain Waivers      221225  

Section 10.04

  Obligations Independent      222226  

Section 10.05

  Subrogation      222226  

Section 10.06

  Termination; Reinstatement      222226  

Section 10.07

  Subordination      222226  

Section 10.08

  Stay of Acceleration      223226  

Section 10.09

  Condition of Borrower      223226  

Section 10.10

  Direct Benefit      223227   ARTICLE XI

 

MISCELLANEOUS

 

Section 11.01

  Amendments, Etc.      223227  

Section 11.02

  Notices; Effectiveness; Electronic Communication      225229  

Section 11.03

  No Waiver; Cumulative Remedies; Enforcement      228231  

Section 11.04

  Expenses; Indemnity; Damage Waiver      228232  

Section 11.05

  Payments Set Aside      232236  

Section 11.06

  Successors and Assigns      232236  

Section 11.07

  Treatment of Certain Information; Confidentiality      239243  

Section 11.08

  Platform; Borrower Materials      240244  

Section 11.09

  Right of Setoff      241245  

Section 11.10

  Interest Rate Limitation      242245  

Section 11.11

  Counterparts; Integration; Effectiveness; Counterparts      242246  

Section 11.12

  Survival of Representations and Warranties      242247  

Section 11.13

  Severability      242247  

Section 11.14

  Replacement of Lenders or L/C Issuers      243247  

Section 11.15

  Governing Law; Jurisdiction Etc.      243248  

Section 11.16

  Waiver of Jury Trial      245249  

Section 11.17

  No Advisory or Fiduciary Responsibility      245250  

Section 11.18

  Electronic Execution of Assignments and Certain Other Documents      246250  

Section 11.19

  USA Patriot Act Notice      246251  

Section 11.20

  Intercreditor Agreement      246251  

Section 11.21

  Appointment of Borrower as Representative      247251  

Section 11.22

  Release of Liens and Guarantees      247252  

 

- iv -



--------------------------------------------------------------------------------

Section 11.23

  Reserved      249254  

Section 11.24

  Farm Credit Equities      250254  

Section 11.25

  Headings      251256  

Section 11.26

  Acknowledgment and Consent to Bail-In of Certain Financial Institutions     
251256  

Section 11.27

  Judgment Currency      252257  

Section 11.28

  Acknowledgement Regarding Any Supported QFCs      252257  

 

Exhibits:

    

Exhibit A-1

  –    Form of Assignment and Acceptance

Exhibit A-2

  –    Form of Permitted Loan Purchase Assignment and Acceptance

Exhibit B

  –    Form of Solvency Certificate

Exhibit C-1

  –    Form of Borrowing Request

Exhibit C-2

  –    Form of Swing Line Loan Notice

Exhibit D

  –    Form of Mortgage

Exhibit E

  –    Form of Security Agreement

Exhibit F-1

  –    Form of U.S. Tax Compliance Certificate

Exhibit F-2

  –    Form of U.S. Tax Compliance Certificate

Exhibit F-3

  –    Form of U.S. Tax Compliance Certificate

Exhibit F-4

  –    Form of U.S. Tax Compliance Certificate

Exhibit G

  –    [Reserved]

Exhibit H

  –    Form of Guaranty Joinder

Exhibit I

  –    Form of Compliance Certificate

Exhibit J

  –    Discounted Prepayment Option Notice

Exhibit K

  –    Lender Participation Notice

Exhibit L

  –    Discounted Voluntary Prepayment Notice

Exhibit M

  –    Form of Designated Borrower Joinder

Exhibit N

  –    Form of Monthly Report

Exhibit O

  –    Form of 13-Week Cash Flow Forecast

Exhibit P

  –    Form of Monthly Pricing Summary

Exhibit Q

  –    Form of Monthly Forecast Summary

Schedules:

    

Schedule 1.01(a)

  –    Certain U.S. Subsidiaries

Schedule 1.01(b)

  –    Mortgaged Properties

Schedule 1.01(c)

  –    Immaterial Subsidiaries

Schedule 1.01(e)

  –    Unrestricted Subsidiaries

Schedule 2.01

  –    Commitments

Schedule 2.05(a)(i)(A)

  –    Existing USD Letters of Credit

Schedule 2.05(a)(i)(B)

  –    Existing Multicurrency Letters of Credit

Schedule 4.01

  –    Organization and Good Standing

Schedule 4.04

  –    Governmental Approvals

 

- v -



--------------------------------------------------------------------------------

Schedule 4.07(b)

  –    Leased Properties

Schedule 4.08(a)

  –    Subsidiaries

Schedule 4.08(b)

  –    Subscriptions

Schedule 4.13

  –    Taxes

Schedule 4.15

  –    Employee Benefit Plans

Schedule 4.16

  –    Environmental Matters

Schedule 4.21

  –    Insurance

Schedule 4.23

  –    Intellectual Property

Schedule 6.02(a)

  –    Post-Closing Interest Deliveries

Schedule 6.18

  –    Post-First Amendment Effective Date Covenants

Schedule 7.01

  –    Indebtedness

Schedule 7.02

  –    Liens

Schedule 7.04

  –    Investments

Schedule 7.07

  –    Transactions with Affiliates

Schedule 11.02

  –    Notice Information

Schedule 11.06(i)

  –    Farm Credit Lenders Designated As Voting Participants

Schedule 11.24

  –    Farm Credit Equities to be Purchased by Restatement Date and      Related
Farm Credit Equity Documents

 

- vi -



--------------------------------------------------------------------------------

This AMENDED AND RESTATED CREDIT AGREEMENT dated as of the Restatement Date (as
defined below) (this “Agreement”), among RAYONIER ADVANCED MATERIALS INC., a
Delaware corporation (“Holdings”), RAYONIER A.M. PRODUCTS INC., a Delaware
corporation (“Products”), RAYONIER PERFORMANCE FIBERS, LLC, a Delaware limited
liability company (“Performance Fibers”), the DESIGNATED BORROWERS party hereto
from time to time, the SUBSIDIARY LOAN PARTIES party hereto from time to time,
the LENDERS party hereto from time to time and BANK OF AMERICA, N.A., as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”) for the Lenders. From and after the Restatement Date (as
defined below), certain subsidiaries of Holdings (from time to time party hereto
as Guarantors) may be joined to this Agreement.

WHEREAS, Holdings, Products, certain subsidiaries of Holdings, certain lenders,
and Bank of America, N.A., as administrative agent and collateral agent, are
party to that certain Credit Agreement dated as of June 24, 2014, as amended by
that certain First Amendment dated as of June 5, 2017 (as further amended from
time to time and in effect prior to the Restatement Date, the “Original Credit
Agreement”);

WHEREAS, Holdings, Products, certain of the Lenders and the Administrative Agent
desire to amend and restate the Original Credit Agreement as provided herein;

WHEREAS, Products has requested that the Lenders extend credit in the form of
(i) Term A-1 Loans (as defined below) on the Restatement Date, (ii) USD
Revolving Facility Loans (as defined below) and USD Letters of Credit (as
defined below) from time to time during the Availability Period (as defined
below) and (iii) Multicurrency Revolving Facility Loans (as defined below) and
Multicurrency Letters of Credit (as defined below) from time to time during the
Availability Period, in each case for the purposes set forth herein; and

WHEREAS, Performance Fibers has requested that the Lenders extend credit in the
form of Term A-2 Loans (as defined below) on the Restatement Date for the
purposes set forth herein;

NOW, THEREFORE, the Lenders (as defined below) and each L/C Issuer (as defined
below) are willing to extend such credit to the applicable Borrowers on the
terms and subject to the conditions set forth herein. Accordingly, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Acceptable Discount” has the meaning assigned to such term in
Section 2.11(f)(iii).

“Acceptance Date” has the meaning assigned to such term in Section 2.11(f)(ii).

“Accepting Lender” has the meaning assigned to such term in Section 2.11(e).



--------------------------------------------------------------------------------

“Acquisition” has the meaning assigned to such term in the definition of
“Transactions”.

“Additional Mortgage” has the meaning assigned to such term in Section 6.10(c).

“Adjusted Eurodollar Rate” means the quotient obtained (expressed as a decimal,
carried out to five decimal places) by dividing (A) the applicable Eurodollar
Base Rate by (B) 1.00 minus the Eurodollar Reserve Percentage.

“Adjustment” has the meaning assigned to such term in Section 3.03.

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“Administrative Agent Fees” has the meaning assigned to such term in
Section 2.12(c).

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify Products and
the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, when used with respect to a specified person, another person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the person specified.

“Agent Parties” has the meaning assigned to such term in Section 11.02(c).

“Agents” means the Administrative Agent, the Collateral Agent, the
Co-Syndication Agents and the Co-Documentation Agents.

“Aggregate Letter of Credit Sublimit” means, at any time, an amount equal to the
lesser of (a) $65,000,000 and (b) the sum of (i) the aggregate amount of the
Multicurrency L/C Issuers’ Multicurrency Letter of Credit Commitments at such
time and (ii) the aggregate amount of the USD L/C Issuers’ USD Letter of Credit
Commitments at such time, in each case of this clause (b) as such amounts may be
reduced pursuant to Section 2.08.

“Agreement” means, on any date, this Agreement as originally set forth in Annex
I to the Restatement Agreement on the Signing Date and as thereafter amended,
supplemented, amended and restated or otherwise modified from time to time and
in effect on such date.

“Agreement Currency” has the meaning assigned to such term in Section 11.27.

 

2



--------------------------------------------------------------------------------

“Applicable Discount” has the meaning assigned to such term in
Section 2.11(f)(iii).

“Applicable Margin” means:

(a) with respect to Term A-1 Loans, Revolving Facility Loans and Swing Line
Loans, as of any date of determination, a percentage per annum equal to the rate
set forth below opposite the then-applicable Total Net Leverage Ratio for the
fiscal quarter immediately preceding the fiscal quarter in which the date of
determination falls:

 

Pricing Level

   Total Net Leverage
Ratio    Applicable Margin
for Term A-1 Loans
and Revolving
Facility Loans that
are Eurodollar Rate
Loans     Applicable Margin
for Term A-1 Loans
and Revolving  Facility
Loans that are Base
Rate Loans, and for
Swing Line Loans  

I

   > 4.75:1.00      3.75 %      2.75 % 

II

   £ 4.75:1.00 and


> 4.25:1.00

     3.50 %      2.50 % 

III

   £ 4.25:1.00
and

> 3.25:1.00

     3.25 %      2.25 % 

IV

   £ 3.25:1.00      3.00 %      2.00 % 

(b) with respect to Term A-2 Loans, as of any date of determination, a
percentage per annum equal to the rate set forth below opposite the
then-applicable Total Net Leverage Ratio for the fiscal quarter immediately
preceding the fiscal quarter in which the date of determination falls:

 

Pricing Level

   Total Net Leverage
Ratio    Applicable Margin
for Term A-2
Loans
that are
Eurodollar Rate
Loans     Applicable Margin
for Term A-2 Loans
that are Base Rate
Loans  

I

   > 4.75:1.00      4.00 %      3.00 % 

II

   £ 4.75:1.00 and


> 4.25:1.00

     3.75 %      2.75 % 

III

   £ 4.25:1.00
and

> 3.25:1.00

     3.50 %      2.50 % 

IV

   £ 3.25:1.00      3.25 %      2.25 % 

 

3



--------------------------------------------------------------------------------

(c) With respect to (i) Other Revolving Loans, as of and following the effective
date of any applicable Incremental Revolving Facility Commitments, a percentage
per annum as agreed upon among the applicable Borrower and the applicable
Incremental Revolving Facility Lenders at the time such Incremental Revolving
Facility Commitments become effective, (ii) Other Term Loans, as of and
following the effective date of any applicable Incremental Term Loan
Commitments, a percentage per annum as agreed upon among the applicable Borrower
and the applicable Incremental Term Lenders at the time such Incremental Term
Loan Commitments become effective and (iii) Refinancing Facilities, as of and
following the effective date of any applicable commitments in respect of such
Refinancing Facilities, a percentage per annum as agreed upon among the
applicable Borrower and the applicable Lenders providing such Refinancing
Facilities at the time such commitments become effective.

For the avoidance of doubt, (a) Swing Line Loans shall bear interest as Base
Rate Loans, and (b) changes in the Applicable Margin resulting from a change in
the Total Net Leverage Ratio, as calculated in a Compliance Certificate
delivered pursuant to Section 6.04(d), for any fiscal quarter shall become
effective as to all applicable Loans and Letter of Credit Fees on the first day
of the next fiscal quarter following delivery of such Compliance Certificate;
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section 6.04(d), then Pricing Level I (as set forth in the
applicable table above) shall apply from the first day of the next fiscal
quarter following the date on which such Compliance Certificate was due through
the date on which such Compliance Certificate is delivered, after which the
pricing level corresponding to the Total Net Leverage Ratio set forth in such
Compliance Certificate shall apply; provided further that until the first day of
the fiscal quarter following the delivery of the Compliance Certificate for the
fiscal quarter ending December 31, 2019, with respect to Term A-1 Loans, Term
A-2 Loans, Revolving Facility Loans and Swing Line Loans, Pricing Level I (as
set forth in the applicable table above) shall apply. Notwithstanding the
calculation of the Applicable Margin for any period as set forth above, if, as a
result of any error in the calculation of the Total Net Leverage Ratio for any
quarter or for any other reason, Products or the Lenders determine that (i) the
Total Net Leverage Ratio as calculated for such quarter was inaccurate and
(ii) a proper calculation of the Total Net Leverage Ratio for such quarter would
have resulted in higher pricing for such period, the applicable Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuers, as the case may
be, promptly on demand by the Administrative Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to the applicable
Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender or any L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or any L/C Issuer, as the case may be, under
Section 2.13(c) or 2.05(h) or under Article VIII.

“Applicable Time” means, with respect to any borrowings and payments in
(i) Euro, 2:00 p.m. London, England time and (ii) Canadian Dollars, 2:00 p.m.,
Toronto, Ontario time.

“Appropriate Lender” means, at any time, (i) with respect to the Term A-1
Facility, a Lender that has a Commitment or a Loan with respect to the Term A-1
Facility at such time, (ii) with respect to the Term A-2 Facility, a Lender that
has a Commitment or a Loan with respect to the Term A-2 Facility at such time,
(iii) with respect to the USD Revolving Facility, a Lender that has a Commitment
with respect to the USD Revolving Facility at such time, (iv) with respect

 

4



--------------------------------------------------------------------------------

to the Multicurrency Revolving Facility, a Lender that has a Commitment with
respect to the Multicurrency Revolving Facility at such time, (v) with respect
to any Incremental Term Facility, an Incremental Term Lender that has a
Commitment or Loan with respect to such Incremental Term Facility at such time
and (vi) with respect to any Incremental Revolving Facility, an Incremental
Revolving Facility Lender that has a Commitment with respect to such Incremental
Revolving Facility at such time.

“Approved Fund” means (i) with respect to any Term A-1 Lender, any Fund that is
administered or managed by (x) a Term A-1 Lender, (y) an Affiliate of a Term A-1
Lender or (z) an entity or an Affiliate of an entity that administers or manages
a Term A-1 Lender, (ii) with respect to any Term A-2 Lender, any Fund that is
administered or managed by (x) a Term A-2 Lender, (y) an Affiliate of a Term A-2
Lender or (z) an entity or an Affiliate of an entity that administers or manages
a Term A-2 Lender and (iii) with respect to any other Lender, any Fund that is
administered or managed by (x) a Lender, (y) an Affiliate of a Lender or (z) an
entity or an Affiliate of an entity that administers or manages a Lender, in
each case as the context may require.

“Asset Sale” means any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of Holdings or any Subsidiary (including to a Divided LLC pursuant to a
Division).

“Asset Sale Reinvestment” has the meaning assigned to such term in the
definition of “Net Proceeds”.

“Assignee” has the meaning assigned to such term in Section 11.06(b).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Assignee, and accepted by the Administrative Agent and Products
(if required by such assignment and acceptance), substantially in the form of
Exhibit A-1 or such other form as shall be approved by the Administrative Agent
and Products (such approval not to be unreasonably withheld or delayed).

“Assignor” has the meaning assigned to such term in Section 11.06(g).

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.05(b)(iii).

“Auto-Reinstatement Letter of Credit” shall have the meaning specified in
Section 2.05(b)(iv).

“Availability Period” means the period commencing on and including the
Restatement Date to but excluding the earlier of the Revolving Facility Maturity
Date and the date of termination of the Revolving Facility Commitments.

“Available Cash” means, as of any date, unrestricted available cash of the Loan
Parties that as of such date is not otherwise required to be applied to any
Obligations pursuant to this Agreement or any other Loan Document.

 

5



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country which
has implemented, or which at any time implements,implementing Article 55 of
Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the relevant implementing law or, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule;, and (b) with respect to any state other
than such an EEA Member Country or (to the extent that the United Kingdom is not
such an EEA Member Country) the United Kingdom, any analogous law or regulation
from time to time which requires contractual recognition of any Write-Down and
Conversion Powers contained in that law or regulation.Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).

“Bank of America” means Bank of America, N.A., and its successors.

“Bank of America Fee Letters” means, collectively, (i) that certain Fee Letter,
dated as of June 28, 2017 by and among Holdings, Products and Merrill Lynch,
Pierce, Fenner & Smith Incorporated and (ii) the third section (entitled
“Administrative Agency Fee”) of that certain Fee Letter, dated as of April 28,
2014, by and among Holdings, Products, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Bank of America.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (i) the Prime Rate for such day, (ii) the sum of 0.50% plus the
Federal Funds Rate for such day and (iii) the Eurodollar Base Rate (determined
by reference to clause (b) of the definition thereof) plus 1.00%. Only Loans
denominated in Dollars may accrue interest at the Base Rate.

“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means, as to any person, the board of directors or other
governing body of such person, or if such person is owned or managed by a single
entity, the board of directors or other governing body of such entity.

“Borrower” means (i) with respect to each Revolving Facility, Products and any
Designated Borrower designated for borrowing privileges thereunder in accordance
with Section 2.19 (collectively, the “Revolving Facility Borrowers”), (ii) with
respect to the Term A-1 Facility, Products, (ii) with respect to the Term A-2
Facility, Performance Fibers, (iii) with respect to any Incremental Revolving
Facility, Products or any Designated Borrower specified in the applicable
Incremental Assumption Agreement and (iv) with respect to any Refinancing
Facility or any Incremental Term Facility, Products, Performance Fibers or any
Designated Borrower specified in

 

6



--------------------------------------------------------------------------------

the applicable Refinancing Amendment or Incremental Assumption Agreement, as
applicable; provided that the term “Borrower” shall be deemed to mean any
Successor Products or Successor Performance Fibers, as applicable, succeeding
to, and being substituted for, Products or Performance under the applicable
Facility in accordance with Section 7.05(b)(i) or Section 7.05(b)(iii).

“Borrower Materials” has the meaning assigned to such term in Section 11.08.

“Borrowing” means a group of Loans of a single Type under a single Facility,
made in the same currency and made on a single date and, in the case of
Eurodollar Rate Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” means $2,500,000, except in the case of Swing Line Loans or
a borrowing of Revolving Facility Loans to achieve Revolver Ratable Balance, in
which case it means $1,000,000.

“Borrowing Multiple” means $500,000.

“Borrowing Request” means a request by any Borrower in accordance with the terms
of Section 2.03 and substantially in the form of Exhibit C-1 or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Budget” has the meaning assigned to such term in Section 6.04(f).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located, and:

(i) if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurodollar Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurodollar Rate Loan, means any such day that is also a London Banking
Day;

(ii) if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurodollar Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurodollar Rate Loan, means any such day that is also a TARGET Day;

(iii) if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in a currency other than Dollars or Euro, means any such day
that is also a day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

7



--------------------------------------------------------------------------------

(iv) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurodollar
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurodollar Rate Loan (other than any
interest rate settings), means any such day that is also a day on which banks
are open for foreign exchange business in the principal financial center of the
country of such currency.

“Canadian Dollar” and “CDN$” means the lawful currency of Canada.

“Canadian Dollar Letter of Credit Sublimit” means, at any time, an amount equal
to the lesser of (a) Dollar Equivalent of CDN$43,000,000 and (b) the
Multicurrency Letter of Credit Sublimit at such time. The Canadian Dollar Letter
of Credit Sublimit is part of, and not in addition to, each of the Multicurrency
Letter of Credit Sublimit, and the Multicurrency Revolving Facility.

“Canadian Financing” has the meaning assigned to such term in Section 7.09(b).

“Canadian Loan Party” means from and after the delivery on the First Amendment
Effective Date of the joinder agreement required by Section 5(a) of the First
Amendment, (A) each Wholly Owned Canadian Subsidiary of Holdings, whether
existing on the First Amendment Effective Date or formed or acquired thereafter,
other than any Immaterial Subsidiary or any Excluded Subsidiary, that becomes a
party to this Agreement as a Guarantor (or a comparable Guaranty mutually
agreed, each in their sole discretion, by Holdings and the Administrative Agent)
and to the Canadian Security Agreement (or a comparable agreement mutually
agreed, each in their sole discretion, by Holdings and the Administrative Agent)
and (B) each other Canadian Subsidiary of Holdings that, in the sole discretion
of Holdings, becomes a party to this Agreement (or a comparable Guaranty
mutually agreed, each in their sole discretion, by Holdings and the
Administrative Agent) as a Guarantor and to the Canadian Security Agreement (or
a comparable agreement mutually agreed, each in their sole discretion, by
Holdings and the Administrative Agent). Notwithstanding the foregoing, the
Lenders, the Administrative Agent and Holdings hereby acknowledge and agree that
as of the First Amendment Effective Date, the Canadian Loan Parties shall be
comprised of (i) Spruce Falls Acquisition Corp., (ii) Rayonier A.M. Canada
Enterprises Inc., (iii) Rayonier A.M. Canada G.P. and (iv) Rayonier A. M.
Construction Company Inc.

“Canadian Security Agreement” means, collectively, a general security agreement,
pledge agreement or deed of hypothec, in each case governed by the laws
applicable to the applicable Canadian Loan Party, in a form and substance that
is reasonably acceptable to the Administrative Agent and that is sufficient to
grant to the Administrative Agent, for the benefit of the Secured Parties
(subject to any necessary filings), a perfected security interest or hypothec
(subject to Permitted Liens) in substantially all of the assets of such Canadian
Loan Party (other than Real Property), and in each case as amended, amended and
restated, supplemented or otherwise modified from time to time.

“Canadian Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of Canada or any Province or Territory thereof.

 

8



--------------------------------------------------------------------------------

“Capital Lease Obligation” of any person means, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) in accordance
with GAAP; provided that obligations of Holdings or any Subsidiary, or of a
special purpose or other entity not consolidated with Holdings and the
Subsidiaries, either existing on the Initial Closing Date or created thereafter
that (a) initially were not included on the consolidated balance sheet of
Holdings as capital lease obligations and were subsequently recharacterized as
capital lease obligations or, in the case of such a special purpose or other
entity becoming consolidated with Holdings and the Subsidiaries were required to
be characterized as capital lease obligations upon such consideration, in either
case, due to a change in accounting treatment or otherwise, or (b) did not exist
on the Initial Closing Date and were required to be characterized as capital
lease obligations but would not have been required to be treated as capital
lease obligations on the Initial Closing Date had they existed at that time,
shall for all purposes not be treated as Capital Lease Obligations or
Indebtedness.

“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Collateral Agent, for the benefit of one or more
of the L/C Issuers or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances (in each case, in Dollars) or, if the
Administrative Agent and the applicable L/C Issuers shall agree in their sole
discretion, other credit support, or to provide a customary back-to-back letter
of credit in support of, in each case pursuant to customary documentation in
form and substance reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuers (denominated in Dollars, or if agreed by the applicable
Borrower, the applicable Multicurrency L/C Issuer and the Administrative Agent
(in each case, in its respective sole discretion), in a Foreign Currency that is
the same as that of the supported obligation). “Cash Collateral” has a meaning
correlative to the foregoing, and shall include the proceeds of such cash
collateral and other credit support.

“Cash Management Agreement” means any agreement to provide an overdraft line or
other cash management services, including treasury, depository, overdraft,
credit or debit or purchasing card, electronic funds transfer, bilateral trade
or commercial letters of credit arrangements and other trade-related products
and services and cash management arrangements and services.

“Cash Management Bank” means (i) with respect to any Cash Management Agreement
entered into under (and as defined in) the Original Credit Agreement prior to
the Restatement Date, any person that, at the time it entered into such Cash
Management Agreement (as defined in the Original Credit Agreement), was a Lender
(as defined in the Original Credit Agreement) or an Affiliate (as defined in the
Original Credit Agreement) of a Lender (as defined in the Original Credit
Agreement) and (ii) with respect to any Cash Management Agreement entered into
on or after the Restatement Date, any person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in each case
in its capacity as a party to such Cash Management Agreement.

“Cash Management Obligations” of any person means all obligations (including,
without limitation, any amounts which accrue after the commencement of any
bankruptcy or insolvency proceeding with respect to such person, whether or not
allowed or allowable as a claim under any proceeding under any Debtor Relief
Law) of such person in respect of any Cash Management Agreement.

 

9



--------------------------------------------------------------------------------

“CFC” means is a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

“Change in Control” means the occurrence of any of the following, in each case,
from and after the Restatement Date and excluding the Transactions and changes
occurring as part of or in connection with the Transactions:

(A) the sale, lease or transfer (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all the
assets of Holdings and its subsidiaries, taken as a whole, to any person or
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision), other than to Holdings or any of its
subsidiaries in a transaction not prohibited by Section 7.05;

(B) Holdings becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) of
the acquisition by any person or group (within the meaning of Section 13(d) or
Section 14(d) of the Exchange Act, or any successor provision), including any
group acting for the purpose of acquiring, holding or disposing of securities,
in a single transaction or in a related series of transactions, by way of
merger, consolidation, amalgamation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision), of more than 35% of the total voting power of the
voting interest in Holdings’ Equity Interests, in each case, other than an
acquisition where the holders of the voting interest in Holdings’ Equity
Interests as of immediately prior to such acquisition hold 35% or more of the
voting interest in the Equity Interests of the ultimate parent of Holdings or
successor thereto immediately after such acquisition (provided no holder of the
voting interest in Holdings’ Equity Interests as of immediately prior to such
acquisition owns, directly or indirectly, more than 35% of the voting interest
in Holdings’ Equity Interests immediately after such acquisition);

(C) Holdings, together with its direct or indirect Wholly Owned Subsidiaries,
ceases to own 100% of the voting interest in Products’ Equity Interests; or

(D) during any period of 12 consecutive months, a majority of the members of the
Board of Directors of Holdings shall cease to be composed of Continuing
Directors.

“Change in Law” means the occurrence, after the Restatement Date, of any of the
following: (i) the adoption or taking effect of any law, rule, regulation or
treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or

 

10



--------------------------------------------------------------------------------

directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Co-Documentation Agents” means PNC Bank, National Association, TD Bank, N.A.
and DNB Capital LLC, each in its capacity as a co-documentation agent hereunder.

“Co-Syndication Agents” means CoBank, ACB, Wells Fargo Securities, LLC, JPMorgan
Chase Bank, N.A. and SunTrust Bank, each in its capacity as a co-syndication
agent hereunder.

“CoBank” means CoBank, ACB and its successors.

“CoBank Fee Letter” means that certain Fee Letter, dated as of June 28, 2017 by
and among Holdings, Products and CoBank.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all the “Collateral” as defined in any Security Document and
shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Collateral Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Document.

“Collateral Agent” means the party acting as collateral agent for the Secured
Parties under the Security Documents. On the Restatement Date, the Collateral
Agent is the same person as the Administrative Agent. Unless the context
otherwise requires, the term “Administrative Agent” as used herein shall include
the Collateral Agent, notwithstanding various specific references to the
Collateral Agent herein.

“Collateral and Guarantee Requirement” means the requirement that:

(i) the Collateral Agent shall have received (A) from Holdings, Products,
Performance Fibers, any Designated Borrower and the Initial Subsidiary
Guarantors, a counterpart of the Security Agreement duly executed and delivered
on behalf of such person, and (B) subject to Section 6.18, from each Canadian
Loan Party, a counterpart of the Canadian Security Agreement duly executed and
delivered on behalf of such person;

(ii) (A) the Collateral Agent shall have received a pledge of all the issued and
outstanding Equity Interests of each Initial Subsidiary and Designated Borrower
(if any), in each case, directly owned by the Loan Parties, other than Excluded
Securities or Excluded Property, and (B) the Collateral Agent shall have
received all certificates (if any) representing such Equity Interests (other
than certificates (if any) representing Equity Interests of any entity that is
not a subsidiary of Holdings), together with stock powers or other instruments
of transfer with respect thereto endorsed in blank;

 

11



--------------------------------------------------------------------------------

(iii) subject to Section 6.18, (A) all Indebtedness of Holdings and each
Subsidiary (other than Excluded Securities or Excluded Property) that is owing
to any Loan Party shall have been pledged pursuant to the Security Agreement (or
other applicable Security Document as reasonably required by the Collateral
Agent), and (B) the Collateral Agent shall have received all promissory notes or
instruments evidencing such Indebtedness (in each case, if any) together with
note powers or other instruments of transfer with respect thereto endorsed in
blank;

(iv) in the case of any person that becomes a Loan Party after the First
Amendment Effective Date, and subject to Section 6.18, the Collateral Agent
shall have received (x) a joinder to this Agreement substantially in the form
attached hereto as Exhibit H or such other form as shall be approved by the
Administrative Agent and Products (such approval not to be unreasonably withheld
or delayed) and (y) a supplement to the Security Agreement, substantially in the
form specified therein (or, in the case of a Canadian Loan Party, the Canadian
Security Agreement), in each case, duly executed and delivered on behalf of such
Loan Party;

(v) after the First Amendment Effective Date, and subject to Section 6.10 and
Section 6.18, (A) all issued and outstanding Equity Interests of (i) any person
that becomes a Loan Party after the First Amendment Effective Date (and which
are owned by a Loan Party) and (ii) any other person directly owned by a Loan
Party after the First Amendment Effective Date, in each case, other than
Excluded Securities or Excluded Property, shall have been pledged pursuant to
the Security Agreement or the Canadian Security Agreement, as applicable, and
(B) the Collateral Agent shall have received all certificates (if any)
representing such Equity Interests (other than certificates (if any)
representing Equity Interests of any entity that is not a subsidiary of
Holdings), together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;

(vi) except as otherwise contemplated by any Security Document or in this
definition, and subject to Section 6.18 hereof, all documents and instruments,
including financing statements or similar filings under the Uniform Commercial
Code or any other equivalent law, including the PPSA or the Civil Code of
Quebec, required by law or reasonably requested by the Collateral Agent to be
filed, registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall have been filed, registered or recorded or delivered
to the Collateral Agent for filing, registration or the recording concurrently
with, or promptly following, the execution and delivery of each such Security
Document;

(vii) within 90 days of the First Amendment Effective Date (or such longer
period as the Administrative Agent shall determine in its reasonable discretion,
without any requirement for Lender consent) (but subject to the last sentence of
Section 6.10(c) as if fully set forth herein, mutatis mutandis)), the Collateral
Agent shall have received (except in the case of any Mortgaged Property located
outside of the United States):

 

12



--------------------------------------------------------------------------------

(A) counterparts of each Mortgage or Mortgage amendment, as applicable, to be
entered into with respect to each Mortgaged Property set forth on
Schedule 1.01(b), duly executed, acknowledged and delivered by the record owner
of such Mortgaged Property and suitable for recording or filing in all filing or
recording offices that the Collateral Agent may deem reasonably necessary in
order to create a valid and enforceable Lien (subject only to Permitted Liens)
on such Mortgaged Property in favor of the Collateral Agent for the benefit of
the Secured Parties, and evidence that all filing and recording taxes and fees
have been paid in full; provided, that the “secured amount” of the Mortgage with
respect to the Fernandina Beach Facility shall not exceed $500,000,000;

(B) if such Mortgaged Property is an improved Real Property, (x)(1) no later
than 15 days prior to the execution and delivery of such Mortgage or Mortgage
amendment, as applicable (or such later date as the Administrative Agent shall
determine in its reasonable discretion, without any requirement for Lender
consent), the address and other identifying information with respect to such
Mortgaged Property reasonably satisfactory to the Collateral Agent and
(2) evidence as to whether any improvements on such Mortgaged Property are in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards (a “Flood Hazard Property”), including any additional
information requested pursuant to a standard flood hazard determination form
ordered and received by the Collateral Agent and (y) if such Mortgaged Property
is a Flood Hazard Property, no later than 5 days prior to the execution and
delivery of such Mortgage or Mortgage amendment, as applicable (or such later
date as the Administrative Agent shall determine in its reasonable discretion,
without any requirement for Lender consent), (1) evidence as to whether the
community in which such Mortgaged Property is located is participating in the
National Flood Insurance Program (which evidence the Administrative Agent may,
at its sole discretion, procure itself, and if so procured Products shall not be
required to provide the evidence otherwise required under this clause (1)),
(2) written acknowledgment from the Loan Party that is the record owner of such
Mortgaged Property of receipt of written notification from the Collateral Agent
as to the fact that such Mortgaged Property is a Flood Hazard Property and as to
whether the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program, and (3) at the option of
Products, either (I) copies of such owner’s application for a flood insurance
policy plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance reasonably
satisfactory to the Collateral Agent and naming the Administrative Agent as
mortgagee and co-loss payee on behalf of the Secured Parties or (II) evidence of
a flood insurance policy from a company and in an amount reasonably satisfactory
to the Collateral Agent for the applicable portion of the premises and naming
the Administrative Agent as mortgagee and co-loss payee on behalf of the Secured
Parties (the Administrative Agent acknowledges that the “General Change
Endorsement No. 001” delivered by Products on June 24, 2016 with respect to the
Jesup Facility was compliant with the requirement of this clause (3)(II) as of
the Restatement Date);

(C) such other documents including, but not limited to, any consents, agreements
and confirmations of third parties (but without duplication of the documents
described in clause (viii) below), as the Collateral Agent may reasonably
request with respect to any such Mortgage or Mortgage amendment, as applicable,
or Mortgaged Property; provided, however, that the provisions of this paragraph
(vii) shall not apply with respect to any Real Property to the extent that the
Collateral Agent shall reasonably determine that the costs of obtaining or
perfecting a security interest in such Real Property or adhering to the
provisions of this paragraph (vii) with respect to such Real Property are
excessive in relation to the value of the security to be afforded thereby; and

 

13



--------------------------------------------------------------------------------

(D) notwithstanding the foregoing in this clause (vii), Bank of America and
CoBank (without any requirement for Lender consent) may waive the provisions of
this clause (vii) with respect to any acquired or newly improved owned Real
Property which would otherwise be required to be subject to a Mortgage under
Section 6.10(c);

(viii) within 90 days of the First Amendment Effective Date (or such longer
period as the Administrative Agent shall determine in its reasonable discretion,
without any requirement for Lender consent), the Collateral Agent shall have
received (except in the case of any Mortgaged Property located outside of the
United States):

(A) an American Land Title Association Lender’s Extended Coverage title
insurance policy or policies or marked-up unconditional binder of such title
insurance policy or policies, as applicable, paid for in full by Products,
issued by a nationally recognized title insurance company in form and substance
and in an amount reasonably acceptable to the Collateral Agent (together with
any such policies required to be delivered pursuant to Section 6.10(c), each, a
“Title Policy” and collectively, the “Title Policies”), insuring the Lien of
each Mortgage in respect of the Mortgaged Property set forth on Schedule 1.01(b)
as a valid Lien on the Mortgaged Property described therein, free of any other
Liens except Permitted Liens, together with such customary endorsements
(including zoning endorsements where reasonably appropriate and available),
affirmative insurance, coinsurance and reinsurance as the Collateral Agent may
reasonably request, including with respect to any such property located in a
state in which a zoning endorsement is not available, a zoning compliance letter
from the applicable municipality in a form reasonably acceptable to the
Collateral Agent; provided that (i) the face amount of the Title Policy with
respect to the Jesup Facility shall not exceed $930,000,000 in the aggregate and
(ii) the face amount of the Title Policy with respect to the Fernandina Beach
Facility shall not exceed $500,000,000 in the aggregate; and

(B) a survey of each Mortgaged Property set forth on Schedule 1.01(b) (including
all improvements, easements and other customary matters thereon reasonably
required by the Collateral Agent (taking account of whether such survey is an
aerial or on-ground survey)), for which all necessary fees (where applicable)
have been paid in full by Holdings, which is either (1)(w) dated (or redated)
not earlier than six months prior to the date of delivery thereof unless there
shall have occurred within six months prior to such date of delivery any
exterior construction on the site of such Mortgaged Property, in which event
such survey shall be dated (or redated) after the completion of such
construction or if such construction shall not have been completed as of such
date of delivery, not earlier than 20 days prior to such date of delivery;
provided that delivery of a survey dated earlier than six months prior to the
date of delivery thereof shall be sufficient if accompanied by an executed “no
change” affidavit with respect thereto, certifying that no material changes have
occurred with respect to the matters shown on such survey since the date
thereof, or, if there have been any material changes, that such material changes
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (x) certified (in a manner reasonably acceptable to the
Collateral Agent) to the Collateral Agent and the title insurance company
insuring the Mortgage by a land surveyor duly registered and licensed in the
states in which the Mortgaged Property is located, (y) complying in all respects
with the minimum detail requirements of the American Land Title Association and
American Congress of Surveying and Mapping as such requirements are in effect on
the date of preparation of such survey and (z) sufficient for such title
insurance company to remove all standard survey exceptions from

 

14



--------------------------------------------------------------------------------

the Title Policy relating to such Mortgaged Property (with, if applicable, all
standard survey exceptions being replaced with a specific survey exception in
the Title Policy for any matters shown on said survey) (it being understood that
the surveys of each of the Jesup Facility, Fernandina Beach Facility and each
other Mortgaged Property set forth on Schedule 1.01(b) shall be ALTA boundary
surveys with major improvements depicted generally using aerial photography
data) or (2) otherwise reasonably acceptable to the Collateral Agent (it being
acknowledged and agreed that the survey with respect to the Jesup Facility
delivered on or within 120 days of the Initial Closing Date is reasonably
acceptable to the Collateral Agent); provided, however, that the provisions of
this paragraph (viii) shall not apply with respect to any Real Property if the
Collateral Agent shall reasonably determine that the cost of obtaining or
perfecting a security interest in such Real Property or adhering to the
provisions of this paragraph (viii) with respect to such Real Property are
excessive in relation to the value of the security to be afforded thereby;

(ix) upon or prior to the delivery of each of the Mortgages, the Collateral
Agent shall have received evidence of the insurance required by the terms of
each such Mortgage;

(x) upon delivery of each Mortgage, favorable opinions of local counsel for the
Loan Parties (A) in states in which the Mortgaged Property is located, with
respect to the enforceability and perfection of such Mortgage and any related
fixture filings and (B) in states in which the Loan Party or Loan Parties party
to such Mortgage are organized or formed, with respect to the valid existence,
corporate power and authority of such Loan Party or Loan Parties in the granting
of such Mortgage, in each case in form and substance reasonably satisfactory to
the Collateral Agent;

(xi) after the First Amendment Effective Date, the Collateral Agent shall have
received (A) such other Security Documents as and when required to be delivered
pursuant to Section 6.10 or 6.18, and (B) upon reasonable request by the
Collateral Agent, evidence of compliance with any other requirements of
Section 6.10; and

(xii) subject to Section 6.18, in the case of any Mortgaged Property located in
Canada, such local law equivalents (to the extent applicable) of the
instruments, documents, information, insurance policies, surveys, legal opinions
and other deliverables required by the foregoing clauses (vii) through (x) (in
each case subject to the qualifications, limitations, exceptions, periods and
extension rights therein) as are customarily required to be delivered in
connection with Mortgages of Real Property located in Canada pursuant to
syndicated credit facilities and reasonably agreed by Holdings and the
Administrative Agent.

“Commitment Fee Rate” means, as of any date of determination, a percentage per
annum equal to the rate set forth below opposite the then-applicable Total Net
Leverage Ratio for the fiscal quarter immediately preceding the fiscal quarter
in which the date of determination falls:

 

15



--------------------------------------------------------------------------------

Pricing Level

   Total Net Leverage
Ratio    Commitment Fee
Rate  

I

   > 4.75:1.00      0.50 % 

II

   £ 4.75:1.00 and


> 4.25:1.00

     0.45 % 

III

   £ 4.25:1.00
and

> 3.25:1.00

     0.40 % 

IV

   £ 3.25:1.00      0.35 % 

For the avoidance of doubt, changes in the Commitment Fee Rate resulting from a
change in the Total Net Leverage Ratio, as calculated in a Compliance
Certificate delivered pursuant to Section 6.04(d), for any fiscal quarter shall
become effective as to all applicable Revolving Facility Commitments on the
first day of the next fiscal quarter following delivery of such Compliance
Certificate; provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section 6.04(d), then Pricing Level I
shall apply from the first day of the next fiscal quarter following the date on
which such Compliance Certificate was due through the date on which such
Compliance Certificate is delivered, after which the pricing level corresponding
to the Total Net Leverage Ratio set forth in such Compliance Certificate shall
apply; provided further, that until the first day of the fiscal quarter
following the delivery of the Compliance Certificate for the fiscal quarter
ending December 31, 2019, Pricing Level I (as set forth in the table above)
shall apply.

“Commitment Fees” has the meaning assigned to such term in Section 2.12(a).

“Commitments” means (a) with respect to any Lender, such Lender’s Term A-1 Loan
Commitment, Term A-2 Loan Commitment, Incremental Term Loan Commitment, USD
Revolving Facility Commitment (including any Incremental USD Revolving Facility
Commitment and the USD Letter of Credit Commitments) and Multicurrency Revolving
Facility Commitment (including any Incremental Multicurrency Revolving Facility
Commitment and the Multicurrency Letter of Credit Commitments) and (b) with
respect to the Swing Line Lender, its Swing Line Commitment.

“Commodity Account” means a “commodity account” (as defined in the Uniform
Commercial Code).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means the Compliance Certificate of a Financial Officer
of Holdings delivered pursuant to Section 6.04(d) in substantially the form of
Exhibit I or such other form as shall be approved by the Administrative Agent
and Products (such approval not to be unreasonably withheld or delayed).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Debt” means, at any date of determination, an amount equal to the

 

16



--------------------------------------------------------------------------------

sum of (without duplication) (1) the aggregate principal amount of all
outstanding Indebtedness of Holdings, Products and the Subsidiaries (excluding
any undrawn letters of credit) consisting of Capital Lease Obligations and
Indebtedness for borrowed money, plus (2) the aggregate amount of all
outstanding Disqualified Stock of Holdings, Products and the Subsidiaries and
all Preferred Stock of Subsidiaries, with the amount of such Disqualified Stock
and Preferred Stock equal to the greater of their respective voluntary or
involuntary liquidation preferences, in each case determined on a consolidated
basis in accordance with GAAP.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
person for any period, the total amount of depreciation and amortization
expense, including the amortization of intangible assets and deferred financing
fees and amortization of unrecognized prior service costs and actuarial gains
and losses related to pensions and other post-employment benefits, of such
person and its Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.

“Consolidated Net Income” means, with respect to any person for any period, the
aggregate of the Net Income of such person and its Subsidiaries for such period,
on a consolidated basis; provided, however, that, without duplication,

(i) any net after-tax extraordinary, nonrecurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses or charges, any
severance expenses, relocation expenses, restructuring expenses, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternate uses and fees,
expenses or charges relating to facilities closing costs, acquisition
integration costs, facilities opening costs, project start-up costs, business
optimization costs, signing, retention or completion bonuses, expenses or
charges related to any issuance of Equity Interests, Investment, acquisition,
disposition, recapitalization or issuance, repayment, refinancing, amendment or
modification of Indebtedness (in each case, whether or not successful), and any
fees, expenses, charges or change in control payments related to the
Transactions (including any costs relating to auditing prior periods, any
transition-related expenses, and transaction expenses incurred before, on or
after the Restatement Date), in each case, shall be excluded;, and, for the
avoidance of doubt, with it being understood and agreed that any extraordinary,
non-recurring or unusual gains (whether cash or non-cash and regardless of when
realized) arising as a result of any reduction in duty or tariffs imposed by the
United States federal government against imports of softwood lumber originating
from Canada, and any net loss or gain resulting from hedging transactions
relating thereto, shall be excluded;

(ii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and such Subsidiaries and including,
without limitation, the effects of adjustments to (A) Capital Lease Obligations
or (B) any other deferrals of income) in amounts required or permitted by GAAP,
resulting from the application of purchase accounting or the amortization or
write-off of any amounts thereof, net of taxes, shall be excluded;

(iii) the cumulative effect of a change in accounting principles during such
period shall be excluded;

 

17



--------------------------------------------------------------------------------

(iv) any net after tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations or fixed assets, and any net after tax gains
or losses on disposed, abandoned, transferred, closed or discontinued operations
or fixed assets shall be excluded;

(v) any net after tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the senior management of Holdings) shall be excluded;

(vi) any net after tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of (A) indebtedness
or (B) obligations under Swap Contracts or other derivative instruments, shall
be excluded;

(vii) (A) the Net Income for such period of any person that is not a subsidiary
of such person, or is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, shall be included only to the extent of the
amount of dividends or distributions or other payments paid in cash (or to the
extent converted into cash) to the referent person or a Subsidiary thereof in
respect of such period, and (B) the Net Income for such period shall include any
dividend, distribution or other payment in cash (or to the extent converted into
cash) received by the referent person or a Subsidiary thereof from any person in
excess of, but without duplication of, the amounts included in subclause (A);

(viii) solely for the purpose of determining the amount available to make
Restricted Payments pursuant to Section 7.06(e), under clause (i) of the
definition of “Cumulative Credit”, the Net Income for such period of any
Subsidiary (other than Products, Performance Fibers, any Designated Borrower and
any Subsidiary Loan Party) shall be excluded to the extent that the declaration
or payment of dividends or similar distributions by such Subsidiary of its Net
Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary or its stockholders, unless such restrictions with respect to
the payment of dividends or similar distributions have been legally waived;
provided that the Consolidated Net Income of such person shall be increased by
the amount of dividends or other distributions or other payments actually paid
in cash (or converted into cash) by any such Subsidiary to such person, to the
extent not already included therein;

(ix) an amount equal to the amount of Tax Distributions actually made to any
parent or equity holder of such person in respect of such period in accordance
with Section 7.06(b) shall be included as though such amounts had been paid as
income taxes directly by such person for such period;

 

18



--------------------------------------------------------------------------------

(x) any impairment charges or asset write offs, in each case pursuant to GAAP,
and the amortization of intangibles and other fair value adjustments arising
pursuant to GAAP, shall be excluded;

(xi) any non-cash expense realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock,
preferred stock or other rights shall be excluded;

(xii) any (A) non-cash compensation charges, (B) costs or expenses after the
Restatement Date related to employment of terminated employees, or (C) costs or
expenses realized in connection with or resulting from stock appreciation or
similar rights, stock options or other rights existing on the Restatement Date
of officers, directors and employees, in each case of such person or any of its
Subsidiaries, shall be excluded;

(xiii) accruals and reserves that are established or adjusted within 12 months
after the Restatement Date and that are so required to be established or
adjusted in accordance with GAAP and as a result of the adoption or modification
of accounting policies shall be excluded;

(xiv) non cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded;

(xv) any currency translation gains and losses related to currency
remeasurements of (A) Indebtedness, and any net loss or gain resulting from
hedging transactions for currency exchange risk, shalland (B) other long-term
and/or non-current assets and liabilities (in each case as determined in
accordance with GAAP), and any net loss or gain resulting from hedging
transactions relating thereto (and in any case of this clause (B), including
intercompany obligations and obligations with respect to pensions and other
retirement benefits, and environment-related liabilities), shall in each case be
excluded;

(xvi) to the extent covered by insurance and actually reimbursed, or, so long as
such person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (i) not denied by the applicable carrier in writing within
180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), (a) expenses with respect to liability or casualty
events or business interruption shall be excluded and (b) amounts actually
received from insurance in respect of lost revenues or earnings in respect of
liability or casualty events or business interruption shall be included; and

(xvii) non-cash charges for deferred tax asset valuation allowances shall be
excluded.

 

19



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for the purpose of determining the amount
available to make Restricted Payments pursuant to Section 7.06(e) only, there
shall be excluded from Consolidated Net Income any dividends, repayments of
loans or advances or other transfers of assets from Unrestricted Subsidiaries to
the extent such dividends, repayments or transfers increase the amount of
Restricted Payments permitted under such covenant pursuant to clause (vi) of the
definition of “Cumulative Credit” contained therein.

“Consolidated Total Assets” means, as of any date, the total consolidated assets
of Holdings and its Subsidiaries, determined in accordance with GAAP, as set
forth on the most recent consolidated balance sheet of Holdings calculated on a
Pro Forma Basis after giving effect to any subsequent acquisition or disposition
of a person or business.

“Contingent Obligations” means, with respect to any person, any obligation of
such person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such person, whether or not contingent:
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor; (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor; or (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation against loss in respect thereof.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of Holdings who (1) was a member of such Board of Directors
on the first day of the applicable 12 consecutive month period referenced in
clause (D) of the definition of “Change in Control” or (2) was approved,
appointed, nominated or elected to such Board of Directors by a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such approval, appointment, nomination or election.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means a deposit account control agreement, commodity account
control agreement or securities account control agreement, by and among the
applicable Loan Parties, the Collateral Agent, and the depository bank,
commodity intermediary or securities intermediary, as applicable, each in form
and substance reasonably satisfactory to the Administrative Agent (and, to the
extent applicable, to each applicable L/C Issuer), and in each event providing
to the Collateral Agent “control” of such Deposit Account, Commodity Account or
Securities Account within the meaning of Articles 8 or 9, as applicable, of the
UCC.

“Controlled Account” means each Deposit Account, Commodity Account or Securities
Account that is subject to a Control Agreement.

“Covenant Transaction” has the meaning assigned to such term in Section 1.05(c).

“Credit Event” has the meaning assigned to such term in Article V.

 

20



--------------------------------------------------------------------------------

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

(i) an amount equal to 50% of the Consolidated Net Income of Holdings and its
Subsidiaries for the period (taken as one accounting period) commencing on the
first day of the fiscal quarter in which the Restatement Date occurs to the end
of Holdings’ most recently ended fiscal quarter for which internal consolidated
financial statements of Holdings have been delivered to the Administrative Agent
(or, in the case such Consolidated Net Income for such period is a deficit,
minus 100% of such deficit); plus

(ii) an amount equal to $150,000,000; plus

(iii) the cumulative amount of net proceeds (including cash and the fair market
value (as determined in good faith by Holdings) of property other than cash)
received by Holdings after the first day of the fiscal quarter in which the
Restatement Date occurs from the issue or sale (other than an issuance or sale
to Holdings or any Subsidiary) of Equity Interests of Holdings (other than any
Disqualified Stock) or any direct or indirect parent entity of Holdings
(including Equity Interests issued upon exercise of warrants or options); plus

(iv) 100% of the aggregate amount of contributions to the common capital of
Holdings received in cash (and the fair market value (as determined in good
faith by Holdings) of property other than cash) after the first day of the
fiscal quarter in which the Restatement Date occurs; plus

(v) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of Holdings or any Subsidiary thereof issued after the
first day of the fiscal quarter in which the Restatement Date occurs (other than
Indebtedness or Disqualified Stock issued to a Subsidiary), which has been
converted into or exchanged for Equity Interests (other than Disqualified Stock)
in Holdings or any direct or indirect parent of Holdings (provided, in the case
of any such parent, such Indebtedness of Disqualified Stock is retired or
extinguished); plus

(vi) to the extent not already included in Consolidated Net Income, 100% of the
aggregate amount received by Holdings or any Subsidiary in cash (and the fair
market value (as determined in good faith by Holdings) of property other than
cash received by Holdings or any Subsidiary) after the first day of the fiscal
quarter in which the Restatement Date occurs from:

(A) the sale or other disposition (other than to Holdings or a Subsidiary) of
Investments in Unrestricted Subsidiaries made by Holdings and the Subsidiaries
and from repurchases and redemptions of such Investments in Unrestricted
Subsidiaries from Holdings and the Subsidiaries by any person (other than
Holdings or any Subsidiary) and from repayments of loans or advances, and
releases of guarantees, which constituted Investments in Unrestricted
Subsidiaries (other than in each case to the extent that such Investment was
made pursuant to Section 7.04(cc)),

(B) the sale (other than to Holdings or any Subsidiary) of the common Equity
Interests of an Unrestricted Subsidiary; or

 

21



--------------------------------------------------------------------------------

(C) any dividend or other distribution by an Unrestricted Subsidiary, plus

(vii) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into Holdings or any
Subsidiary, the fair market value (as determined in good faith by Holdings) of
the Investments of Holdings or any Subsidiary in such Unrestricted Subsidiary at
the time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable) (other than in each case to the extent
that the designation of such subsidiary as an Unrestricted Subsidiary was made
pursuant to Section 7.04(cc)); plus

(viii) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by Holdings or any Subsidiary in respect of
any Investments made pursuant to Section 7.04(j); minus

(ix) any amounts thereof used to make Investments pursuant to
Section 7.04(j)(ii) and Section 7.04(dd) (solely to the extent provided
therein) after the Initial Closing Date prior to such time; minus

(x) the cumulative amount of Restricted Payments made pursuant to
Section 7.06(e) and Section 7.06(m) (solely to the extent provided
therein) prior to such time; minus

(xi) the cumulative amount of payments of distributions in respect of Junior
Financings pursuant to Section 7.09(b)(v) and Section 7.09(b)(vi) (solely to the
extent provided therein).

“Debtor Relief Laws” means the U.S. Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Declining Lender” has the meaning assigned to such term in Section 2.11(e).

“Deed of Hypothec” has the meaning assigned to such term in Section 9.13.

“deemed year” has the meaning assigned to such term in Section 2.13(f).

“Default” means any event or condition that upon notice, lapse of time or both
would constitute an Event of Default.

“Default Rate” has the meaning assigned to such term in Section 2.13(c).

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (i) has
failed (A) to fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender has
notified the Administrative Agent and Products in writing that such failure is
the result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together

 

22



--------------------------------------------------------------------------------

with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (B) to pay to the Administrative Agent, an L/C
Issuer, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participants in Letters of
Credit or Swing Line Loans) within two Business Days of the date when due,
(ii) has notified Products, the Administrative Agent, an L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (iii) has
failed, within three Business Days after written request by the Administrative
Agent or Products, to confirm in writing to the Administrative Agent and
Products that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (iii) upon receipt of such written confirmation by the
Administrative Agent and Products), or (iv) has, or has a direct or indirect
parent company that has (A) become insolvent, or become generally unable to pay
its debts as they become due, or admitted in writing its inability to pay its
debts as they become due, or made a general assignment for the benefit of its
creditors, (B) become the subject of a proceeding under any Debtor Relief Law,
(C) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (D) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(i) through (iv) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender as of the date established therefor by the Administrative
Agent in a written notice of such determination, which shall be delivered by the
Administrative Agent to Products and, to the extent permitted by law, each L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Deposit Account” means a “deposit account” (as defined in the Uniform
Commercial Code) and also means and includes all demand, time, savings, passbook
or similar accounts maintained by a Loan Party with a bank or other financial
institution, whether or not evidenced by an instrument, all cash and other funds
held therein and all passbooks related thereto and all certificates and
instruments, if any, from time to time representing, evidencing or deposited
into such deposit accounts.

“Designated Borrower” means any Wholly Owned Domestic Subsidiary of Products
(other than Performance Fibers) designated for borrowing privileges under this
Agreement in accordance with Section 2.19.

 

23



--------------------------------------------------------------------------------

“Designated Borrower Joinder Agreement” means, with respect to any Designated
Borrower, an agreement substantially in the form of Exhibit M hereto signed (or
such other form as shall be approved by the Administrative Agent and Products
(such approval not to be unreasonably withheld or delayed)) by such Designated
Borrower and Products, which shall specify, with respect to each Designated
Borrower, if it is to become a Designated Borrower with respect the USD
Revolving Facility, the Multicurrency Revolving Facility or both.

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by Holdings) of non-cash consideration received by Holdings or one
of its Subsidiaries in connection with an Asset Sale that is so designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation, less the amount of cash or
cash equivalents received in connection with a subsequent sale of such
Designated Non-Cash Consideration.

“Designated Swap Obligations” means with respect to any Guarantor any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Discount Range” has the meaning assigned to such term in Section 2.11(f)(ii).

“Discounted Prepayment Option Notice” has the meaning assigned to such term in
Section 2.11(f)(ii).

“Discounted Voluntary Prepayment” has the meaning assigned to such term in
Section 2.11(f)(i).

“Discounted Voluntary Prepayment Notice” has the meaning assigned to such term
in Section 2.11(f)(v).

“Disqualified Stock” means, with respect to any person, any Equity Interests of
such person that, by its terms (or by the terms of any security or other Equity
Interests into which it is convertible or for which it is redeemable or
exchangeable), or upon the happening of any event or condition (i) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), (ii) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part (except as a result of a change of control or
asset sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (iii) provides for the scheduled, mandatory
payment of cash dividends, or (iv) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in each case, prior to the date that is
ninety-one (91) days after the earlier of (x) the Term A-2 Facility Maturity
Date and (y) the date on which the Loans and all other Obligations that are
accrued and payable are repaid in full and the Commitments are terminated;
provided, however, that only the portion of the Equity Interests

 

24



--------------------------------------------------------------------------------

that so mature or are mandatorily redeemable, are so convertible or exchangeable
or are so redeemable at the option of the holder thereof prior to such date
shall be deemed to be Disqualified Stock; provided, further, however, that if
such Equity Interests are issued to any employee or to any plan for the benefit
of employees of Holdings or its Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Stock solely
because they may be required to be repurchased by such person in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; provided, further, however, that
any class of Equity Interests of such person that by its terms authorizes such
person to satisfy its obligations by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock.

“Divided LLC” means any Delaware limited liability company which has been formed
as a consequence of a Division (excluding any dividing Delaware limited
liability company that survives a Division).

“Division” means the statutory division of any Delaware limited liability
company into two or more Delaware limited liability companies pursuant to
Section 18-217 of the Delaware Limited Liability Company Act.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Foreign Currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or any Multicurrency L/C Issuer, as
applicable, at such time on the basis of the Exchange Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Foreign Currency.

“Dollars” or “$” means the lawful currency of the United States of America.

“Domestic Loan Party” means any Loan Party that is not a Foreign Subsidiary.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary or a
subsidiary listed on Schedule 1.01(a).

“EBITDA” means, with respect to Holdings and its Subsidiaries on a consolidated
basis for any period, the Consolidated Net Income of Holdings and its
Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses
(i) through (viii) of this clause (a) reduced such Consolidated Net Income (and
were not excluded therefrom) for the respective period for which EBITDA is being
determined):

(i) provision for taxes based on income, profits or capital of Holdings and its
Subsidiaries for such period, including, without limitation, state, franchise,
property and similar taxes, foreign withholding taxes (including penalties and
interest related to such taxes or arising from tax examinations) and any Tax
Distributions, taken into account in calculating Consolidated Net Income;

 

25



--------------------------------------------------------------------------------

(ii) the sum, without duplication, of (A) Interest Expense of Holdings and its
Subsidiaries for such period, (B) all cash dividend payments (excluding items
eliminated in consolidation) on any series of Preferred Stock or Disqualified
Stock of Holdings and its Subsidiaries for such period, and (C) costs of surety
bonds in connection with financing activities of Holdings and its Subsidiaries
for such period;

(iii) the Consolidated Depreciation and Amortization Expense of Holdings and its
Subsidiaries for such period;

(iv) the non-cash expenses (other than Consolidated Depreciation and
Amortization Expense) of Holdings and its Subsidiaries reducing Consolidated Net
Income of Holdings and its Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP, provided that if any such
non-cash expenses represent an accrual or reserve for potential cash items in
any future period, the cash payment in respect thereof in such future period
shall be subtracted from EBITDA in such future period to the extent paid, but
excluding from this proviso, for the avoidance of doubt, amortization of a
prepaid cash item that was paid in a prior period;

(v) any expenses, fees or charges (other than Consolidated Depreciation and
Amortization Expense) related to any issuance of Equity Interests, Investment,
acquisition, disposition, recapitalization or the incurrence, modification or
repayment of Indebtedness permitted to be incurred pursuant to this Agreement
(including a refinancing thereof) (whether or not successful), including,
without duplication (x) such fees, expenses or charges related to the
Transactions, the Senior Notes or any Indebtedness permitted to be incurred
pursuant to this Agreement (including a refinancing thereof), (y) any amendment
or other modification of the Senior Notes, any Indebtedness permitted to be
incurred pursuant to this Agreement (including a refinancing thereof) or other
Indebtedness, incurred by Holdings or its Subsidiaries during such period, and
(z) any fees, charges or expenses related to the First Amendment and the
transactions pursuant thereto, and the Second Amendment and the transactions
pursuant thereto (including, in each case and without limitation, all
professional fees, costs and disbursements incurred and/or reimbursed by
Holdings, all stamp taxes, recordation fees, survey and insurance costs and
title insurance charges incurred in connection with any new Mortgages or the
amendment of any existing Mortgages, any costs associated with appraisals of
Mortgaged Properties, and any consent fees paid);

(vi) any business optimization expenses and other restructuring charges,
reserves or expenses (which, for the avoidance of doubt, shall include, without
limitation, the effect of facility closures, facility consolidations, retention,
severance, systems establishment costs, contract termination costs, future lease
commitments and excess pension charges), incurred by Holdings or its
Subsidiaries during such period;

(vii) any costs or expense incurred by Holdings or its Subsidiaries during such
period pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of Products, Performance Fibers, any
Designated Borrower or any Subsidiary Loan Party or net cash proceeds of an
issuance of Equity Interests of Holdings (other than Disqualified Stock) solely
to the extent that such net cash proceeds are excluded from the calculation of
the Cumulative Credit; and

 

26



--------------------------------------------------------------------------------

(viii) with respect to any joint venture that is not a Subsidiary and solely to
the extent relating to any net income referred to in clause (vii) of the
definition of “Consolidated Net Income,” an amount equal to the proportion of
those items described in clauses (i) and (ii) above relating to such joint
venture corresponding to Holdings’, Products’ and the Subsidiaries’
proportionate share of such joint venture’s Consolidated Net Income during such
period (determined as if such joint venture were a Subsidiary);

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income (and were
not excluded therefrom) of Holdings and the Subsidiaries for the respective
period for which EBITDA is being determined) non-cash items increasing
Consolidated Net Income of Holdings and the Subsidiaries for such period (but
excluding the recognition of deferred revenue or any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges that
reduced EBITDA in any prior period and any items for which cash was received in
a prior period).

For purposes of determining EBITDA under this Agreement for any quarter ending
prior to the first full quarter ending after the Restatement Date, EBITDA for
such fiscal quarter shall be calculated on a Pro Forma Basis giving effect to
the Transactions.

For purposes of determining EBITDA under this Agreement, including, where
applicable, on a Pro Forma Basis, regardless of when the Matane Disposition is
consummated, for all purposes under this Agreement, EBITDA shall include in
respect of the Matane Assets, and without duplication, the following amounts for
the following periods to the extent such periods are included in the applicable
Test Period: (i) $12,964,557 for the fiscal quarter ended December 31, 2018;
(ii) $9,853,584 for the fiscal quarter ended March 30, 2019; (iii) $7,836,290
for the fiscal quarter ended June 29, 2019; (iv) $2,974,060 for the fiscal
quarter ending September 28, 2019; and (v) $0.0 for the fiscal quarter ending
December 31, 2019.

Notwithstanding anything to the contrary herein or any classification under GAAP
of any person, business, assets or operations in respect of which a definitive
agreement for the disposition thereof has been entered into as discontinued
operations, no pro forma effect shall be given to any discontinued operations
(and Consolidated Net Income and EBITDA attributable to any such person,
business, assets or operations shall not be excluded for any purposes hereunder)
until such disposition shall have been consummated (provided that until such
disposition shall have been consummated, notwithstanding anything to the
contrary herein, the anticipated proceeds of such disposition (and use thereof,
including any repayment of indebtedness therewith) shall not be included in any
calculation hereunder).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

27



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“environment” means ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” means all applicable Laws (including common law), rules,
regulations, codes, ordinances, orders, decrees or judgments, promulgated or
entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to occupational health and safety matters (to the extent relating to
the environment or Hazardous Materials).

“Equity Interests” of any person means any and all shares, interests, rights to
purchase or otherwise acquire, warrants, options, participations or other
equivalents of or interests in (however designated) equity or ownership of such
person, including any Preferred Stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, and any final regulations promulgated and the
rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings, Products, Performance Fibers, or a Subsidiary, is
treated as a single employer under Section 414(b) or (c) of the Code, or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414(m) or (o) of the Code.

“ERISA Event” means (i) any Reportable Event occurs or the requirements of
Section 4043(b) of ERISA apply with respect to a contributing sponsor, as
defined in Section 4001(a)(13) of ERISA, of a Plan; (ii) the failure of any Plan
to meet the minimum funding standards of Sections 412 and 430 of the Code and
Sections 302 and 303 of ERISA; (iii) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (iv) the failure to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan; (v) the incurrence by Holdings, Products,
Performance Fibers, a Subsidiary or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan or Multiemployer
Plan; (vi) the institution of proceedings by the PBGC under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan; (vii) the incurrence by Holdings, Products,

 

28



--------------------------------------------------------------------------------

Performance Fibers, a Subsidiary or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (viii) the receipt by Holdings, Products, Performance Fibers, a Subsidiary
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from Holdings, Products, Performance Fibers, a Subsidiary or any ERISA Affiliate
of any notice, concerning the impending imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; or (ix) the
conditions for the imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any Plan.

“Escrowed Proceeds” means any funds constituting the aggregate cash proceeds
from an issuance of Incremental Term Loans or Incremental Notes incurred in
connection with a Permitted Business Acquisition or permitted Material
Investment, to the extent that such funds have been deposited into an escrow
account pursuant to customary escrow arrangements pending consummation of such
Permitted Business Acquisition or permitted Material Investment.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” means the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the legislative measures of the
European Union for the introduction of, changeover to or operation of the Euro
in one or more member states, being in part legislative measures to implement
the European and Monetary Union as contemplated in the Treaty on European Union.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Base Rate” means:

(a) with respect to any Borrowing:

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for LIBOR
Quoted Currency for a period equal in length to the applicable Interest Period)
(“LIBOR”), as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London,
England time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; and

(ii) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dealer Offered Rate, or a comparable or successor rate which rate is approved by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:00
a.m., Toronto, Ontario time, on the first day of such Interest Period (or such
other day as is generally treated as the rate fixing day by market practice in
such interbank market, as determined by the Administrative Agent) (or if such
day is not a Business Day, then on the immediately preceding Business Day with a
term equivalent to such Interest Period); and

 

29



--------------------------------------------------------------------------------

(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
per annum equal to LIBOR, at approximately 11:00 a.m., London, England time,
determined two London Banking Days prior to such date, for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day;

provided, that if the Eurodollar Base Rate shall be less than zeroone percent
(1.00%), such rate shall be deemed to be zeroone percent (1.00%) for the
purposes of this Agreement.

“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Loans.

“Eurodollar Rate Loan” means at any date a Loan which bears interest at a rate
based on the Adjusted Eurodollar Rate.

“Eurodollar Reserve Percentage” means for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any other entity succeeding to the functions currently
performed thereby) for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency Liabilities. The Adjusted Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically on and as of the effective
date of any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning assigned to such term in Section 8.01.

“Excess Cash” means, as of any date and time of determination, the aggregate
amount of all Held Cash of Holdings and its Subsidiaries that is in excess of
the Dollar Equivalent of $60,000,000.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Rate” for a currency means the exchange rate, as determined by the
Administrative Agent, that is applicable to the conversion of one currency into
another currency, which shall be (a) the exchange rate quoted by Bloomberg (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent in consultation with the Borrower from
time to time) as of the end of the preceding Business Day in the financial
market for the first currency, or (b) if such reports are unavailable for any
reason, the rate determined by the Administrative Agent or the applicable
Multicurrency L/C Issuer, as applicable, quoted by the person acting in such
capacityin its reasonable discretion as the spot rate for the purchase by such
personit of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m., Local Time, on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent or the applicable Multicurrency L/C
Issuer, as applicable, may obtain such

 

30



--------------------------------------------------------------------------------

spot rate from another financial institution designated by the Administrative
Agent or the applicable Multicurrency L/C Issuer, as applicable, if the person
acting in such capacity, if it does not have as of the date of determination a
spot buying rate for any such currency; and provided, further that the
applicable Multicurrency L/C Issuer may use such spot rate quoted on the date as
of which the foreign exchange computation is made in the case of any Letter of
Credit denominated in ana Foreign Currency.

“Excluded Accounts” means, collectively, (a) Deposit Accounts that are
established solely for the purpose of, and are used exclusively for, funding
payroll, payroll taxes, any other taxes required to be collected, remitted or
withheld (including federal and state withholding taxes (including the
employer’s share thereof)) and other compensation and benefits to employees,
(b) Deposit Accounts, Commodity Accounts and Securities Accounts (i) that are
held or maintained at a financial institution located outside of the United
States and/or (ii) that are owned by a Foreign Subsidiary (other than any
Deposit Account, Commodity Account or Securities Account held or maintained at a
financial institution located in the United States and owned by a Canadian Loan
Party, which shall not be an Excluded Account pursuant to this clause (b)),
(c) so long as no Event of Default has occurred and is continuing, other Deposit
Accounts, Commodity Accounts and Securities Accounts with amounts on deposit
that do not have an individual daily balance on deposit in excess of $1,000,000,
or in the aggregate with each other account described in this clause (c), in
excess of $2,000,000, (d) Deposit Accounts, Commodity Accounts and Securities
Accounts the balance of which is swept at the end of each Business Day into a
Deposit Account, Commodity Account or Securities Account subject to a Control
Agreement so long as such daily sweep is not terminated or modified (other than
to provide that the balance in such Deposit Account, Securities Account or
Commodity Account is swept into another Deposit Account, Securities Account or
Commodity Account subject to a Control Agreement), and (e) Deposit Accounts,
Commodity Accounts and Securities Accounts the balances of which are comprised
solely of cash, cash equivalents or other assets that Holdings or any Subsidiary
thereof holds in trust or as an escrow fiduciary for another Person which is not
a Loan Party.

“Excluded Canadian Subsidiaries” means each Canadian Subsidiary that is not
permitted to become a Guarantor hereunder pursuant to the terms of any Canadian
Financing to which it is a party, or is otherwise restricted or prohibited as a
subsidiary or guarantor of a party to any Canadian Financing; provided, that if
any such Canadian Subsidiary is released from all such restrictions due to the
repayment, termination or amendment of all applicable Canadian Financings after
the First Amendment Effective Date, then such Subsidiary shall cease to be an
“Excluded Canadian Subsidiary” for all purposes of this Agreement and the other
Loan Documents. The Lenders, the Administrative Agent and Holdings hereby
acknowledge and agree that as of the First Amendment Effective Date, Excluded
Canadian Subsidiaries shall be comprised of each Canadian Subsidiary other than
(i) Spruce Falls Acquisition Corp., (ii) Rayonier A.M. Canada Enterprises Inc.,
(iii) Rayonier A.M. Canada G.P. and (iv) Rayonier A. M. Construction Company
Inc.

“Excluded Indebtedness” means all Indebtedness permitted to be incurred under
Section 7.01, other than Refinancing Debt permitted to be incurred under
Section 7.01(w).

 

31



--------------------------------------------------------------------------------

“Excluded Property” means any of the following:

(a) (i) any Real Property consisting of leasehold interests, (ii) any fee owned
Real Property (other than any Real Property (other than as described in clause
(a)(iii) below) owned in fee by a Loan Party that has an individual fair market
value (as determined in good faith by Holdings, in consultation with the
Administrative Agent) in an amount greater than $5,000,000), (iii) any Real
Property to the extent clause (vii)(D) of the definition of “Collateral and
Guarantee Requirement” applies to such Real Property, and (iv) any Real Property
that is not (1) owned in fee by a Domestic Loan Party and/or (2) located within
the United States of America (but excluding from clause (iv) of this definition
of “Excluded Property” any Real Property owned by a Canadian Loan Party that is
listed on, and subject to, Schedule 1.01(b));

(b) (i) any vehicle and any other asset subject to a certificate of title,
(ii) letter of credit rights (other than to the extent such rights can be
perfected by filing a Uniform Commercial Code financing statement) and
(iii) commercial tort claims;

(c)

Excluded Accounts;

(d) any assets to the extent that, and for so long as, taking such actions would
(i) violate (x) applicable Law or (y) an enforceable contractual obligation that
is binding on such assets that existed at the time of the acquisition thereof
and was not created or made binding on such assets in contemplation or in
connection with the acquisition of such assets (other than, in the case of this
subclause (i)(y), customary nonassignment provisions which are ineffective under
Article 9 of the Uniform Commercial Code or other applicable Requirements of
Law) or (ii) require governmental (including regulatory) consent, approval,
license or authorization (unless such consent, approval, license or
authorization has been received); provided, that, upon the reasonable request of
the Collateral Agent, Holdings shall, and shall cause any applicable Subsidiary
to, use commercially reasonable efforts to have waived or eliminated any
contractual obligation of the types described in this clause (d);

(e) assets to the extent a Lien or security interest therein could reasonably be
expected to result in a material adverse tax consequence to Holdings, Products
or any Subsidiary, as determined in good faith by Holdings, in consultation with
the Administrative Agent;

(f) any lease, license, permit or other agreement to the extent that a grant of
a Lien or a security interest therein would violate or invalidate such lease,
license, permit or other agreement or create a right of termination in favor of
any party thereto (other than any Loan Party);

(g) any governmental licenses, permits or state or local franchises, charters
and authorizations, to the extent Liens and security interests therein are
prohibited or restricted thereby;

(h) those assets as to which both the Collateral Agent and Holdings shall
reasonably determine (such determination not to be unreasonably delayed) that
the costs or other consequences of obtaining or perfecting such a security
interest are likely to be excessive in relation to the value of the security to
be afforded thereby; and

(i) Excluded Securities;

provided, that Holdings may in its sole discretion elect to exclude any property
from the definition of Excluded Property.

 

32



--------------------------------------------------------------------------------

“Excluded Securities” means any of the following:

(a) any Equity Interests or Indebtedness with respect to which both the
Collateral Agent and Holdings shall reasonably determine (such determination not
to be unreasonably delayed) that the cost or other consequences of pledging such
Equity Interests or Indebtedness in favor of the Secured Parties under the
Security Documents are likely to be excessive in relation to the value to be
afforded thereby;(b) any Equity Interests or Indebtedness to the extent, and for
so long as, the pledge thereof would be prohibited by any Requirement of Law;

(c) any Equity Interests of any person that is not a Wholly Owned Subsidiary of
Holdings (other than equity interests in any Borrower) to the extent (A) that a
pledge thereof to secure the Obligations is prohibited by (i) any applicable
organizational documents, joint venture agreement or shareholder agreement or
(ii) any other contractual obligation with an unaffiliated third party not in
violation of Section 7.09(c) of this Agreement (other than, in the case of this
subclause (A)(ii), customary nonassignment provisions which are ineffective
under Article 9 of the Uniform Commercial Code or other applicable Requirements
of Law), (B) any organizational documents, joint venture agreement or
shareholder agreement (or other contractual obligation referred to in subclause
(A)(ii) above) prohibits such a pledge without the consent of any other party;
provided, that this clause (B) shall not apply if (1) such other party is a Loan
Party or a Wholly Owned Subsidiary of Holdings or (2) consent has been obtained
to consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate Holdings, Products or any Subsidiary to obtain any such
consent) and for so long as such organizational documents, joint venture
agreement or shareholder agreement or replacement or renewal thereof is in
effect, or (C) a pledge thereof to secure the Obligations would give any other
party (other than a Loan Party or a Wholly Owned Subsidiary of Holdings) to any
organizational documents, joint venture agreement or shareholder agreement
governing such Equity Interests (or other contractual obligation referred to in
subclause (A)(ii) above) the right to terminate its obligations thereunder
(other than, in the case of other contractual obligations referred to in
subclause (A)(ii), customary non-assignment provisions which are ineffective
under Article 9 of the Uniform Commercial Code or other applicable Requirement
of Law) and, with respect to any such contractual obligations under this clause
(c), only to the extent such obligation existed at the time of the acquisition
of such Equity Interests or subsidiary and was not created or made binding on or
with respect to such Equity Interests or such subsidiary in contemplation of or
in connection with the acquisition of such Equity Interests or subsidiary;

(d) any Equity Interests of any Immaterial Subsidiary, any Unrestricted
Subsidiary (other than the Equity Interests of any Unrestricted Subsidiary that
are owned directly by Holdings) or any Special Purpose Receivables Subsidiary;

(e) any Equity Interests of any Subsidiary of, or other Equity Interests owned
by, a Foreign Subsidiary (other than a Canadian Loan Party);

(f) any Equity Interests of any Subsidiary to the extent that the pledge of such
Equity Interests could reasonably be expected to result in material adverse tax
consequences to Holdings, Products or any Subsidiary as determined in good faith
by Holdings, in consultation with the Administrative Agent;

 

33



--------------------------------------------------------------------------------

(g) any Equity Interests that are set forth on Schedule 1.01(a) hereto or that
have been identified on or prior to the Restatement Date in writing to the
Administrative Agent by a Responsible Officer of Holdings and agreed to by the
Administrative Agent;

(h) to the extent any Requirement of Law requires that a Subsidiary issue
directors’ qualifying shares, such shares or nominee or other similar shares;

(i) intercompany current liabilities incurred in the ordinary course of business
in connection with the cash management operations among Holdings and its
Subsidiaries;

(j) any Equity Interests of any Canadian Subsidiary, to the extent that the
pledge of such Equity Interests is not then permitted under the terms of any
Canadian Financing (which shall not in any event include the Equity Interests of
any Canadian Subsidiary that are required to be pledged pursuant to
Section 6.18); and

(k) any Margin Stock;

provided that Holdings may in its sole discretion elect to exclude any property
from the definition of Excluded Securities.

“Excluded Subsidiary” means any of the following:

(a) any subsidiary of Holdings (other than Products and Performance Fibers) that
is prohibited by applicable Law or by contractual obligations existing on the
First Amendment Effective Date (or at the time such subsidiary becomes a
subsidiary of Holdings) from guaranteeing the Obligations or if guaranteeing the
Obligations would require governmental (including regulatory) consent, approval,
license or authorization;

(b) any Unrestricted Subsidiary (provided, that no Subsidiaries may be
designated or created as Unrestricted Subsidiaries at any time on or after the
First Amendment Effective Date);

(c) any Foreign Subsidiary (other than any Canadian Subsidiary) and any Domestic
Subsidiary of any Foreign Subsidiary (other than any Domestic Subsidiary owned
directly by a Canadian Subsidiary);

(d) any subsidiary of Holdings with respect to which both the Administrative
Agent and Holdings shall reasonably determine (such determination not to be
unreasonably delayed) that the burden or cost of obtaining a guarantee outweighs
the benefit to the Lenders;

(e) any Excluded Canadian Subsidiary;

(f) any subsidiary of Holdings (including any Subsidiary of Holdings that is a
FSHCO) if the provision of Collateral or a Guaranty of the Obligations by such
subsidiary could reasonably be expected to result in material adverse tax
consequences to Holdings, Products or any Subsidiary, as determined in good
faith by Holdings, in consultation with the Administrative Agent; and

(g) any Special Purpose Receivables Subsidiary.

 

34



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Designated
Swap Obligation if, and to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Designated Swap Obligation (or any Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Designated Swap Obligation. If a Designated Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Designated Swap Obligation
that is attributable to swaps for which such Guaranty or security interest is or
becomes excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes imposed in lieu of Taxes imposed on or measured by net income,
and branch profits Taxes, in each case, (A) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (B) that are Other
Connection Taxes, (ii) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (A) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by any Borrower under
Section 11.14) or (B) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (iii) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (iv) any U.S. federal withholding Taxes imposed
pursuant to FATCA.

“Existing Multicurrency Letter of Credit” has the meaning specified in
Section 2.05(a)(i).

“Existing USD Letter of Credit” has the meaning specified in Section 2.05(a)(i).

“Facility” means the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the
Restatement Date there are four Facilities, i.e. the Term A-1 Facility, the Term
A-2 Facility, the USD Revolving Facility and the Multicurrency Revolving
Facility (and no Incremental Term Facility or Incremental Revolving Facility),
and thereafter, the term “Facility” may include any Incremental Term Facility,
Incremental Revolving Facility and Refinancing Facility.

“Facility Maturity Date” means the Revolving Facility Maturity Date, Term A-1
Facility Maturity Date, Term A-2 Facility Maturity Date and/or any Incremental
Revolving Facility Maturity Date or Incremental Term Facility Maturity Date, as
the case may be.

 

35



--------------------------------------------------------------------------------

“Farm Credit Equities” has the meaning specified in Section 11.24(a).

“Farm Credit Equity Documents” has the meaning specified in Section 11.24(a).

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

“Farm Credit Lender Transfer Certificate” has the meaning specified in
Section 11.24(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement implementing any
of the foregoing, and any fiscal or regulatory legislation, rules or practices
adopted pursuant to any of the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (i) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (iii) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“Fee Letters” means, collectively, the Bank of America Fee Letters and the
CoBank Fee Letter.

“Fees” means, collectively, the Commitment Fees, the Letter of Credit Fees, the
L/C Issuer Fees and the Administrative Agent Fees.

“Fernandina Beach Facility” means the real property located at Foot of Gum
Street, Fernandina Beach, Florida 32035, excluding any real property leased or
licensed as of the First Amendment Effective Date to Lignotech Florida, Eight
Flags or Coast Chips Inc. or any of their respective Affiliates.

“Fernandina Cogeneration Project” means a project, or a series of related
projects, under which a person (other than Holdings or any of its subsidiaries)
would fund, construct and operate a combined heat and power facility on a leased
portion of the Fernandina Beach Facility, and sell steam and heated water to
Performance Fibers (or one or more other Subsidiaries), for use at the
Fernandina Beach Facility, for an expected period of approximately twenty
(20) years, together with the applicable agreements to implement such projects.

 

36



--------------------------------------------------------------------------------

“Finance Obligations” means, at any date, (i) all Obligations, (ii) all Swap
Obligations of Holdings and its Subsidiaries then owing under any Secured Hedge
Agreement to any Hedge Bank and (iii) all Cash Management Obligations of
Holdings and its Subsidiaries then owing under any Secured Cash Management
Agreement to any Cash Management Bank; provided that the Finance Obligations
shall exclude any Excluded Swap Obligations.

“Financial Covenants” means the financial maintenance covenants set forth in
Section 7.10.

“Financial Officer” of any person means the Chief Financial Officer, principal
accounting officer, Treasurer, Assistant Treasurer or Controller of such person.

“First Amendment” means the First Amendment to Amended and Restated Credit
Agreement, dated as of the First Amendment Effective Date, made among Holdings,
the Borrowers, the other Loan Parties party thereto, the Administrative Agent,
the Lenders party thereto, the L/C Issuers and the Voting Participants party
thereto.

“First Amendment Effective Date” means September 30, 2019.

“Fiscal Month” means each fiscal month of Holdings, as set forth in the calendar
of fiscal periods most recently provided to the Administrative Agent, as such
calendar may be updated by Holdings and delivered to the Administrative Agent
from time to time. If no such calendar has been delivered for the applicable
period, then each “Fiscal Month” shall be the corresponding calendar month.

“Fixed Amounts” has the meaning assigned to such term in Section 1.05(e).

“Foreign Currency” means Canadian Dollars.

“Foreign Lender” means a Lender or an L/C Issuer that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Forestry Joint Ventures” means (i) Hearst Forest Management Inc., (ii) Clegue
Forest Management Inc., (iii) Abitibi River Forest Management Inc.,
(iv) Nipissing Forest Management Inc. or (v) any similar joint venture formed
after the First Amendment Effective Date that is not prohibited by the terms of
this Agreement.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to any USD L/C Issuer, such Defaulting Lender’s USD Revolving Facility
Percentage of the outstanding USD L/C Obligations arising in respect of USD
Letters of Credit issued by such USD L/C Issuer other than USD L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, (ii) with respect to any Multicurrency L/C Issuer, such Defaulting
Lender’s Multicurrency Revolving Facility Percentage of the outstanding
Multicurrency L/C Obligations arising in respect of Multicurrency Letters of
Credit issued by such Multicurrency L/C Issuer other

 

37



--------------------------------------------------------------------------------

than Multicurrency L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (iii) with respect to
the Swing Line Lender, such Defaulting Lender’s USD Revolving Facility
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

“FSHCO” means any Domestic Subsidiary that owns no material assets other than
the Equity Interests of one or more Foreign Subsidiaries that are CFCs and/or of
one or more FSHCOs.

“Fund” means any person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which were in effect on the Signing Date. For
purposes herein, the term “consolidated” means such person consolidated with the
Subsidiaries and shall not include any Unrestricted Subsidiary, but the interest
of such person in an Unrestricted Subsidiary will be accounted for as an
Investment.

“Governmental Authority” means any federal, state, provincial, territorial,
municipal, local or foreign court or governmental agency, authority,
instrumentality or regulatory or legislative body.

“Guarantee” of or by any person (the “guarantor”) means (i) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (A) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (B) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (C) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (D) entered into for the purpose of assuring in any other manner the
holders of such Indebtedness or other obligation of the payment thereof or to
protect such holders against loss in respect thereof (in whole or in part) or
(E) as an account party in respect of any letter of credit, bank guarantee or
other letter of guaranty issued to support such Indebtedness or other
obligation, or (ii) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other person, whether or not
such Indebtedness or other obligation is assumed by the

 

38



--------------------------------------------------------------------------------

guarantor; provided, however, the term “Guarantee” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the
Restatement Date or entered into in connection with any acquisition or
disposition of assets permitted by this Agreement (other than such obligations
with respect to Indebtedness). The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the Indebtedness in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
person is required to perform thereunder) as determined by such person in good
faith.

“guarantor” has the meaning assigned to such term in the definition of
“Guarantee.”

“Guarantor” means (a) Holdings, (b) Products, (c) Performance Fibers, (d) each
Designated Borrower and (e) each Subsidiary Loan Party; provided, that none of
Holdings, Products, Performance Fibers, the Designated Borrowers or a Subsidiary
Loan Party shall be a Guarantor with respect to (i) its own respective Finance
Obligations as a counterparty under any Secured Hedge Agreement or direct
obligor under any Secured Cash Management Agreement or (ii) the Finance
Obligations of any Facility under which it is at any time a Borrower (and
“Guarantors” means two or more of them, collectively).

“Guaranty” means, collectively, the guaranty made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.10.

“Hazardous Materials” means all pollutants, contaminants, wastes, chemicals,
materials, substances and constituents, including, without limitation, explosive
or radioactive substances or petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls or radon gas, of any
nature subject to regulation or which can give rise to liability under any
Environmental Law.

“Hedge Bank” means (i) with respect to any Swap Contract entered into under (and
as defined in) the Original Credit Agreement prior to the Restatement Date, any
person that, at the time it entered into such Swap Contract (as defined in the
Original Credit Agreement), was a Lender (as defined in the Original Credit
Agreement) or an Affiliate (as defined in the Original Credit Agreement) of a
Lender (as defined in the Original Credit Agreement and (ii) with respect to any
Swap Contract entered into on or after the Restatement Date, any person that, at
the time it enters into a Swap Contract permitted under Article VII, is a
Lender, or an Affiliate of a Lender, in each case in its capacity as a party to
such Swap Contract.

“Held Cash” means all cash (denominated in any currency) and Permitted
Investments at any time actually held directly by, or credited to a Deposit
Account or Securities Account of, Holdings or any of its Subsidiaries, in each
case other than any such cash or Permitted Investments that (i) would appear as
“restricted” on a consolidated balance sheet of Holdings or any of its
Subsidiaries, or (ii) are held in or credited to any Excluded Account of the
types described in clause (e) of the definition thereof, but only to the extent
that such amounts held in or credited to such Excluded Accounts are (x) not in
excess of $2,000,000 in the aggregate, (y) maintained for the benefit of Persons
that are not Subsidiaries or Controlled Affiliates of Holdings and
(z) maintained consistent with the Loan Parties’ past practices.

 

39



--------------------------------------------------------------------------------

“HMT” has the meaning assigned to such term in the definition of “Sanctioned
Entity”.

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement; provided that the term “Holdings” shall be deemed to mean any
Successor Holdings succeeding to, and being substituted for, Holdings in
accordance with Section 7.05(b)(ii).

“Immaterial Subsidiary” means any Wholly Owned Domestic Subsidiary or Wholly
Owned Canadian Subsidiary of Holdings that, as of the last day of the fiscal
quarter of Holdings most recently ended, did not have assets with a value in
excess of 2.5% of the Consolidated Total Assets of Holdings and its Wholly Owned
Domestic Subsidiaries and Wholly Owned Canadian Subsidiaries or revenues
representing in excess of 2.5% of consolidated revenues (including third party
revenues but excluding intercompany revenues) of Holdings and its Wholly Owned
Domestic Subsidiaries and Wholly Owned Canadian Subsidiaries on a consolidated
basis as of such date; provided that in the event that any Wholly Owned Domestic
Subsidiaries or Wholly Owned Canadian Subsidiaries that would otherwise be
Immaterial Subsidiaries shall in the aggregate account for a percentage in
excess of 5.0% of the Consolidated Total Assets of Holdings and its Wholly Owned
Domestic Subsidiaries and Wholly Owned Canadian Subsidiaries or 5.0% of the
consolidated revenues (including third party revenues but excluding intercompany
revenues) of Holdings and its Wholly Owned Domestic Subsidiaries and Wholly
Owned Canadian Subsidiaries as of the end of and for the most recently completed
fiscal year, then one or more of such Subsidiaries designated by Holdings (or,
if Holdings shall make no designation, one or more of such Wholly Owned Domestic
Subsidiaries or Wholly Owned Canadian Subsidiaries selected in descending order
based on their respective contributions to the Consolidated Total Assets of
Holdings and its Wholly Owned Domestic Subsidiaries and Wholly Owned Canadian
Subsidiaries), shall be included as Material Subsidiaries to the extent
necessary to eliminate such excess and shall comply with the provisions of
Section 6.10 applicable to such Subsidiary. Each Immaterial Subsidiary as of the
First Amendment Effective Date shall be set forth in Schedule 1.01(c).

“Impacted Loans” has the meaning assigned to such term in Section 3.03(a).

“Increased Amount” of any Indebtedness means any increase in the amount of such
Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms or in the
form of common stock of Holdings, the payment of dividends on Preferred Stock in
the form of additional shares of Preferred Stock of the same class, the
accretion of original issue discount or liquidation preference and increases in
the amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies or increases in the value of property securing
Indebtedness described in clause (c) of the definition of “Indebtedness”.

“Increased Amount Date” has the meaning assigned to such term in
Section 2.15(a).

“Incremental Amount” means, at any time prior to the First Amendment Effective
Date, an amount equal to the sum of (without duplication):

 

40



--------------------------------------------------------------------------------

(1) the greater of (i) the excess, if any, of (A) $350,000,000 minus (B) (x) the
aggregate principal amount of Incremental Commitments established pursuant to
Section 2.15 and (y) the aggregate principal amount of Incremental Notes issued
pursuant to Section 2.15 and (ii) any amounts so long as immediately after
giving effect to the establishment of commitments in respect thereof (and
assuming any such Incremental Revolving Facility Commitments are fully drawn)
and the use of the proceeds of the loans thereunder, the Total Net Senior First
Lien Secured Leverage Ratio (tested on a Pro Forma Basis only on the date of the
initial incurrence of the applicable Incremental Facility) does not exceed
3.00:1.00; provided that to the extent the proceeds of any Incremental Facility
or Incremental Notes are being used to finance a Permitted Business Acquisition
or a Material Investment permitted hereunder, at the option of Products, for
purposes of calculating the applicable ratio set forth in the foregoing clause
(ii), the date of determination of whether any such Incremental Facility is, or
Incremental Notes are, permitted shall be deemed to be the applicable Test Date,
and if, after giving effect to such Permitted Business Acquisition or Material
Investment and the other transactions to be entered into in connection therewith
on a Pro Forma Basis as if they had occurred at the beginning of the most recent
Test Period ending prior to such Test Date, the applicable Borrower could have
incurred such Incremental Facility or Incremental Notes on such Test Date in
compliance with the applicable ratio, such ratio shall be deemed to have been
complied with; plus

(2) the aggregate amount of all voluntary prepayments and commitment reductions
of the Facilities or any Incremental Notes (it being understood that the
Borrowers shall be deemed to have used amounts under this clause (2) prior to
utilization of amounts under clause (1) above); plus

(3) the aggregate principal amount of Revolving Facility Commitments of any
Revolving Facility Lender under each Revolving Facility that is a Defaulting
Lender that have been terminated.

From and after the First Amendment Effective Date, “Incremental Amount” shall
mean $0.

For purposes of all calculations of the Incremental Amount it is assumed
(i) that all amounts of secured Indebtedness incurred under any Incremental
Facilities and any Incremental Notes that is junior in right of security to the
Facilities incurred on the Restatement Date are, for purposes of such
calculations, Indebtedness that is pari passu in right of security with the
Facilities incurred on the Restatement Date; (ii) that the full committed amount
of all Incremental Revolving Facilities shall be treated as outstanding for such
purpose (including any requested Incremental Revolving Facilities); (iii) that
the cash proceeds of all such Incremental Facilities and Incremental Notes shall
not be netted from Senior First Lien Secured Net Debt or Consolidated Debt for
purposes of calculating compliance with the Total Net Senior First Lien Secured
Leverage Ratio or the Total Net Leverage Ratio, as applicable, provided that to
the extent the proceeds of any such Incremental Facility or Incremental Notes
are to be used to repay Indebtedness, the Borrowers’ ability to give effect to
such repayment of Indebtedness on a Pro Forma Basis (and without duplication)
shall not be limited; and (iv) all other appropriate pro forma adjustments shall
be given effect.

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and (with respect to any Incremental Revolving Facility Commitments only)
substance reasonably satisfactory to the Administrative Agent, among the
applicable Borrower, the Administrative Agent and one or more Incremental
Lenders.

 

41



--------------------------------------------------------------------------------

“Incremental Commitment” means any Incremental Revolving Facility Commitment and
any Incremental Term Loan Commitments.

“Incremental Facilities Specified Representations” has the meaning assigned to
such term in Section 2.15(c).

“Incremental Facility” means any Incremental Revolving Facility or Incremental
Term Facility, as the context may require.

“Incremental Lender” means any Incremental Term Lender or any Incremental
Revolving Facility Lender.

“Incremental Loans” means the Incremental Revolving Facility Loans and the
Incremental Term Loans.

“Incremental Multicurrency Revolving Facility” means any Incremental
Multicurrency Revolving Facility Commitments and any Incremental Multicurrency
Revolving Facility Loans made hereunder.

“Incremental Multicurrency Revolving Facility Commitment” means the commitment
of any Lender, established pursuant to Section 2.15, to make Incremental
Multicurrency Revolving Facility Loans to the applicable Borrower.

“Incremental Multicurrency Revolving Facility Loans” means Multicurrency
Revolving Facility Loans made by one or more Lenders to the applicable Borrower
pursuant to Section 2.01(c).

“Incremental Notes” has the meaning specified in Section 2.15.

“Incremental Revolving Facility” means the Incremental Revolving Facility
Commitments and the Incremental Revolving Facility Loans made hereunder.

“Incremental Revolving Facility Commitment” means the commitment of any Lender,
established pursuant to Section 2.15, to make Incremental Revolving Facility
Loans to the applicable Borrower.

“Incremental Revolving Facility Lender” means a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Facility
Loan.

“Incremental Revolving Facility Loans” means Incremental USD Revolving Facility
Loans, Incremental Multicurrency Revolving Facility Loans or, to the extent
permitted by Section 2.15 and provided for in the relevant Incremental
Assumption Agreement, Other Revolving Loans.

 

42



--------------------------------------------------------------------------------

“Incremental Revolving Facility Maturity Date” means, with respect to any series
or tranche of Incremental Revolving Facility Loans established pursuant to an
Incremental Assumption Agreement, the maturity date as set forth in such
Incremental Assumption Agreement.

“Incremental Term Borrowing” means a Borrowing comprised of Incremental Term
Loans.

“Incremental Term Facility” means any Incremental Term Loan Commitments and any
Incremental Term Loans made hereunder.

“Incremental Term Facility Maturity Date” means, with respect to any series or
tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the maturity date as set forth in such Incremental
Assumption Agreement.

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.15, to make Incremental Term Loans to the
applicable Borrower.

“Incremental Term Loans” means Term Loans made by one or more Lenders to the
applicable Borrower pursuant to Section 2.01(c). Incremental Term Loans may be
made in the form of additional Term A-1 Loans or Term A-2 Loans or, to the
extent permitted by Section 2.15 and provided for in the relevant Incremental
Assumption Agreement, Other Term Loans.

“Incremental USD Revolving Facility” means any Incremental USD Revolving
Facility Commitments and any Incremental USD Revolving Facility Loans made
hereunder.

“Incremental USD Revolving Facility Commitment” means the commitment of any
Lender, established pursuant to Section 2.15, to make Incremental USD Revolving
Facility Loans to the applicable Borrower.

“Incremental USD Revolving Facility Loans” means USD Revolving Facility Loans
made by one or more Lenders to the applicable Borrower pursuant to
Section 2.01(c).

“Incur” means to issue, assume, guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Equity Interests of a person
existing at the time such person becomes a subsidiary (whether by merger,
amalgamation, consolidation, acquisition or otherwise) shall be deemed to be
Incurred by such person at the time it becomes a subsidiary.

“Incurrence Based Amounts” has the meaning assigned to such term in
Section 1.05(e).

“Indebtedness” means, with respect to any person (and without duplication):

(a) the principal of any indebtedness of such person, whether or not contingent,
(i) in respect of borrowed money, (ii) evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof), (iii) representing
the deferred and unpaid purchase price of any property (except

 

43



--------------------------------------------------------------------------------

any such balance that constitutes (A) a trade payable or similar obligation to a
trade creditor Incurred in the ordinary course of business that is not overdue
by more than 90 days (or, if overdue by more than 90 days, as to which a dispute
exists and adequate reserves in conformity with GAAP have been established on
the books of such person), (B) any earn-out obligations until such obligation
becomes a liability on the balance sheet of such person in accordance with GAAP
and (C) liabilities accrued in the ordinary course of business), which purchase
price is due more than twelve months after the date of placing the property in
service or taking delivery and title thereto, (iv) in respect of Capital Lease
Obligations, or (v) representing any outstanding Swap Contracts, if and to the
extent that any of the foregoing indebtedness would appear as a liability on a
balance sheet (excluding the footnotes thereto) of such person prepared in
accordance with GAAP;

(b) to the extent not otherwise included, any obligation of such person to be
liable for, or to pay, as obligor, guarantor or otherwise, the obligations
referred to in clause (a) of another person (other than by endorsement of
negotiable instruments for collection in the ordinary course of business);

(c) to the extent not otherwise included, any obligations referred to or
described in clause (a) of another person secured by a Lien on any asset owned
by such person (whether or not such obligation is assumed by such person),
provided, however, that the amount of such obligation will be the lesser of:
(a) the fair market value (as determined in good faith by Holdings) of such
asset at such date of determination, and (b) the amount of such obligation of
such other person; and

(d) the amount of all obligations of such person with respect to the redemption,
repayment or other repurchase of any Disqualified Stock (excluding accrued
dividends that have not increased the liquidation preference of such
Disqualified Stock);

provided, however, that, notwithstanding the foregoing, Indebtedness shall be
deemed not to include (1) Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money; (2) deferred or prepaid
revenues; (3) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller; (4) trade and other ordinary course payables, accrued
expenses and intercompany liabilities arising in the ordinary course of business
that are not overdue by more than 90 days; (5) Cash Management Obligations;
(6) in the case of Holdings, Products and the Subsidiaries (x) all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business and
(y) intercompany liabilities in connection with cash management, tax and
accounting operations of Holdings, Products and the Subsidiaries; and (7) any
obligations under Swap Contracts, provided that such agreements are entered into
for bona fide hedging purposes of Holdings, Products or the Subsidiaries (as
determined in good faith by the Board of Directors or senior management of
Holdings, whether or not accounted for as a hedge in accordance with GAAP) and,
in the case of any foreign exchange contract, currency swap agreement, futures
contract, option contract or other similar agreement, such agreements are
related to business transactions of Holdings, Products or the Subsidiaries
entered into in the ordinary course of business and, in the case of any interest
rate protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement, such agreements substantially correspond in terms of notional
amount, duration and interest rates, as applicable, to Indebtedness of Holdings,
Products or the Subsidiaries Incurred in accordance with this Agreement. To the
extent not otherwise included, Indebtedness shall include the amount of any
Receivables Net Investment.

 

44



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, Indebtedness shall
not include, and shall be calculated without giving effect to, the effects of
Statement of Financial Accounting Standards No. 133 and related interpretations
to the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose under this Agreement as a result of accounting for
any embedded derivatives created by the terms of such Indebtedness; and any such
amounts that would have constituted Indebtedness under this Agreement but for
the application of this sentence shall not be deemed an Incurrence of
Indebtedness under this Agreement. The Indebtedness of any person shall include
the Indebtedness of any partnership in which such person is a general partner,
other than to the extent that the instrument or agreement evidencing such
Indebtedness expressly limits the liability of such person in respect thereof.

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (ii) to the extent not otherwise described in
clause (i) above, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 11.04(b).

“Ineligible Institution” means (i) the persons identified in writing to the
Administrative Agent by Products on or prior to the Signing Date and as may be
identified in writing to the Administrative Agent by Products from time to time
after the Signing Date, with the written consent of the Administrative Agent
(not to be unreasonably withheld or delayed), and (ii) Affiliates of the persons
referred to in the preceding clause (i) and any competitor of Holdings or
Products, in each case, only after such persons are identified in writing to the
Administrative Agent by Products as being additional “Ineligible Institutions”,
which written notice may be given at any time and from time to time after the
Signing Date; provided, however, that any such person or persons as may be
identified in writing to the Administrative Agent by Products from time to time
after such person or persons initial identification pursuant to clause (i) or
(ii) above as no longer constituting an Ineligible Institution, shall no longer
to be considered an “Ineligible Institution” hereunder.

“Information” has the meaning assigned to such term in Section 11.07.

“Initial Closing Date” means June 26, 2014.

“Initial Subsidiaries” means each of the Initial Subsidiary Guarantors and
Rayonier Foreign Sales Corporation, a Virgin Islands corporation.

“Initial Subsidiary Guarantors” means unless it becomes a Borrower hereunder,
each of Rayonier A.M. Sales and Technology Inc., Rayonier A.M. Properties LLC,
Rayonier A.M. China Limited, Rayonier Advanced Materials Industries Ltd.,
Rayonier A.M. Far East Ltd. and Southern Wood Piedmont Company.

“Intellectual Property Rights” has the meaning assigned to such term in
Section 4.23.

 

45



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means, on any date, the ratio, determined on a Pro
Forma Basis, of (x) EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
consolidated financial statements of Holdings have been delivered to the
Administrative Agent in accordance with Section 6.04(a) or (b), as applicable,
all determined on a consolidated basis in accordance with GAAP to (y) Interest
Expense of Holdings and the Subsidiaries for such period.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.07.

“Interest Expense” means, with respect to any person for any period, an amount
equal to (a) the sum (without duplication) of (i) consolidated interest expense
of such person and its Subsidiaries for such period, to the extent such expense
was deducted in computing Consolidated Net Income (including the interest
component of Capital Lease Obligations and net payments and receipts (if any)
pursuant to interest rate Swap Contracts, debt issuance costs, commissions, fees
and expenses, expensing of any bridge, commitment or other financing fees and
non-cash interest expense attributable to movement in mark to market valuation
of Swap Obligations or other derivatives (in each case to the extent permitted
under this Agreement) under GAAP (but excluding the amortization of deferred
financing fees, original issue discount and any consent fees (historical or
prospective) paid in connection with Indebtedness of Holdings or any
Subsidiary), (ii) consolidated capitalized interest of such person and its
Subsidiaries for such period, whether paid or accrued and (iii) commissions,
discounts, yield and other fees and charges incurred in connection with any
Permitted Receivables Financing which are payable to any person other than
Holdings, Products or a Subsidiary; minus (b) the interest income for such
period. For purposes of this definition, interest on a Capital Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by Holdings
to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP.

“Interest Payment Date” means (i) with respect to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Rate Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(ii) with respect to any Base Rate Loan, the last Business Day of each March,
June, September and December.

“Interest Period” means, as to any Eurodollar Rate Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or
6 months thereafter (or 12 months, if at the time of the relevant Borrowing, all
relevant Lenders consent to such interest periods or, if agreed to by the
Administrative Agent, a shorter period), as the applicable Borrower may elect,
or the date any Eurodollar Rate Borrowing is converted to a Base Rate Borrowing
in accordance with Section 2.07 or repaid or prepaid in accordance with
Section 2.09, 2.10 or 2.11; provided, however, that if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day. Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period.

 

46



--------------------------------------------------------------------------------

“Investment” has the meaning assigned to such term in Section 7.04.

“Investment Grade Securities” means: (i) securities issued or directly and fully
guaranteed or insured by the U.S. government or any agency or instrumentality
thereof (other than Permitted Investments), (ii) securities that have a rating
equal to or higher than Baa3 (or equivalent) by Moody’s and BBB- (or equivalent)
by S&P, but excluding any debt securities or loans or advances between and among
Holdings and its subsidiaries, (iii) investments in any fund that invests
exclusively in investments of the type described in clauses (i) and (ii) which
fund may also hold material amounts of cash pending investment and/or
distribution, and (iv) corresponding instruments in countries other than the
United States customarily utilized for high quality investments and in each case
with maturities not exceeding two years from the date of acquisition.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and Holdings (or any Subsidiary) or in favor
of such L/C Issuer and relating to such Letter of Credit.

“Jesup Facility” means that certain real property owned as of the Restatement
Date by Performance Fibers and located at 4470 Savannah Highway, Jesup, Wayne
County, Georgia.

“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the Signing Date), CoBank, Wells
Fargo Securities, LLC, JPMorgan Chase Bank, N.A., and SunTrust Robinson
Humphrey, Inc.

“Judgment Currency” has the meaning assigned to such term in Section 11.27.

“Junior Financing” has the meaning assigned to such term in Section 7.09(b).

“Latest Maturity Date” means, at any date of determination, the latest scheduled
maturity date applicable to any Loan hereunder at such time, including the
latest maturity date of any Refinancing Facilities.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of Law.

 

47



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Revolving Facility Lender, such
Lender’s USD L/C Advances and Multicurrency L/C Advances.

“L/C Borrowing” means each USD L/C Borrowing and Multicurrency L/C Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Disbursement” means a payment or disbursement made by an L/C Issuer
pursuant to a Letter of Credit.

“L/C Issuer” means each USD L/C Issuer and Multicurrency L/C Issuer.

“L/C Issuer Fees” has the meaning specified in Section 2.05(i).

“L/C Obligations” means, as at any date of determination, the aggregate amount
of USD L/C Obligations and Multicurrency L/C Obligations.

“Lender” means each financial institution listed on Schedule 2.01 (other than
any such person that ceased to be a party hereto pursuant to an Assignment and
Acceptance in accordance with Section 11.06), as well as any person that becomes
a “Lender” hereunder pursuant to Section 11.06, Section 2.15 or Section 2.18;
and shall include, as the context may require, any Incremental Lender and the
Swing Line Lender in such capacity.

“Lender Participation Notice” has the meaning assigned to such term in
Section 2.11(f)(iii).

“Lender Presentation” means the Lender Presentation dated July 18, 2017, as
modified or supplemented prior to the Signing Date.

“Lending Office” means with respect to any Lender and for each Type of Loan, the
“Lending Office” of such Lender (or of an Affiliate of such Lender) designated
for such Type of Loan in such Lender’s Administrative Questionnaire or in any
applicable Assignment and Acceptance pursuant to which such Lender became a
Lender hereunder or such other office of such Lender (or of an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and Holdings as the office by which its Loans of such Type are to be made and
maintained, which office may include any Affiliate of such Lender or any
domestic or foreign branch of such Lender or such Affiliate. Unless the context
otherwise requires each reference to a Lender shall include its applicable
Lending Office.

“Letter of Credit” means each USD Letter of Credit and Multicurrency Letter of
Credit.

 

48



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Revolving Facility Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

“Letter of Credit Fees” means the USD Letter of Credit Fees and the
Multicurrency Letter of Credit Fees, collectively.

“Leverage Ratio Test” means that the Total Net Senior First Lien Secured
Leverage Ratio does not exceed 3.00:1.00.

“LIBOR” has the meaning assigned to such term in the definition of “Eurodollar
Base Rate”.

“LIBOR Quoted Currency” means each of the following currencies: Dollars and
Euro, in each case as long as there is a published LIBOR rate (or a comparable
or successor rate, which rate is approved by the Administrative Agent) with
respect thereto.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the reasonable discretion of the Administrative Agent in
consultation with Holdings, to reflect the adoption and implementation of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with
Holdings is reasonably necessary in connection with the administration of this
Agreement).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind (including any easement,
right of way or other encumbrance on title to real property) in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
Law (including any conditional sale or other title retention agreement or any
lease in the nature thereof); provided that in no event shall an operating lease
or an agreement to sell be deemed to constitute a Lien.

 

49



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, any joinder hereto, the Restatement
Agreement, the Reaffirmation Agreement, the Letters of Credit, the Security
Documents, each Incremental Assumption Agreement, each Refinancing Amendment,
any Secured Debt Intercreditor Agreement, any Notes issued under
Section 2.09(e), each Designated Borrower Joinder Agreement (if any), and solely
for the purposes of Section 8.01 hereof, the Bank of America Fee Letters and the
CoBank Fee Letter.

“Loan Parties” means each Borrower and each Guarantor.

“Loans” means the Revolving Facility Loans, the Swing Line Loans, the
Incremental Revolving Facility Loans (if any), the Term A-1 Loans, the Term A-2
Loans and the Incremental Term Loans (if any).

“Local Time” means New York City time.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Matane Asset Purchase Agreement” has the meaning assigned to such term in the
definition of “Matane Disposition”.

“Matane Assets” has the meaning assigned to such term in the definition of
“Matane Disposition”.

“Matane Disposition” means a sale of the “Purchased Assets” (hereinafter the
“Matane Assets”) as defined in, and to be consummated in accordance with, that
certain Asset Purchase Agreement, dated July 31, 2019, among Sappi Canada
Enterprises Inc., Sappi Papier Holding GmbH, Rayonier A.M. Canada G.P., Rayonier
A.M. Compagnie de Construction Inc., Rayonier A.M. Canada Enterprises Inc., and
Holdings, substantially in the form filed with the SEC on August 7, 2019, as may
be amended, supplemented, waived or modified from time to time in accordance
with Section 7.09(d) (the “Matane Asset Purchase Agreement”).

“Material Adverse Effect” means a material adverse effect on the business,
property, operations or condition of Holdings and its Subsidiaries, taken as a
whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder.

“Material Indebtedness” means Indebtedness (other than Loans) of any one or more
of Holdings or any Subsidiary in an aggregate principal amount exceeding
$25,000,000.

“Material Investment” means any Investment involving aggregate consideration
(including all assumed Indebtedness) in excess of $50,000,000.

“Material Subsidiary” means any Subsidiary other than an Immaterial Subsidiary.

“Maximum Rate” has the meaning assigned to such term in Section 11.10.

 

50



--------------------------------------------------------------------------------

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to the Dollar Equivalent of 105% of the Fronting Exposure of an L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.16(a)(i),
(a)(ii) or (a)(iii), an amount equal to the Dollar Equivalent of 105% of the
Outstanding Amount of all L/C Obligations, and (iii) otherwise, an amount
determined by the Administrative Agent and the applicable L/C Issuer in their
sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof).

“Mortgaged Properties” means the Real Properties owned in fee by the Loan
Parties that are set forth on Schedule 1.01(b) and each additional Real Property
encumbered by a Mortgage pursuant to Section 6.10.

“Mortgages” means, collectively, the mortgages, trust deeds, deeds of trust,
deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, each substantially in
the form of Exhibit D (with such changes as are reasonably consented to by the
Administrative Agent to account for local law matters), including the Additional
Mortgages, as amended, amended and restated, supplemented or otherwise modified
from time to time.

“Multicurrency L/C Advance” means, with respect to each Multicurrency Revolving
Facility Lender, such Lender’s funding of its participation in any Multicurrency
L/C Borrowing in accordance with its Multicurrency Revolving Facility
Percentage. All Multicurrency L/C Advances shall be denominated in Dollars.

“Multicurrency L/C Borrowing” means an extension of credit resulting from a
drawing under any Multicurrency Letter of Credit which has not been reimbursed,
or refinanced as a Multicurrency Revolving Facility Borrowing, by the
Multicurrency L/C Honor Date. All Multicurrency L/C Borrowings shall be
denominated in Dollars.

“Multicurrency L/C Credit Extension” means, with respect to any Multicurrency
Letter of Credit, the issuance thereof or extension of the expiry date thereof,
or the increase of the amount thereof.

“Multicurrency L/C Honor Date” has the meaning specified in
Section 2.05(c)(i)(B).

“Multicurrency L/C Issuer” means each of (i) Bank of America and Wells Fargo
Bank, National Association, in each case in its respective capacity as issuer of
Multicurrency Letters of Credit under Section 2.05(b), and its respective
successor or successors in such capacity, (ii) the issuer of any Existing
Multicurrency Letter of Credit provided such person (subject to the next
sentence) is a Multicurrency Revolving Facility Lender and (iii) any other
Multicurrency Revolving Facility Lender which Products shall have designated
(with such Multicurrency Revolving Facility Lender’s consent) as a
“Multicurrency L/C Issuer” by notice to the Administrative Agent (including any
Multicurrency Revolving Facility Lender designated as such

 

51



--------------------------------------------------------------------------------

as a replacement for any Multicurrency L/C Issuer who is at the time of such
appointment a Defaulting Lender) that is reasonably acceptable to the
Administrative Agent, in each case, for so long as Bank of America or such other
Multicurrency L/C Issuer, as the case may be, shall have a Multicurrency Letter
of Credit Commitment. Notwithstanding the foregoing, with respect to each
Existing Multicurrency Letter of Credit, in the event the issuer of such
Existing Multicurrency Letter of Credit is not itself a Multicurrency Revolving
Facility Lender, but is an Affiliate or branch of a Multicurrency Revolving
Facility Lender, then such issuer shall also be deemed to be a Multicurrency L/C
Issuer for the purposes of this Agreement and the other Loan Documents. Each
Multicurrency L/C Issuer may, in its good faith discretion, arrange for one or
more Multicurrency Letters of Credit to be issued by Affiliates or branches of
such Multicurrency L/C Issuer, in which case for the purposes of this Agreement
and the other Loan Documents the term “Multicurrency L/C Issuer” shall include
any such Affiliate or branch with respect to Multicurrency Letters of Credit
issued by such Affiliate or branch.

“Multicurrency L/C Obligations” means, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Multicurrency
Letters of Credit plus the aggregate of all Multicurrency Unreimbursed Amounts,
including (without duplication) all Multicurrency L/C Borrowings. For purposes
of computing the amount available to be drawn under any Multicurrency Letter of
Credit, the amount of such Multicurrency Letter of Credit shall be determined in
accordance with Section 1.03. For all purposes of this Agreement, if on any date
of determination a Multicurrency Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Multicurrency Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Multicurrency Letter of Credit” means any letter of credit or bank guarantee
issued under Multicurrency Revolving Facility hereunder providing for the
payment of cash upon the honoring of a presentation thereunder. A Multicurrency
Letter of Credit may be standby letter of credit or bank guaranty or, if made
available by any Multicurrency L/C Issuer (in its sole and absolute discretion),
a trade or commercial letter of credit issued by such Multicurrency L/C Issuer.

“Multicurrency Letter of Credit Commitment” means, as to any Multicurrency L/C
Issuer, (a) the Dollar amount set forth opposite such Multicurrency L/C Issuer’s
name on Schedule 2.01 under the caption “Multicurrency Letter of Credit
Commitment” or (b) if such Multicurrency L/C Issuer has entered into one or more
Assignment and Acceptances, the Dollar amount set forth for such Multicurrency
L/C Issuer in the Register as such Multicurrency L/C Issuer’s “Multicurrency
Letter of Credit Commitment”, as such amount may be reduced at or prior to such
time pursuant to Section 2.08.

“Multicurrency Letter of Credit Fee” has the meaning specified in
Section 2.05(h).

“Multicurrency Letter of Credit Sublimit” means, at any time, an amount equal to
the lesser of (a) $60,000,000 and (b) the aggregate amount of the Multicurrency
L/C Issuers’ Multicurrency Letter of Credit Commitments at such time, as such
amount may be reduced pursuant to Section 2.08. The Multicurrency Letter of
Credit Sublimit is part of, and not in addition to, the Multicurrency Revolving
Facility.

 

52



--------------------------------------------------------------------------------

“Multicurrency Refinancing Revolving Facility” has the meaning specified in
Section 2.18(a).

“Multicurrency Revolving Facility” means the Multicurrency Revolving Facility
Commitments (including any Incremental Multicurrency Revolving Facility
Commitments) and the extensions of credit made hereunder by the Multicurrency
Revolving Facility Lenders (including, for the avoidance of doubt, all
Multicurrency Letters of Credit).

“Multicurrency Revolving Facility Borrowing” means a Borrowing comprised of
Multicurrency Revolving Facility Loans.

“Multicurrency Revolving Facility Commitment” means, with respect to each
Multicurrency Revolving Facility Lender, the commitment of such Multicurrency
Revolving Facility Lender to make Multicurrency Revolving Facility Loans
pursuant to Section 2.01, expressed as a Dollar amount representing the maximum
aggregate permitted amount of such Multicurrency Revolving Facility Lender’s
Multicurrency Revolving Facility Credit Exposure hereunder, as such commitment
may be (i) reduced from time to time pursuant to Section 2.08, (ii) reduced or
increased from time to time pursuant to assignments by or to such Lender under
Section 11.06, and (iii) increased as provided under Section 2.15 and/or
Section 2.18. The initial amount of each Lender’s Multicurrency Revolving
Facility Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance or Incremental Assumption Agreement pursuant to which such Lender
shall have assumed its Multicurrency Revolving Facility Commitment (or
Incremental Multicurrency Revolving Facility Commitment), as applicable. The
aggregate amount of the Lenders’ Multicurrency Revolving Facility Commitments on
the First Amendment Effective Date is $126,000,000.

“Multicurrency Revolving Facility Credit Exposure” means, at any time, the sum
of (a) the aggregate principal amount of the Multicurrency Revolving Facility
Loans outstanding at such time and (b) the aggregate principal amount of
Multicurrency L/C Obligations outstanding at such time. The Multicurrency
Revolving Facility Credit Exposure of any Multicurrency Revolving Facility
Lender at any time shall be the product of (x) such Multicurrency Revolving
Facility Lender’s Multicurrency Revolving Facility Percentage and (y) the
aggregate Multicurrency Revolving Facility Credit Exposure of all Multicurrency
Revolving Facility Lenders, collectively, at such time.

“Multicurrency Revolving Facility Credit Exposure Percentage” has the meaning
specified in Section 6.17(a).

“Multicurrency Revolving Facility Lender” means a Lender with a Multicurrency
Revolving Facility Commitment (including an Incremental Multicurrency Revolving
Facility Commitment) or with outstanding Multicurrency Revolving Facility Loans.

“Multicurrency Revolving Facility Loan” means a Loan made by a Multicurrency
Revolving Facility Lender in respect of its Multicurrency Revolving Facility
Commitments pursuant to Section 2.01(d).

 

53



--------------------------------------------------------------------------------

“Multicurrency Revolving Facility Percentage” means, with respect to any
Multicurrency Revolving Facility Lender, the percentage of the total
Multicurrency Revolving Facility Commitments represented by such Lender’s
Multicurrency Revolving Facility Commitment, subject to adjustment as provided
in Section 2.17. If the Multicurrency Revolving Facility Commitments have
terminated or expired, the Multicurrency Revolving Facility Percentages shall be
determined based upon the Multicurrency Revolving Facility Commitments most
recently in effect, giving effect to any subsequent assignments pursuant to
Section 11.06.

“Multicurrency Unreimbursed Amount” has the meaning specified in
Section 2.05(c)(i).

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Products, Holdings, Performance Fibers or
any Subsidiary or any ERISA Affiliate (other than one considered an ERISA
Affiliate only pursuant to subsection (m) or (o) of Section 414 of the Code) is
making or obligated to make contributions, or has within any of the preceding
six plan years made or been obligated to make contributions.

“Net Income” means, with respect to any person, the net income (loss) of such
person and its Subsidiaries, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends.

“Net Proceeds” means:

(i) 100% of the cash proceeds actually received by Holdings, Products, any
Canadian Loan Party or any Domestic Subsidiary (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise and
including casualty insurance settlements and condemnation awards (less any
deductible or retention and other cost and expense incurred to obtain the same),
but only as and when received) from any Asset Sale (other than any Asset Sale
permitted under clauses (a), (b), (c), (d), (e), (f), (h), (i), (j), (k), (l),
(m), (o), (p), (r), (s), (t), (u) or (v) of Section 7.05) net of (A) attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer Taxes, deed or
mortgage recording Taxes, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith, (B) required
payments of Indebtedness (other than Indebtedness incurred under the Loan
Documents or Other First Lien Debt) and required payments of other obligations
relating to the applicable asset to the extent such Indebtedness or obligations
are secured by a Lien permitted hereunder (other than pursuant to the Loan
Documents) on such asset, (C) repayments of Other First Lien Debt (limited to
its proportionate share of such prepayment, based on the amount of such then
outstanding debt as a percentage of all then outstanding Indebtedness incurred
under the Loan Documents (other than Incremental Loans or Refinancing Debt that
rank junior in right of security with the other Loans) and Other First Lien
Debt), (D) Taxes paid or payable (in the good faith determination of Holdings
and in consultation with the Administrative Agent) as a result thereof, and
(E) the amount of any reasonable reserve established in accordance with GAAP
against any adjustment to the sale price or any liabilities (other than any
Taxes deducted pursuant to clause (A) or (B) above) (x) related to any of the
applicable assets and (y) retained by Holdings or any of its Subsidiaries
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (however, the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any

 

54



--------------------------------------------------------------------------------

such liability) shall be deemed to be Net Proceeds of such Asset Sale occurring
on the date of such reduction); provided, that, if Holdings shall deliver a
certificate of a Responsible Officer of Holdings to the Administrative Agent
promptly following receipt of any such proceeds (other than any proceeds of the
Matane Disposition, which may not be subject to an Asset Sale Reinvestment (as
defined below)) setting forth Holdings’ intention to use any portion of such
proceeds, to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business of Holdings and its Subsidiaries or to make
Permitted Business Acquisitions or other Investments permitted hereunder (each,
an “Asset Sale Reinvestment”), in each case within 12 months of such receipt,
such portion of such proceeds shall not constitute Net Proceeds except to the
extent, (1) not within 12 months of such receipt, so used or (2) if
contractually committed in writing to be so used within 12 months of receipt,
not so used within 18 months of such receipt (it being understood that if any
portion of such proceeds are not so used within such 12-month period but within
such 12-month period are so contractually committed to be used, then, upon the
termination of such contract, such remaining portion shall constitute Net
Proceeds as of the date of such termination or expiry without giving effect to
this proviso); provided, that, during the period commencing on the First
Amendment Effective Date and for so long as this Agreement shall remain in
effect, no more than $20,000,000 in the aggregate of all such proceeds may be
applied toward Asset Sale Reinvestments; provided, further, that (x) except with
respect to proceeds realized in connection with the Matane Disposition (which
proceeds shall instead be subject to clause (z) of this proviso), no proceeds
realized in a single transaction or series of related transactions shall
constitute Net Proceeds unless the proceeds of such single transaction or series
of related transactions shall exceed $10,000,000, (y) except with respect to
proceeds realized in connection with the Matane Disposition (which proceeds
shall instead be subject to clause (z) of this proviso), no proceeds shall
constitute Net Proceeds until the aggregate amount of all such proceeds received
on and after the First Amendment Effective Date for all single transactions or
series of related transactions the proceeds of each of which exceeds $10,000,000
shall exceed $25,000,000, and (z) with respect to the cash proceeds actually
received by Holdings or any Subsidiary from the Matane Disposition (net of the
amounts described in clauses (A) and (D) of this clause (i)), (I) the amount of
such proceeds up to and including $100,000,000 shall constitute Net Proceeds and
shall be applied to the prepayment of the Term Loans pursuant to
Section 2.11(c), (II) the amount of such proceeds that is in excess of
$100,000,000 (if any), up to a maximum amount of $50,000,000 of such excess
proceeds, shall not constitute Net Proceeds and may be retained by Holdings or
its Subsidiaries, and (III) the amount of such total net proceeds that is in
excess of $150,000,000 (if any), less any amounts paid by Holdings or its
Subsidiaries on account of any working capital or similar purchase price
adjustment pursuant to the Matane Asset Purchase Agreement, shall, from and
after the 60th day after the date of consummation of the Matane Disposition,
constitute Net Proceeds and shall be applied to the prepayment of the Term Loans
pursuant to Section 2.11(c); and

(ii) 100% of the cash proceeds from the incurrence, issuance or sale by Holdings
or any Subsidiary of any Indebtedness (other than Excluded Indebtedness), net of
all Taxes and fees (including investment banking fees), commissions, costs and
other expenses, in each case incurred in connection with such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Products or any Affiliate of Products shall
be disregarded.

“New Leverage Ratio Test” has the meaning assigned to such term in Section 7.10.

 

55



--------------------------------------------------------------------------------

“Non-Consenting Lender” has the meaning assigned to such term in Section 11.01.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Loan Party Foreign Subsidiary” means a Foreign Subsidiary that is not a
Loan Party.

“Non-Reinstatement Deadline” has the meaning specified in Section 2.05(b)(iv).

“Note” has the meaning assigned to such term in Section 2.09(e).

“Obligations” means, with respect to each Loan Party, without duplication:

(i) in the case of (A) Products, all principal of, premium, if any, and interest
(including, without limitation, any interest which accrues after the
commencement of any proceeding under any Debtor Relief Law with respect to
Products, whether or not allowed or allowable as a claim in any such proceeding)
on, any Loan (other than a Term A-2 Loan) or L/C Obligation under, or any Note
(other than in respect of a Term A-2 Loan) issued pursuant to, this Agreement or
any other Loan Document, (B) Performance Fibers, all principal of, premium, if
any, and interest (including, without limitation, any interest which accrues
after the commencement of any proceeding under any Debtor Relief Law with
respect to Performance Fibers, whether or not allowed or allowable as a claim in
any such proceeding) on, any Term A-2 Loan, or any Note (in respect of a Term
A-2 Loan) issued pursuant to, this Agreement or any other Loan Document, and
(C) any Revolving Facility Borrower (other than Products), all principal of,
premium, if any, and interest (including, without limitation, any interest which
accrues after the commencement of any proceeding under any Debtor Relief Law
with respect to such Revolving Facility Borrower, whether or not allowed or
allowable as a claim in any such proceeding) on, any Loan or L/C Obligation
under, or any Note issued pursuant to, any Revolving Facility under this
Agreement or under any other Loan Document;

(ii) all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by such Loan Party (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Debtor Relief Law with respect to such Loan Party, whether or not
allowed or allowable as a claim in any such proceeding) pursuant to this
Agreement or any other Loan Document;

(iii) all expenses of the Agents as to which one or more of the Agents have a
right to reimbursement by such Loan Party under Section 11.04(a) of this
Agreement or under any other similar provision of any other Loan Document,
including, without limitation, any and all sums advanced by the Collateral Agent
to preserve the Collateral or preserve its security interests in the Collateral
to the extent permitted under any Loan Document or applicable Law;

(iv) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement by such Loan Party under Section 11.04(b) of this
Agreement or under any other similar provision of any other Loan Document; and

 

56



--------------------------------------------------------------------------------

(v) in the case of each Guarantor, all amounts now or hereafter payable by such
Guarantor and all other obligations or liabilities now existing or hereafter
arising or incurred (including, without limitation, any amounts which accrue
after the commencement of any proceeding under any Debtor Relief Law with
respect to such Guarantor, whether or not allowed or allowable as a claim in any
such proceeding) on the part of such Guarantor pursuant to this Agreement, the
Guaranty or any other Loan Document;

together in each case with all renewals, modifications, consolidations or
extensions thereof; provided that the Obligations shall exclude any Excluded
Swap Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offered Loans” has the meaning assigned to such term in Section 2.11(f)(iii).

“Original Credit Agreement” has the meaning assigned to such term in the
preamble to this Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and such
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other First Lien Debt” means Indebtedness and other obligations secured by
Other First Liens.

“Other First Liens” means Liens on the Collateral that are equal and ratable
with the Liens securing the Finance Obligations pursuant to a Secured Debt
Intercreditor Agreement.

“Other Revolving Loans” has the meaning assigned to such term in
Section 2.15(a).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Other Term B Loans” means any (i) Other Term Loans, structured as incremental
term “B” loans incurred under this Agreement to finance a Permitted Business
Acquisition or permitted Material Investment, or (ii) Other Term Loans that
(x) are structured for sale to institutional investors and (y) have an average
annual mandatory amortization payment (calculated over the stated term of such
Other Term Loans) equal to or less than 5.0% per annum, including in each case,
any Permitted Refinancing Indebtedness in respect of Other Term B Loans that
would constitute Other Term B Loans under this definition.

“Other Term Loans” has the meaning assigned to such term in Section 2.15(a).

 

57



--------------------------------------------------------------------------------

“Outside Date” has the meaning specified in the Restatement Agreement.

“Outstanding Amount” means (i) with respect to Revolving Facility Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Facility Loans and Swing Line Loans, as the case may be, occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by any
Revolving Facility Borrower of Unreimbursed Amounts or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

“Participant” has the meaning assigned to such term in Section 11.06(d).

“Participant Register” has the meaning assigned to such term in
Section 11.06(d).

“Patriot Act” has the meaning assigned to such term in Section 11.19.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Perfection Certificate” means (i) prior to the First Amendment Effective Date,
the Perfection Certificate with respect to the applicable Loan Parties dated as
of the Initial Closing Date (as updated from time to time pursuant to (A) prior
to the Restatement Date, Section 6.04(f) of the Original Credit Agreement and
(B) on and after the Restatement Date and prior to the First Amendment Effective
Date, Section 6.04(f) of the Restatement Date Amended and Restated Credit
Agreement) and (ii) from and after the First Amendment Effective Date, the
Perfection Certificate with respect to the Loan Parties delivered in accordance
with the terms and conditions of the First Amendment (as updated from time to
time pursuant to Section 6.04(g) of this Agreement).

“Permitted Business Acquisition” means any purchase or other acquisition, in one
transaction or a series of related transactions, of all or substantially all the
property and assets or business of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) not previously held by
Holdings and its Subsidiaries in, or merger, consolidation or amalgamation with,
a person or business unit or line of business or division of a person (or any
subsequent investment made in a person or business unit or line of business or
division previously acquired in a Permitted Business Acquisition), if
immediately after giving effect thereto: (i) no Event of Default under
Section 8.01(b), (c), (h) or (i) shall have occurred and be continuing or would
result therefrom; (ii) all transactions related thereto shall be consummated in
accordance with applicable Laws; (iii) with respect to any Material Investment,
Holdings and its Subsidiaries shall be in Pro Forma Compliance after giving
effect to such acquisition or investment and any related transactions; (iv) any
acquired or newly formed Subsidiary shall not be liable for any Indebtedness
except for Indebtedness permitted by Section 7.01; (v) to the extent required by
Section 6.10, any person acquired in such acquisition, if acquired by Holdings
or a Domestic Subsidiary, shall be merged into a Loan Party or become upon
consummation of such acquisition a Loan Party; (vi) the Collateral and Guarantee
Requirement shall be satisfied (to the extent applicable); (vii) any such
acquired person shall be engaged in a Similar Business; and (viii) the aggregate
consideration

 

58



--------------------------------------------------------------------------------

(excluding any consideration comprised of Equity Interests of Holdings (other
than Disqualified Stock)) in respect of all acquisitions and investments in
assets that are owned by Foreign Subsidiaries or in Equity Interests in persons
that upon consummation thereof become Foreign Subsidiaries, in each case, upon
consummation of such acquisition, shall not exceed the sum of (a) the remaining
amount available under Section 7.04(j) (after giving full effect to all other
transactions previously consummated (or then being contemporaneously
consummated) in reliance on such Section), plus (b) the remaining amount
available under Section 7.04(u) (after giving full effect to all other
transactions previously consummated (or then being contemporaneously
consummated) in reliance on such Section), plus (c) the remaining amount
available under Section 7.04(dd) (after giving full effect to all other
transactions previously consummated (or then being contemporaneously
consummated) in reliance on such Section), plus (d) without duplication of any
amounts included in determining the amount available under Section 7.04(j),
Section 7.04(u) or Section 7.04(dd), as applicable, an amount equal to any
returns (in the form of dividends or other distributions or net sale proceeds)
received by any Loan Party in respect of any assets owned by any Foreign
Subsidiary or Equity Interests in persons that are Foreign Subsidiaries that
were acquired in such Permitted Business Acquisitions in reliance on
clauses (a), (b) or (c) above (excluding any such returns in excess of the
amount originally invested). For the avoidance of doubt, no further Permitted
Business Acquisitions shall be permitted to be made at any time on or after the
First Amendment Effective Date.

“Permitted Investments” means:

(i) U.S. dollars, Canadian Dollars, pounds sterling, Euros, the national
currency of any member state in the European Union or such local currencies held
by Holdings, Products or a Subsidiary from time to time in the ordinary course
of business;

(ii) direct obligations of the United States of America, Canada or any member of
the European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years from the date of acquisition
thereof;

(iii) bank deposits, checking accounts, time deposit accounts, certificates of
deposit and money market deposits maturing within 180 days of the date of
acquisition thereof issued by a bank or trust company that is organized under
the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus and
undivided profits in excess of $250,000,000 and whose long term debt, or whose
parent holding company’s long term debt, is rated A (or such similar equivalent
rating or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act));

(iv) repurchase obligations for underlying securities of the types described in
clauses (ii) and (iii) above entered into with a bank meeting the qualifications
described in clause (iii) above;

(v) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of Products)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P 1 (or higher) according to
Moody’s, or A 1 (or higher) according to S&P;

 

59



--------------------------------------------------------------------------------

(vi) securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A-2 by Moody’s;

(vii) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (i) through
(vi) above;

(viii) money market funds that (A) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (B) are rated AAA by S&P and
Aaa by Moody’s and (C) have portfolio assets of at least $5,000,000,000;

(ix) time deposit accounts, certificates of deposit and money market deposits
(in each case with or from a bank meeting the qualifications described in
clause (iii) above) in an aggregate face amount not in excess of 0.50% of the
total assets of Holdings and its Subsidiaries, on a consolidated basis, as of
the end of Holdings’ most recently completed fiscal year;

(x) to the extent acquired prior to the First Amendment Effective Date,
Indebtedness issued by persons with a rating of “A” or higher from S&P or “A-2”
or higher from Moody’s (or reasonably equivalent ratings of another
internationally recognized ratings agency) in each case with maturities not
exceeding two years from the date of acquisition; and

(xi) instruments equivalent to those referred to in clauses (i) through
(x) above denominated in any foreign currency comparable in credit quality and
tenor to those referred to above and commonly used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.

“Permitted Liens” has the meaning assigned to such term in Section 7.02.

“Permitted Loan Purchase Assignment and Acceptance” means an assignment and
acceptance entered into by a Lender, as an Assignor, and Holdings, Products
and/or any other Subsidiary, as an Assignee, and accepted by the Administrative
Agent, substantially in the form of Exhibit A-2 or such other form as shall be
approved by the Administrative Agent and Products (such approval not to be
unreasonably withheld or delayed).

“Permitted Loan Purchases” has the meaning assigned to such term in
Section 11.06(g).

“Permitted Receivables Documents” means all documents and agreements evidencing,
relating to or otherwise governing a Permitted Receivables Financing.

 

60



--------------------------------------------------------------------------------

“Permitted Receivables Financing” means one or more transactions pursuant to
which (i) Receivables Assets or interests therein are sold to or financed by one
or more Special Purpose Receivables Subsidiaries, and (ii) such Special Purpose
Receivables Subsidiaries finance their acquisition of such Receivables Assets or
interests therein, or the financing thereof, by selling or borrowing against
Receivables Assets; provided that (A) recourse to Holdings, Products or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/“absolute
transfer” opinion with respect to any transfer by Holdings, Products or any
Subsidiary (other than a Special Purpose Receivables Subsidiary)), (B) the
aggregate Receivables Net Investment shall not at any time exceed the greater of
(x) $50,000,000 and (y) 65% of the value of all accounts receivable owned by the
Loan Parties determined on the basis of the financial information most recently
delivered to the Administrative Agent pursuant to Section 6.04(a) and
Section 6.04(b), and (C) from and after the First Amendment Effective Date, any
Indebtedness incurred constituting Permitted Receivables Financing or any other
similar factoring program shall be incurred only pursuant to, and accordance
with the terms of, Section 7.01(v).

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided, that (i) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender or
exchange premiums) thereon, underwriting discounts, defeasance costs, fees,
commissions, expenses and an amount equal to any existing commitment unutilized
thereunder and letters of credit undrawn thereunder), (ii)(x) the weighted
average life to maturity of such Permitted Refinancing Indebtedness is greater
than or equal to the remaining weighted average life to maturity of the
Indebtedness being Refinanced and (y) the final maturity date of such Permitted
Refinancing Indebtedness is (A) on or after the 90th day after the latest final
maturity date of any then-outstanding Term Loans and Refinancing Facilities in
respect thereof or (B) no earlier than the final maturity date of the
Indebtedness being Refinanced, (iii) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
such Obligations on terms at least as favorable to the Lenders, in the
aggregate, as those contained in the documentation governing the Indebtedness
being Refinanced, (iv) no Permitted Refinancing Indebtedness shall have
different obligors, or greater guarantees or security, than the Indebtedness
being Refinanced (other than Indebtedness that is secured on a junior basis to
the Obligations, which shall be subject to an intercreditor agreement on
customary intercreditor terms that is in form and substance reasonably
acceptable to the Administrative Agent and Holdings) (provided, that
(x) Indebtedness (other than the Senior Notes) (A) of any Loan Party may be
Refinanced to substitute as an obligor another Loan Party that is reasonably
satisfactory to the Administrative Agent and (B) of any Subsidiary that is not a
Loan Party may be Refinanced to substitute as an obligor another Subsidiary that
is not a Loan Party that is reasonably satisfactory to the Administrative Agent
and (y) other guarantees and security may be added to the extent then
independently permitted under Article VII) and (v) if the Indebtedness being
Refinanced is secured by any collateral (whether equally and ratably with, or
junior to, the Secured Parties or otherwise), such Permitted Refinancing
Indebtedness may be secured by such collateral on terms that are substantially
similar, or no less favorable, to the Secured Parties, in the aggregate, than
those contained in the documentation governing the Indebtedness being
Refinanced; provided, further, that with respect to a Refinancing of
subordinated Indebtedness permitted to be incurred herein, such Permitted
Refinancing Indebtedness shall (x) be subordinated to the guarantee by each
Guarantor of the Facilities, and (y) be otherwise on terms in the aggregate not
materially less favorable to the Lenders than those contained in the
documentation governing the Indebtedness being Refinanced.

 

61



--------------------------------------------------------------------------------

“Permitted Supplier Receivables Sale Program” means any supplier or vendor
financing arrangement, transaction, or similar program (other than pursuant to a
Permitted Receivables Financing) that is entered into for the purpose of
facilitating the sale or financing by any Loan Party of Receivables Assets or
interests therein, so long as (a) no Default or Event of Default has occurred
and is continuing, or would result from such sale or financing, (b) each such
sale or financing is for cash which is paid substantially concurrently with such
sale or financing and (c) following such sale or financing, other than pursuant
to those non-recourse exceptions which are customary in such accounts receivable
sales programs (as determined reasonably and in good faith by Borrower in
consultation with the Administrative Agent), (i) no purchaser or other
third-party financial institution shall have any recourse to any Loan Party or
any of their respective Subsidiaries in connection with such sale or financing
(or other related arrangement), and (ii) no Loan Party nor any Subsidiary of any
Loan Party shall guarantee any liabilities or obligations with respect to such
sale, financing or other related arrangement (including, without limitation, any
guarantee, surety or other credit support for any of the obligations owed by any
customer of any Loan Party or any of its Subsidiaries to such third-party
financial institution under any sale or other financing arrangement); provided,
that the aggregate amount of all Receivables Assets or interests therein sold,
financed, or otherwise transferred under all Permitted Supplier Receivables Sale
Programs, as such amount may be reduced from time to time by all cash payments
advanced to Loan Parties (and all commissions, discounts, yield and other fees
and charges relating thereto) in connection therewith, shall not exceed
$20,000,000 at any time.

“person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company or government,
individual or family trusts, or any agency or political subdivision thereof.

“Plan” means any employee pension benefit plan, as such term is defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA (i) sponsored or maintained (at the time of
determination or at any time within the five years prior thereto) by Holdings,
Products, Performance Fibers or any ERISA Affiliate, or (ii) in respect of which
Holdings, Products, Performance Fibers, any Subsidiary or any ERISA Affiliate is
an “employer” as defined in Section 3(5) of ERISA or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be a contributing
sponsor.

“Platform” has the meaning assigned to such term in Section 11.08.

“Pledged Collateral” has the meaning assigned to such term in the Security
Agreement.

“PPSA” means the Personal Property Security Act (Ontario); provided, however, if
the validity, attachment, perfection (or opposability), effect of perfection or
of non-perfection or priority of the Collateral Agent’s security interest in any
Collateral are governed by the personal property security laws or laws relating
to personal or movable property of any jurisdiction other

 

62



--------------------------------------------------------------------------------

than Ontario, “PPSA” shall also include those personal property security laws or
laws relating to movable property in such other jurisdiction for the purpose of
the provisions hereof relating to such validity, attachment, perfection (or
opposability), effect of perfection or of non-perfection or priority and for the
definitions related to such provisions.

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.

“Prime Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate.” The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate. Any change in
such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Pro Forma Basis” means, as to any person, for any events as described below
that occur subsequent to the commencement of a period for which the financial
effect of such events is being calculated, and giving effect to the events for
which such calculation is being made, such calculation as will give pro forma
effect to such events as if such events occurred on the first day of the four
consecutive fiscal quarter period ended on or before the occurrence of such
event (the “Reference Period”):

(i) in making any determination of EBITDA, subject to the penultimate paragraph
of the definition of “EBITDA”, pro forma effect shall be given to the
Transactions, any Asset Sale, disposition, acquisition or Investment, in each
case in excess of $50,000,000 (or, at Holdings’ discretion, in such lesser
amount as Holdings may elect with respect to such transaction), any merger,
amalgamation, consolidation, disposed operations, in each case, with respect to
an operating unit of a business (or any similar transaction or transactions not
otherwise permitted under Sections 7.04 or 7.05 that requires a waiver or
consent of the Required Lenders and with respect to which such waiver or consent
has been obtained), and to any capital expenditure, construction, repair,
replacement, improvement, development, any dividend, distribution or other
similar payment, any designation of any Subsidiary as an Unrestricted Subsidiary
and any Subsidiary Redesignation and any operational changes, business
realignment projects or initiatives, restructurings or reorganizations of the
business of Holdings or any of its Subsidiaries that are expected to have a
continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings (the foregoing, together with any
transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period or
thereafter and through and including the date upon which the respective relevant
transaction is consummated);

(ii) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness issued, incurred or assumed as a result of, or to
finance, any relevant transactions and for which the financial effect is being
calculated, whether incurred under this Agreement or otherwise, but excluding
normal fluctuations in revolving Indebtedness incurred for working capital
purposes and amounts outstanding under any Permitted Receivables Financing, in

 

63



--------------------------------------------------------------------------------

each case not to finance any relevant transaction) issued, incurred, assumed or
permanently repaid during the Reference Period or thereafter and through and
including the date upon which the respective relevant transaction or issuance,
incurrence, assumption or applicable repayment of Indebtedness or Liens or Asset
Sale or dividend is consummated shall be deemed to have been issued, incurred,
assumed or permanently repaid at the beginning of such period (provided, that
with respect to any permanent repayment of Indebtedness that results from, or
utilizes the proceeds from, an Asset Sale, disposition or other similar relevant
transaction, such prepayment shall only be included in a pro forma determination
of Indebtedness under this clause (ii)(x) if the corresponding adjustments in
Consolidated Net Income and/or EBITDA (if any) resulting from such Asset Sale,
disposition or other similar relevant transaction are actually included in the
pro forma determination under the preceding clause (i)), and (y) Interest
Expense of such person attributable to interest on any Indebtedness, for which
pro forma effect is being given as provided in preceding clause (x), (A) bearing
floating interest rates, shall be computed on a pro forma basis as if the rate
in effect on the date of such calculation had been the applicable rate for the
entire period (taking into account any obligations pursuant to Swap Contracts
applicable to such Indebtedness if such Swap Contract has a remaining term in
excess of 12 months), (B) in respect of a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of Holdings to be the rate of interest implicit
in such Capital Lease Obligation in accordance with GAAP, (C) that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a Eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the applicable Borrower may designate and
(D) if being calculated in respect of on any Indebtedness under a revolving
credit facility, shall be computed based upon the average daily balance of such
Indebtedness during the Reference Period (provided, that with respect to any
reduction in Interest Expense resulting from the repayment of Indebtedness that
results from, or utilizes the proceeds from, an Asset Sale, disposition or other
similar relevant transaction, such reduced Interest Expense shall only be
included in a pro forma determination under this clause (ii)(y) if the
corresponding adjustments in Consolidated Net Income and/or EBITDA (if any)
resulting from such Asset Sale, disposition or other similar relevant
transaction are actually included in the pro forma determination under the
preceding clause (i) (for the avoidance of doubt, with respect to the Matane
Disposition, any reduced Interest Expense resulting from the application of the
proceeds will only be given effect from and after the date on which such
proceeds are actually applied to prepay Indebtedness)); and

(iii) (A) upon any Subsidiary Redesignation being designated, effect shall be
given to such Subsidiary Redesignation and all other Subsidiary Redesignations
after the first day of the relevant Reference Period and on or prior to the date
of the respective Subsidiary Redesignation then being designated, collectively,
and (B) upon any designation of a Subsidiary as an Unrestricted Subsidiary,
effect shall be given to such designation and all other designations of
Subsidiaries as Unrestricted Subsidiaries after the first day of the relevant
Reference Period and on or prior to the date of the then applicable designation
of a Subsidiary as an Unrestricted Subsidiary, collectively.

In the event that EBITDA or any financial ratio is being calculated for purposes
of determining whether Indebtedness or any Lien relating thereto may be
incurred, Holdings may elect, pursuant to a certificate of a Responsible Officer
delivered to the Administrative Agent, to treat all or any portion of the
commitment relating thereto as being incurred at the time of such commitment
(consistently applied for all purposes under this Agreement), in which case any
subsequent incurrence of Indebtedness under such commitment shall not be deemed,
for purposes of such calculation, to be an incurrence at such subsequent time.

 

64



--------------------------------------------------------------------------------

Calculations made pursuant to the definition of “Pro Forma Basis” shall be
determined in good faith by a Responsible Officer of Holdings.

“Pro Forma Compliance” means, at any date of determination, that Holdings
(together with its Subsidiaries on a consolidated basis) shall, on a Pro Forma
Basis after giving effect to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
be in compliance with each of the Financial Covenants, recomputed as at the last
day of the most recently ended fiscal quarter of Holdings and its Subsidiaries
for which the financial statements and certificates required pursuant to
Section 4.05 or 6.04, as applicable, have been delivered, and Holdings shall
have delivered to the Administrative Agent a certificate of a Responsible
Officer of Holdings to such effect, together with all relevant financial
information.

“Pro Forma Financial Information” has the meaning assigned to such term in
Section 4.05(a).

“Products” has the meaning assigned to such term in the preamble to this
Agreement.

“Projections” means the projections of Holdings, Products and the Subsidiaries
included in the Lender Presentation and any other projections and any forward
looking statements (including statements with respect to booked business) of
such entities furnished to the Lenders or the Administrative Agent by or on
behalf of Holdings, Products or any of the Subsidiaries prior to the Restatement
Date.

“Proposed Discounted Prepayment Amount” has the meaning assigned to such term in
Section 2.11(f)(ii).

“Public Lender” has the meaning assigned to such term in Section 11.08.

“Qualified Equity Interests” means any Equity Interests other than Disqualified
Stock.

“Qualifying Lenders” has the meaning assigned to such term in
Section 2.11(f)(iv).

“Qualifying Loans” has the meaning assigned to such term in Section 2.11(f)(iv).

“Quebec Register” means either the Register of Personal and Movable Real Rights
or the Land Registry Office of Quebec, as applicable.

“Reaffirmation Agreement” has the meaning specified in the Restatement
Agreement.

 

65



--------------------------------------------------------------------------------

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any Loan Party, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Receivables Assets” means accounts receivable (including any bills of exchange)
and related assets and property from time to time originated, acquired or
otherwise owned by Holdings, Products or any Subsidiary.

“Receivables Net Investment” means the aggregate cash amount paid by the lenders
or purchasers under any Permitted Receivables Financing in connection with their
purchase of, or the making of loans secured by, Receivables Assets or interests
therein, as the same may be reduced from time to time by collections with
respect to such Receivables Assets or otherwise in accordance with the terms of
the Permitted Receivables Documents (but excluding any such collections used to
make payments of items included in clause (a)(iii) of the definition of Interest
Expense); provided, however, that if all or any part of such Receivables Net
Investment shall have been reduced by application of any distribution and
thereafter such distribution is rescinded or must otherwise be returned for any
reason, such Receivables Net Investment shall be increased by the amount of such
distribution, all as though such distribution had not been made.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Reference Period” has the meaning assigned to such term in the definition of
“Pro Forma Basis.”

“Refinance” has the meaning assigned to such term in the definition of
“Permitted Refinancing Indebtedness,” and each of “Refinanced” and “Refinancing”
has a meaning correlative thereto.

“Refinancing Amendment” means an amendment to this Agreement, among the
applicable Borrower and the Lenders providing Refinancing Debt, effecting the
incurrence of such Refinancing Debt in accordance with Section 2.18.

“Refinancing Debt” has the meaning specified in Section 2.18(a).

“Refinancing Debt Liens” means Liens on the assets of Holdings and the
Subsidiaries securing Refinancing Debt in accordance with Section 2.18.

“Refinancing Facilities” has the meaning specified in Section 2.18(a).

“Refinancing Notes” has the meaning specified in Section 2.18(a).

“Refinancing Revolving Facility” means each USD Refinancing Revolving Facility
and Multicurrency Refinancing Revolving Facility.

“Refinancing Term Facility” has the meaning specified in Section 2.18(a).

 

66



--------------------------------------------------------------------------------

“Refinancing Term Loans” has the meaning specified in Section 2.18(a).

“Register” has the meaning assigned to such term in Section 11.06(c).

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified person, such person’s
Affiliates or partners and the respective directors, trustees, officers,
employees, agents, advisors or controlling persons or members of such person and
such person’s Affiliates.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Relevant Governmental Body” means, with (a) respect to deposits and borrowings
in Dollars, the Federal Reserve Board and/or the Federal Reserve Bank of New
York, or a committee officially endorsed or convened by the Federal Reserve
Board and/or the Federal Reserve Bank of New York for the purpose of
recommending a benchmark rate to replace LIBOR in loan agreements similar to
this Agreement, and (b) with respect to deposits and borrowings in another LIBOR
Quoted Currency, the applicable government body that has been endorsed or
convened by the relevant national or supranational authorities with respect to
such LIBOR Quoted Currency for the purpose of recommending a benchmark rate to
replace LIBOR in loan agreements similar to this Agreement.

“Removal Effective Date” has the meaning assigned to such term in
Section 9.06(b).

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

“Required Lenders” means, at any time, Lenders and Voting Participants having
(i) Loans (other than Swing Line Loans) outstanding, (ii) L/C Obligations
outstanding (with the aggregate amount of each Lender’s risk participation and
funded participation in funded L/C Obligations being deemed “held” by such
Lender), (iii) Swing Line Loans outstanding (with the aggregate amount of each
Lender’s risk participation and funded participation in funded Swing Line Loans
being deemed “held” by such Lender), and (iv) Revolving Facility Commitments,
that taken together, represent more than 50% of the sum of all (A) Loans (other
than Swing Line Loans) outstanding, (B) L/C Obligations outstanding, (C) Swing
Line Loans outstanding, and (D) Revolving Facility Commitments at such time. The
Loans of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time. With respect to any matter requiring the approval of the
Required Lenders, it is understood that Voting Participants shall have the
voting rights specified in Section 11.06(i) as to such matter

 

67



--------------------------------------------------------------------------------

“Required Prepayment Date” has the meaning assigned to such term in
Section 2.11(e).

“Required Revolving Lenders” means, at any time, Revolving Facility Lenders and
Voting Participants having Revolving Facility Commitments that represent more
than 50% of the sum of all Revolving Facility Commitments at such time. The
Loans of any Defaulting Lender shall be disregarded in determining Required
Revolving Lenders at any time. With respect to any matter requiring the approval
of the Required Revolving Lenders, it is understood that Voting Participants
shall have the voting rights specified in Section 11.06(i) as to such matter.

“Requirement of Law” means, as to any person, any law, treaty, rule, regulation,
statute, order, ordinance, decree, judgment, consent decree, writ, injunction,
settlement agreement or governmental requirement enacted, promulgated or imposed
or entered into or agreed by any Governmental Authority, in each case applicable
to or binding upon such person or any of its property or assets or to which such
person or any of its property or assets is subject.

“Resignation Effective Date” has the meaning assigned to such term in
Section 9.06(a).

“Resolution Authority” means any public administrative authority, any person or
any other body which has authority to exercise any Write-down and Conversion
Powers (including anyan EEA Resolution Authority) or, with respect to any UK
Financial Institution, a UK Resolution Authority.

“Responsible Officer” of any person means any executive officer or Financial
Officer of such person and any other officer or similar official thereof
responsible for the administration of the obligations of such person in respect
of this Agreement and, solely for purposes of notices given pursuant to Article
II, any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent (or any
other officer or employee of the applicable Loan Party designated in or pursuant
to an agreement between the applicable Loan Party and the Administrative Agent).
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restatement Agreement” means that certain First Restatement Agreement, dated as
of the Signing Date, among Holdings, Products, Performance Fibers, certain of
their subsidiaries party thereto, the Lenders party thereto and Bank of America,
as Administrative Agent, to which the Restatement Date Amended and Restated
Credit Agreement is attached as Annex I.

“Restatement Date” means November 17, 2017.

“Restatement Date Amended and Restated Credit Agreement” means the Original
Credit Agreement, as amended, amended and restated, supplemented or otherwise
modified from time to time prior to the First Amendment Effective Date.

 

68



--------------------------------------------------------------------------------

“Restricted Payments” has the meaning assigned to such term in Section 7.06.

“Revaluation Date” means (a) with respect to any Loan denominated in a Foreign
Currency, each of the following (i) each date of a Borrowing of a Eurodollar
Rate Loan denominated in a Foreign Currency, (ii) each date of a continuation of
a Eurodollar Rate Loan denominated in a Foreign Currency and (iii) such
additional dates as the Administrative Agent shall reasonably determine or the
Required Lenders shall reasonably require; and (b) with respect to any Letter of
Credit, each of the following (i) each date of issuance of a Letter of Credit
denominated in a Foreign Currency, (ii) each date of an amendment of any Letter
of Credit denominated in a Foreign Currency having the effect of increasing the
stated amount (or maximum stated amount) thereof, (iii) each date of any payment
by an L/C Issuer under any Letter of Credit denominated in a Foreign Currency,
(iv) the first Business Day of each calendar month after the date of issuance of
each Letter of Credit denominated in a Foreign Currency while such Letter of
Credit remains outstanding, (v) in the case of all Existing Multicurrency
Letters of Credit denominated in Foreign Currencies, (A) the Restatement Date
and (B) the First Amendment Effective Date, and (vi) such additional dates as
the Administrative Agent or any L/C Issuer of a Letter of Credit denominated in
a Foreign Currency shall reasonably determine or the Required Lenders shall
reasonably require; and (c) solely for purposes of the definitions of “Held
Cash” and “Excess Cash” and the provisions of Section 2.11(j) (and any
determinations with respect thereto), each Business Day.

“Revolver Availability” means, at any time, an amount equal to (x) the aggregate
amount of the Revolving Facility Commitments, minus (y) the aggregate Revolving
Facility Credit Exposure in each case at such time.

“Revolver Ratable Balance” has the meaning specified in Section 6.17(a).

“Revolver Rebalance Notice” has the meaning specified in Section 6.17(b).

“Revolving Facility” means each of the USD Revolving Facility and the
Multicurrency Revolving Facility, or any of them, as the context may require.

“Revolving Facility Borrowers” has the meaning assigned to such term in the
definition of “Borrower”.

“Revolving Facility Borrowing” means a Borrowing comprised of USD Revolving
Facility Loans or Multicurrency Revolving Facility Loans.

“Revolving Facility Commitment” means, with respect to each Revolving Facility
Lender, the commitment of such Revolving Facility Lender to make USD Revolving
Facility Loans and/or Multicurrency Revolving Facility Loans pursuant to
Section 2.01, expressed as an amount representing the maximum aggregate
permitted amount of such Revolving Facility Lender’s USD Revolving Facility
Credit Exposure and Multicurrency Revolving Facility Credit Exposure hereunder,
as such commitment may be (i) reduced from time to time pursuant to
Section 2.08, (ii) reduced or increased from time to time pursuant to
assignments by or to such Lender under Section 11.06, and (iii) increased as
provided under Section 2.15 and/or Section 2.18. The initial amount of each
Lender’s Revolving Facility Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance or Incremental Assumption Agreement pursuant to which
such Lender shall have assumed its Revolving Facility Commitment (or Incremental
Revolving Facility Commitment), as applicable.

 

69



--------------------------------------------------------------------------------

“Revolving Facility Credit Exposure” means, as of any date of determination, the
amount of USD Revolving Facility Credit Exposure plus the amount of
Multicurrency Revolving Facility Credit Exposure, as of such date.

“Revolving Facility Lender” means a Lender (including an Incremental Revolving
Facility Lender) with a Revolving Facility Commitment or with outstanding
Revolving Facility Loans.

“Revolving Facility Loan” means a Loan made by a USD Revolving Facility Lender
or a Multicurrency Revolving Facility Lender pursuant to Section 2.01(d).

“Revolving Facility Maturity Date” means, with respect to the Multicurrency
Revolving Facility or USD Revolving Facility, as applicable, the fifth
anniversary of the Restatement Date.

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial, Inc. (or any successor thereof).

“Sale and Lease Back Transaction” means an arrangement relating to property now
owned or hereafter acquired by Holdings, Products or a Subsidiary whereby
Holdings, Products or such Subsidiary transfers such property to a person and
Holdings, Products or such Subsidiary leases it from such person, other than
leases between any of Holdings, Products and a Subsidiary or between
Subsidiaries.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the First Amendment
Effective Date, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Entity” means (a) an agency of the government of or (b) an
organization directly or indirectly controlled by, a country that is subject to
a sanctions program identified on the most current list maintained and published
by the United States Government (including OFAC or the U.S. Department of
State), the United Nations Security Council, the European Union, any member
state of the European Union, Her Majesty’s Treasury (“HMT”) or the Canadian
Government (collectively, “Sanctions”).

“Sanctioned Person” means (a) a person named on the most current list of
Specially Designated Nationals or Blocked Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union,
any member state of the European Union, or on HMT’s Consolidated List of
Financial Sanctions Targets, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b), or (d) any Person
otherwise the subject of any Sanctions.

“Sanctions” has the meaning assigned to such term in the definition of
“Sanctioned Entity”.

 

70



--------------------------------------------------------------------------------

“Scheduled Unavailability Date” has the meaning specified in Section 3.03.

“SEC” means the Securities and Exchange Commission or any successor thereto.

“Second Amendment” means the Second Amendment to Amended and Restated Credit
Agreement, dated as of the Second Amendment Effective Date, made among Holdings,
the Borrowers, the other Loan Parties party thereto, the Administrative Agent,
the Lenders party thereto, the L/C Issuers and the Voting Participants party
thereto.

“Second Amendment Effective Date” means June 5, 2020.

“Secured Cash Management Agreement” means any Cash Management Agreement made by
and between any Loan Party (regardless of whether such Loan Party was a Loan
Party at the time that such Cash Management Agreement was entered into) or (at
Holdings’ election (in its sole discretion) by written notice to the
Administrative Agent) any Subsidiary that is not a Loan Party, on the one hand,
and any Cash Management Bank, on the other, to the extent that such Cash
Management Agreement is not otherwise designated in writing by the applicable
Loan Party and such Cash Management Bank to the Administrative Agent to not be
included as a Secured Cash Management Agreement.

“Secured Debt Intercreditor Agreement” has the meaning assigned to such term in
Section 11.20.

“Secured Hedge Agreement” means any Swap Contract made by and between any Loan
Party (regardless of whether such Loan Party was a Loan Party at the time that
such Swap Contract was entered into) or (at Holdings’ election (in its sole
discretion) by written notice to the Administrative Agent) any Subsidiary that
is not a Loan Party, on the one hand, and any Hedge Bank, on the other, to the
extent that such Swap Contract is not otherwise designated in writing by the
applicable Loan Party and such Hedge Bank to the Administrative Agent to not be
included as a Secured Hedge Agreement.

“Secured Parties” means the “Secured Parties” as defined in the Security
Agreement.

“Securities Account” means a “securities account” (as defined in the Uniform
Commercial Code).

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Security Agreement, in substantially the form of
Exhibit E, dated as of the Initial Closing Date, among the Loan Parties party
thereto from time to time and the Collateral Agent, as amended, amended and
restated, supplemented or otherwise modified from time to time.

“Security Documents” means the Mortgages, the Security Agreement and each of the
security agreements and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 6.10.

 

71



--------------------------------------------------------------------------------

“Senior First Lien Secured Gross Debt” at any date means the remainder of
(A) the aggregate principal amount of Consolidated Debt of Holdings and its
Subsidiaries outstanding at such date that is then secured by Liens on all or
any portion of the assets of Holdings and its Subsidiaries, less (B) the
aggregate principal amount of Consolidated Debt of Holdings and its Subsidiaries
outstanding at such date that is then secured only by Liens on the Collateral
that are junior or subordinated to the Liens securing the Finance Obligations
(other than any Obligations, including Incremental Loans or Refinancing Debt,
secured by Liens that are junior in right of security to the Liens on Collateral
securing any other Facility).

“Senior First Lien Secured Net Debt” at any date means (i) the remainder of
(A) the aggregate principal amount of Consolidated Debt of Holdings and its
Subsidiaries outstanding at such date that is then secured by Liens on all or
any portion of the assets of Holdings and its Subsidiaries, less (B) the
aggregate principal amount of Consolidated Debt of Holdings and its Subsidiaries
outstanding at such date that is then secured only by Liens on the Collateral
that are junior or subordinated to the Liens securing the Finance Obligations
(other than any Obligations, including Incremental Loans or Refinancing Debt,
secured by Liens that are junior in right of security to the Liens on Collateral
securing any other Facility), less (ii) up to $100,000,000 of Unrestricted Cash
as of such date, and less (iii) solely in connection with (and prior to the
consummation of) any Permitted Business Acquisition or permitted Material
Investment (and without any duplication), the aggregate amount of any Escrowed
Proceeds held in accordance with the definition thereof.

“Senior Notes” means Products’ senior unsecured 5.50% notes, due 2024, issued
pursuant to the Senior Notes Indenture and outstanding on the Restatement Date.

“Senior Notes Indenture” means the Indenture dated as of May 22, 2014 under
which the Senior Notes were issued, among Products, the guarantors party thereto
from time to time and the trustee named therein from time to time, as in effect
on the Restatement Date and as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

“Signing Date” means August 17, 2017.

“Similar Business” has the meaning assigned to such term in Section 7.08.

“Special Purpose Receivables Subsidiary” means a direct or indirect Subsidiary
of Holdings or Products established in connection with a Permitted Receivables
Financing for the acquisition of Receivables Assets or interests therein, and
which is organized in a manner intended to reduce the likelihood that it would
be substantively consolidated with Holdings, Products or any of the Subsidiaries
(other than Special Purpose Receivables Subsidiaries) in the event Holdings,
Products or any such Subsidiary becomes subject to a proceeding under the U.S.
Bankruptcy Code (or other insolvency law).

“Specified Investments” has the meaning specified in Section 4.12(b).

“Subagent” has the meaning specified in Section 9.01(b).

 

72



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(i) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (ii) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” means, unless the context otherwise requires, a subsidiary of
Holdings; provided, that an Unrestricted Subsidiary shall be deemed not to be a
Subsidiary of Holdings (or any other person) or any of its (or any other
person’s) Subsidiaries for purposes of this Agreement.

“Subsidiary Loan Party” means, subject to Sections 9.10 and 11.22 below,
(i) prior to the First Amendment Effective Date, each Initial Subsidiary
Guarantor and (ii) on and after the First Amendment Effective Date, (A) each
Wholly Owned Domestic Subsidiary of Holdings (other than any Borrower), whether
existing on the First Amendment Effective Date or formed or acquired thereafter,
other than any Immaterial Subsidiary or any Excluded Subsidiary, that becomes a
party to this Agreement as a Guarantor and to the Security Agreement, (B) each
other Subsidiary of Holdings (other than any Canadian Subsidiary of Holdings)
that, in the sole discretion of Holdings, becomes a party to this Agreement (or
a comparable Guaranty, mutually agreed, each in their sole discretion, by
Holdings and the Administrative Agent) as a Guarantor and to the Security
Agreement (or a comparable agreement mutually agreed, each in their sole
discretion, by Holdings and the Administrative Agent), and (C) each Canadian
Loan Party.

“Subsidiary Redesignation” has the meaning assigned to such term in the
definition of “Unrestricted Subsidiary”.

“Successor Holdings” has the meaning assigned to such term in
Section 7.05(b)(ii).

“Successor Performance Fibers” has the meaning assigned to such term in
Section 7.05(b)(iii).

“Successor Products” has the meaning assigned to such term in
Section 7.05(b)(i).

“Swap Contract” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such

 

73



--------------------------------------------------------------------------------

master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement;
provided, that (i) no phantom stock or similar plan providing for payments only
on account of services provided by current or former directors, officers,
employees or consultants of Holdings, Products or any Subsidiary, and (ii) no
contract for the purchase of natural gas of which any Loan Party intends to take
delivery from a counterparty in the business of supplying natural gas, shall be
a Swap Contract.

“Swap Obligations” of any person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such person, whether or not allowed or
allowable as a claim under any proceeding under any Debtor Relief Law) of such
person in respect of any Swap Contract.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (i) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (ii) for any date prior to
the date referenced in clause (i), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Commitments” means, with respect to the Swing Line Lender, $0.0.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder. For the avoidance of
doubt, as of the First Amendment Effective Date, neither Bank of America nor any
other Lender shall have any obligation or commitment to make any Swing Line
Loans.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit C-2 or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the applicable Revolving Facility Borrower,
as applicable.

“Swing Line Sublimit” means $0.0. The Swing Line Sublimit is part of, and not in
addition to, the USD Revolving Facility.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, reasonably determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

74



--------------------------------------------------------------------------------

“Tax Distributions” has the meaning assigned to such term in Section 7.06(b).

“Tax Group” has the meaning assigned to such term in Section 7.06(b).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tembec” means Tembec Inc., a corporation continued and existing under the laws
of Canada and its successors.

“Tembec Arrangement Agreement” has the meaning specified in the Restatement
Agreement.

“Tembec Material Adverse Effect” has the meaning specified in the Restatement
Agreement.

“Tembec Refinancing Transactions” has the meaning specified in the Restatement
Agreement.

“Tembec Signing Date” has the meaning specified in the Restatement Agreement.

“Term A-1 Borrowing” means a Borrowing comprised of Term A-1 Loans.

“Term A-1 Facility” means the Term A-1 Loan Commitments and the Term A-1 Loans
made hereunder.

“Term A-1 Facility Maturity Date” means the fifth anniversary of the Restatement
Date.

“Term A-1 Lender” means (a) at any time on or prior to the Restatement Date, any
Lender that has a Term A-1 Loan Commitment at such time and (b) at any time
after the Restatement Date, any Lender that holds Term A-1 Loans at such time.

“Term A-1 Loan Commitment” means with respect to each Lender, the commitment of
such Lender to make Term A-1 Loans as set forth in Section 2.01(a) or
Incremental Term Loans in the form of Term A-1 Loans as set forth in
Section 2.01(c). The initial amount of each Lender’s Term A-1 Loan Commitment is
set forth on Schedule 2.01, or in the Assignment and Acceptance or Incremental
Assumption Agreement pursuant to which such Lender shall have assumed its Term
A-1 Loan Commitment (or its Incremental Term Loan Commitment), as applicable.
The aggregate amount of the Term A-1 Loan Commitments on the Signing Date is
$230,000,000.

“Term A-1 Loan Installment Amount” means, (i) for each of the first twelve Term
A-1 Loan Installment Dates, an amount equal to 1.250% of the aggregate principal
amount of Term A-1 Loans made on the Restatement Date and (ii) for each of the
thirteenth through twentieth Term A-1 Loan Installment Dates, an amount equal to
1.875% of the aggregate principal amount of Term A-1 Loans made on the
Restatement Date.

 

75



--------------------------------------------------------------------------------

“Term A-1 Loan Installment Date” the 26th day of March, June, September and
December, commencing with the 26th day of the first such month to occur at the
end of the first full calendar quarter following the Restatement Date (if any
such date is not a Business Day, then the applicable Term A-1 Loan Installment
Date shall be deemed to be the immediately preceding Business Day).

“Term A-1 Loans” means the term loans made by the Lenders to Products pursuant
to Section 2.01(a) and any Incremental Term Loans in the form of Term A-1 Loans
made by the Incremental Term Lenders to the applicable Borrower pursuant to
Section 2.01(c).

“Term A-2 Borrowing” means a Borrowing comprised of Term A-2 Loans.

“Term A-2 Facility” means the Term A-2 Loan Commitments and the Term A-2 Loans
made hereunder.

“Term A-2 Facility Maturity Date” means the earlier of (a) the seventh
anniversary of the Restatement Date and (b) the 91st day prior to the maturity
of the Senior Notes or any Permitted Refinancing Indebtedness with respect
thereto.

“Term A-2 Lender” means (a) at any time on or prior to the Restatement Date, any
Lender that has a Term A-2 Loan Commitment at such time and (b) at any time
after the Restatement Date, any Lender that holds Term A-2 Loans at such time.

“Term A-2 Loan Commitment” means with respect to each Lender, the commitment of
such Lender to make Term A-2 Loans as set forth in Section 2.01(b) or
Incremental Term Loans in the form of Term A-2 Loans as set forth in
Section 2.01(c). The initial amount of each Lender’s Term A-2 Loan Commitment is
set forth on Schedule 2.01, or in the Assignment and Acceptance or Incremental
Assumption Agreement pursuant to which such Lender shall have assumed its Term
A-2 Loan Commitment (or its Incremental Term Loan Commitment), as applicable.
The aggregate amount of the Term A-2 Loan Commitments on the Signing Date is
$450,000,000.

“Term A-2 Loan Installment Amount” means, for each Term A-2 Loan Installment
Date, an amount equal to 0.250% of the aggregate principal amount of Term A-2
Loans made on the Restatement Date.

“Term A-2 Loan Installment Date” the 26th day of March, June, September and
December, commencing with the 26th day of the first such month to occur at the
end of the first full calendar quarter following the Restatement Date (if any
such date is not a Business Day, then the applicable Term A-2 Loan Installment
Date shall be deemed to be the immediately preceding Business Day).

“Term A-2 Loans” means the term loans made by the Lenders to Performance Fibers
pursuant to Section 2.01(b) and any Incremental Term Loans in the form of Term
A-2 Loans made by the Incremental Term Lenders to the applicable Borrower
pursuant to Section 2.01(c).

 

76



--------------------------------------------------------------------------------

“Term Borrowing” means any Term A-1 Borrowing, Term A-2 Borrowing or any
Incremental Term Borrowing.

“Term Facilities” means the Term A-1 Facility and the Term A-2 Facility.

“Term Facility Maturity Date” means the Term A-1 Facility Maturity Date, the
Term A-2 Facility Maturity Date and/or any Incremental Term Facility Maturity
Date, as the case may be.

“Term Lender” means the Term A-1 Lenders, the Term A-2 Lenders and any Lender
holding Incremental Term Loans or Incremental Term Loan Commitments.

“Term Loans” means the Term A-1 Loans, the Term A-2 Loans and/or the Incremental
Term Loans.

“Termination Date” means the date on which (a) all Commitments shall have been
terminated, (b) the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full (other than in respect of contingent indemnification and expense
reimbursement claims not then due) and (c) all Letters of Credit (other than
those that have been Cash Collateralized) have been cancelled or have expired
and all amounts drawn or paid thereunder have been reimbursed in full.

“Test Date” has the meaning specified in Section 7.04.

“Test Period” means, on any date of determination, the period of four
consecutive fiscal quarters of Holdings then most recently ended (taken as one
accounting period).

“Title Policy” and “Title Policies” shall have the meanings set forth in the
definition of “Collateral and Guarantee Requirement.”

“Total Gross Senior First Lien Secured Leverage Ratio” means, on any date,

(a) solely for purposes of determining compliance with Section 5.05(d), the
ratio, calculated on a Pro Forma Basis, of (i) Senior First Lien Secured Gross
Debt as of such date, to (ii) EBITDA for the period of the last 12 Fiscal Months
then-ended prior to the date of such determination for which the monthly report
of Holdings required pursuant to Section 6.04(c) (and not the financial
statements previously delivered under Section 6.04(a) or (b)) has been delivered
to the Administrative Agent, in each case all determined on a consolidated
basis, consistent with past practice; and

(b) for all other purposes under this Agreement, the ratio, calculated on a Pro
Forma Basis, of (i) Senior First Lien Secured Gross Debt as of such date, to
(ii) EBITDA for the period of the most recent four consecutive fiscal quarters
ended prior to the date of such determination for which consolidated financial
statements of Holdings have been delivered to the Administrative Agent in
accordance with Section 6.04(a) or 6.04(b), as applicable, in each case all
determined on a consolidated basis in accordance with GAAP.

 

77



--------------------------------------------------------------------------------

“Total Net Leverage Ratio” means, on any date, the ratio, calculated on a Pro
Forma Basis, of (i) (x) the aggregate principal amount of Consolidated Debt of
Holdings and its Subsidiaries outstanding at such date, less (y) up to
$100,000,000 of Unrestricted Cash as of such date, and less (z) solely in
connection with (and prior to the consummation of) any Permitted Business
Acquisition or permitted Material Investment (and without any duplication), the
aggregate amount of any Escrowed Proceeds held in accordance with the definition
thereof, to (ii) EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
consolidated financial statements of Holdings have been delivered to the
Administrative Agent in accordance with Section 6.04(a) or (b), as applicable,
all determined on a consolidated basis in accordance with GAAP.

“Total Net Leverage Ratio Test” means, at any time, that the Total Net Leverage
Ratio does not exceed 5.00:1.00.

“Total Net Senior First Lien Secured Leverage Ratio” means, on any date,

(a) solely for purposes of determining compliance with Section 5.05(d), the
ratio, calculated on a Pro Forma Basis, of (i) Senior First Lien Secured Net
Debt as of such date, to (ii) EBITDA for the period of the last 12 Fiscal Months
then-ended prior to the date of such determination for which the monthly report
of Holdings required pursuant to Section 6.04(c) has been delivered to the
Administrative Agent, in each case all determined on a consolidated basis,
consistent with past practice (and not the financial statements previously
delivered under Section 6.04(a) or (b)); and

(b) for all other purposes under this Agreement, “Total Net Senior First Lien
Secured Leverage Ratio” means, on any date, the ratio, calculated on a Pro Forma
Basis, of (i) Senior First Lien Secured Net Debt as of such date, to (ii) EBITDA
for the period of the most recent four consecutive fiscal quarters ended prior
to the date of such determination for which consolidated financial statements of
Holdings have been delivered to the Administrative Agent in accordance with
Section 6.04(a) or 6.04(b), as applicable, in each case all determined on a
consolidated basis in accordance with GAAP.

“Transactions” means (i) the acquisition by Holdings or one of its Wholly Owned
Subsidiaries of all of the outstanding common shares of Tembec pursuant to the
Tembec Arrangement Agreement (the “Acquisition”), (ii) (x) the Tembec
Refinancing Transactions and (y) the repayment, redemption, discharge and/or
other satisfaction of certain other existing indebtedness of Tembec and/or its
subsidiaries, (iii) the refinancing in full of the indebtedness outstanding
under the Original Credit Agreement, (iv) the execution of, and borrowing under,
the Facilities on the Restatement Date, (v) all transactions in connection
therewith and related thereto, and (vi) the payment of all related fees,
commissions and expenses incurred in connection with the foregoing.

“Type” means, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurodollar Rate and the Base Rate.

 

78



--------------------------------------------------------------------------------

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unfunded Pension Liability” means the amount of unfunded benefit liabilities,
as defined in Section 4001(a)(18) of ERISA.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unreimbursed Amount” means the USD Unreimbursed Amount and the Multicurrency
Unreimbursed Amount.

“Unrestricted Cash” means cash or Permitted Investments (other than Permitted
Investments described in clause (x) of the definition thereof) of Holdings or
any of its Subsidiaries, in each case held in the applicable country in which
such person is incorporated or otherwise organized, denominated in Dollars,
Euros, Canadian Dollars or, with the consent of the Administrative Agent (not to
be unreasonably withheld or delayed), any other currency, and that would not
appear as “restricted” on a consolidated balance sheet of Holdings or any of its
Subsidiaries.

“Unrestricted Subsidiary” means each subsidiary of Holdings identified on
Schedule 1.01(e) as having been designated as an Unrestricted Subsidiary prior
to the First Amendment Effective Date (for the avoidance of doubt, no further
Unrestricted Subsidiaries may be designated from and after the First Amendment
Effective Date). Holdings may designate any Unrestricted Subsidiary to be a
Subsidiary for purposes of this Agreement (each, a “Subsidiary Redesignation”);
provided, that (i) no Default or Event of Default has occurred and is continuing
or would result therefrom, and (ii) Holdings shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of Holdings, certifying to the best of such officer’s knowledge, compliance with
the requirements of preceding clause (i).

 

79



--------------------------------------------------------------------------------

“U.S. Bankruptcy Code” means Title 11 of the United States Code, as amended, or
any similar federal or state law for the relief of debtors.

“U.S. Person” means any person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Public Law No. 107-56 (signed into law October 26, 2001)), as
amended or otherwise modified from time to time.

“USD Commitment Fee” has the meaning specified in Section 2.12(a).

“USD L/C Advance” means, with respect to each USD Revolving Facility Lender,
such Lender’s funding of its participation in any USD L/C Borrowing in
accordance with its USD Revolving Facility Percentage. All USD L/C Advances
shall be denominated in Dollars.

“USD L/C Borrowing” means an extension of credit resulting from a drawing under
any USD Letter of Credit which has not been reimbursed, or refinanced as a USD
Revolving Facility Borrowing, by the USD L/C Honor Date. All USD L/C Borrowings
shall be denominated in Dollars.

“USD L/C Credit Extension” means, with respect to any USD Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

“USD L/C Honor Date” has the meaning specified in Section 2.05(c)(i)(A).

“USD L/C Issuer” means (i) CoBank, in its capacity as issuer of USD Letters of
Credit under Section 2.05(b), and its successor or successors in such capacity,
(ii) the issuer of any Existing USD Letter of Credit provided such person
(subject to the next sentence) is a USD Revolving Facility Lender and (iii) any
other USD Revolving Facility Lender which Products shall have designated (with
such USD Revolving Facility Lender’s consent) as an “USD L/C Issuer” by notice
to the Administrative Agent (including any USD Revolving Facility Lender
designated as such as a replacement for any USD L/C Issuer who is at the time of
such appointment a Defaulting Lender) that is reasonably acceptable to the
Administrative Agent, in each case, for so long as CoBank or such other USD L/C
Issuer, as the case may be, shall have a USD Letter of Credit Commitment.
Notwithstanding the foregoing, with respect to each Existing USD Letter of
Credit, in the event the issuer of such Existing USD Letter of Credit is not
itself a USD Revolving Facility Lender, but is an Affiliate or branch of a USD
Revolving Facility Lender, then such issuer shall also be deemed to be a USD L/C
Issuer for the purposes of this Agreement and the other Loan Documents. Each USD
L/C Issuer may, in its good faith discretion, arrange for one or more USD
Letters of Credit to be issued by Affiliates or branches of such USD L/C Issuer,
in which case for the purposes of this Agreement and the other Loan Documents
the term “USD L/C Issuer” shall include any such Affiliate or branch with
respect to USD Letters of Credit issued by such Affiliate or branch.

 

80



--------------------------------------------------------------------------------

“USD L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding USD Letters of Credit plus
the aggregate of all USD Unreimbursed Amounts, including (without duplication)
all USD L/C Borrowings. For purposes of computing the amount available to be
drawn under any USD Letter of Credit, the amount of such USD Letter of Credit
shall be determined in accordance with Section 1.03. For all purposes of this
Agreement, if on any date of determination a USD Letter of Credit has expired by
its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such USD Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

“USD Letter of Credit” means any letter of credit or bank guarantee issued under
the USD Revolving Facility hereunder providing for the payment of cash upon the
honoring of a presentation thereunder. A USD Letter of Credit may be standby
letter of credit or bank guaranty or, if made available by any USD L/C Issuer
(in its sole and absolute discretion), a trade or commercial letter of credit
issued by such USD L/C Issuer.

“USD Letter of Credit Commitment” means, as to any USD L/C Issuer, (a) the
amount set forth opposite such USD L/C Issuer’s name on Schedule 2.01 under the
caption “USD Letter of Credit Commitment” or (b) if such USD L/C Issuer has
entered into one or more Assignment and Acceptances, the amount set forth for
such USD L/C Issuer in the Register as such USD L/C Issuer’s “USD Letter of
Credit Commitment”, as such amount may be reduced at or prior to such time
pursuant to Section 2.08.

“USD Letter of Credit Fee” has the meaning specified in Section 2.05(h).

“USD Letter of Credit Sublimit” means, at any time, an amount equal to the
lesser of (a) $40,000,000 and (b) the aggregate amount of the USD L/C Issuers’
USD Letter of Credit Commitments at such time, as such amount may be reduced
pursuant to Section 2.08. The USD Letter of Credit Sublimit is part of, and not
in addition to, the USD Revolving Facility.

“USD Refinancing Revolving Facility” has the meaning specified in
Section 2.18(a).

“USD Revolving Facility” means the USD Revolving Facility Commitments (including
any Incremental USD Revolving Facility Commitments) and the extensions of credit
made hereunder by the USD Revolving Facility Lenders (including, for the
avoidance of doubt, all USD Letters of Credit and Swing Line Loans).

“USD Revolving Facility Borrowing” means a Borrowing comprised of USD Revolving
Facility Loans.

“USD Revolving Facility Commitment” means, with respect to each USD Revolving
Facility Lender, the commitment of such USD Revolving Facility Lender to make
USD Revolving Facility Loans pursuant to Section 2.01, expressed as an amount
representing the maximum aggregate permitted amount of such USD Revolving
Facility Lender’s USD Revolving

 

81



--------------------------------------------------------------------------------

Facility Credit Exposure hereunder, as such commitment may be (i) reduced from
time to time pursuant to Section 2.08, (ii) reduced or increased from time to
time pursuant to assignments by or to such Lender under Section 11.06, and
(iii) increased as provided under Section 2.15 and/or Section 2.18. The initial
amount of each Lender’s USD Revolving Facility Commitment is set forth on
Schedule 2.01, or in the Assignment and Acceptance or Incremental Assumption
Agreement pursuant to which such Lender shall have assumed its USD Revolving
Facility Commitment (or Incremental USD Revolving Facility Commitment), as
applicable. The aggregate amount of the Lenders’ USD Revolving Facility
Commitments on the First Amendment Effective Date is $84,000,000.

“USD Revolving Facility Credit Exposure” means, at any time, the sum of (a) the
aggregate principal amount of the USD Revolving Facility Loans outstanding at
such time, (b) the aggregate principal amount of the Swing Line Loans
outstanding at such time and (c) the aggregate principal amount of USD L/C
Obligations outstanding at such time. The USD Revolving Facility Credit Exposure
of any USD Revolving Facility Lender at any time shall be the product of
(x) such USD Revolving Facility Lender’s USD Revolving Facility Percentage and
(y) the aggregate USD Revolving Facility Credit Exposure of all USD Revolving
Facility Lenders, collectively, at such time.

“USD Revolving Facility Credit Exposure Percentage” has the meaning specified in
Section 6.17(a).

“USD Revolving Facility Lender” means a Lender with a USD Revolving Facility
Commitment (including an Incremental USD Revolving Facility Commitment) or with
outstanding USD Revolving Facility Loans.

“USD Revolving Facility Loan” means a Loan made by a USD Revolving Facility
Lender in respect of its USD Revolving Facility Commitment pursuant to
Section 2.01(d).

“USD Revolving Facility Percentage” means, with respect to any USD Revolving
Facility Lender, the percentage of the total USD Revolving Facility Commitments
represented by such Lender’s USD Revolving Facility Commitment, subject to
adjustment as provided in Section 2.17. If the USD Revolving Facility
Commitments have terminated or expired, the USD Revolving Facility Percentages
shall be determined based upon the USD Revolving Facility Commitments most
recently in effect, giving effect to any subsequent assignments pursuant to
Section 11.06.

“USD Unreimbursed Amount” has the meaning specified in Section 2.05(c)(i).

“Voting Participant” has the meaning specified in Section 11.06(i).

“Voting Participant Notification” has the meaning specified in Section 11.06(i).

“Waivable Mandatory Prepayment” has the meaning assigned to such term in
Section 2.11(e).

“Wholly Owned Canadian Subsidiary” of any person means a subsidiary of such
person that is both a Canadian Subsidiary and a Wholly Owned Subsidiary.

 

82



--------------------------------------------------------------------------------

“Wholly Owned Domestic Subsidiary” of any person means a subsidiary of such
person that is both a Domestic Subsidiary and a Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” of any person means a subsidiary of such person, all
of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable Law) are owned
by such person or one or more Wholly Owned Subsidiaries of such person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Loan Parties and the Administrative Agent.

“Write-Down and Conversion Powers” means:

(a) with respect to any EEA Resolution Authority, the write-down and conversion
powers of such EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule from time
to time, the write down and conversion powers described in relation to that
Bail-In Legislation in the EU Bail-In Legislation Schedule; and

(b) with respect to any UKthe United Kingdom, any powers of the applicable
Resolution Authority under the Bail-In Legislation, (i) any powers under that UK
Bail-In Legislation to cancel, transfer or dilute shares issued by a Person that
is a bank or investment firm or other financial institution or affiliate of a
bank, investment firm or other financial institution, to cancel, reduce, modify
or change the form of a liability of such a Personany UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that
Personperson or any other Person,person, to provide that any such contract or
instrument is to have effect as if a right had been exercised under it or to
suspend any obligation in respect of that liability or any of the powers under
that UK Bail-In Legislation that are related to or ancillary to any of those
powers; and (ii) any similar or analogous powers under that UK Bail-In
Legislation.

Section 1.02 Terms Generally.

(a) The definitions set forth or referred to in Section 1.01 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. Except as otherwise expressly provided
herein, any reference in this Agreement to any Loan Document shall mean such
document as amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the requirements hereof and thereof. Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time

 

83



--------------------------------------------------------------------------------

to time; provided, that, if Products notifies the Administrative Agent that
Products requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Initial Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies Products that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

(b) For purposes of any Collateral located in the Province of Quebec or charged
by any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (a) “personal property” shall be deemed
to include “movable property”, (b) “real property” shall be deemed to include
“immovable property”, (c) “tangible property” shall be deemed to include
“corporeal property”, (d) “intangible property” shall be deemed to include
“incorporeal property”, (e) “security interest”, “mortgage” and “lien” shall be
deemed to include a “hypothec”, “prior claim” and a “resolutory clause,” (f) all
references to filing, registering or recording under “the Code” or the PPSA
shall be deemed to include publication under the Civil Code of Quebec, (g) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to an “opposable” or “set up” Liens as against third parties, (h) any
“right of offset”, “right of setoff” or similar expression shall be deemed to
include a “right of compensation”, (i) “goods” shall be deemed to include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (j) an “agent” shall be deemed to include a
“mandatary,” (k) “construction liens” shall be deemed to include “legal
hypothecs”, (l) “joint and several” shall be deemed to include “solidary” and
“jointly and severally” shall be deemed to include “solidarily” (m) “gross
negligence or willful misconduct” shall be deemed to be “intentional or gross
fault”, (n) “beneficial ownership” shall be deemed to include “ownership”,
(o) “easement” shall be deemed to include “servitude”, (p) “priority” shall be
deemed to include “rank” or “prior claim”, as applicable, (q) “survey” shall be
deemed to include “certificate of location and plan”, (r) “fee simple title”
shall be deemed to include “absolute ownership”, (s) “leasehold interest” shall
be deemed to include “rights resulting from a lease” and (t) “lease” shall be
deemed to include a “contract of leasing (crédit-bail)”. The parties hereto
confirm that it is their wish that this Agreement and any other document
executed in connection with the transactions contemplated herein be drawn up in
the English language only (except if another language is required under any
applicable law) and that all other documents contemplated thereunder or relating
thereto, including notices, may also be drawn up in the English language only.
Les parties aux présentes confirment que c’est leur volonté que cette convention
et les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement (sauf si
une autre langue est requise en vertu d’une loi applicable).

Section 1.03 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or

 

84



--------------------------------------------------------------------------------

more automatic increases in the stated amount thereof, the Dollar Equivalent of
the amount of such Letter of Credit shall be deemed to be the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.

Section 1.04 Rounding. Any financial ratios required to be maintained by
Products pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05 Exchange Rates; Ratio and Basket Calculations.

(a) The Administrative Agent or any Multicurrency L/C Issuer, as applicable,
shall determine the Exchange Rate in respect of each Revaluation Date to be used
for calculating Dollar Equivalent amounts of Multicurrency Revolving Facility
Loans and Multicurrency L/C Obligations denominated in Foreign Currencies. Such
Exchange Rates shall become effective as of such Revaluation Date and shall be
the Exchange Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Holdings hereunder or calculating financial
ratios hereunder, or except as otherwise provided herein (including clauses
(c) and (d) below), the applicable amount of any currency (other than Dollars)
for purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or any Multicurrency L/C Issuer, as
applicable, based on the Exchange Rate in respect of the date of such
determination as if such date were the Revaluation Date.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Multicurrency Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Multicurrency
Letter of Credit is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency equivalent of such Dollar amount (rounded to the
nearest unit of such Foreign Currency, with 0.5 of a unit being rounded upward),
as determined by the Administrative Agent or any Multicurrency L/C Issuer, as
applicable, on the basis of the Exchange Rate (determined in respect of the most
recent Revaluation Date).

(c) Notwithstanding the foregoing, for purposes of determining compliance with
any covenant in Article VII, (i) with respect to any Indebtedness, Lien,
Investment, Restricted Payment, Asset Sale, acquisition, transaction with
Affiliates or payment or other distribution of or in respect of any Junior
Financing or Canadian Financing (each a “Covenant Transaction”) in a currency
other than Dollars, no Default or Event of Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Covenant Transaction is created, made or incurred, and (ii) with
respect to any Covenant Transaction created, incurred or made in reliance on a
provision that makes reference to a percentage of Consolidated Total Assets, no
Default or Event of Default shall be deemed to have occurred solely as a result
of changes in the amount of Consolidated Total Assets occurring after the time
such Covenant Transaction is created, made or incurred in reliance on such
provision.

 

85



--------------------------------------------------------------------------------

(d) For purposes of determining compliance with any covenant in Article VII
(other than the Financial Covenants), with respect to the amount of any Covenant
Transaction in a currency other than Dollars, such amount (i) if created,
incurred or made in reliance on a fixed Dollar basket, will be converted into
Dollars by Holdings based on the relevant Exchange Rate in effect on the
Restatement Date, and (ii) if created, incurred or made in reliance on a
percentage or ratio basket, will be converted into Dollars by Holdings based on
the relevant Exchange Rate in effect on the most recent Revaluation Date
preceding the date such Covenant Transaction is created, incurred or made and
such percentage or ratio basket will be measured at the time such Covenant
Transaction is created, incurred or made. For purposes of determining compliance
with Section 7.10, amounts in currencies other than Dollars shall be translated
into Dollars by Holdings at the Exchange Rate used in preparing Holdings’ most
recently delivered annual or quarterly financial statements.

(e) For purposes of determining compliance with any restrictive covenant
(including Section 2.15 and the definition of “Incremental Amount”), with
respect to any amounts incurred or transactions entered into (or consummated) in
reliance on a provision of this Agreement under a restrictive covenant
(including Section 2.15 and the definition of “Incremental Amount”) that does
not require compliance with a financial ratio or test (including, without
limitation, any Total Gross Senior First Lien Secured Leverage Ratio, any Total
Net Senior First Lien Secured Leverage Ratio, any Total Net Leverage Ratio and
any Leverage Ratio Test) (any such amounts, the “Fixed Amounts”) substantially
concurrently with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement in the same
restrictive covenant (including Section 2.15 and the definition of “Incremental
Amount”) that requires compliance with any such financial ratio or test (any
such amounts, the “Incurrence Based Amounts”), it is understood and agreed that
the Fixed Amounts (and any cash proceeds thereof) shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence Based
Amounts in connection with such substantially concurrent incurrence.

(f) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Base Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.

(g) The Administrative Agent (or the applicable Multicurrency L/C Issuer, if
applicable) shall provide written notice to Holdings of the Exchange Rate on the
Restatement Date and each Revaluation Date.

(h) If at any time on or following the Signing Date all of the Participating
Member States that had adopted the Euro as their lawful currency on or prior to
the Signing Date cease to have the Euro as their lawful national currency unit,
then Holdings, the Administrative Agent, and the Lenders will negotiate in good
faith to amend the Loan Documents to (a) follow any generally accepted
conventions and market practice with respect to redenomination of obligations
originally denominated in Euro, and (b) otherwise appropriately reflect the
change in currency.

 

86



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein:

(a) each Lender having a Term A-1 Loan Commitment on the Restatement Date
severally agrees to make Term A-1 Loans to Products on the Restatement Date in a
principal amount not to exceed its Term A-1 Loan Commitment;

(b) each Lender having a Term A-2 Loan Commitment on the Restatement Date
severally agrees to make Term A-2 Loans to Performance Fibers on the Restatement
Date in a principal amount not to exceed its Term A-2 Loan Commitment;

(c) each Lender having an Incremental Commitment agrees, subject to the terms
and conditions set forth in the applicable Incremental Assumption Agreement, to
make Incremental Loans to the applicable Borrower in an aggregate principal
amount not to exceed its Incremental Commitment; and

(d) subject in each case to Section 6.17, (x) each USD Revolving Facility Lender
severally agrees to make USD Revolving Facility Loans to the applicable
Revolving Facility Borrower from time to time on any Business Day during the
Availability Period in an aggregate principal amount not to exceed at any time
outstanding the amount of such Lender’s USD Revolving Facility Commitment,
provided, however, that after giving effect to any USD Revolving Facility
Borrowing, (i) the USD Revolving Facility Credit Exposure shall not exceed the
USD Revolving Facility Commitments and (ii) the USD Revolving Facility Credit
Exposure of any USD Revolving Facility Lender shall not exceed such Lender’s USD
Revolving Facility Commitment; and (y) each Multicurrency Revolving Facility
Lender severally agrees to make Multicurrency Revolving Facility Loans to the
applicable Revolving Facility Borrower from time to time on any Business Day
during the Availability Period in an aggregate principal amount not to exceed at
any time outstanding the amount of such Lender’s Multicurrency Revolving
Facility Commitment, which Multicurrency Revolving Facility Loans shall be
denominated in Dollars, provided, however, that after giving effect to any
Multicurrency Revolving Facility Borrowing, (i) the Multicurrency Revolving
Facility Credit Exposure shall not exceed the Multicurrency Revolving Facility
Commitments and (ii) the Multicurrency Revolving Facility Credit Exposure of any
Multicurrency Revolving Facility Lender shall not exceed such Lender’s
Multicurrency Revolving Facility Commitment. Within the limits of each Lender’s
USD Revolving Facility Commitment or Multicurrency Revolving Facility
Commitment, as applicable, and subject to the other terms and conditions hereof,
the Revolving Facility Borrowers may borrow under this Section 2.01(d), prepay
under Section 2.11 and reborrow under this Section 2.01(d).

(e)

Amounts repaid or prepaid in respect of Term A-1 Loans or Term A-2 Loans may not
be reborrowed.

Section 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans under the
same Facility and of the same Type made by the Lenders ratably in accordance
with their respective Commitments under the applicable Facility (or in the case
of Swing Line Loans, in

 

87



--------------------------------------------------------------------------------

accordance with their respective Swing Line Commitments); provided, however,
that (x) USD Revolving Facility Loans shall be made by USD Revolving Facility
Lenders ratably in accordance with their respective USD Revolving Facility
Percentages on the date such Loans are made hereunder and (y) Multicurrency
Revolving Facility Loans shall be made by Multicurrency Revolving Facility
Lenders ratably in accordance with their respective Multicurrency Revolving
Facility Percentages on the date such Loans are made hereunder, in each case
subject to the provisions of Section 6.17. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided, that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 3.03, each Borrowing shall be comprised entirely of Base
Rate Loans or Eurodollar Rate Loans as the applicable Borrower may request in
accordance herewith. Each Swing Line Borrowing shall be a Base Rate Borrowing.
Each Lender at its option may make any Base Rate Loan or Eurodollar Rate Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided, that any exercise of such option shall not affect the obligation
of the applicable Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Rate
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. At
the time that each Base Rate Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum; provided, that a Base Rate Borrowing may be in
an aggregate amount that is equal to the entire unused balance of the USD
Revolving Facility Commitments or the Multicurrency Revolving Facility
Commitments, as applicable, or that is required to finance the reimbursement in
respect of Letters of Credit as contemplated by Section 2.05(c). Each Swing Line
Borrowing shall be in an amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum. Borrowings of more than one
Type and under more than one Facility may be outstanding at the same time;
provided, that there shall not at any time be more than a total of 12 Eurodollar
Rate Borrowings outstanding under the Facilities.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the applicable
Facility Maturity Date.

Section 2.03 Requests for Borrowings. To request a Borrowing, the applicable
Borrower shall notify the Administrative Agent of such request by (A) telephone,
or (B) a Borrowing Request; provided that any telephone notice must be confirmed
immediately by delivery to the Administrative Agent of a Borrowing Request
(which may be delivered by facsimile or other electronic means of written
communication in accordance with Section 11.02). Each such Borrowing Request
must be received (a) in the case of a Eurodollar Rate Borrowing denominated in
Dollars, not later than 12:00 p.m., Local Time, three Business Days before the
date of the proposed Borrowing or (b) in the case of a Base Rate Borrowing in
Dollars, not later than 11:00 a.m., Local Time, on the date of the proposed
Borrowing. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

88



--------------------------------------------------------------------------------

(i) (A) whether such Borrowing is to be a Borrowing of Term A-1 Loans, Term A-2
Loans, USD Revolving Facility Loans, Multicurrency Revolving Facility Loans,
Other Revolving Loans, Other Term Loans or Refinancing Term Loans, and (B) in
the case of Multicurrency Revolving Facility Loans, the currency thereof;

(ii) the aggregate amount of (A) the requested Borrowing and (B) in the case of
a Borrowing of (x) USD Revolving Facility Loans, all USD Revolving Facility
Loans to be outstanding (after giving effect to the requested Borrowing) and
(y) Multicurrency Revolving Facility Loans, all Multicurrency Revolving Facility
Loans to be outstanding (after giving effect to the requested Borrowing);

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar Rate
Borrowing;

(v) in the case of a Eurodollar Rate Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
“Interest Period”;

(vi) in the case of any Borrowing to be made under the Revolving Facility, any
Incremental Facility or any Refinancing Facility, the identity of the Revolving
Facility Borrower for such Borrowing;

(vii) the location and number of the applicable Borrower’s account to which
funds are to be disbursed; and

(viii) calculations demonstrating, on a Pro Forma Basis, (A) satisfaction of the
condition set forth in Section 5.05(d) and (B) compliance with the Revolver
Availability Test set forth in Section 7.10(c), in each case substantially in
the form of Exhibit C-1A attached hereto (or such other form as may be approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed)).

If the applicable Borrower fails to specify a Type of Loan in a Borrowing
Request or if such Borrower fails to give a timely notice requesting a
conversion or continuation, then the Loans shall be made as, or converted to,
Base Rate Loans (except with respect to Multicurrency Revolving Facility Loans
requested in a Foreign Currency, which shall be made in such Foreign Currency,
as Eurodollar Rate Loans with an Interest Period of one month’s duration). Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If no Interest Period is specified with respect to any
requested Eurodollar Rate Borrowing, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. If the
applicable Borrower fails to specify a currency in a Borrowing Request in
respect of Multicurrency Revolving Facility Loans, then the Loans so requested
shall be made in Dollars. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

89



--------------------------------------------------------------------------------

Section 2.04 Swing Line Loans.

For the avoidance of doubt, as of the First Amendment Effective Date, Swing Line
Loans shall not be available under this Agreement.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may make loans in its sole discretion (each such
loan, a “Swing Line Loan”) to one or more Revolving Facility Borrowers, as
applicable, from time to time on any Business Day during the Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the USD Revolving Facility Percentage of the Outstanding Amount
of USD Revolving Facility Loans and USD L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s USD Revolving Facility
Commitment; provided, however, that (x) after giving effect to any Swing Line
Loan, (i) the USD Revolving Facility Credit Exposure shall not exceed the total
USD Revolving Facility Commitment and (ii) the USD Revolving Facility Credit
Exposure of any Lender (other than the Swing Line Lender on account of its Swing
Line Loans) shall not exceed such Lender’s USD Revolving Facility Commitment,
(y) the Revolving Facility Borrowers shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan and (z) the Swing Line
Lender shall not be under any obligation to make any Swing Line Loan if it has,
or by making of such Swing Line Loan may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Revolving Facility Borrowers may borrow under this Section 2.04, prepay under
Section 2.11, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each USD Revolving Facility Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Lender’s USD Revolving Facility Percentage multiplied by the
amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon any
Revolving Facility Borrower’s irrevocable notice to the Swing Line Lender and
the Administrative Agent, which may be given by (A) telephone or (B) by a Swing
Line Loan Notice; provided that any telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a Swing
Line Loan Notice. Each such notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m., Local Time, on the requested
borrowing date or such later time on the requested borrowing date as may be
approved by the Swing Line Lender in its sole discretion, and shall specify
(i) the amount to be borrowed, which shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any USD Revolving Facility
Lender) prior to 2:00 p.m., Local Time, on the date of the proposed Swing Line
Borrowing (A) directing

 

90



--------------------------------------------------------------------------------

the Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.04(a),
or (B) that one or more of the applicable conditions specified in Section 5.05
is not then satisfied or waived (and one or more such conditions are not in fact
satisfied or waived), then, subject to the terms and conditions hereof, the
Swing Line Lender will, not later than 3:00 p.m., Local Time, on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to such Revolving Facility Borrower in immediately available
funds either by (i) crediting the account of such Revolving Facility Borrower on
the books of the Swing Line Lender with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
the Swing Line Lender by such Revolving Facility Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the applicable Revolving Facility Borrower (each of which hereby
irrevocably authorizes the Swing Line Lender to so request on its respective
behalf), that each USD Revolving Facility Lender make a Base Rate Loan in an
amount equal to such Lender’s USD Revolving Facility Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Borrowing Request for purposes hereof)
and in accordance with the requirements of Section 2.02 and 2.03, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the amount of the remaining unutilized portion of the
USD Revolving Facility and the conditions set forth in Section 5.05. The Swing
Line Lender shall furnish the applicable Revolving Facility Borrower with a copy
of the applicable Borrowing Request promptly after delivering such notice to the
Administrative Agent. Each USD Revolving Facility Lender shall make an amount
equal to its USD Revolving Facility Percentage of the amount specified in such
Borrowing Request available to the Administrative Agent in immediately available
funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account of the Swing Line
Lender at the Administrative Agent’s Office not later than 1:00 p.m. Local Time,
on the day specified in such Borrowing Request, whereupon, subject to
Section 2.04(c)(ii), each USD Revolving Facility Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to such Revolving
Facility Borrower, as applicable, in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Facility Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the USD
Revolving Facility Lenders fund its risk participation in the relevant Swing
Line Loan and each USD Revolving Facility Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

91



--------------------------------------------------------------------------------

(iii) If any USD Revolving Facility Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such USD Revolving Facility
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s USD Revolving Facility Loan included in the
relevant Revolving Facility Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each USD Revolving Facility Lender’s obligation to make USD Revolving
Facility Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the applicable Revolving Facility Borrower or any other person for
any reason whatsoever, (B) the occurrence or continuance of a Default or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each USD Revolving Facility Lender’s
obligation to make USD Revolving Facility Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 5.05.

(d) Repayment of Participations.

(i) At any time after any USD Revolving Facility Lender has purchased and funded
a risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such USD Revolving Facility Lender its USD Revolving Facility
Percentage thereof in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each USD Revolving Facility Lender shall pay to the Swing Line
Lender its USD Revolving Facility Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

92



--------------------------------------------------------------------------------

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the applicable Revolving Facility Borrower under the
USD Revolving Facility for interest on the Swing Line Loans. Until each USD
Revolving Facility Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such USD Revolving Facility Lender’s
USD Revolving Facility Percentage of any Swing Line Loan, interest in respect of
such USD Revolving Facility Percentage shall be solely for the account of the
Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The applicable Revolving Facility
Borrower (or Products on its behalf, if applicable) shall make all payments of
principal and interest in respect of the Swing Line Loans directly to the Swing
Line Lender.

(g) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.04, the Swing Line Lender shall not be obligated to make any
Swing Line Loan at a time when any USD Revolving Facility Lender is a Defaulting
Lender, unless the Swing Line Lender has entered into arrangements satisfactory
to it to eliminate its Fronting Exposure (after giving effect to Section 2.16)
with respect to any Defaulting Lender’s risk participations in, and all other
obligations in respect of, Swing Line Loans, including by cash collateralizing
such Defaulting Lender’s USD Revolving Facility Percentage of all Swing Line
Loans outstanding or to be outstanding hereunder.

Section 2.05 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) (A) Subject to the terms and conditions set forth herein and to the terms of
Section 6.17, (I) each USD L/C Issuer agrees (subject to the amount of its USD
Letter of Credit Commitment), in reliance upon the agreements of the USD
Revolving Facility Lenders set forth in this Section 2.05, (1) from time to time
on any Business Day during the period from the Restatement Date until the Letter
of Credit Expiration Date, to issue USD Letters of Credit denominated in Dollars
for the account of Holdings, the applicable Revolving Facility Borrower or the
Subsidiaries, and to amend or extend USD Letters of Credit previously issued by
it, in accordance with subsection (b) below, and (2) to honor drawings under the
USD Letters of Credit; and (II) the USD Revolving Facility Lenders severally
agree to participate in USD Letters of Credit issued for the account of
Holdings, the applicable Revolving Facility Borrower or the Subsidiaries and any
drawings thereunder; provided that after giving effect to any USD L/C Credit
Extension with respect to any USD Letter of Credit, (wv) the aggregate amount
available to be drawn under all USD Letters of Credit issued by the applicable
USD L/C Issuer issuing such USD Letter of Credit shall not exceed such USD L/C
Issuer’s USD Letter of Credit Commitment (provided, that any L/C Issuer may,
following a request from the applicable Revolving Facility Borrower, each in its
sole discretion,

 

93



--------------------------------------------------------------------------------

issue USD Letters of Credit in an aggregate available amount in excess of such
USD L/C Issuer’s USD Letter of Credit Commitment, subject to clauseclauses
(y) and (z) below), (xw) the USD Revolving Facility Credit Exposure shall not
exceed the total USD Revolving Facility Commitments, (yx) the USD Revolving
Facility Credit Exposure of any Lender shall not exceed such Lender’s USD
Revolving Facility Commitment and, (zy) the Outstanding Amount of the USD L/C
Obligations shall not exceed the USD Letter of Credit Sublimit and (z) the sum
of (I) the Outstanding Amount of USD L/C Obligations and (II) the Dollar
Equivalent of the Outstanding Amount of Multicurrency L/C Obligations shall not
exceed the Aggregate Letter of Credit Sublimit. Notwithstanding anything to the
contrary provided in this Agreement, each letter of credit listed on Schedule
2.05(a)(i)(A) (as may be updated pursuant to Section 11.01 of this Agreement)
(each, an “Existing USD Letter of Credit”) shall be deemed issued under the USD
Revolving Facility under this Agreement from and after the Restatement Date.

(B) Subject to the terms and conditions set forth herein and to the terms of
Section 6.17, (I) each Multicurrency L/C Issuer agrees (subject to the amount of
its Multicurrency Letter of Credit Commitment), in reliance upon the agreements
of the Multicurrency Revolving Facility Lenders set forth in this Section 2.05,
(1) from time to time on any Business Day during the period from the Restatement
Date until the Letter of Credit Expiration Date, to issue Multicurrency Letters
of Credit denominated in Dollars or any Foreign Currency for the account of
Holdings, the applicable Revolving Facility Borrower or the Subsidiaries, and to
amend or extend Multicurrency Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Multicurrency Letters of Credit; and (II) the Multicurrency Revolving Facility
Lenders severally agree to participate in Multicurrency Letters of Credit issued
for the account of Holdings, the applicable Revolving Facility Borrower or the
Subsidiaries and any drawings thereunder; provided that after giving effect to
any Multicurrency L/C Credit Extension with respect to any Multicurrency Letter
of Credit, (wv) the aggregate amount available to be drawn under all
Multicurrency Letters of Credit issued by the applicable Multicurrency L/C
Issuer issuing such Multicurrency Letter of Credit shall not exceed such L/C
Issuer’s Multicurrency Letter of Credit Commitment (provided, that any
Multicurrency L/C Issuer may, following a request from the applicable Revolving
Facility Borrower, each in its sole discretion, issue Multicurrency Letters of
Credit in an aggregate available amount in excess of such L/C Issuer’s
Multicurrency Letter of Credit Commitment, subject to clauseclauses (y) and
(z) below), (xw) the Multicurrency Revolving Facility Credit Exposure shall not
exceed the total Multicurrency Revolving Facility Commitments, (yx) the
Multicurrency Revolving Facility Credit Exposure of any Lender shall not exceed
such Lender’s Multicurrency Revolving Facility Commitment and, (zy) (I) the
Dollar Equivalent of the Outstanding Amount of the Multicurrency L/C Obligations
shall not exceed the Multicurrency Letter of Credit Sublimit and (II) the
Outstanding Amount of the Multicurrency L/C Obligations with respect to

 

94



--------------------------------------------------------------------------------

Multicurrency Letters of Credit that are denominated or issued in Canadian
Dollars shall not exceed the Canadian Dollar Letter of Credit Sublimit and
(z) the sum of (I) the Outstanding Amount of USD L/C Obligations and (II) the
Dollar Equivalent of the Outstanding Amount of Multicurrency L/C Obligations
shall not exceed the Aggregate Letter of Credit Sublimit. Notwithstanding
anything to the contrary provided in this Agreement, each letter of credit
listed on Schedule 2.05(a)(i)(B) (as may be updated pursuant to Section 11.01 of
this Agreement) (each, an “Existing Multicurrency Letter of Credit”) shall be
deemed issued under the Multicurrency Revolving Facility under this Agreement
from and after the Restatement Date.

(C) Each request by a Revolving Facility Borrower for the issuance or amendment
of a Letter of Credit shall be deemed to be a representation by such Revolving
Facility Borrower that the L/C Credit Extension so requested complies with the
conditions set forth in the proviso to clauses (a)(i)(A) and (a)(i)(B) above, as
applicable. Within the foregoing limits, and subject to the terms and conditions
hereof, each Revolving Facility Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Revolving Facility Borrowers may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.05(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) unless such L/C Issuer has otherwise agreed, the expiry date of the
requested Letter of Credit would occur after the Letter of Credit Expiration
Date; provided that if any such Letter of Credit is outstanding on the Letter of
Credit Expiration Date, the applicable Revolving Facility Borrower shall Cash
Collateralize the Outstanding Amount of all L/C Obligations with respect to such
Letter of Credit.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to that L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or

 

95



--------------------------------------------------------------------------------

shall impose upon such L/C Issuer with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Restatement Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Restatement Date and which such L/C Issuer in good faith deems
material to it;

(B) the issuance of the Letter of Credit would violate in any material respect
one or more policies of such L/C Issuer applicable to letters of credit
generally and customary for other issuers of letters of credit;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D) (x) in the case of any USD Letter of Credit, the issuance of such USD Letter
of Credit is to be denominated in a currency other than Dollars and (y) in the
case of any Multicurrency Letter of Credit, the issuance of such Multicurrency
Letter of Credit is to be denominated in a currency other than Dollars or any
Foreign Currency; or

(E) any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the applicable
Revolving Facility Borrower or such Lender to eliminate such L/C Issuer’s actual
or reasonably determined potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or reasonably
determined potential Fronting Exposure.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) Each (x) USD L/C Issuer shall act on behalf of the USD Revolving Facility
Lenders with respect to any USD Letters of Credit issued by it and the documents
associated therewith and (y) Multicurrency L/C Issuer shall act on behalf of the
Multicurrency Revolving Facility Lenders with respect to any Multicurrency
Letters of Credit issued by it and the documents associated

 

96



--------------------------------------------------------------------------------

therewith, and in each case such L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of any Revolving Facility Borrower delivered to the applicable L/C
Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of such Revolving Facility Borrower. Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable L/C Issuer, by personal
delivery or by any other means acceptable to such L/C Issuer. Such Letter of
Credit Application must be received by the applicable L/C Issuer and the
Administrative Agent not later than 2:00 p.m., Local Time, at least two Business
Days (or such later date and time as the Administrative Agent and the applicable
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the applicable L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; (H) whether the requested Letter
of Credit shall be a USD Letter of Credit or a Multicurrency Letter of Credit
and (I) such other customary matters as the applicable L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer: (1) the Letter of Credit
to be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
customary matters as the applicable L/C Issuer may reasonably require.
Additionally, the applicable Revolving Facility Borrower shall furnish to the
applicable L/C Issuer and the Administrative Agent such other customary
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the applicable L/C Issuer or
the Administrative Agent may reasonably require.

 

97



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the applicable Borrower and, if not, the applicable L/C
Issuer will provide the Administrative Agent with a copy thereof. Unless one or
more applicable conditions contained in Section 5.05 shall not then be satisfied
or waived, then, subject to the terms and conditions hereof, the applicable L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
Holdings, such Revolving Facility Borrower or the applicable Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with the applicable L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each (x) USD Letter of Credit, each USD
Revolving Facility Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable USD L/C Issuer a risk
participation in such USD Letter of Credit in an amount equal to the product of
such Lender’s USD Revolving Facility Percentage times the amount of such USD
Letter of Credit, and (y) Multicurrency Letter of Credit, each Multicurrency
Revolving Facility Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Multicurrency L/C Issuer
a risk participation in such Multicurrency Letter of Credit in an amount equal
to the product of such Lender’s Multicurrency Revolving Facility Percentage
times the amount of such Multicurrency Letter of Credit.

(iii) If any Revolving Facility Borrower so requests in any applicable Letter of
Credit Application, the applicable L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit such L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
applicable L/C Issuer, the applicable Revolving Facility Borrower shall not be
required to make a specific request to any L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the USD Revolving
Facility Lenders or Multicurrency Revolving Facility Lenders, as applicable,
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date (unless the applicable
L/C Issuer has otherwise agreed, in which case such expiry date may be later
than the Letter of Credit Expiration Date, and if any such Letter of Credit is
outstanding on the Letter of Credit Expiration Date, the applicable Revolving
Facility Borrower shall Cash Collateralize the Outstanding Amount of all L/C
Obligations with respect to such Letter of Credit); provided, however, that the
applicable L/C Issuer shall not permit any such extension if (A) such L/C Issuer
has determined that it would not be permitted at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.05(a) or otherwise), or
(B) one or more of the applicable conditions specified in Section 5.05 is not
then satisfied or waived.

 

98



--------------------------------------------------------------------------------

(iv) If any applicable Revolving Facility Borrower so requests in any applicable
Letter of Credit Application, the applicable L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that permits the
automatic reinstatement of all or a portion of the stated amount thereof after
any drawing thereunder (each, an “Auto-Reinstatement Letter of Credit”). Unless
otherwise directed by the applicable L/C Issuer, such Revolving Facility
Borrower shall not be required to make a specific request to such L/C Issuer to
permit such reinstatement. Once an Auto-Reinstatement Letter of Credit has been
issued, except as provided in the following sentence, the USD Revolving Facility
Lenders or Multicurrency Revolving Facility Lenders, as applicable, shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
reinstate all or a portion of the stated amount thereof in accordance with the
provisions of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the applicable L/C Issuer to decline
to reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), such L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the applicable Revolving Facility Borrower
that one or more of the applicable conditions specified in Section 5.05 is not
then satisfied (treating such reinstatement as an L/C Credit Extension for
purposes of this clause) and, in each case, directing the applicable L/C Issuer
not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the applicable Revolving
Facility Borrower and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) (A) Upon receipt from the beneficiary of any USD Letter of Credit of any
notice of a drawing under such USD Letter of Credit, the applicable USD L/C
Issuer shall notify the applicable Revolving Facility Borrower and the
Administrative Agent thereof. Not later than 2:00 p.m., Local Time, on the
Business Day (each such date, an “USD L/C Honor Date”) following the date upon
which such Revolving Facility Borrower receives such notice from the applicable
USD L/C Issuer of a payment by such USD L/C Issuer under a USD Letter of Credit,
such Revolving Facility Borrower shall reimburse such USD L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If
Products or such Revolving Facility Borrower fails to so reimburse such USD L/C
Issuer by such time, such USD L/C Issuer shall notify the Administrative Agent
who shall promptly notify each USD Revolving Facility Lender of the USD L/C
Honor Date, the amount of the unreimbursed drawing (the

 

99



--------------------------------------------------------------------------------

“USD Unreimbursed Amount”), and the amount of such USD Revolving Facility
Lender’s USD Revolving Facility Percentage thereof. In such event, such
Revolving Facility Borrower shall be deemed to have requested a Revolving
Facility Borrowing of Base Rate Loans to be disbursed on the USD L/C Honor Date
in an amount equal to the USD Unreimbursed Amount, without regard to the minimum
and multiples specified in Section 1.01 for the principal amount of Base Rate
Loans, but subject to the amount of the unutilized portion of the USD Revolving
Facility Commitments and the conditions set forth in Section 5.05 (other than
delivery of a Borrowing Request).

(B) Upon receipt from the beneficiary of any Multicurrency Letter of Credit of
any notice of a drawing under such Multicurrency Letter of Credit, the
applicable Multicurrency L/C Issuer shall notify the applicable Revolving
Facility Borrower and the Administrative Agent thereof. In the case of a
Multicurrency Letter of Credit denominated in a Foreign Currency, such Revolving
Facility Borrower shall reimburse the applicable Multicurrency L/C Issuer in
such Foreign Currency, unless (A) the applicable Multicurrency L/C Issuer (at
its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, such Revolving Facility Borrower shall have notified
the applicable Multicurrency L/C Issuer promptly following receipt of the notice
of drawing that such Revolving Facility Borrower will reimburse the applicable
Multicurrency L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Multicurrency Letter of Credit denominated in a
Foreign Currency, the applicable Multicurrency L/C Issuer shall notify such
Revolving Facility Borrower of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. Not later than 2:00 p.m.,
Local Time on the Business Day immediately following the day such Revolving
Facility Borrower received notice thereof from the applicable Multicurrency L/C
Issuer in respect of a Multicurrency Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the Business Day immediately following the
day such Revolving Facility Borrower received notice thereof from the applicable
Multicurrency L/C Issuer in respect of a Multicurrency Letter of Credit to be
reimbursed in a Foreign Currency (each such date, a “Multicurrency L/C Honor
Date”), such Revolving Facility Borrower shall reimburse the applicable
Multicurrency L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency. In the event that
(A) a drawing denominated in a Foreign Currency is to be reimbursed in Dollars
pursuant to clause (B) of the second sentence in this Section 2.05(c)(i)(B) and
(B) the Dollar amount paid by such Revolving Facility Borrower, whether on or
after the Multicurrency L/C Honor Date, shall not be adequate on the date of
that payment to purchase in accordance with normal banking procedures a sum
denominated in the Foreign Currency equal to the drawing, such Revolving
Facility Borrower agrees, as a separate and independent obligation, to

 

100



--------------------------------------------------------------------------------

indemnify the applicable Multicurrency L/C Issuer for the loss resulting from
its inability on that date to purchase the Foreign Currency in the full amount
of the drawing. If such Revolving Facility Borrower fails to timely reimburse
the applicable Multicurrency L/C Issuer on the Multicurrency L/C Honor Date, the
Administrative Agent shall promptly notify each Multicurrency Revolving Facility
Lender of the Multicurrency L/C Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Multicurrency Letter of Credit denominated in a Foreign Currency)
(the “Multicurrency Unreimbursed Amount”), and the amount of such Multicurrency
Revolving Facility Lender’s Multicurrency Revolving Facility Percentage thereof.
In such event, such Revolving Facility Borrower shall be deemed to have
requested a Revolving Facility Borrowing, in Dollars, of Base Rate Loans to be
disbursed on the Multicurrency L/C Honor Date in an amount equal to the
Multicurrency Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 1.01 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Facility
Commitments and the conditions set forth in Section 5.05 (other than delivery of
a Borrowing Request).

(C) Any notice given by an L/C Issuer or the Administrative Agent pursuant to
this Section 2.05(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) (A) Each USD Revolving Facility Lender shall upon any notice pursuant to
Section 2.05(c)(i)(A) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose), in Dollars, for the account of
the applicable USD L/C Issuer at the account of the Administrative Agent most
recently designated by it for Dollar-denominated payments by notice to the
Lenders, in an amount equal to its USD Revolving Facility Percentage of the USD
Unreimbursed Amount not later than 1:00 p.m., Local Time, on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.05(c)(iii), each USD Revolving Facility Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
applicable Revolving Facility Borrower in such amount. The Administrative Agent
shall remit the funds so received to the applicable USD L/C Issuer.

(B) Each Multicurrency Revolving Facility Lender shall upon any notice pursuant
to Section 2.05(c)(i)(B) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose), in Dollars, for the account of
the applicable Multicurrency L/C Issuer at the account of the Administrative
Agent most recently designated by it for Dollar-denominated payments by notice
to the Lenders, in an amount equal to its Multicurrency Revolving Facility
Percentage of the Multicurrency Unreimbursed Amount not later than 1:00 p.m.,
Local Time, on the

 

101



--------------------------------------------------------------------------------

Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.05(c)(iii), each Multicurrency Revolving
Facility Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the applicable Revolving Facility Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable
Multicurrency L/C Issuer.

(iii) (A) With respect to any USD Unreimbursed Amount that is not fully
refinanced by a Revolving Facility Borrowing of Base Rate Loans because the
conditions set forth in Section 5.05 cannot be satisfied or for any other
reason, the applicable Revolving Facility Borrower shall be deemed to have
incurred from the applicable USD L/C Issuer a USD L/C Borrowing in the amount of
the USD Unreimbursed Amount that is not so refinanced, which USD L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each USD Revolving Facility
Lender’s payment to the Administrative Agent for the account of the applicable
USD L/C Issuer pursuant to Section 2.05(c)(ii)(A) shall be deemed payment in
respect of its participation in such USD L/C Borrowing and shall constitute a
USD L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.05.

(B) With respect to any Multicurrency Unreimbursed Amount that is not fully
refinanced by a Revolving Facility Borrowing of Base Rate Loans because the
conditions set forth in Section 5.05 cannot be satisfied or for any other
reason, the applicable Revolving Facility Borrower shall be deemed to have
incurred from the applicable Multicurrency L/C Issuer a Multicurrency L/C
Borrowing, in Dollars, in the amount of the Multicurrency Unreimbursed Amount
that is not so refinanced, which Multicurrency L/C Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Multicurrency Revolving Facility Lender’s
payment to the Administrative Agent for the account of the applicable
Multicurrency L/C Issuer pursuant to Section 2.05(c)(ii)(B) shall be deemed
payment in respect of its participation in such Multicurrency L/C Borrowing and
shall constitute a Multicurrency L/C Advance from such Lender in satisfaction of
its participation obligation under this Section 2.05.

(iv) (A) Until each USD Revolving Facility Lender funds its USD Revolving
Facility Loan or USD L/C Advance pursuant to this Section 2.05(c) to reimburse
the applicable USD L/C Issuer for any amount drawn under any USD Letter of
Credit, interest in respect of such Lender’s USD Revolving Facility Percentage
of such amount shall be solely for the account of such USD L/C Issuer.

(B) Until each Multicurrency Revolving Facility Lender funds its Multicurrency
Revolving Facility Loan or Multicurrency L/C Advance pursuant to this
Section 2.05(c) to reimburse the applicable Multicurrency L/C Issuer for any
amount drawn under any Multicurrency Letter of Credit, interest in respect of
such Lender’s Multicurrency Revolving Facility Percentage of such amount shall
be solely for the account of such Multicurrency L/C Issuer.

 

 

102



--------------------------------------------------------------------------------

(v) Each Revolving Facility Lender’s obligation to make Revolving Facility Loans
or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.05(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the applicable L/C Issuer, the applicable Revolving Facility
Borrower, or any other person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Facility Lender’s obligation to make Revolving Facility Loans pursuant
to this Section 2.05(c) is subject to the conditions set forth in Section 5.05
(other than delivery by the applicable Revolving Facility Borrower of a
Borrowing Request). No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the applicable Revolving Facility Borrower to reimburse
the applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) (A) If any USD Revolving Facility Lender fails to make available to the
Administrative Agent for the account of any USD L/C Issuer any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(ii)(A), then, without
limiting the other provisions of this Agreement, the applicable USD L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the applicable USD L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the applicable USD
L/C Issuer in accordance with banking industry rules on interbank compensation,
plus any administrative, processing or similar fees customarily charged by the
applicable L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s USD Revolving Facility Loan included in the relevant
USD Revolving Facility Borrowing or USD L/C Advance in respect of the relevant
USD L/C Borrowing, as the case may be.

(B) If any Multicurrency Revolving Facility Lender fails to make available to
the Administrative Agent for the account of any Multicurrency L/C Issuer any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.05(c) by the time specified in Section 2.05(c)(ii)(B), then,
without limiting the other provisions of this Agreement, the applicable
Multicurrency L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is

 

103



--------------------------------------------------------------------------------

immediately available to the applicable Multicurrency L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the applicable Multicurrency L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the applicable L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Multicurrency
Revolving Facility Loan included in the relevant Multicurrency Revolving
Facility Borrowing or Multicurrency L/C Advance in respect of the relevant
Multicurrency L/C Borrowing, as the case may be.

(C) A certificate of the applicable L/C Issuer submitted to any Revolving
Facility Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.05(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) (A) At any time after a USD L/C Issuer has made a payment under any USD
Letter of Credit and has received from any USD Revolving Facility Lender such
Lender’s USD L/C Advance in respect of such payment in accordance with
Section 2.05(c), if the Administrative Agent receives for the account of the
applicable USD L/C Issuer any payment in respect of the related USD Unreimbursed
Amount or interest thereon (whether directly from the applicable Revolving
Facility Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its USD Revolving Facility Percentage thereof in the same funds
as those received by the Administrative Agent.

(B) At any time after a Multicurrency L/C Issuer has made a payment under any
Multicurrency Letter of Credit and has received from any Multicurrency Revolving
Facility Lender such Lender’s Multicurrency L/C Advance in respect of such
payment in accordance with Section 2.05(c), if the Administrative Agent receives
for the account of the applicable Multicurrency L/C Issuer any payment in
respect of the related Multicurrency Unreimbursed Amount or interest thereon
(whether directly from the applicable Revolving Facility Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its
Multicurrency Revolving Facility Percentage thereof in the same funds as those
received by the Administrative Agent.

(ii) (A) If any payment received by the Administrative Agent for the account of
a USD L/C Issuer pursuant to Section 2.05(c)(i)(A) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by such USD L/C Issuer in its discretion),

 

104



--------------------------------------------------------------------------------

each USD Revolving Facility Lender shall pay to the Administrative Agent for the
account of such USD L/C Issuer its USD Revolving Facility Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(B) If any payment received by the Administrative Agent for the account of a
Multicurrency L/C Issuer pursuant to Section 2.05(c)(i)(B) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by such Multicurrency L/C Issuer in its
discretion), each Multicurrency Revolving Facility Lender shall pay to the
Administrative Agent for the account of such Multicurrency L/C Issuer its
Multicurrency Revolving Facility Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the applicable Revolving Facility
Borrower to reimburse the applicable L/C Issuer for each drawing under each
Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Revolving Facility Borrower or any Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
person for whom any such beneficiary or any such transferee may be acting), the
applicable L/C Issuer or any other person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

105



--------------------------------------------------------------------------------

(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Revolving Facility
Borrower or any of the Subsidiaries; or

(vi) any adverse change in the relevant exchange rates or in the availability of
the relevant Foreign Currency to the applicable Revolving Facility Borrower or
any of the Subsidiaries or in the relevant currency markets generally.

The applicable Revolving Facility Borrower shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with such Revolving Facility Borrower’s
instructions or other irregularity, such Revolving Facility Borrower will
immediately notify the L/C Issuer. Such Revolving Facility Borrower shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the applicable Revolving Facility
Borrower agree that, in paying any drawing under a Letter of Credit, the
applicable L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the person executing or delivering any
such document. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
applicable L/C Issuer shall be liable to any Lender for: (i) any action taken or
omitted in connection herewith at the request or with the approval of the USD
Revolving Facility Lenders, the Multicurrency Revolving Facility Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The applicable Revolving Facility
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude such Revolving
Facility Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuers, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.05(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the applicable Revolving Facility Borrower may have a
claim against an L/C Issuer, and such L/C Issuer may be liable to such Revolving
Facility Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by such Revolving
Facility Borrower, which such Revolving Facility Borrower proves were caused by
such L/C Issuer’s

 

106



--------------------------------------------------------------------------------

willful misconduct or gross negligence or such L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the applicable L/C Issuer may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the applicable L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
Each L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the applicable Revolving Facility Borrower when a
Letter of Credit is issued, (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit. Notwithstanding the foregoing, no L/C Issuer shall be
responsible to the applicable Revolving Facility Borrower for, and the L/C
Issuers’ rights and remedies against such Revolving Facility Borrower shall not
be impaired by, any action or inaction of the applicable L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the applicable L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(h) Letter of Credit Fees. The applicable Revolving Facility Borrower shall pay
to the Administrative Agent for the account of each (x) USD Revolving Facility
Lender, in accordance with its applicable USD Revolving Facility Percentage, a
USD Letter of Credit fee (the “USD Letter of Credit Fee”) (i) for each
commercial USD Letter of Credit equal to the Applicable Margin for Eurodollar
Rate Borrowings effective for each day during any quarter times the daily amount
available to be drawn under such USD Letter of Credit and (ii) for each standby
USD Letter of Credit equal to the Applicable Margin for Eurodollar Rate
Borrowings effective for each day during any quarter times the daily amount
available to be drawn under such USD Letter of Credit and (y) Multicurrency
Revolving Facility Lender, in accordance with its applicable Multicurrency
Revolving Facility Percentage, a Multicurrency Letter of Credit fee (the
“Multicurrency Letter of Credit Fee”) (i) for each commercial Multicurrency
Letter of Credit equal to the Applicable Margin for Eurodollar Rate Borrowings
effective for each day during any quarter times the Dollar Equivalent of the
daily amount available to be drawn under such Multicurrency Letter of Credit and
(ii) for each standby Multicurrency Letter of Credit equal to the Applicable
Margin for Eurodollar Rate Borrowings effective for each day during any quarter
times the Dollar Equivalent of the daily amount available to be drawn under such
Multicurrency Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.03. Letter of Credit
Fees shall be (i) due and payable in Dollars on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such

 

107



--------------------------------------------------------------------------------

Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Margin during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges to L/C Issuers. The
applicable Revolving Facility Borrower shall pay directly to each L/C Issuer for
its own account a fronting fee (i) with respect to each commercial Letter of
Credit, at the rate of 0.15% per annum (or such lesser amount to any respective
L/C Issuer as such Revolving Facility Borrower may agree in writing with such
L/C Issuer), computed on the Dollar Equivalent of the amount of such Letter of
Credit, and payable in Dollars upon the issuance thereof, (ii) with respect to
any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate separately agreed between such Revolving Facility
Borrower and the L/C Issuer, computed on Dollar Equivalent of the amount of such
increase, and payable in Dollars upon the effectiveness of such amendment, and
(iii) with respect to each standby Letter of Credit, at the rate of 0.15% per
annum (or such lesser amount to any respective L/C Issuer as such Revolving
Facility Borrower may agree in writing with such L/C Issuer), computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit, and payable in Dollars on a quarterly basis in arrears. The fronting fee
in respect of any standby Letter of Credit shall be due and payable in Dollars
on the tenth Business Day after the end of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such standby Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.03. In
addition, the applicable Revolving Facility Borrower shall pay directly to the
applicable L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the applicable L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable. The fees in this paragraph are referred to
collectively as “L/C Issuer Fees.”

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary (other than the applicable Revolving
Facility Borrower), the applicable Revolving Facility Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit in accordance with the terms hereof. The
applicable Revolving Facility Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Holdings and the Subsidiaries inures to the
benefit of such Revolving Facility Borrower and that such Revolving Facility
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

108



--------------------------------------------------------------------------------

(l) Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each week, the aggregate face amount of
Letters of Credit issued by it and outstanding as of the last Business Day of
the preceding week, (ii) on or prior to each Business Day on which such L/C
Issuer expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance or amendment, and the aggregate face amount of Letters of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and such L/C
Issuer shall advise the Administrative Agent on such Business Day whether such
issuance, amendment, renewal or extension occurred and whether the amount
thereof changed), (iii) on each Business Day on which such L/C Issuer makes any
L/C Disbursement, the date and amount of such L/C Disbursement and (iv) on any
Business Day on which the applicable Revolving Facility Borrower fails to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date and amount of such failure.

Section 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds (i) in the case of
any Loan requested on a date that is at least one Business Day prior to the date
of the requested Borrowing, by 12:00 p.m., Local Time, and (ii) in the case of
any Base Rate Loan requested on the same date as the requested Borrowing, by
1:00 p.m., Local Time, in each case, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the applicable Borrower
by promptly crediting the amounts so received, in like funds, to an account of
such Borrower as specified in the Borrowing Request; provided that funds in
respect of Revolving Facility Loans that are Base Rate Loans made to finance the
reimbursement in respect of Letters of Credit shall be remitted by the
Administrative Agent to the applicable L/C Issuer and funds in respect of
Revolving Facility Loans that are made in accordance with and subject to
Section 6.17 shall be remitted by the Administrative Agent to the applicable L/C
Issuers or Lenders, as applicable.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or with respect to a Borrowing of
Base Rate Loans, prior to 12:00 p.m., Local Time, on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section 2.06 and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand (without
duplication) such corresponding amount with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of (A) the Federal Funds Rate and (B) a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of such Borrower, the interest rate
applicable to Base Rate Loans at such time. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. In the event such Borrower pays such amount to the
Administrative Agent, then such amount shall reduce the principal amount of such
Borrowing (but exclusive of any accrued and unpaid interest thereon).

 

109



--------------------------------------------------------------------------------

Section 2.07 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Rate Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
applicable Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurodollar Rate Borrowing, may
elect Interest Periods therefor, all as provided in this Section 2.07. The
applicable Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swing Line Borrowings which may not
be converted or continued.

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form reasonably acceptable to the Administrative Agent and signed by such
Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Rate Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Rate Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period.”

(v) If any such Interest Election Request requests a Eurodollar Rate Borrowing
but does not specify an Interest Period, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

 

110



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Rate Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a Base Rate Borrowing (provided, that in the case of a Eurodollar
Rate Borrowing denominated in a Foreign Currency, such Eurodollar Rate Borrowing
shall be continued as Eurodollar Rate Borrowing in its original currency with an
Interest Period of one month). Subject to the terms of Section 2.02(c), the
applicable Borrower may elect from time to time to convert all or any part of a
Base Rate Borrowing into a Eurodollar Rate Borrowing. No Revolving Facility
Borrowing may be converted into or continued as a Revolving Facility Borrowing
denominated in a different currency, but instead must be prepaid in the original
currency of such Revolving Facility Borrowing and reborrowed in the other
currency. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the applicable Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Rate Borrowing and (ii) unless repaid, each Eurodollar Rate Borrowing
shall be converted to a Base Rate Borrowing at the end of the Interest Period
applicable thereto (provided, that in the case of a Eurodollar Rate Borrowing
denominated in a Foreign Currency, when any Event of Default has occurred and is
continuing such Eurodollar Rate Borrowing shall be continued as a Eurodollar
Rate Borrowing in its original currency with an Interest Period of one month).

Section 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Facility Commitments shall
terminate on the Revolving Facility Maturity Date. After the funding of the Term
A-1 Loans on the Restatement Date, the Term A-1 Loan Commitment of each Lender
shall terminate. After the funding of the Term A-2 Loans on the Restatement
Date, the Term A-2 Loan Commitment of each Lender shall terminate. After the
funding of any applicable Incremental Term Loan Commitment, such Incremental
Term Loan Commitment shall terminate. Unless previously terminated, all
Commitments under this Agreement shall automatically terminate if the
Restatement Date does not occur on or prior to the Outside Date.

(b) Upon the incurrence by any Revolving Facility Borrower, as applicable, of
any Refinancing Debt (x) constituting revolving credit facilities available in
Dollars only, the USD Revolving Facility Commitments of the USD Revolving
Facility Lenders (and, if applicable, the commitments under any existing USD
Refinancing Revolving Facilities) being refinanced shall be automatically and
permanently reduced on a ratable basis by an amount equal to 100% of the
commitments under such revolving credit facilities and each USD Revolving
Facility Borrowing (and, if applicable, each borrowing under any existing USD
Refinancing Revolving Facilities), including any deemed borrowings made pursuant
to Sections 2.04 and 2.05 and participations in Swing Line Loans and USD Letters
of Credit pursuant to Sections 2.04 and 2.05 shall be allocated pro rata among
the USD Revolving Facility and each USD Refinancing Revolving Facility or
(y) constituting revolving credit facilities available in Dollars and any
Foreign Currency, the

 

111



--------------------------------------------------------------------------------

Multicurrency Revolving Facility Commitments of the Multicurrency Revolving
Facility Lenders (and, if applicable, the commitments under any existing
Multicurrency Refinancing Revolving Facilities) being refinanced shall be
automatically and permanently reduced on a ratable basis by an amount equal to
100% of the commitments under such revolving credit facilities and each
Multicurrency Revolving Facility Borrowing (and, if applicable, each borrowing
under any existing Multicurrency Refinancing Revolving Facilities), including
any deemed borrowings made pursuant to Section 2.05 and Multicurrency Letters of
Credit pursuant to Section 2.05 shall be allocated pro rata among the
Multicurrency Revolving Facility and each Multicurrency Refinancing Revolving
Facility.

(c) Products may at any time terminate, or from time to time permanently reduce,
(x) the USD Revolving Facility Commitments; provided, that (i) each reduction of
the USD Revolving Facility Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 (or, if less, the entire
remaining amount of the USD Revolving Facility Commitments), (ii) Products shall
not terminate or reduce the USD Revolving Facility Commitments if, after giving
effect to any concurrent prepayment of the USD Revolving Facility Loans in
accordance with Section 2.11, the USD Revolving Facility Credit Exposure would
exceed the total USD Revolving Facility Commitments and (iii) to the extent
practicable, each partial reduction in the USD Letter of Credit Sublimit shall
be allocated ratably among the USD L/C Issuers in accordance with their
respective USD Letter of Credit Commitments, and/or (y) the Multicurrency
Revolving Facility Commitments; provided, that (i) each reduction of the
Multicurrency Revolving Facility Commitments shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 (or, if less, the
entire remaining amount of the Multicurrency Revolving Facility Commitments),
(ii) Products shall not terminate or reduce the Multicurrency Revolving Facility
Commitments if, after giving effect to any concurrent prepayment of the
Multicurrency Revolving Facility Loans in accordance with Section 2.11, the
Multicurrency Revolving Facility Credit Exposure would exceed the total
Multicurrency Revolving Facility Commitments and (iii) to the extent
practicable, each partial reduction in the Multicurrency Letter of Credit
Sublimit shall be allocated ratably among the Multicurrency L/C Issuers in
accordance with their respective Multicurrency Letter of Credit Commitments.

(d) Products shall notify the Administrative Agent of any election to terminate
or permanently reduce the USD Revolving Facility Commitments and/or the
Multicurrency Revolving Facility Commitments under paragraph (c) of this
Section 2.08 at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by
Products pursuant to this Section shall be irrevocable; provided, that a notice
of termination of the USD Revolving Facility Commitments and/or Multicurrency
Revolving Facility Commitments delivered by Products may state that such notice
is conditioned upon the effectiveness of other credit facilities, indentures or
similar agreements related to the incurrence of indebtedness or the consummation
of a transaction constituting a Change in Control, in which case such notice may
be revoked by Products (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the USD
Revolving Facility Commitments shall be made ratably among the USD Revolving
Facility Lenders in accordance with their respective USD Revolving Facility
Commitments. Each reduction of the Multicurrency Revolving Facility Commitments
shall be made ratably among the Multicurrency Revolving Facility Lenders in
accordance with their respective Multicurrency Revolving Facility Commitments.

 

112



--------------------------------------------------------------------------------

Section 2.09 Agreement to Repay Loans; Evidence of Debt .

(a) Products hereby unconditionally promises to pay to the Administrative Agent
for the account of each Term A-1 Lender the then unpaid principal amount of each
Term A-1 Loan of such Term A-1 Lender as provided in Section 2.10. Performance
Fibers hereby unconditionally promises to pay to the Administrative Agent for
the account of each Term A-2 Lender the then unpaid principal amount of each
Term A-2 Loan of such Term A-2 Lender as provided in Section 2.10. Each of the
applicable Revolving Facility Borrowers hereby unconditionally promises to pay
(i) to the Administrative Agent for the account of each Revolving Facility
Lender the then unpaid principal amount of their respective Borrowings of each
Revolving Facility Loan of such Revolving Facility Lender on the Revolving
Facility Maturity Date and (ii) to the Swing Line Lender the then unpaid
principal amount of their respective Borrowings of each Swing Line Loan on the
earlier to occur of (x) the date that is ten Business Days after such Swing Line
Loan is made and (y) the Revolving Facility Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower, as applicable, to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and currency of each Loan made hereunder, the Facility and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower, as applicable, to each Lender hereunder and (iii) any amount received
by the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.09 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the applicable Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a Note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in a form
approved by the Administrative Agent and reasonably acceptable to such Borrower.
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 11.06) be represented by
one or more Notes in such form payable to the order of the payee named therein
(or, if such Note is a registered note, to such payee and its registered
assigns).

 

113



--------------------------------------------------------------------------------

Section 2.10 Repayment of Loans.

(a) Subject to the other paragraphs of this Section 2.10,

(i) Products shall repay the principal amount of the Term A-1 Loans on each Term
A-1 Loan Installment Date in an aggregate principal amount equal to the Term A-1
Loan Installment Amount applicable thereto, and shall in any event repay the
outstanding principal amount of all Term A-1 Loans on the Term A-1 Facility
Maturity Date;

(ii) Performance Fibers shall repay the principal amount of the Term A-2 Loans
on each Term A-2 Loan Installment Date in an aggregate principal amount equal to
the Term A-2 Loan Installment Amount applicable thereto, and shall in any event
repay the outstanding principal amount of all Term A-2 Loans on the Term A-2
Facility Maturity Date;

(iii) in the event that any Incremental Term Loans are made on an Increased
Amount Date, the applicable Borrower shall repay such Incremental Term Loans on
the dates and in the amounts set forth in the Incremental Assumption Agreement;

(iv) to the extent not previously paid, outstanding Term Loans shall be due and
payable on the applicable Term Facility Maturity Date; and

(v) to the extent not previously paid, outstanding Revolving Facility Loans
shall be due and payable on the Revolving Facility Maturity Date.

(b) Prepayment of the Term Loans from:

(i) all Net Proceeds pursuant to Section 2.11(b) shall be applied to the Term
Loans pro rata based on the aggregate principal amount of outstanding Term A-1
Loans, Term A-2 Loans and Other Term Loans, if any (unless, with respect to
Other Term Loans, the Incremental Assumption Agreement relating thereto does not
so require) (subject to Section 2.10(c)(i) below), with the application thereof
reducing in direct order the remaining installments thereof in forward order of
maturity.

(ii) all Net Proceeds pursuant to Section 2.11(c) shall be applied to the Term
Loans pro rata based on the aggregate principal amount of outstanding Term A-1
Loans, Term A-2 Loans and Other Term Loans, if any (unless, with respect to
Other Term Loans, the Incremental Assumption Agreement relating thereto does not
so require) (subject to Section 2.10(c)(i) below), with the application thereof
reducing in direct order the remaining installments thereof in forward order of
maturity.

(iii) any optional prepayments of the Term Loans pursuant to
Section 2.11(a) shall be applied to the Term Loans pro rata based on the
aggregate principal amount of outstanding Term A-1 Loans, Term A-2 Loans and
Other Term Loans, if any (unless, with respect to Other Term Loans, the
Incremental Assumption Agreement relating thereto does not so require) (subject
to Section 2.10(c)(i) below), with the application thereof reducing in direct
order the remaining installments thereof in forward order of maturity.

 

114



--------------------------------------------------------------------------------

(iv) any Discounted Voluntary Prepayments of the Term Loans pursuant to
Section 2.11(f) shall be applied to reduce in inverse order the remaining
installments thereof in reverse of maturity.

(c)

(i) Any mandatory prepayment of Term Loans pursuant to Section 2.11(c) shall be
applied so that the aggregate amount of such prepayment is allocated among the
Term A-1 Loans, Term A-2 Loans and Other Term Loans, if any, pro rata based on
the aggregate principal amount of outstanding Term A-1 Loans, Term A-2 Loans and
Other Term Loans, if any (unless, with respect to Other Term Loans, the
Incremental Assumption Agreement relating thereto does not so require),
irrespective of whether such outstanding Term Loans are Base Rate Loans or
Eurodollar Rate Loans. With respect to the application within each such
Facility, if no Lenders holding Term Loans of a particular Facility exercise the
right to waive a given mandatory prepayment of the Term Loans of such Facility
pursuant to Section 2.11(e), then, with respect to such mandatory prepayment,
prior to the repayment of any Term Loan of such Facility, Products may select
the Term Borrowing or Term Borrowings within such Facility to be repaid (but in
any case ratably among the Lenders within such Facility), and shall notify the
Administrative Agent by telephone (confirmed by facsimile) of such selection not
later than 1:00 p.m., Local Time, (i) in the case of a Base Rate Borrowing, one
Business Day before the scheduled date of such repayment and (ii) in the case of
a Eurodollar Rate Borrowing, three Business Days before the scheduled date of
such repayment. Each repayment of a Term Borrowing shall be applied ratably to
the Term Loans included in the repaid Term Borrowing. Repayments of Eurodollar
Rate Borrowings shall be accompanied by accrued interest on the amount repaid,
together with any additional amounts required pursuant to Section 3.05.

(ii) Subject at all times to Section 2.11(j) and Section 6.17, prior to any
repayment of any Revolving Facility Loans, Products shall select the USD
Revolving Facility Borrowings or the Multicurrency Revolving Facility Borrowings
to be repaid and shall notify the Administrative Agent by telephone (confirmed
by facsimile) of such selection not later than 1:00 p.m., Local Time, (i) in the
case of a Base Rate Borrowing, on the scheduled date of such repayment, (ii) in
the case of a Eurodollar Rate Borrowing denominated in Dollars, three Business
Days before the scheduled date of such repayment and (iii) in the case of a
Eurodollar Rate Borrowing denominated in a Foreign Currency, four Business Days
before the scheduled date of such repayment. Each repayment of a USD Revolving
Facility Borrowing shall be applied to the USD Revolving Facility Loans included
in the repaid Borrowing such that each USD Revolving Facility Lender receives
its ratable share of such repayment (based upon the respective USD Revolving
Facility Credit Exposures of the USD Revolving Facility Lenders at the time of
such repayment). Notwithstanding anything to the contrary in the immediately
preceding sentence, prior to any repayment of a Swing Line Loan hereunder,
Products shall select the Swing Line Borrowing or Swing Line Borrowings to be
repaid and shall notify the Administrative Agent by telephone

 

115



--------------------------------------------------------------------------------

(confirmed by facsimile) of such selection not later than 1:00 p.m., Local Time,
on the scheduled date of such repayment. Each repayment of a Multicurrency
Revolving Facility Borrowing shall be applied to the Multicurrency Revolving
Facility Loans included in the repaid Borrowing such that each Multicurrency
Revolving Facility Lender receives its ratable share of such repayment (based
upon the respective Multicurrency Revolving Facility Credit Exposures of the
Multicurrency Revolving Facility Lenders at the time of such repayment).
Repayments of Eurodollar Rate Borrowings shall be accompanied by accrued
interest on the amount repaid, together with any additional amounts required
pursuant to Section 3.05.

Section 2.11 Prepayment of Loans.

(a) The applicable Borrower shall have the right at any time and from time to
time to prepay any Loan in whole or in part, without premium or penalty (but
subject to Sections 6.17 and 3.05), in an aggregate principal amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum or, if less, the amount outstanding, subject to prior notice in
accordance with the below, which notice shall be irrevocable except to the
extent conditioned on a refinancing of all or any portion of the Facilities, the
consummation of a transaction constituting a Change in Control, the occurrence
of any Borrowing made for purposes of complying with the provisions of
Section 6.17 or the consummation of the Matane Disposition. Each prepayment made
pursuant to this Section 2.11(a) shall be made upon notice to the Administrative
Agent, which may be given by telephone (and if in writing shall be appropriately
signed by a Responsible Officer of such Borrower), which notice must be received
by the Administrative Agent not later than 1:00 p.m., Local Time (x) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans
denominated in Dollars, (y) four Business Days prior to any date of prepayment
of Eurodollar Rate Loans denominated in a Foreign Currency and (z) on the date
of prepayment of Base Rate Loans. Each such notice shall specify the date and
amount of such prepayment, the applicable Facility and Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
and currency of such Loans. Each telephonic notice by the applicable Borrower
pursuant to this Section 2.11(a) must be confirmed promptly by delivery to the
Administrative Agent of a written prepayment notice, appropriately completed and
signed by a Responsible Officer of such Borrower. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s percentage (carried out to the ninth decimal place) of the applicable
Facility). If such notice is given by the applicable Borrower, such Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan under this Section 2.11 shall be accompanied by all accrued interest
on the amount prepaid, together with any additional amounts required pursuant to
Section 3.05.

(b) The applicable Borrower shall apply all Net Proceeds of any Refinancing Debt
constituting (i) Refinancing Term Loans or Refinancing Notes promptly upon
receipt thereof to prepay Loans in accordance with paragraphs (b)(i) and (c)(i)
of Section 2.10 and (ii) Refinancing Revolving Facilities in accordance with
paragraph (b) of Section 2.08.

 

116



--------------------------------------------------------------------------------

(c) Products shall apply all Net Proceeds (other than Net Proceeds of any
Refinancing Debt, and subject to clause (z)(III) of the last proviso to clause
(i) of the definition of Net Proceeds) promptly upon receipt thereof to prepay
Term Loans in accordance with paragraphs (b)(ii) and (c)(i) of Section 2.10.

(d) Prepayments of any Terms Loans will be (a) net of any additional Taxes paid,
or estimated by Holdings in good faith to be payable, as a result of the
repatriation of such Net Proceeds and (b) limited to the extent that Holdings
determines in good faith (in consultation with the Administrative Agent) that
such prepayments would result in material adverse Tax consequences or would be
prohibited or restricted by applicable Requirement of Law; provided that
(i) Holdings shall use commercially reasonable efforts to eliminate such Tax
effects in order to make such prepayments and (ii) once the repatriation of any
such funds is permitted under the applicable Requirement of Law and no longer
results in material adverse Tax consequences, such repatriation will be promptly
effected and such repatriated funds will be promptly applied (net of additional
Taxes payable or reserved against as a result thereof) to the prepayment of the
Term Loans in accordance herewith.

(e) Anything contained herein to the contrary notwithstanding, in the event
Products is required to make any mandatory prepayment (a “Waivable Mandatory
Prepayment”) of the Term Loans pursuant to Section 2.11(c), not less than three
Business Days prior to the date (the “Required Prepayment Date”) on which
Products elects (or is otherwise required) to make such Waivable Mandatory
Prepayment, Products shall notify the Administrative Agent of the amount of such
prepayment, and the Administrative Agent will promptly thereafter notify each
Lender holding an outstanding Term Loan of the amount of such Lender’s pro rata
share of such Waivable Mandatory Prepayment and of such Lender’s option to
refuse such amount. Any such Lender may exercise such option (each Lender that
exercises such option to decline payment being a “Declining Lender”) by giving
written notice to the Administrative Agent of its election to do so on or before
the second Business Day prior to the Required Prepayment Date (it being
understood that any Lender which notifies the Administrative Agent of its
election not to exercise such option or does not notify the Administrative Agent
of its election to exercise such option on or before the first Business Day
prior to the Required Prepayment Date shall be deemed to have elected, as of
such date, not to exercise such option (each such Lender being an “Accepting
Lender”)). On the Required Prepayment Date, (i) Products shall pay to
Administrative Agent the amount of the Waivable Mandatory Prepayment equal to
that portion of the Waivable Mandatory Prepayment payable to all such Accepting
Lenders, which amount shall be applied to prepay the Term Loans of such
Accepting Lenders (which prepayment shall be applied to the scheduled
installments of principal of the Term Loans in accordance with
Section 2.10(b)(ii) and (c)(i)), and (ii) an amount equal to that portion of the
Waivable Mandatory Prepayment otherwise payable to the Declining Lenders shall
be retained by Products.

(f) (i) Notwithstanding anything to the contrary in Section 2.11(a), 2.14(c) or
3.04, the applicable Borrower shall have the right at any time and from time to
time prior to the occurrence of the First Amendment Effective Date to prepay
Term Loans to the Term Lenders at a discount to the par value of such Loans and
on a non pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to
the procedures described in this Section 2.11(f), provided that (A) Discounted
Voluntary Prepayments may only be made using Available Cash, (B) such Borrower
shall deliver to the Administrative Agent a certificate of a Financial Officer
of such Borrower stating (1) that no Default or Event of Default has occurred
and is continuing or would

 

117



--------------------------------------------------------------------------------

result from the Discounted Voluntary Prepayment (after giving effect to any
related waivers or amendments obtained in connection with such Discounted
Voluntary Prepayment), (2) that each of the conditions to such Discounted
Voluntary Prepayment contained in this Section 2.11(f) has been satisfied and
(3) the aggregate principal amount of Term A-1 Loans and Term A-2 Loans, as
applicable, so prepaid pursuant to such Discounted Voluntary Prepayment, and
(C) notwithstanding anything in this Agreement to the contrary, in no event
shall a Discounted Voluntary Prepayment be made at any time on or after the
First Amendment Effective Date.

(i) To the extent the applicable Borrower seeks to make a Discounted Voluntary
Prepayment, such Borrower will provide written notice to the Administrative
Agent substantially in the form of Exhibit J hereto (each, a “Discounted
Prepayment Option Notice”) that such Borrower desires to prepay Term A-1 Loans,
Term A-2 Loans and/or Other Term Loans in an aggregate principal amount
specified therein by the such Borrower (each, a “Proposed Discounted Prepayment
Amount”), at a discount to the par value of such Term Loans as specified below.
The Proposed Discounted Prepayment Amount of Term A-1 Loans, Term A-2 Loans or
Other Term Loans, as applicable, shall not be less than $5,000,000. The
Discounted Prepayment Option Notice shall further specify with respect to the
proposed Discounted Voluntary Prepayment: (A) the Proposed Discounted Prepayment
Amount for Term A-1 Loans, Term A-2 Loans and/or Other Term Loans, as
applicable, (B) a discount range (which may be a single percentage) selected by
the applicable Borrower with respect to such proposed Discounted Voluntary
Prepayment equal to a percentage of par of the principal amount of Term A-1
Loans, Term A-2 Loans and/or Other Term Loans, as applicable (the “Discount
Range”), (C) the source of proceeds to be used to make such Discounted Voluntary
Prepayment and (D) the date by which Lenders are required to indicate their
election to participate in such proposed Discounted Voluntary Prepayment which
shall be at least five Business Days following the date of the Discounted
Prepayment Option Notice (the “Acceptance Date”).

(ii) Upon receipt of a Discounted Prepayment Option Notice, the Administrative
Agent shall promptly notify each Lender holding Term Loans of the applicable
Facility thereof. On or prior to the Acceptance Date, each such Lender may
specify by written notice substantially in the form of Exhibit K hereto (each, a
“Lender Participation Notice”) to the Administrative Agent (A) a maximum
discount to par (the “Acceptable Discount”) within the Discount Range (for
example, a Lender specifying a discount to par of 20% would accept a purchase
price of 80% of the par value of the Loans to be prepaid) and (B) a maximum
principal amount (subject to rounding requirements specified by the
Administrative Agent) of Term Loans held by such Lender with respect to which
such Lender is willing to permit a Discounted Voluntary Prepayment at the
Acceptable Discount (“Offered Loans”). Based on the Acceptable Discounts and
principal amounts of Term Loans specified by the Lenders in the applicable
Lender Participation Notice, the Administrative Agent, in consultation with the
applicable Borrower, shall determine the applicable discount for Term A-1 Loans,
Term A-2 Loans and/or Other Term Loans, as applicable (the “Applicable
Discount”), which Applicable Discount shall be (A) the percentage specified by
such Borrower if such Borrower has selected a single percentage pursuant to
Section 2.11(f)(ii)) for the Discounted Voluntary Prepayment or (B) otherwise,
the highest Acceptable Discount at which such Borrower can pay the Proposed
Discounted Prepayment Amount in full (determined by adding the principal

 

118



--------------------------------------------------------------------------------

amounts of Offered Loans commencing with the Offered Loans with the highest
Acceptable Discount); provided, however, that in the event that such Proposed
Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Discount, the Applicable Discount shall be the lowest Acceptable Discount
specified by the Lenders that is within the Discount Range. The Applicable
Discount shall be applicable for all Lenders who have offered to participate in
the Discounted Voluntary Prepayment and have Qualifying Loans (as defined
below). Any Lender with outstanding Term Loans whose Lender Participation Notice
is not received by the Administrative Agent by the Acceptance Date shall be
deemed to have declined to accept a Discounted Voluntary Prepayment of any of
its Term Loans at any discount to their par value within the Applicable
Discount.

(iii) The applicable Borrower shall make a Discounted Voluntary Prepayment by
prepaying those Term Loans (or the respective portions thereof) offered by the
Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is equal
to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount, provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, such Borrower shall prepay such Qualifying Loans
ratably among the Qualifying Lenders based on their respective principal amounts
of such Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, such Borrower shall prepay all Qualifying Loans.

(iv) Each Discounted Voluntary Prepayment shall be made within five Business
Days of the Acceptance Date (or such later date as the Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), without
premium or penalty (except as set forth in Section 3.05), upon irrevocable
notice substantially in the form of Exhibit L hereto (each a “Discounted
Voluntary Prepayment Notice”), delivered to the Administrative Agent no later
than 1:00 P.M. Local time, three Business Days prior to the date of such
Discounted Voluntary Prepayment, which notice shall specify the date and amount
of the Discounted Voluntary Prepayment and the Applicable Discount determined by
the Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment
Notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid.

(v) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to procedures (including as to timing,
rounding, minimum amounts, Type and Interest Periods and calculation of
Applicable Discount in accordance with Section 2.11(f)(iii) above) established
by the Administrative Agent in consultation with the applicable Borrower.

 

119



--------------------------------------------------------------------------------

(vi) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, (A) the applicable Borrower may
withdraw its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) any Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice.

(g) In the event and on such occasion that the Administrative Agent notifies
Products that the total USD Revolving Facility Credit Exposure exceeds the total
USD Revolving Facility Commitments, the applicable Revolving Facility
Borrower(s) shall, subject to the requirements of Section 6.17, within two
Business Days prepay USD Revolving Facility Borrowings or Swing Line Borrowings
(or, if no such Borrowings are outstanding, deposit Cash Collateral pursuant to
Section 2.16) in an aggregate amount equal to such excess. In the event and on
such occasion that the Administrative Agent notifies Products that the total
Dollar Equivalent of the Multicurrency Revolving Facility Credit Exposure
exceeds the total Multicurrency Revolving Facility Commitments, the applicable
Revolving Facility Borrower(s) shall, subject to the requirements of
Section 6.17, within two Business Days prepay Multicurrency Revolving Facility
Borrowings (or, if no such Borrowings are outstanding, deposit Cash Collateral
pursuant to Section 2.16) in an aggregate amount equal to such excess.

(h) In the event and on such occasion that the Administrative Agent notifies
Products that the Swing Line Loans exceed the Swing Line Sublimit or the total
USD Revolving Facility Commitments, the applicable Revolving Facility
Borrower(s) shall immediately prepay Swing Line Borrowings in an aggregate
amount equal to such excess.

(i) In the event and on such occasion that the Administrative Agent notifies
Products that the USD L/C Obligations exceed the USD Letter of Credit Sublimit
or the total USD Revolving Facility Commitments, the applicable Revolving
Facility Borrower(s) shall within five Business Days deposit Cash Collateral
pursuant to Section 2.16 in an amount equal to such excess. In the event and on
such occasion that the Administrative Agent notifies Products that the Dollar
Equivalent of the Multicurrency L/C Obligations exceed the Multicurrency Letter
of Credit Sublimit or the total Multicurrency Revolving Facility Commitments,
the applicable Revolving Facility Borrower(s) shall within five Business Days
deposit Cash Collateral pursuant to Section 2.16 in an amount equal to such
excess.

(j) If, as at 5:00 p.m. Local Time on any Business Day there exists both (x) any
Multicurrency Revolving Facility Credit Exposure or any USD Revolving Facility
Credit Exposure (excluding in either case any Multicurrency Revolving Facility
Credit Exposure or USD Revolving Facility Credit Exposure, as applicable, that
is solely in respect of any Letter of Credit that has been fully Cash
Collateralized) and (y) any Excess Cash, then, by not later than 5:00 p.m. Local
Time on the immediately succeeding Business Day, the Revolving Facility
Borrowers shall prepay the outstanding Revolving Facility Loans in an aggregate
amount equal to the amount of such Excess Cash (rounded down to the nearest
multiple of $1,000,000); provided, that solely for purposes of determining the
interest accruing on such repayment amount, any repayment amount received by the
Administrative Agent after 3:00 p.m. Local Time shall be deemed to have been
received by the Administrative Agent on the next following Business Day. Each
prepayment made

 

120



--------------------------------------------------------------------------------

pursuant to this Section 2.11(j) shall be applied to repay Revolving Facility
Loans outstanding under the Multicurrency Revolving Facility and/or the USD
Revolving Facility so as to achieve or maintain Revolver Ratable Balance and, in
the case of a repayment of Revolving Facility Loans, shall be accompanied by all
accrued interest on the amount prepaid (which interest shall reduce
dollar-for-dollar the principal amount of Revolving Facility Loans required to
be prepaid pursuant to the first sentence of this Section 2.11(j)). For the
avoidance of doubt, no prepayment made pursuant to this Section 2.11(j) shall
reduce the amount of the Revolving Facility Commitments or the amount of the
outstanding Term Loans. Notwithstanding anything herein to the contrary, neither
this Section 2.11(j) nor the definitions of “Excess Cash” or “Held Cash” may be
amended, supplemented, modified or waived without the consent of the Required
Revolving Lenders.

Section 2.12 Fees.

(a) Products shall pay to the Administrative Agent for the account of each
(x) USD Revolving Facility Lender (other than Defaulting Lenders), in accordance
with each such Lender’s USD Revolving Facility Percentage, a commitment fee (the
“USD Commitment Fee”) equal to the applicable Commitment Fee Rate multiplied by
the actual daily amount by which the USD Revolving Facility exceeds the sum of
(i) the Outstanding Amount of USD Revolving Facility Loans and (ii) the
Outstanding Amount of USD L/C Obligations, subject to adjustment as provided in
Section 2.17 and (y) Multicurrency Revolving Facility Lender (other than
Defaulting Lenders), in accordance with each such Lender’s Multicurrency
Revolving Facility Percentage, a commitment fee (together with the USD
Commitment Fee, the “Commitment Fees”) equal to the applicable Commitment Fee
Rate multiplied by the actual daily amount by which the Multicurrency Revolving
Facility exceeds the sum of (i) the Outstanding Amount of Multicurrency
Revolving Facility Loans and (ii) the Outstanding Amount of Multicurrency L/C
Obligations, subject to adjustment as provided in Section 2.17. For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the aggregate USD Revolving Facility
Commitments for purposes of determining the USD Commitment Fee. The Commitment
Fees shall accrue at all times from the Restatement Date through the last day of
the Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Restatement Date, and on
the last day of the Availability Period. The Commitment Fees shall be calculated
quarterly in arrears.

(b) The applicable Revolving Facility Borrowers from time to time agree to pay
such Letter of Credit Fees and L/C Issuer Fees as specified in Section 2.05.

(c) Products agrees to pay to the Administrative Agent, for the account of the
Administrative Agent, the agency fees set forth in the third section (entitled
“Administrative Agency Fee”) of the Bank of America Fee Letter, dated as of
April 28, 2014, as amended, amended and restated, supplemented or otherwise
modified from time to time, at the times specified therein (the “Administrative
Agent Fees”).

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as applicable, among the
Lenders, except that L/C Issuer Fees shall be paid directly to the applicable
L/C Issuers. Once paid, none of the Fees shall be refundable under any
circumstances.

 

121



--------------------------------------------------------------------------------

Section 2.13 Interest.

(a) The Loans comprising each Base Rate Borrowing (including each Swing Line
Loan) shall bear interest at a rate per annum equal to the sum of (i) the Base
Rate plus (ii) the Applicable Margin.

(b) The Loans comprising each Eurodollar Rate Borrowing shall bear interest for
each Interest Period applicable thereto at a rate per annum equal to the sum of
(i) the Adjusted Eurodollar Rate for Loans in the applicable currency for such
Interest Period, plus (ii) the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the applicable Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
(the “Default Rate”) per annum equal to (i) in the case of overdue principal of
any Loan, 2.0% plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section 2.13 or (ii) in the case of any other
amount, 2.0% plus the rate applicable to Base Rate Loans as provided in
paragraph (a) of this Section; provided, that this paragraph (c) shall not apply
to any Event of Default that has been waived by the Lenders pursuant to
Section 11.01 (other than an Event of Default described in Sections 8.01(h) or
(i)).

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) with respect to Revolving Facility
Loans and Swing Line Loans, upon termination of the Revolving Facility
Commitments and (iii) with respect to Term Loans, on the applicable Term
Facility Maturity Date; provided, that (i) interest accrued pursuant to
paragraph (c) of this Section 2.13 shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of a
Revolving Facility Loan that is a Base Rate Loan or a Swing Line Loan prior to
the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Rate Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days
(except that interest computed by reference to the Base Rate (including Base
Rate Loans determined by reference to the Adjusted Eurodollar Rate) shall be
computed on the basis of a year of 365 days (or 366 days in a leap year)), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day), or in the case of interest in respect
of Loans denominated in Foreign Currencies as to which market practice differs
from the foregoing, in accordance with such applicable market practice. The
applicable Base Rate or Adjusted Eurodollar Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

122



--------------------------------------------------------------------------------

(f) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Set offs.

(a) Unless otherwise specified, the applicable Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Obligations, or of amounts payable under Section 3.01, 3.04
or 3.05, or otherwise) (x) with respect to the Commitments and Loans, L/C
Borrowings and Letters of Credit denominated in Dollars, in Dollars no later
than 2:00 p.m., Local Time, and (y) with respect to Loans, L/C Borrowings and
Letters of Credit denominated in any Foreign Currency, in the applicable Foreign
Currency in which such Loans or Letters of Credit are denominated no later than
the Applicable Time, in each case on the date when due, in immediately available
funds, without condition or deduction for any defense, recoupment, set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent to the applicable
account designated to the applicable Borrower by the Administrative Agent,
except payments to be made directly to an L/C Issuer or the Swing Line Lender as
expressly provided herein and except that payments pursuant to Sections 3.01,
3.04, 3.05 and 11.04 shall be made directly to the persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Except as otherwise
specified herein, all payments under the Loan Documents shall be made in
Dollars. Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.

(b) Subject (after the exercise of remedies provided for in Section 8.01) to
Section 8.03, if at any time insufficient funds are received by and available to
the Administrative Agent from the applicable Borrower to pay fully all amounts
of principal, unreimbursed L/C Obligations, interest and fees then due from such
Borrower hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due from such Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, (ii) second, towards payment of principal of Swing
Line Loans and unreimbursed L/C Obligations then due from such Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed L/C Obligations then due to such parties
and (iii) third, towards payment of principal of Loans (other than Swing Line
Loans and unreimbursed L/C Obligations) then due from such Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

123



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (i) Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (x) the amount of such
Obligations due and payable to such Lender at such time to (y) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time or (ii) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (x) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (y) the aggregate
amount of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time) of payment on account
of the Obligations owing (but not due and payable) to all Lenders hereunder and
under the other Loan Documents at such time, then the Lender receiving such
greater proportion shall (A) notify the Administrative Agent of such fact, and
(B) purchase (for cash at face value), as applicable to such Lender,
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other applicable Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the applicable Lenders ratably in accordance with the aggregate amount of
Obligations then due and payable to the applicable Lenders or owing (but not due
and payable) to the applicable Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of any Borrower pursuant to any Discounted
Voluntary Prepayment under Section 2.11(f) or to any other payment made by or on
behalf of any Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (B) the application of Cash Collateral provided for in
Section 2.16 or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to Holdings, any applicable Borrower or
any subsidiary of Holdings unless, in the case of an assignment of Loans to
Holdings, any applicable Borrower or any subsidiary of Holdings, such assignment
is made in accordance with Section 11.06 hereof.

Each Borrower consents to the foregoing Section 2.14(c) and agrees, to the
extent it may effectively do so under applicable Law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against any
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

124



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from Products
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuers hereunder that the applicable
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Appropriate Lenders or the
L/C Issuers, as the case may be, the amount due. In such event, if such Borrower
has not in fact made such payment, then each of the Appropriate Lenders or the
L/C Issuers, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(e) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon Local Time on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If the applicable Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the applicable
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent. A notice of the Administrative Agent to any Lender or such Borrower with
respect to any amount owing under this clause (e) shall be conclusive, absent
manifest error.

Section 2.15 Incremental Commitments.

(a) Any Borrower may, by written notice to the Administrative Agent from time to
time prior to the First Amendment Effective Date, request Incremental Term Loan
Commitments and, with the consent of the Administrative Agent (not to be
unreasonably withheld

 

125



--------------------------------------------------------------------------------

or delayed), Incremental Revolving Facility Commitments, in an aggregate amount
not to exceed the Incremental Amount from one or more Incremental Lenders (which
may include any existing Lender) willing to provide such Incremental Loans in
their own discretion. Such notice shall set forth (i) the amount of the
Incremental Commitments being requested (which shall be in minimum increments of
$5,000,000 and a minimum amount of $25,000,000 or equal to the then-remaining
Incremental Amount), (ii) the date on which such Incremental Commitments are
requested to become effective (the “Increased Amount Date”), (iii) in the case
of any Incremental Term Loan Commitment, whether such Incremental Term Loan
Commitments are to be Term A-1 Loan Commitments, Term A-2 Loan Commitments or
commitments to make term loans with pricing and/or other terms different from
the Term A-1 Loans and the Term A-2 Loans (“Other Term Loans”) and (iv) in the
case of any Incremental Revolving Facility Commitment, whether such Incremental
Revolving Facility Commitments are to be additional USD Revolving Facility
Commitments, additional Multicurrency Revolving Facility Commitments or
commitments to make revolving loans with pricing and/or other terms different
from the Revolving Facility Loans (“Other Revolving Loans”).

(b) The applicable Borrower and each Incremental Lender shall execute and
deliver to the Administrative Agent an Incremental Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Commitment of such Incremental Lender. Each Incremental
Assumption Agreement shall specify the terms of the applicable Incremental
Loans; provided, that

(i) the final maturity date of any Other Term Loans shall be no earlier than the
Term A-2 Facility Maturity Date; provided that at Holdings’ election (in its
sole discretion) Other Term Loans in an aggregate principal amount outstanding
not to exceed $100,000,000 from time to time may have a final maturity date
earlier than the Term A-2 Facility Maturity Date but no earlier than the Term
A-1 Facility Maturity Date;

(ii) the final maturity date of any Other Revolving Loans shall be no earlier
than the Revolving Facility Maturity Date;

(iii) the weighted average life to maturity of any Other Term Loans shall be no
shorter than the remaining weighted average life to maturity of the Term A-2
Loans; provided that at Holdings’ election (in its sole discretion) Other Term
Loans and/or Incremental Notes (pursuant to Section 2.15(e)(ii)(E)) in a
combined aggregate principal amount outstanding not to exceed $100,000,000 from
time to time may have a weighted average life to maturity shorter than the
remaining weighted average life to maturity of the Term A-2 Loans but no shorter
than the remaining weighted average life to maturity of the Term A-1 Loans;

(iv) Holdings and Products shall use their commercially reasonable efforts to
increase the face amount of the Title Policies with respect to the Jesup
Facility to an amount that is at least equal to the aggregate amount of all
Loans and unused Commitments under the Facilities, under all secured Refinancing
Debt (without duplication of amounts under the other Facilities), and under all
Incremental Facilities (without duplication of amounts under the other
Facilities) then outstanding or requested, provided that (A) in no event shall
the aggregate face amount of the Title Policies exceed $1,250,000,000, and
(B) the Administrative Agent may, from time to time, and without any requirement
for Lender consent, waive such requirement to increase the amount of such title
insurance;

 

126



--------------------------------------------------------------------------------

(v) the Leverage Ratio Test (tested only on the date of the initial incurrence
of the applicable Incremental Facility) shall be satisfied on a Pro Forma Basis
(giving effect to the assumptions referred to in the last paragraph of the
definition of “Incremental Amount”), provided that to the extent the proceeds of
any Incremental Facility (or Incremental Notes) are being used to finance a
Permitted Business Acquisition or a Material Investment permitted hereunder,
compliance with the Leverage Ratio Test shall be calculated on a Pro Forma Basis
at the relevant Test Date, and if, after giving effect to such Permitted
Business Acquisition or Material Investment and the other transactions to be
entered into in connection therewith on a Pro Forma Basis as if they had
occurred at the beginning of the most recent Test Period ending prior to such
Test Date, the applicable Borrower could have incurred such Incremental Facility
(or Incremental Notes) on such Test Date in compliance with the Leverage Ratio
Test, the Leverage Ratio Test shall be deemed to have been complied with;

(vi) the all-in yield (including interest rate margins, any interest rate
floors, original issue discount and upfront fees (based on a four-year average
life to maturity), but excluding arrangement, structuring, underwriting and
other similar fees paid or payable to the arranger of such Incremental
Facilities or its affiliates) applicable to any Incremental Term Facility
incurred within 12 months after the Restatement Date will not be more than 0.50%
higher than the corresponding all-in yield (determined on the same basis)
applicable to the Term A-2 Facility, unless the Applicable Margin with respect
to the Term A-2 Facility is increased by an amount equal to the difference
between the all-in yield with respect to such Incremental Term Facility and the
all-in yield on the Term A-2 Facility minus 0.50% and the Applicable Margin with
respect to the Term A-1 Facility is increased by an amount equal to the amount
of any increase in the interest rate margin for the Term A-2 Facility; provided,
that this clause (b)(vi) shall not apply if the applicable Incremental Term
Facility ranks junior in right of security to the other Facilities or is
initially unsecured, in each case, as provided in clause (viii) below,

(vii) (A) the all-in yield (including interest rate margins, any interest rate
floors and upfront fees (based on a four-year average life to maturity), but
excluding arrangement, structuring, underwriting and other similar fees paid or
payable to the arranger of such Incremental Facilities or its affiliates)
applicable to any Incremental USD Revolving Facility incurred at any time after
the Restatement Date and taking the form of a new tranche of revolving credit
facilities will not be more than 0.50% higher than the corresponding all-in
yield (determined on the same basis) applicable to the USD Revolving Facility,
unless the Applicable Margin with respect to the USD Revolving Facility is
increased by an amount equal to the difference between the all-in yield with
respect to such Incremental USD Revolving Facility and the all-in yield on the
USD Revolving Facility minus 0.50% and the Applicable Margin with respect to the
Multicurrency Revolving Facility is increased by an amount equal to the amount
of any increase in the interest rate margin for the USD Revolving Facility;

 

127



--------------------------------------------------------------------------------

(B) the all-in yield (including interest rate margins, any interest rate floors
and upfront fees (based on a four-year average life to maturity), but excluding
arrangement, structuring, underwriting and other similar fees paid or payable to
the arranger of such Incremental Facilities or its affiliates) applicable to any
Incremental Multicurrency Revolving Facility incurred at any time after the
Restatement Date and taking the form of a new tranche of revolving credit
facilities will not be more than 0.50% higher than the corresponding all-in
yield (determined on the same basis) applicable to the Multicurrency Revolving
Facility, unless the Applicable Margin with respect to the Multicurrency
Revolving Facility is increased by an amount equal to the difference between the
all-in yield with respect to such Incremental Multicurrency Revolving Facility
and the all-in yield on the Multicurrency Revolving Facility minus 0.50% and the
Applicable Margin with respect to the USD Revolving Facility is increased by an
amount equal to the amount of any increase in the interest rate margin for the
Multicurrency Revolving Facility;

(viii) Incremental Term Facilities may rank pari passu in right of security
with, or junior in right of security to, the other Facilities (but shall in any
case be secured (and, in the case of any Incremental Term Facilities ranking
junior in right of security to the other Facilities, shall be subject to
customary intercreditor terms to be reasonably acceptable to the Administrative
Agent and the applicable Borrower));

(ix) to the extent any Incremental Term Facility is structured as an incremental
term “b” facility, the applicable Borrower and the Incremental Lenders providing
such Incremental Term Facility may agree to add excess cash flow mandatory
prepayment provisions for the ratable benefit of the lenders of such tranche of
incremental term “b” loans and all other outstanding tranches of Term Loans
(provided that any such excess cash flow mandatory prepayment provisions shall
automatically cease to be operative on and after the date that all such
incremental term “b” loans are repaid in full) and/or to eliminate any Financial
Covenant; and

(x) the other terms and documentation in respect of any Incremental Facility
(including, without limitation, as to pricing, amortization, final maturity
date, participation in mandatory prepayments and ranking as to security (if
any)), to the extent not consistent with the Facilities, shall be as agreed
between the applicable Borrower and the Lenders providing such Incremental
Facility (but in any case subject to the specific limitations and requirements
set forth above).

 

128



--------------------------------------------------------------------------------

Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Incremental Commitments evidenced thereby as provided for in Section 11.01.
Any such deemed amendment may be memorialized in writing by the Administrative
Agent with the applicable Borrower’s consent (not to be unreasonably withheld),
and furnished to the other parties hereto, it being understood that such
Incremental Assumption Agreement may, without the consent of any Lender (other
than the applicable Incremental Lenders), effect such amendments to this
Agreement or any other Loan Document as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this
Section 2.15.

(c) Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.15 unless (i) on the date of such effectiveness,
the condition set forth in paragraph (b) of Section 5.05 shall be satisfied or
waived and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Responsible Officer of the applicable
Borrower, (ii) the Administrative Agent shall have received customary legal
opinions, board resolutions and other customary closing certificates and
documentation as required by the relevant Incremental Assumption Agreement and,
to the extent required by the Administrative Agent, consistent with those
delivered on the Restatement Date under Section 6 of the Restatement Agreement
and such additional customary documents and filings as the Administrative Agent
may reasonably require to assure that the Incremental Loans are secured by the
Collateral ratably with (or, to the extent agreed by the applicable Incremental
Lenders in the applicable Incremental Assumption Agreement in accordance with
clause (b)(viii) above, junior to) the existing Loans; and (iii) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom; provided, to the extent the proceeds of any Incremental Facility are
being used to finance a Permitted Business Acquisition or a Material Investment
permitted hereunder, (x) the absence of the existence of any Default or Event of
Default (other than an Event of Default under Section 8.01(b), (c), (h) or (i))
shall not be a condition to the incurrence of such Incremental Facility and
(y) the foregoing clause (i) shall be limited, to the extent agreed with the
Incremental Lender(s) providing such Incremental Facility, to customary
“specified representations” and those representations of the seller or the
target company (as applicable) included in the acquisition agreement related to
such Permitted Business Acquisition or Material Investment that are material to
the interests of the Lenders and only to the extent that Holdings or its
applicable Subsidiary has the right to terminate its obligations under such
acquisition agreement as a result of a breach of such representations (the
“Incremental Facilities Specified Representations”). Notwithstanding anything in
this Agreement to the contrary, in no event shall any Incremental Commitments be
requested or provided pursuant to this Section 2.15 at any time on or after the
First Amendment Effective Date.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Loans (other than Other Term Loans and Other Revolving Loans) in the
form of additional Term A-1 Loans, Term A-2 Loans, USD Revolving Facility Loans
or Multicurrency Revolving Facility Loans, as the case may be, when originally
made, are included in each Borrowing of outstanding Term A-1 Loans, Term A-2
Loans, USD Revolving Facility Loans or Multicurrency Revolving Facility Loans,
as applicable, on a pro rata basis. The applicable Borrower agrees that
Section 3.05 shall apply to any conversion of Eurodollar Rate Loans to Base Rate
Loans reasonably required by the Administrative Agent to effect the foregoing.

 

129



--------------------------------------------------------------------------------

(e) Incremental Notes.

(i) Any Borrower may from time to time prior to the First Amendment Effective
Date, upon notice to the Administrative Agent, specifying in reasonable detail
the proposed terms thereof, issue one or more series of secured notes ranking
pari passu in right of security with, or junior in right of security with, the
Facilities (such notes, collectively, “Incremental Notes”) in an aggregate
amount not to exceed the Incremental Amount (at the time of issuance); provided,
that any such issuance of Incremental Notes shall be in a minimum amount of the
lesser of (x) $25,000,000 and (y) the entire amount that may then be requested
under this Section 2.15(e). Notwithstanding anything in this Agreement to the
contrary, in no event shall any Incremental Notes be issued on or after the
First Amendment Effective Date.

(ii) As a condition precedent to the effectiveness of any Incremental Notes
pursuant to this Section 2.15(e), (A) the applicable Borrower shall deliver to
the Administrative Agent a certificate dated as of the date of issuance of the
Incremental Notes signed by a Responsible Officer of such Borrower certifying
and attaching the resolutions adopted by such Borrower approving or consenting
to the effectiveness of such Incremental Notes, and certifying that the
conditions precedent set forth in the following clauses (B) through (F) have
been satisfied, (B) such Incremental Notes shall not be guaranteed by any person
that is not a Guarantor, (C) such Incremental Notes will be secured only by the
Collateral and, if initially secured, shall be subject to an intercreditor
agreement on customary intercreditor terms to be reasonably acceptable to the
Administrative Agent and Products, (D) such Incremental Notes shall have a final
maturity no earlier than 91 days after the Latest Maturity Date, (E) the
weighted average life to maturity of such Incremental Notes shall not be shorter
than the remaining weighted average life to maturity of any outstanding Term A-2
Loans at the time of the issuance of the Incremental Notes; provided that at
Holdings’ election (in its sole discretion) Incremental Notes and/or Other Term
Loans (pursuant to Section 2.15(b)(iii)) in a combined aggregate principal
amount outstanding not to exceed $100,000,000 from time to time may have a
weighted average life to maturity shorter than the remaining weighted average
life to maturity of the Term A-2 Loans but no shorter than the remaining
weighted average life to maturity of the Term A-1 Loans, and (F) such
Incremental Notes shall not be subject to any mandatory redemption or prepayment
provisions or rights (except (1) customary asset sale, recovery event and change
of control provisions or (2) to the extent any such mandatory redemption or
prepayment is required to be applied pro rata to the Term Loans and other
Indebtedness that is secured on a pari passu basis with the Obligations).

(iii) The Lenders hereby authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with Products as may
be necessary in order to secure any Incremental Notes with the Collateral and/or
to make such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and Products in connection with
the issuance of such Incremental Notes, in each case on terms consistent with
this Section 2.15(e).

 

130



--------------------------------------------------------------------------------

Section 2.16 Cash Collateral.

(a) Certain Credit Support Events. If (i) an L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the applicable Revolving
Facility Borrower shall be required to provide Cash Collateral pursuant to
Section 8.01, or (iv) there shall exist a Defaulting Lender, the applicable
shall immediately (in the case of clause (iii) above) or within one Business Day
(in all other cases) following any request by the Administrative Agent or the
L/C Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.17(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).

(b) Cash Collateralization Following Certain Events. If and when the applicable
Revolving Facility Borrower, pursuant to Section 2.16(a), or to the extent
provided by any Defaulting Lender, such Defaulting Lender, is required to
provide Cash Collateral, such Revolving Facility Borrower or such Defaulting
Lender, as applicable, shall deposit Cash Collateral in a Controlled Account
with or at the direction of the Collateral Agent, in the name of the Collateral
Agent and for the benefit of the USD Revolving Facility Lenders or Multicurrency
Revolving Facility Lenders, as applicable. Each deposit of Cash Collateral
(x) made pursuant to this Section 2.16(b) or (y) made by the Administrative
Agent pursuant to Section 2.17(a)(ii), in each case, shall be held by the
Collateral Agent as collateral for the payment and performance of the
obligations of such Revolving Facility Borrower under this Agreement. The
Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the Controlled Account and the applicable
Revolving Facility Borrower or such Defaulting Lender, as applicable, hereby
grants the Collateral Agent, for the ratable benefit of the Secured Parties, a
security interest in such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Collateral Agent and at the risk and expense of such
Revolving Facility Borrower or such Defaulting Lender, as applicable, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
person other than the Collateral Agent or an L/C Issuer as herein provided, or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, such Revolving Facility Borrower or such Defaulting Lender,
as applicable, will, promptly upon demand by the Administrative Agent, pay or
provide to the Collateral Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.04, 2.05, 2.17 or Section 8.01 in respect of USD Letters of Credit or
Multicurrency Letters of Credit shall be held and applied to the satisfaction of
the specific USD L/C Obligations or Multicurrency L/C Obligations, respectively,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

 

131



--------------------------------------------------------------------------------

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

Section 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, the
definition of “Required Revolving Lenders” and Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees,
indemnity payments or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 11.09 shall be applied at such time
or times as may be determined by the Administrative Agent and Products as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to any L/C Issuer or Swing Line
Lender hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.16;
fourth, as Products may request, to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and Products, to be held in a deposit
account and released pro-rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize each L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.16; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuers or the Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any L/C Issuer or the Swing Line Lenders against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or

 

132



--------------------------------------------------------------------------------

Event of Default exists, to the payment of any amounts owing to Products as a
result of any judgment of a court of competent jurisdiction obtained by Products
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 5.05 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro-rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive fees payable under
Section 2.12(a) for any period during which that Lender is a Defaulting Lender.

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.16.

(C) With respect to any fee payable under Section 2.12(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, Products shall (x) pay to each Non-Defaulting Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in L/C Obligations or Swing
Line Loans that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the applicable L/C Issuers and Swing Line Lender,
as applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuers’ or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender and (z) not be required to pay the
remaining amount of any such fee.

 

133



--------------------------------------------------------------------------------

(iv) Reallocation of Revolving Facility Percentages to Reduce Fronting Exposure.
All or any part of such Defaulting Lender’s participation in (A) USD L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective USD Revolving Facility Percentages
(calculated without regard to such Defaulting Lender’s USD Revolving Facility
Commitment) and (B) Multicurrency L/C Obligations shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Multicurrency
Revolving Facility Percentages (calculated without regard to such Defaulting
Lender’s Multicurrency Revolving Facility Commitment), but in each case only to
the extent that (x) the conditions set forth in Section 5.05 are satisfied at
the time of such reallocation (and, unless Products shall have otherwise
notified the Administrative Agent at such time, Products shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate USD Revolving Facility Credit
Exposure or Multicurrency Revolving Facility Credit Exposure, as applicable, of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s respective USD
Revolving Facility Commitment or Multicurrency Revolving Facility Commitment, as
applicable. Subject to Section 11.26, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non Defaulting Lender as a result of such Non Defaulting Lender’s
increased exposure following such reallocation.

(v) Repayment of Swing Line Loans, Cash Collateral. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
Products shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(b) Defaulting Lender Cure. If Products, the Administrative Agent, each Swing
Line Lender and each L/C Issuer, each in their sole discretion, agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro-rata basis by the
Lenders in accordance with their percentages (carried out to the ninth decimal
place) of the applicable Facility, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Products while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 

134



--------------------------------------------------------------------------------

Section 2.18 Refinancing Debt.

(a) Any Borrower, as applicable, may, from time to time, refinance Term Loans
and replace USD Revolving Facility Commitments or Multicurrency Revolving
Facility Commitments, in each case in whole or part, with one or more new term
loan facilities (each, a “Refinancing Term Facility”, and the term loans
thereunder, the “Refinancing Term Loans”) or new revolving credit facilities
(each, a “USD Refinancing Revolving Facility” or a “Multicurrency Refinancing
Revolving Facility”, as applicable, and together with the Refinancing Term
Facilities, the “Refinancing Facilities”), respectively, under this Agreement
with the consent of the applicable Borrower (in the case of any Refinancing Term
Facility) or the applicable Revolving Facility Borrower (in the case of any
Refinancing Revolving Facility), as applicable, and the institutions providing
such Refinancing Term Facility or Refinancing Revolving Facility (and with
respect to any Refinancing Revolving Facility, subject to the consent of the
Administrative Agent as to the selection of lenders thereunder, to the extent
that the consent of the Administrative Agent would be required under
Section 11.06 for any assignment of USD Revolving Facility Commitments or
Multicurrency Revolving Facility Commitments, as applicable, if such lender were
a prospective assignee under the USD Revolving Facility or Multicurrency
Revolving Facility, as applicable), in each case, pursuant to a Refinancing
Amendment or with one or more additional series of senior unsecured notes or
senior or junior secured notes that will be secured by the Collateral (any such
notes, “Refinancing Notes”, and the Indebtedness in respect of any Refinancing
Facilities or Refinancing Notes, “Refinancing Debt”); provided that:

(i) any Refinancing Term Facility or Refinancing Notes do not mature prior to
the maturity date of, or have a shorter weighted average life to maturity than
the then-remaining weighted average life to maturity of, or, with respect to
notes, have mandatory prepayment provisions (other than related to customary
asset sale, recovery event and change of control offers) that could result in
pre-payments of such Refinancing Notes prior to, the applicable Term Loans being
refinanced;

(ii) any USD Refinancing Revolving Facility does not mature (or require
commitment reductions or amortization) prior to the maturity date of the USD
Revolving Facility Commitments being replaced and any Multicurrency Refinancing
Revolving Facility does not mature (or require commitment reductions or
amortization) prior to the maturity date of the Multicurrency Revolving Facility
Commitments being replaced;

(iii) there shall be no borrowers or guarantors in respect of any Refinancing
Facility or Refinancing Notes that are not Loan Parties;

(iv) the other terms and conditions, taken as a whole, of any such Refinancing
Term Facility, Refinancing Revolving Facility or Refinancing Notes (excluding
pricing (as to which neither Section 2.15(b)(vi) or Section 2.15(b)(vii) nor any
other “most favored nation” clause shall apply), optional prepayment or
redemption terms and, in respect of any Refinancing Revolving Facility, the
amount of any swing line commitment or letter of credit sublimit (it being
understood that in no event shall the amount of any such letter of credit
sublimit be less than the aggregate face amount of outstanding letters of credit
under the facility being refinanced or replaced unless the applicable letter of
credit issuer or issuers shall

 

135



--------------------------------------------------------------------------------

otherwise agree)) are substantially similar to, or not materially more favorable
to the lenders or investors, as applicable, providing such Refinancing Term
Facility, Refinancing Revolving Facility or Refinancing Notes, as applicable,
than, the terms and conditions, taken as a whole, applicable to the Term A-1
Facility, Term A-2 Facility, USD Revolving Facility Commitments or Multicurrency
Revolving Facility Commitments being refinanced or replaced, as determined by
Holdings in good faith and except for covenants or other provisions applicable
only to periods after the Latest Maturity Date;

(v) with respect to (1) Refinancing Notes or (2) any Refinancing Facilities
secured by Liens on the Collateral that are junior in right of security to the
Liens on the Collateral securing the Facilities, such agreements or Liens will
be subject to customary intercreditor terms to be reasonably acceptable to the
Administrative Agent and Holdings;

(vi) [reserved]; and

(vii) the aggregate principal amount of any Refinancing Facility or Refinancing
Notes shall not be greater than the aggregate principal amount (or committed
amount) of the Term Loans or Revolving Facility Loans and Revolving Facility
Commitments (as applicable) being refinanced or replaced plus any fees,
premiums, original issue discount and accrued interest associated therewith, and
costs and expenses related thereto, and such Term Loans or Revolving Facility
Loans and Revolving Facility Commitments being refinanced or replaced will be
permanently reduced and/or prepaid substantially simultaneously with the
issuance thereof.

(b) Notwithstanding the foregoing, no Refinancing Facility shall become
effective under this Section 2.18 (i) unless on the date of such effectiveness,
the conditions set forth in Section 5.05(b) shall be satisfied or waived and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the applicable Borrower and
(ii) the Administrative Agent shall have received, to the extent reasonably
requested by the Administrative Agent, customary legal opinions, board
resolutions and other customary closing certificates and documentation
consistent with those delivered on the Restatement Date under Section 6 of the
Restatement Agreement.

(c) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Refinancing Debt incurred pursuant
thereto (including the addition of such Refinancing Debt as separate
“Facilities” hereunder and treated in a manner consistent with the Facilities
being refinanced, including for purposes of prepayments and voting). Any
Refinancing Amendment may, without the consent of any person other than the
applicable Borrower and the institutions providing such Refinancing Debt, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and Holdings to effect the provisions of or consistent with this Section 2.18.
The Lenders hereby authorize the

 

136



--------------------------------------------------------------------------------

Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with Holdings as may be necessary in order to establish new
tranches of Refinancing Debt and to make such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and Holdings in connection with the establishment of such new tranches of
Refinancing Debt, in each case on terms consistent with and/or to effect the
provisions of this Section 2.18.

Section 2.19 Designated Borrowers.

(a) Products may at any time, and from time to time on or after the Restatement
Date, upon not less than 10 Business Days’ written notice from Products to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion, without any requirement for Lender
consent), designate any of its Wholly Owned Domestic Subsidiaries as a
“Designated Borrower” for purposes of this Agreement, and such Wholly Owned
Domestic Subsidiary shall thereupon become a “Designated Borrower” for purposes
of this Agreement and, as such, shall have all of the rights, privileges and
obligations of a Revolving Facility Borrower hereunder; provided that
Performance Fibers shall not be permitted to be a Designated Borrower hereunder.
The Administrative Agent shall promptly notify each Revolving Facility Lender
and each L/C of each such designation by Products and the identity of the
respective Wholly Owned Domestic Subsidiary.

(b) Upon the payment and performance in full of all of the indebtedness,
liabilities and obligations under this Agreement of any Designated Borrower in
its capacity as such (other than any contingent indemnification obligations for
which no claim has been made and the Outstanding Amount of all L/C Obligations
with respect to Letters of Credit (if any) issued for the account of such
Designated Borrower that have been Cash Collateralized), such Designated
Borrower’s status as a “Designated Borrower” shall terminate automatically upon
written notice by Products to the Administrative Agent (which written notice the
Administrative Agent shall give promptly to each Revolving Facility Lender and
each L/C Issuer). Thereafter, the Revolving Facility Lenders shall be under no
further obligation to make any Revolving Facility Loans to, or issue any Letter
of Credit for the account of, such former Designated Borrower until such time,
if ever, as it has been re-designated a Designated Borrower by Products.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) For purposes of this Section 3.01, the term “Lender” includes any L/C Issuer
or Swing Line Lender and the term applicable “Laws” includes FATCA. Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable Laws. If any applicable Laws (as determined in the good
faith discretion of an applicable Withholding Agent) require the deduction or
withholding of

 

137



--------------------------------------------------------------------------------

any Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the respective Loan Party by a Lender or an L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive absent
manifest error.

(ii) Each Lender and an L/C Issuer shall indemnify severally, the Administrative
Agent within 10 days after demand therefor, for (x) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(z) any Excluded Taxes attributable to such Lender or L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender or L/C Issuer by
the Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the applicable Loan Party to a Governmental Authority pursuant to this Section,
the applicable Loan Party shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

138



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation.

(i) Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the applicable Borrower and the Administrative Agent, at the time or
times reasonably requested by the applicable Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the applicable Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, each Lender, if reasonably requested by the applicable Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the applicable Borrower or the
Administrative Agent as will enable the applicable Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.01(e)(ii)(A), (ii)(B), (ii)(C) and (ii)(D) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the applicable Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a party to this Agreement (and from time to time thereafter upon the
reasonable request of the applicable Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the applicable Borrower and the Administrative Agent on or prior to
the date on which such Foreign Lender becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of the applicable
Borrower or the Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender eligible for the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, whichever is applicable, establishing an exemption from, or reduction
of, U.S. federal

 

139



--------------------------------------------------------------------------------

withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, whichever is
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Holdings within the meaning of Section 871(h)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, or

(4) to the extent a Foreign Lender is not the beneficial owner of such payments,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the applicable Borrower and the Administrative Agent on or prior to
the date on which such Foreign Lender becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of the applicable
Borrower or the Administrative Agent), executed copies of any other form
prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, together with such supplementary
documentation as may be prescribed by applicable Law to permit the applicable
Borrower, Products or the Administrative Agent to determine the withholding or
deduction required to be made; and

 

140



--------------------------------------------------------------------------------

(D) if a payment made to any Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the applicable Borrower or the Administrative Agent such documentation
prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Borrower or the Administrative Agent as
may be necessary for the applicable Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the
Restatement Date.

(iii) Each Lender or L/C Issuer agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the applicable Borrower and the Administrative Agent in writing
of its legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or an L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or and L/C Issuer. If any party determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 3.01
(including by the payment of additional amounts pursuant to this Section 3.01),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection (f), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this subsection
(f) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph (f) shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its Taxes that it deems confidential) to any
Loan Party or any other person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

 

141



--------------------------------------------------------------------------------

(h) FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Restatement Date, the applicable Borrower, Products and the
Administrative Agent shall treat (and the Lenders and L/C Issuers hereby
authorize the Administrative Agent to treat) the Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Base Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Foreign Currency in the applicable interbank market,
then, on notice thereof by such Lender to Products through the Administrative
Agent, (i) any obligation of such Lender to make, maintain or fund Eurodollar
Rate Loans or, in the case of Eurodollar Rate Loans in Dollars, to convert Base
Rate Loans to Eurodollar Rate Loans, shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Base Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Base Rate component of
the Base Rate, in each case until such Lender notifies the Administrative Agent
and Products that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the applicable Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Base
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Base Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Base Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Base Rate. Each
Lender agrees to notify the Administrative Agent and Products in writing
promptly upon becoming aware that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Base Rate. Upon any
such prepayment or conversion, the applicable Borrower shall also pay accrued
interest on the amount so prepaid or converted.

Section 3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that
(A) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) (x) adequate and reasonable means do not exist for

 

142



--------------------------------------------------------------------------------

determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan in a LIBOR Quoted Currency or in
connection with an existing or proposed Base Rate Loan and (y) the circumstances
described in Section 3.03(c)(i) do not apply (in each case with respect to this
clause (i), “Impacted Loans”), or (ii) the Administrative Agent or the Required
Lenders determine that for any reason the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan in a LIBOR
Quoted Currency does not adequately and fairly reflect the cost to such Lenders
of funding such Eurodollar Rate Loan, the Administrative Agent will promptly so
notify Products and each Lender. Thereafter, (x) the obligation of the Lenders
to make or maintain Eurodollar Rate Loans in such LIBOR Quoted Currency shall be
suspended, (to the extent of the affected Eurodollar Rate Loans or Interest
Periods in such LIBOR Quoted Currency), and (y) in the event of a determination
described in the preceding sentence with respect to the Eurodollar Base Rate for
Dollars component of the Base Rate, the utilization of the Eurodollar Base Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (or, in the case of a determination by the Required
Lenders described in clause (ii) of Section 3.03(a), until the Administrative
Agent upon instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, Products may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods in such LIBOR Quoted
Currency) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in Dollars in the Dollar Equivalent
of the amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with Products, may establish an alternative interest rate
for the Impacted Loans, in which case, such alternative rate of interest shall
apply with respect to the Impacted Loans until (i) the Administrative Agent
revokes the notice delivered with respect to the Impacted Loans under clause
(i) of the first sentence of Section 3.03(a), (ii) the Administrative Agent or
the Required Lenders notify the Administrative Agent and Products that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (iii) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and Products written notice thereof.

(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or Products or the Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Products) that Products or the Required Lenders (as applicable) have determined
(which determination shall likewise be conclusive absent manifest error), that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
LIBOR Quoted Currency for any requested Interest Period, including, without
limitation, because the applicable LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or

 

143



--------------------------------------------------------------------------------

(ii) the administrator of the LIBOR Screen Rate for any LIBOR Quoted Currency or
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR for any
LIBOR Quoted Currency or the LIBOR Screen Rate for any LIBOR Quoted Currency
shall no longer be made available, or used for determining the interest rate of
loans for such LIBOR Quoted Currency provided that, at the time of such
statement, there is no successor administrator that is satisfactory to the
Administrative Agent, that will continue to provide LIBOR after such specific
date (such specific date, the “Scheduled Unavailability Date”); or

(iii) syndicated loans currently being executed in any LIBOR Quoted Currency, or
that include language similar to that contained in this Section, are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace LIBOR for any LIBOR Quoted Currency,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and Products may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with, with
respect to borrowings in Dollars or any other LIBOR Quoted Currency, another
alternate benchmark rate giving due consideration to any evolving or then
existing convention for similar syndicated credit facilities denominated in that
LIBOR Quoted Currency for such alternative benchmarks and, in each case,
including any mathematical or other adjustments to such benchmark giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities denominated in that LIBOR Quoted Currency for such benchmarks,
which adjustment or method for calculating such adjustment shall be published on
an information service as selected by the Administrative Agent from time to time
in its reasonable discretion and may be periodically updated (the “Adjustment;”
and any such proposed rate, a “LIBOR Successor Rate”), and any such amendment (a
“LIBOR Successor Amendment”) shall become effective at 5:00 p.m. on the fifth
Business Day after the Administrative Agent shall have posted such proposed
LIBOR Successor Amendment to all Lenders and Products unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders object to such
amendment. Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

If no LIBOR Successor Rate for a LIBOR Quoted Currency has been determined and
the circumstances under clause (i) immediately above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Administrative Agent will
promptly so notify Products and each Lender. Thereafter, (x) the obligation of
the Lenders to make or maintain Eurodollar Rate Loans in such LIBOR Quoted
Currency shall be suspended (to the extent of the affected Eurodollar Rate Loans
or Interest Periods), and (y) the Eurodollar Base Rate component shall no longer
be utilized

 

144



--------------------------------------------------------------------------------

in determining the Base Rate for Dollar-denominated Loans. Upon receipt of such
notice, Products may revoke any pending request for a Borrowing of, conversion
to or continuation of Eurodollar Rate Loans (to the extent of the affected
Eurodollar Rate Loans or Interest Periods) or, failing that, (I) in the case of
any request denominated in Dollars will be deemed to have converted such request
into a request for a Base Rate Borrowing (subject to the foregoing clause (y))
in the amount specified therein and (II) in the case of a request denominated in
any other LIBOR Quoted Currency, will be deemed to have been converted to a
request for a Borrowing of Base Rate Loans in an equivalent amount of Dollars.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement. The Administrative Agent shall
post each such amendment implementing such LIBOR Successor Conforming Changes to
the Lenders reasonably promptly after such amendment becomes effective.

Section 3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets held by, deposits
with or for the account of, or credit extended or participated in by, any Lender
(or its applicable Lending Office) (except any reserve requirement which is
reflected in the determination of the Adjusted Eurodollar Rate hereunder) or any
L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender (or its applicable Lending Office) or L/C Issuer or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Eurodollar Rate Loans made by such Lender or
any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender (or its applicable Lending Office) of making, converting to, continuing
or maintaining any Loan the interest on which is determined by reference to the
Eurodollar Base Rate (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender or any L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or L/C Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
L/C Issuer, the applicable Borrower will pay to such Lender or L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

 

145



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or an L/C Issuer determines that any
Change in Law affecting such Lender or an L/C Issuer or its applicable Lending
Office or such Lender’s or an L/C Issuer’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or an L/C Issuer’s capital or on the capital of
such Lender’s or an L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company, if
any, could have achieved but for such Change in Law (taking into consideration
such Lender’s or L/C Issuer’s policies and the policies of such Lender’s or L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the applicable Borrower will pay to such Lender or L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement; Reimbursement Limitation. A certificate of a
Lender or L/C Issuer setting forth the amount or amounts necessary to compensate
such Lender or L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to Products
shall be conclusive absent manifest error. The applicable Borrower shall pay
such Lender or L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof. Notwithstanding any other
provisions of this Section 3.04, no Lender shall demand compensation for any
increased cost, charge or reduction under subsection (a) and (b) of this
Section 3.04 if it shall not at the time be the policy of such Lender to demand
such compensation from similarly-situated and sized borrowers in similar
circumstances under comparable provisions of other comparable credit agreements,
and each Lender shall in good faith endeavor to allocate increased costs or
reductions fairly among all of its affected commitments and loans (whether or
not it seeks compensation from all affected borrowers).

(d) Delays in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation; provided that the applicable Borrower shall not be required
to compensate a Lender or L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or L/C Issuer, as the case may be,
notifies Products of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

146



--------------------------------------------------------------------------------

Section 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the applicable Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

(i) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(ii) any failure by the applicable Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by such
Borrower pursuant to this Agreement;

(iii) any failure by the applicable Borrower to make payment of any Loan or
drawing under any Letter of Credit (or interest due thereon) denominated in a
Foreign Currency on its scheduled due date or any payment thereof in a different
currency; or

(iv) any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the applicable
Borrower pursuant to Section 11.14;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The applicable Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.

For purposes of calculating amounts payable by the applicable Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate for such Loan by a
matching deposit or, other borrowing in the London interbank market for such
currency and for a comparable amount and for a comparable period, whether or not
such Eurodollar Rate Loan was in fact so funded.

Notwithstanding the foregoing or anything contained herein to the contrary, no
amount shall be payable pursuant to clause (i) or clause (ii) of this
Section 3.05 to any Revolving Facility Lender that (x) executed the First
Amendment or the Second Amendment, or to any person that becomes a Revolving
Facility Lender after the First Amendment Effective Date, in each case solely to
the extent that such loss, cost or expense is incurred as a result of any action
taken by Holdings or any of its subsidiaries for purposes of complying with the
provisions of Section  6.17. or (y) executed the Second Amendment or to any
person that becomes a Revolving Facility Lender after the Second Amendment
Effective Date, in each case solely to the extent that such loss, cost or
expense is incurred as a result of any action taken by Holdings or any of its
subsidiaries for purposes of complying with the provisions of Section 2.11(j).

 

147



--------------------------------------------------------------------------------

Section 3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any credit
extension hereunder to the applicable Borrower through any Lending Office,
provided that the exercise of this option shall not affect the obligation of
such Borrower to repay such credit extension in accordance with the terms of
this Agreement. If any Lender or L/C Issuer requests compensation under
Section 3.04, or if the applicable Borrower is required to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer or any Governmental
Authority for the account of any Lender or L/C Issuer pursuant to Section 3.01,
or if any event gives rise to the operation of Section 3.02, such Lender or L/C
Issuer shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender or L/C Issuer, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) would not subject such Lender or L/C Issuer to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or L/C Issuer, as the case may be, in any material respect. The
applicable Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or L/C Issuer in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender or L/C Issuer requests compensation
under Section 3.04, or the applicable Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender or L/C Issuer pursuant to Section 3.01
and, in each case, such Lender or L/C Issuer has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), such
Borrower may replace such Lender or L/C Issuer in accordance with Section 11.14.

Section 3.07 Survival. All of the applicable Borrower’s obligations under this
Article III shall survive repayment of all other Obligations hereunder and
resignation of the Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

On (i) subject to Section 7 of the Restatement Agreement, the Restatement Date
(except for the representations and warranties set forth in Section 4.25(b) and
Section 4.26(b) below), and (ii) the date of each Credit Event (other than on
the Restatement Date) as provided in Section 5.05(b) (except for the
representations and warranties set forth in Section 4.25(a) and Section 4.26(a)
below), each Loan Party (in each case as to itself and its respective
Subsidiaries), represents and warrants to each of the Lenders that:

Section 4.01 Organization; Powers. Except as set forth on Schedule 4.01, each of
Holdings, Products and each of the Subsidiaries (a) is a partnership, limited
liability company or corporation duly organized, validly existing and in good
standing (to the extent such concept or a similar concept exists under the laws
of the jurisdiction of its organization) under the laws of the jurisdiction of
its organization, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of each Borrower, to borrow and otherwise obtain credit
hereunder.

 

148



--------------------------------------------------------------------------------

Section 4.02 Authorization. The execution, delivery and performance by each Loan
Party of each of the Loan Documents to which it is a party, and the borrowings
hereunder (a) have been duly authorized by all corporate, stockholder,
partnership or limited liability company action required to be obtained by such
Loan Party and (b) will not (i) violate (A) any provision of law, statute, rule
or regulation, or of the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or bylaws of such Loan Party, (B) any applicable order of
any court or any rule, regulation or order of any Governmental Authority or
(C) any provision of any indenture, certificate of designation for Preferred
Stock or other material agreement to which such Loan Party is a party or by
which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
or to a loss of a material benefit under any such indenture, certificate of
designation for Preferred Stock, agreement or other instrument, where any such
conflict, violation, breach or default referred to in clause (i) or (ii) of this
Section 4.02(b), would reasonably be expected to have, individually or in the
aggregate a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by such Loan Party, other than the Liens created by the
Loan Documents and Permitted Liens.

Section 4.03 Enforceability. This Agreement has been duly executed and delivered
by each Loan Party and constitutes, and each other Loan Document when executed
and delivered by each Loan Party that is party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against each such
Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

Section 4.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution, delivery or performance of
each Loan Document to which Holdings, Products or any other Loan Party is a
party, the perfection or maintenance of the Liens created under the Security
Documents or the exercise by any Agent or any Lender of its rights under the
Loan Documents or the remedies in respect of the Collateral, except for (a) the
filing of Uniform Commercial Code financing statements (including fixture
filings) and equivalent filings, registrations or other notifications in foreign
jurisdictions (including the PPSA or the Civil Code of Quebec), (b) filings with
the United States Patent and Trademark Office and the United States Copyright
Office and comparable offices in foreign jurisdictions and equivalent filings in
foreign jurisdictions, (c) recordation of the Mortgages, (d) such as have been
made or obtained and are in full force and effect, (e) such actions, consents
and approvals the failure of which to be obtained or made would not reasonably
be expected to have a Material Adverse Effect and (f) filings or other actions
listed on Schedule 4.04 and any other filings or registrations required to
perfect Liens created by the Security Documents.

 

149



--------------------------------------------------------------------------------

Section 4.05 Financial Statements.

(a) The unaudited pro forma consolidated financial information for Holdings and
its consolidated subsidiaries as at March 25, 2017 (the “Pro Forma Financial
Information”) delivered to the Administrative Agent prior to the Restatement
Date has been prepared giving pro forma effect (as if such events had occurred
on such date) to the Transactions. The Pro Forma Financial Information has been
prepared in good faith based on assumptions believed by Holdings to have been
reasonable as of the date of delivery thereof (it being understood that such
assumptions are based on good faith estimates of certain items and that the
actual amount of such items on the Restatement Date is subject to change), and
presents fairly in all material respects on a Pro Forma Basis the estimated
financial position of Holdings and its consolidated subsidiaries as at March 25,
2017, assuming that the Transactions had actually occurred at such date, and
certain results of operations of Holdings and its consolidated subsidiaries for
the twelve-month period ended March 25, 2017, assuming that the Transactions had
actually occurred on the first day of such twelve-month period.

(b) The audited combined balance sheets of Holdings and its consolidated
subsidiaries as at the end of the 2015 and 2016 fiscal years, and the related
audited combined statements of income and comprehensive income, and cash flows
for the years ended December 31, 2014, December 31, 2015 and December 31, 2016,
reported on by and accompanied by a report from Ernst & Young LLP (in respect of
fiscal years 2014 and 2015) and Grant Thornton LLP (in respect of fiscal year
2016), which have heretofore been filed by Holdings in its annual reports on
Form 10-K, present fairly, in all material respects, the combined financial
position of Holdings and its consolidated subsidiaries as at December 31, 2015
and December 31, 2016, respectively, and the results of its operations and its
cash flows for each of the three years in the period ended December 31, 2016.

Section 4.06 No Material Adverse Effect. Since December 31, 2016, there has been
no event, development or circumstance that has had or would reasonably be
expected to have a Material Adverse Effect.

Section 4.07 Title to Properties; Possession Under Leases.

(a) Each of Holdings, Products and the Subsidiaries has valid fee simple title
to, or valid leasehold interests in, or easements or other limited property
interests in, all its Real Properties (including all Mortgaged Properties) and
has valid title to its personal property and assets, in each case, except for
Permitted Liens and except for defects in title that do not materially interfere
with its ability to conduct its business as currently conducted or to utilize
such properties and assets for their intended purposes and except where the
failure to have such title would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All such properties
and assets are free and clear of Liens, other than Permitted Liens.

 

150



--------------------------------------------------------------------------------

(b) Each of Holdings, Products and the Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and all such leases are in full force and
effect, except leases in respect of which the failure to be in full force and
effect would not reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 4.07(b), each of Products and each of the
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(c) As of the Restatement Date, none of Holdings, Products or any Subsidiary has
received any notice of any pending or contemplated condemnation proceeding
affecting any material portion of the Mortgaged Properties or any sale or
disposition thereof in lieu of condemnation that remains unresolved as of the
Restatement Date.

(d) As of the Restatement Date, no Mortgaged Property is subject to any right of
first refusal, option or other contractual right to sell, assign or otherwise
dispose of such Mortgaged Property or any interest therein, except as permitted
by Section 7.02 or 7.05.

Section 4.08 Subsidiaries.

(a) Schedule 4.08(a) (as modified and/or supplemented from time to time after
the Signing Date and on or prior to the Restatement Date with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without any requirement for Lender consent) sets forth as of the Restatement
Date the name and jurisdiction of incorporation, formation or organization of
each direct and indirect subsidiary of Holdings and, as to each such subsidiary,
the percentage of each class of Equity Interests owned by Holdings or by any
such subsidiary.

(b) As of the Restatement Date, after giving effect to the Transactions, there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options or other compensatory equity
based awards granted to employees or directors and directors’ qualifying shares)
of any nature relating to any Equity Interests of Holdings or any of its
Subsidiaries, except as set forth on Schedule 4.08(b).

Section 4.09 Litigation; Compliance with Laws.

(a) There are no actions, suits or proceedings at law or in equity or, to the
knowledge of Holdings, investigations by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of Holdings or
Products, threatened in writing against or affecting Holdings, Products or any
of the Subsidiaries or any business, property, or rights of any such person,
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) None of Holdings, Products, any Subsidiary or any of their respective
material properties or assets is in violation of (nor will the continued
operation of their material properties and assets as currently conducted
violate) any law, rule or regulation (including any zoning, building, ordinance,
code or approval or any building permit, but excluding any Environmental Laws,
which are subject to Section 4.16) or any restriction of record or agreement
affecting any Mortgaged Property, or is in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

151



--------------------------------------------------------------------------------

Section 4.10 Federal Reserve Regulations.

(a) None of Holdings, Products or any of the Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

Section 4.11 Investment Company Act. None of the Loan Parties is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.

Section 4.12 Use of Proceeds.

(a) Products will use the proceeds of the Term A-1 Loans borrowed on the
Restatement Date to finance the Transactions and for working capital and other
general corporate purposes;

(b) Performance Fibers will use the proceeds of the Term A-2 Loans borrowed on
the Restatement Date solely to finance (or refinance) investments made by
Performance Fibers or any Initial Subsidiary Guarantor, which investments have
been described to CoBank prior to the Signing Date and satisfy both of the
following criteria: (x) such investments are (or were) made in order to allow
existing mills to generate electric power from renewable energy sources (namely,
energy conversion systems fueled by biomass) and to use the renewable power
generated by the mills for their operations and (y) such investments are (or
were made) in mills that are located in rural areas with populations of no more
than 20,000 (it being acknowledged and agreed by CoBank and each Farm Credit
Lender that the City of Fernandina Beach, Florida and Jesup, Georgia qualify)
(collectively, the “Specified Investments”); and

(c) The Revolving Facility Borrowers will use the proceeds of Revolving Facility
Loans borrowed on the Restatement Date (if any) to finance the Transactions and
for working capital and other general corporate purposes.

(d) The Revolving Facility Borrowers will use the proceeds of Revolving Facility
Loans borrowed after the Restatement Date for working capital and other general
corporate purposes (including Permitted Business Acquisitions (with it being
understood and agreed that no further Permitted Business Acquisitions shall be
permitted to be made at any time on or after the First Amendment Effective Date)
and Material Investments) or as required by Section 6.17.

Section 4.13 Taxes. Except as set forth on Schedule 4.13:

(a) except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each of Holdings, Products and
the Subsidiaries has filed or caused to be filed all federal, state, local and
non U.S. Tax returns required to have been filed by it and (ii) each such Tax
return is true and correct;

 

152



--------------------------------------------------------------------------------

(b) each of Holdings, Products and the Subsidiaries has timely paid or caused to
be timely paid all Taxes shown to be due and payable by it on the returns
referred to in clause (a)(i) above and all other Taxes or assessments (or made
adequate provision (in accordance with GAAP) for the payment of all Taxes due)
with respect to all periods or portions thereof ending on or before the
Restatement Date (except Taxes or assessments that are being contested in good
faith by appropriate proceedings in accordance with Section 6.03 or for which
Holdings, Products or any of the Subsidiaries (as the case may be) has set aside
on its books adequate reserves in accordance with GAAP), which Taxes, if not
paid or adequately provided for, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and

(c) other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect as of the Restatement Date, with
respect to each of Holdings, Products and the Subsidiaries, there are no claims
being asserted in writing by any Governmental Authority with respect to any
Taxes.

Section 4.14 No Material Misstatements.

(a) All written information (other than the Projections, estimates and
information of a general economic nature or industry specific nature) concerning
Holdings, Products, the Subsidiaries, the Transactions and any other
transactions contemplated hereby included in the Lender Presentation or
otherwise prepared by or on behalf of the foregoing or their representatives and
made available to any Lenders or the Administrative Agent in connection with the
Transactions or the other transactions contemplated hereby, when taken as a
whole, was true and correct in all material respects, as of the date such
information was furnished to the Lenders and, if delivered prior to the
Restatement Date, as of the Restatement Date and did not, taken as a whole,
contain any untrue statement of a material fact as of any such date or omit to
state a material fact necessary in order to make the statements contained
therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made (giving effect to all
written supplements and updates provided thereto prior to the Restatement Date
and, with respect to Tembec and its subsidiaries, to the best of Holdings’
knowledge prior to the Restatement Date).

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of Holdings or any of its representatives and that have
been made available to any Lenders or the Administrative Agent in connection
with the Transactions or the other transactions contemplated hereby (i) have
been prepared in good faith based upon assumptions believed by Holdings to be
reasonable as of the date thereof (it being understood that such Projections are
as to future events and are not to be viewed as facts, such Projections are
subject to significant uncertainties and contingencies and the actual results
during the period or periods covered by any such information may differ
significantly from the projected results, and that no assurance can be given
that the projected results will be realized), as of the date such Projections
and estimates were furnished to the Lenders.

 

153



--------------------------------------------------------------------------------

Section 4.15 Employee Benefit Plans.

(a) Except as set forth in Schedule 4.15 or except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i) each Plan and, to the knowledge of Holdings, Products or Performance Fibers,
each Multiemployer Plan is in compliance in all material respects with the
applicable provisions of ERISA and the Code; (ii) no Reportable Event has
occurred during the past five years as to which Holdings, Products, Performance
Fibers, any of the Subsidiaries or any ERISA Affiliate was required to file a
report with the PBGC, other than reports that have been filed; (iii) no Plan has
any Unfunded Pension Liability in excess of $5,000,000; (iv) no ERISA Event has
occurred or is reasonably expected to occur; and (v) none of Holdings, Products,
Performance Fibers, the Subsidiaries and the ERISA Affiliates (A) has received
any written notification that any Multiemployer Plan is in “endangered” or
“critical status” (within the meaning of Section 432 of the Code or 305 of
ERISA) or has been or will be terminated within the meaning of Title IV of
ERISA, or has knowledge that any Multiemployer Plan is reasonably expected to be
in “endangered” or “critical status” or to be terminated or (B) has incurred or
is reasonably expected to incur any Withdrawal Liability to any Multiemployer
Plan.

(b) Each of Holdings, Products, Performance Fibers and the Subsidiaries is in
compliance (i) with all applicable provisions of law and all applicable
regulations and published interpretations thereunder with respect to any Plan or
other employee pension benefit plan or employee benefit plan governed by the
laws of a jurisdiction other than the United States and (ii) with the terms of
any such plan, except, in each case, for such noncompliance that would not
reasonably be expected to have a Material Adverse Effect.

(c) Within the last five years, no Plan of Holdings, Products, Performance
Fibers, the Subsidiaries or the ERISA Affiliates has been terminated, whether or
not in a “standard termination” as that term is used in Section 404(b)(1) of
ERISA, that would reasonably be expected to result in liability to Holdings,
Products, Performance Fibers, the Subsidiaries or the ERISA Affiliates in excess
of $5,000,000, nor has any Plan of Holdings, Products, Performance Fibers, any
Subsidiaries or the ERISA Affiliates (determined at any time within the past
five years) with Unfunded Pension Liabilities been transferred outside of the
“controlled group” (with the meaning of Section 4001(a)(14) of ERISA) of
Holdings, Products, Performance Fibers, any Subsidiaries or the ERISA Affiliates
that has resulted in or would reasonably be expected to result in a Material
Adverse Effect.

(d) Each Borrower represents and warrants that it is not, and no other Loan
Party is, (1) an employee benefit plan subject to Title I of ERISA, (2) a plan
or account subject to Section 4975 of the Code, (3) an entity deemed to hold
“plan assets” of any such plans or accounts for purposes of ERISA or the Code,
or (4) a “governmental plan” within the meaning of ERISA.

Section 4.16 Environmental Matters. Except as set forth in Schedule 4.16 or
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (i) no written notice, request
for information, order, complaint or penalty has been received by Holdings or
any of its Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings pending or, to Holdings’ knowledge, threatened
which allege a violation of or liability under any Environmental Laws, in each
case

 

154



--------------------------------------------------------------------------------

relating to Holdings or any of its Subsidiaries, (ii) each of Holdings and its
Subsidiaries has all environmental authorizations, permits, licenses and other
approvals necessary for its operations to comply with all applicable
Environmental Laws and is, and during the term of all applicable statutes of
limitation, has been, in compliance with the terms of such permits, licenses and
other approvals and with all other applicable Environmental Laws, (iii) to
Holdings’ knowledge, (A) no Hazardous Material is located at, on or under any
Real Property currently owned, operated or leased by Holdings or any of its
Subsidiaries that would reasonably be expected to give rise to any cost,
liability or obligation of Holdings or any of its Subsidiaries under any
Environmental Laws, and no Hazardous Material has been generated, owned,
treated, stored, handled or controlled by Holdings or any of its Subsidiaries
and transported to or Released at any location in a manner that would reasonably
be expected to give rise to any cost, liability or obligation of Holdings or any
of its Subsidiaries under any Environmental Laws and (B) there has been no
Release of any Hazardous Materials at any Real Property, or, during the period
Holdings’ or any of its Subsidiaries’ ownership or operation thereof, at any
real property formerly owned, operated or leased by any of them, in violation of
any applicable Environmental Law or that would reasonably be expected to give
rise to any cost, liability or obligation of Holdings or any of its Subsidiaries
under any Environmental Law, (iv) none of Holdings or any of its Subsidiaries is
conducting or funding any investigation, remediation, cleanup, removal, or
remedial or corrective action of or in connection with any Release of Hazardous
Materials, (v) none of the Real Property or any real property formerly owned,
operated or leased by Holdings or any of its Subsidiaries is listed or, to
Holdings’ knowledge, proposed for listing on the National Properties List under
the Comprehensive Environmental Response Compensation and Liability Act or on
the Comprehensive Environmental Response, Compensation and Liability Information
System maintained by the U.S. Environmental Protection Agency, and (vi) there
are no agreements in which Holdings or any of its Subsidiaries has expressly
assumed or undertaken responsibility for any known or reasonably likely
liability or obligation of any other person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the Restatement Date.

Section 4.17 Security Documents.

(a) On and after the Restatement Date, the Security Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Collateral described in
the Security Agreement, when certificates or promissory notes, as applicable,
representing such Pledged Collateral are delivered to the Collateral Agent, and
in the case of the other Collateral described in the Security Agreement (other
than the Intellectual Property (as defined in the Security Agreement)), when
Uniform Commercial Code financing statements are filed in the offices specified
in the Perfection Certificate, the Collateral Agent (for the benefit of the
Secured Parties) shall have a perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and, subject to
Section 9-315 of the New York Uniform Commercial Code, the proceeds thereof, as
security for the Finance Obligations to the extent perfection can be obtained by
filing Uniform Commercial Code financing statements, in each case prior and
superior in right to any other person (except for Permitted Liens).

 

155



--------------------------------------------------------------------------------

(b) When the Security Agreement or a summary thereof is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties thereunder in all domestic
Intellectual Property, in each case prior and superior in right to any other
person (except Permitted Liens), it being understood that subsequent recordings
in the United States Patent and Trademark Office and the United States Copyright
Office may be necessary to perfect a lien on registered trademarks and patents,
trademark and patent applications and registered copyrights acquired by the Loan
Parties on or after the Restatement Date.

(c) Any Mortgage executed and delivered after the Restatement Date pursuant to
Section 6.10 shall be, effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) a valid Lien on all of the Loan Parties’
right, title and interest in and to the Mortgaged Property thereunder and the
proceeds thereof, and when such Mortgages are filed or recorded in the proper
real estate filing or recording offices, the Collateral Agent (for the benefit
of the Secured Parties) shall have a perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Mortgaged Property
and, to the extent applicable, subject to Section 9-315 of the Uniform
Commercial Code, the proceeds thereof, in each case prior and superior in right
to any other person, other than with respect to the rights of a person pursuant
to Permitted Liens.

(d) When each Canadian Security Agreement is executed and delivered in
accordance with (and subject to) Section 6.18, such Canadian Security Agreement
shall be effective to create in favor of the Collateral Agent (for the benefit
of the Secured Parties) a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. When financing statements or
similar filings under the PPSA or the Civil Code of Quebec are filed in the
appropriate offices, the Collateral Agent (for the benefit of the Secured
Parties) shall have a perfected Lien on, and security interest in, all right,
title and interest of the applicable Canadian Loan Parties in the Collateral
described in the applicable Canadian Security Agreement and proceeds thereof, as
security for the Finance Obligations to the extent perfection can be obtained by
filing financing statements or similar filings under the PPSA or the Civil Code
of Quebec, in each case prior and superior in right to any other person (except
for Permitted Liens).

(e) Notwithstanding anything herein (including this Section 4.17) or in any
other Loan Document to the contrary, none of Holdings, Products or any other
Loan Party makes any representation or warranty as to the effects of perfection
or non-perfection, the priority or the enforceability of any pledge of or
security interest in any Equity Interests of any Foreign Subsidiary (other than
any Equity Interests of Canadian Loan Parties pledged hereunder pursuant to the
Collateral and Guarantee Requirement or Section 6.10, in each case subject to
Section 6.18), or as to the rights and remedies of the Administrative Agent, the
Collateral Agent or any Lender with respect thereto, under foreign law.

 

156



--------------------------------------------------------------------------------

Section 4.18 [Reserved].

Section 4.19 Solvency.

(a) Giving pro forma effect to the Transactions as of the Restatement Date, on
the Restatement Date, (A) the fair value of the assets of Holdings and its
subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, direct, subordinated, unmatured, unliquidated, contingent or
otherwise, of Holdings and its subsidiaries on a consolidated basis,
respectively; (B) the present fair saleable value of the property of Holdings
and its subsidiaries on a consolidated basis will be greater than the amount
that will be required to pay the probable liability of Holdings and its
subsidiaries on a consolidated basis, respectively, on their debts and other
liabilities, direct, subordinated, unmatured, unliquidated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(C) Holdings and its subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (D) Holdings and its
subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Restatement Date.

(b) Giving pro forma effect to the Transactions as of the Restatement Date, on
the Restatement Date, neither Holdings nor Products intends to, and neither
Holdings nor Products believes that on a consolidated basis it or any of its
subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such subsidiary.

Section 4.20 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings,
Products, Performance Fibers or any of the Subsidiaries; (b) the hours worked
and payments made to employees of Holdings, Products, Performance Fibers and the
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Law relating to such matters; and (c) all payments due from
Holdings, Products, Performance Fibers or any of the Subsidiaries or for which
any claim may be made against Holdings, Products, Performance Fibers or any of
the Subsidiaries, on account of wages and employee health and welfare insurance
and other benefits have been paid or accrued as a liability on the books of
Holdings, Products, Performance Fibers or such Subsidiary to the extent required
by GAAP. Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the consummation of the Transactions
will not give rise to a right of termination or right of renegotiation on the
part of any union under any material collective bargaining agreement to which
Holdings, Products, Performance Fibers or any of the Subsidiaries (or any
predecessor) is a party or by which Holdings, Products, Performance Fibers or
any of the Subsidiaries (or any predecessor) is bound.

Section 4.21 Insurance. Schedule 4.21 sets forth a true and correct description,
in all material respects, of all material insurance (excluding title insurance)
maintained by or on behalf of Holdings, Products or the Subsidiaries as of the
Restatement Date. As of such date, such insurance is in full force and effect.

 

157



--------------------------------------------------------------------------------

Section 4.22 [Reserved].

Section 4.23 Intellectual Property; Licenses, etc. Except as would not
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 4.23, (a) Holdings and each of the Subsidiaries owns, or possesses the
right to use, all of the patents, patent rights, trademarks, service marks,
trade names, copyrights, mask works, domain names, and any and all applications
or registrations for any of the foregoing (collectively, “Intellectual Property
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other person, (b) to the
best knowledge of Holdings, neither it nor the Subsidiaries, nor any
Intellectual Property Right, proprietary right, product, process, method,
substance, part, or other material now employed, sold or offered by or
contemplated to be employed, sold or offered by Holdings, or the Subsidiaries,
infringes upon Intellectual Property Rights of any other person, and (c) no
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of Products, threatened.

Section 4.24 Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof) (if
any) under the documentation governing any outstanding Indebtedness, if any,
permitted to be incurred hereunder constituting Indebtedness that, by its terms,
is expressly subordinated in right of payment to the Obligations pursuant to
written agreement.

Section 4.25 OFAC.

(a) No Loan Party (as defined in the Original Credit Agreement), nor, to the
knowledge of Products, any director or officer of a Loan Party (as defined in
the Original Credit Agreement) is a Sanctioned Person or Sanctioned Entity (in
each case, as defined in the Original Credit Agreement).

(b) No Loan Party, nor, to the knowledge of Products, any director, officer,
employee or Subsidiary of any Loan Party that will act in any capacity in
connection with or benefit in any way from the Facilities established hereby, is
an individual or entity that is, or is owned or controlled by an individual or
entity that is, a Sanctioned Person or Sanctioned Entity.

Section 4.26 Anti-Corruption Laws.

(a) Holdings, Products and the Subsidiaries (as defined in the Original Credit
Agreement), and, to the knowledge of Products, their respective directors and
officers, are in compliance with the U.S. Foreign Corrupt Practices Act of 1977,
as amended, in all material respects.

(b) Holdings, Products and the Subsidiaries, and, to the knowledge of Products,
their respective directors and officers, are in compliance with the U.S. Foreign
Corrupt Practices Act of 1977, as amended, the Bribery Act 2010 of the United
Kingdom, as amended, the Corruption of Foreign Public Officials Act (Canada), as
amended, and French Law n°2016-1691 of December 9, 2016 (i.e., “Sapin II”), as
amended, in each case in all material respects.

ARTICLE V

CONDITIONS OF LENDING

The obligations of (a) the Lenders to make Loans and (b) any L/C Issuer to issue
Letters of Credit or increase the stated amounts of Letters of Credit hereunder
(each, a “Credit Event”) on the terms provided herein are subject to the
satisfaction or waiver (in accordance with Section 11.01 hereof) of the
following conditions:

 

158



--------------------------------------------------------------------------------

Section 5.01 Restatement Date. Each of the conditions set forth in Section 6 of
the Restatement Agreement (subject to Section 7 thereof) shall have been
satisfied or waived (in accordance with Section 11.01 hereof).

Section 5.02 [Reserved].

Section 5.03 [Reserved].

Section 5.04 [Reserved].

Section 5.05 All Credit Events. On the date of each Credit Event occurring after
the Restatement Date:

(a) In the case of a Borrowing, the Administrative Agent shall have received a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable L/C Issuer and
the Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05, with such Borrowing Request
or Letter of Credit request, as applicable, including (i) calculations
demonstrating, on a Pro Forma Basis, (A) satisfaction of the condition set forth
in Section 5.05(d) and (B) compliance with the Revolver Availability Test set
forth in Section 7.10(c), (ii) a reasonably detailed calculation of Held Cash as
of such date (both before and after giving effect to such Borrowing and the
application of the proceeds thereof) and (iii) a reasonably detailed calculation
demonstrating compliance with the Required Revolver Balance provisions of
Section 6.17, in each case substantially in the form of Exhibit C-1A attached
hereto (or such other form as may be approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed)).

(b) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date (other than in respect
of an amendment, extension or renewal of a Letter of Credit without any increase
in the stated amount of such Letter of Credit), as applicable, with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date) and except to the extent such
representations and warranties are qualified with “materiality” or “Material
Adverse Effect” or similar terms, in which case such representations and
warranties shall be true and correct in all respects; provided that with respect
to any Incremental Facility used to finance a Permitted Business Acquisition or
permitted Material Investment, the applicable representations and warranties
shall be made in accordance with the foregoing but only the Incremental
Facilities Specified Representations shall be required to be true and correct in
all material respects as a condition to the availability of such Incremental
Facility (except to the extent such Incremental Facilities Specified
Representations are qualified with “materiality” or “Material Adverse Effect” or
similar terms, in which case such Incremental Facilities Specified
Representations shall be true and correct in all respects).

 

159



--------------------------------------------------------------------------------

(c) Except as set forth in Section 2.15(c) with respect to Incremental
Facilities used to finance a Permitted Business Acquisition or permitted
Material Investment, at the time of and immediately after such Borrowing or
issuance, amendment, extension or renewal of a Letter of Credit (other than an
amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, no Event of Default
or Default shall have occurred and be continuing or would result therefrom.

(d) Holdings and its Subsidiaries shall be in compliance, on a Pro Forma Basis,
with the New Leverage Ratio Test giving effect to such Credit Event and the use
of proceeds thereof, but without including any of the anticipated proceeds of
such Credit Event in the Unrestricted Cash that is netted out in determining
Senior First Lien Secured Net Debt; provided, that in determining such
compliance, (i) the Loan Parties shall use the reported EBITDA for the last 12
Fiscal Months then-ended, as set forth in the monthly report most recently
delivered to the Administrative Agent pursuant to Section 6.04(c) (and not the
financial statements previously delivered under Section 6.04(a) or (b)), and
(ii) to the extent that such Fiscal Month with respect to which the most recent
monthly report pursuant to Section 6.04(c) has been received by the
Administrative Agent is not the final Fiscal Month of a fiscal quarter, the New
Leverage Ratio Test that shall be used in such determination shall be the New
Leverage Ratio Test corresponding to the fiscal quarter-end date most recently
preceding the Fiscal Month with respect to which compliance is being tested.

(e) After giving pro forma effect to such Credit Event, the Revolving Facility
Borrowers shall be in compliance with Section 6.17 hereof (subject to the
compliance periods set forth therein, and any extensions thereto granted in
accordance with the terms thereof).

Each such Credit Event shall be deemed to constitute a representation and
warranty by Products and, with respect to any Borrowing by any other Revolving
Facility Borrower, such other Revolving Facility Borrower, on the date of such
Borrowing, issuance, amendment, extension or renewal, as applicable, as to the
matters specified in clauses (b), (c) and (d) of this Section 5.05.

Notwithstanding anything to the contrary set forth above in this Section 5.05,
with respect to any Credit Event that is a Borrowing under one Revolving
Facility that is undertaken solely for the purpose of repaying the other
Revolving Facility for the purpose of complying with the requirements of
Section 6.17, and such Credit Event does not result in any net increase in the
aggregate principal amount of Revolving Facility Loans outstanding under the
Revolving Facilities, then the satisfaction of the requirements set forth in
Sections 5.05(a) (with respect solely to demonstrating compliance with
Section 5.05(d)), (b) and (d) above shall not be conditions to such Credit Event
and such Credit Event shall not be deemed to constitute a representation and
warranty by Products or any other Revolving Facility Borrower as to the matters
specified in clauses (b) or (d) of this Section 5.05.

Section 5.06 Initial Revolving Facility Loan to Each Designated Borrower.
Neither the Revolving Facility Lenders nor the L/C Issuers shall be required to
honor any initial Borrowing Request or notice requesting the issuance of such
Letter of Credit as required by Section 2.05, as applicable, by any Designated
Borrower following any designation of such Designated Borrower as a Borrower
hereunder pursuant to Section 2.19 unless the Administrative Agent shall have
received at least 10 Business Days prior to the date of such initial Revolving
Facility Loan or L/C Credit Extension (or such shorter period as may be agreed
by the Administrative Agent in its sole discretion, without any requirement for
Lender consent) each of the following:

 

160



--------------------------------------------------------------------------------

(a) Copies of the articles or certificate of incorporation, certificate of
partnership, articles or certificate of organization or other similar formation
document, instrument or agreement, as the case may be, of such Designated
Borrower, together with all amendments thereto, and a certificate of good
standing (to the extent such concept or a similar concept exists under the laws
of the jurisdiction of its organization), each certified by the appropriate
governmental officer in its jurisdiction of formation (or if there is no such
governmental officer, its Secretary or Assistant Secretary or similar officer);

(b) Copies, certified by the Secretary or Assistant Secretary or similar officer
of such Designated Borrower, of such Designated Borrower’s by-laws (or
equivalent organizational document) and of its Board of Directors’ resolutions
and/or resolutions or actions of any other comparable body authorizing the
execution of the Loan Documents to which it is a party and the performance by
such Designated Borrower of all its obligations thereunder (including the
incurrence of debt for borrowed money, and in the case of any Designated
Borrower that is not a Loan Party at such time, the making of guarantees and the
granting of security interests over all of its then-present and after acquired
property), and a certification that there have been no changes to its articles
of incorporation, certificate of partnership, articles or certificate of
organization or other similar formation document, instrument or agreement, as
the case may be, provided pursuant to Section 5.06(a);

(c) An incumbency certificate, executed by the Secretary or Assistant Secretary
(or other similar officer) of such Designated Borrower, which shall identify by
name and title and bear the signatures of a Responsible Officer and any other
officers or employees of such Designated Borrower authorized to sign the Loan
Documents to which it is a party and to request Revolving Facility Loans
hereunder, upon which certificate the Agents and the Lenders shall be entitled
to rely until informed of any change in writing by such Designated Borrower;

(d) A written opinion (addressed to the Administrative Agent and the Lenders) of
each of (i) internal counsel to such Designated Borrower (covering customary
corporate opinions) and (ii) Wachtell, Lipton, Rosen & Katz or other counsel to
Designated Borrower reasonably acceptable to the Administrative Agent (covering
customary legal matters for a secured bank loan financing), in each case in form
and substance consistent with those delivered on the Restatement Date under
Section 6 of the Restatement Agreement;

(e) Each Note requested by any Lender pursuant to Section 2.09 executed by such
Designated Borrower and payable to the order of each such requesting Lender;

(f) At least three (3) Business Days prior to the initial Revolving Facility
Borrowing or L/C Credit Extension, as applicable, to such Designated Borrower,
documentation and other information that is required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the U.S. Patriot Act, to
the extent such information was reasonably requested by the Administrative Agent
or a Lender in writing at least ten (10) days prior to date of such Designated
Borrower’s initial Borrowing Request; and

(g) An executed Designated Borrower Joinder Agreement.

 

161



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

As of and at all times following the Restatement Date, each Loan Party covenants
and agrees with each Lender that unless and until (i) all Commitments shall have
been terminated, (ii) all Obligations arising under the Loan Documents (other
than contingent obligations for unasserted claims) shall have been repaid and
(iii) all Letters of Credit have been canceled or have expired (or shall have
been Cash Collateralized or backstopped on terms reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuers) and all amounts drawn or
paid thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, each Loan Party will, and will cause each of the
Subsidiaries to:

Section 6.01 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary
(other than any Borrower) of Holdings, where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, and except (in all
cases) as otherwise expressly permitted under Section 7.05.

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business and (ii) at all times maintain and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as expressly permitted by this Agreement).

Section 6.02 Insurance.

(a) Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations and cause, subject to the time
periods set forth in clause (viii) of the definition of “Collateral and
Guarantee Requirement” or Schedule 6.02(a), if applicable, the Collateral Agent
to be listed as a co-loss payee on property and casualty policies and as an
additional insured on general liability policies. Notwithstanding the foregoing,
Holdings and the Subsidiaries may self-insure with respect to such risks with
respect to which similarly situated companies of established reputation engaged
in the same general line of business in the same general area usually
self-insure.

(b) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages) are located is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), maintain, subject to the time
period set forth in clause (vii) of the definition of “Collateral and Guarantee
Requirement”, flood insurance with a financially sound and reputable insurer, in
an amount sufficient to comply with all applicable rules and regulations
promulgated pursuant to the National Flood Insurance Act of 1968, and otherwise
comply with such Act.

 

162



--------------------------------------------------------------------------------

(c) In connection with the covenants set forth in this Section 6.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders and their respective agents or
employees shall be liable for any loss or damage insured by the insurance
policies required to be maintained under this Section 6.02, it being understood
that (A) the Loan Parties shall look solely to their insurance companies or any
other parties other than the aforesaid parties for the recovery of such loss or
damage and (B) such insurance companies shall have no rights of subrogation
against the Administrative Agent, the Lenders or their agents or employees. If,
however, the insurance policies, as a matter of the internal policy of such
insurer, do not provide waiver of subrogation rights against such parties, as
required above, then Holdings, on behalf of itself and behalf of each of the
Subsidiaries, hereby agrees, to the extent permitted by law, to waive, and
further agrees to cause such Subsidiaries to waive, its right of recovery, if
any, against the Administrative Agent, the Lenders and their agents and
employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 6.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings and
its Subsidiaries or the protection of their properties.

Section 6.03 Taxes. Pay and discharge promptly when due all material Taxes
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien (other than a Permitted Lien)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax or claim so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings, and Holdings, the affected Borrower or the affected
Subsidiary, as applicable, shall have set aside on its books reserves in
accordance with GAAP with respect thereto.

Section 6.04 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which, except as expressly set forth below in Section 6.04(c)(3) below)
will promptly furnish such information to the Lenders):

(a) within 95 days after the end of each fiscal year (or, if earlier, the
applicable date on which the financial statements referred to in this
clause (a) are required to be filed with the SEC), a consolidated balance sheet
and related statements of operations, cash flows and owners’ equity showing the
financial position of Holdings and its consolidated subsidiaries as of the close
of such fiscal year and the consolidated results of its operations during such
year and setting forth in comparative form the corresponding figures for the
prior fiscal year, which consolidated balance

 

163



--------------------------------------------------------------------------------

sheet and related statements of operations, cash flows and owners’ equity shall
be audited by independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which opinion shall not be
qualified as to scope of audit or as to the status of Holdings, Products, or any
Material Subsidiary as a going concern (other than solely with respect to, or
resulting solely from, a final scheduled maturity date under any Facility, any
Incremental Notes, any Refinancing Facilities or any Permitted Refinancing
Indebtedness occurring within one year from the time such opinion is delivered
or any potential inability to satisfy a Financial Covenant)) to the effect that
such consolidated financial statements fairly present, in all material respects,
the financial position and results of operations of Holdings and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP (it
being understood that the delivery by Holdings of annual reports on Form 10-K of
Holdings and its consolidated subsidiaries shall satisfy the requirements of
this Section 6.04(a) to the extent such annual reports include the information
specified herein);

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year (or, if earlier, the applicable date on which the financial
statements referred to in this clause (b) are required to be filed with the
SEC), beginning with the first fiscal quarter ending after the Restatement Date,
(i) a consolidated balance sheet and related statements of operations and cash
flows showing the financial position of Holdings and its consolidated
subsidiaries as of the close of such fiscal quarter and the consolidated results
of its operations during such fiscal quarter and the then elapsed portion of the
fiscal year and setting forth in comparative form the corresponding figures for
the corresponding periods of the prior fiscal year, and (ii) management’s
discussion and analysis of significant operational and financial developments
during such quarterly period, all of which shall be in reasonable detail and
which consolidated balance sheet and related statements of operations and cash
flows shall be certified by a Financial Officer of Holdings on behalf of
Holdings as fairly presenting, in all material respects, the financial position
and results of operations of Holdings, and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes) (it being understood that the delivery
by Holdings of quarterly reports on Form 10-Q of Holdings and its consolidated
subsidiaries shall satisfy the requirements of this Section 6.04(b) to the
extent such quarterly reports include the information specified herein);

(c) (1) on or prior to the First Amendment Effective Date, an internally
generated monthly report substantially in the form attached hereto as Exhibit N,
or such other form as shall be approved by the Administrative Agent and Products
(such approval not to be unreasonably withheld or delayed) showing the financial
information required thereby for Holdings and its consolidated subsidiaries
during the Fiscal Month ended August 31, 2019 and during the period of the last
full 12 Fiscal Months then ended, as applicable, and (2) from and after the
First Amendment Effective Date, within 20 days after the end of each Fiscal
Month of each fiscal year, beginning with the first Fiscal Month ending after
the First Amendment Effective Date, an internally generated monthly report
substantially in the form attached hereto as Exhibit N, or such other form as
shall be approved by the Administrative Agent and Products (such approval not to
be unreasonably withheld or delayed) showing the financial information required
thereby for Holdings and its consolidated subsidiaries during such Fiscal Month
and during the period of the last full 12 Fiscal Months then ended, as
applicable, all of which shall be certified by a Financial Officer of Holdings
on behalf of Holdings as fairly presenting, in all material respects, the
financial information required thereby for Holdings and its consolidated
subsidiaries on a consolidated

 

164



--------------------------------------------------------------------------------

basis, consistent with past practice;, (3) from and after the Second Amendment
Effective Date, within 28 days after the end of each Fiscal Month of each fiscal
year, beginning with the first Fiscal Month ending after the Second Amendment
Effective Date, a summary average market pricing sheet, substantially in the
form attached hereto as Exhibit P, or such other form as shall be approved by
the Administrative Agent and Products (each such approval not to be unreasonably
withheld or delayed), showing the financial information required thereby for the
Fiscal Month then ended (and which such summary average market pricing sheet
shall solely be delivered to such advisors of the Administrative Agent as it
shall designate in writing to Products from time to time (and not, for the
avoidance of doubt, to the Administrative Agent or any Lender)), and (4) from
and after the Second Amendment Effective Date, within 28 days after the end of
each Fiscal Month of each fiscal year, beginning with the first Fiscal Month
ending after the Second Amendment Effective Date, a forecast summary with
respect to the then current fiscal year, substantially in the form attached
hereto as Exhibit Q, or such other form as shall be approved by the
Administrative Agent and Products (each such approval not to be unreasonably
withheld or delayed), showing the actual and projected financial information
required thereby for Holdings and its consolidated subsidiaries for each
completed Fiscal Month (in the case of actual financial information) and each
remaining Fiscal Month (in the case of projected financial information) in such
fiscal year;

(d) beginning with the first fiscal quarter ending after the RestatementSecond
Amendment Effective Date, concurrently with any delivery of financial statements
under paragraphs (a) or (b) above, a Compliance Certificate of a Financial
Officer of Holdings (i) certifying that no Event of Default or Default has
occurred or, if such an Event of Default or Default has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto, (ii) setting forth computations in reasonable detail
and in form reasonably satisfactory to the Administrative Agent of (A) the Total
NetGross Senior First Lien Secured Leverage Ratio (including a reasonably
detailed itemization showing the Senior First Lien Secured NetGross Debt
determination), (B) the Total Net Senior First Lien Secured Leverage Ratio,
(C) the Total Net Leverage Ratio, (D) the Interest Coverage Ratio, and (DE)
Consolidated Net Income and EBITDA, in each case under this clause (DE) for the
fiscal quarter then ended and on an aggregate basis for the period of four
fiscal quarters then ended, (iii) setting forth the calculation and uses of the
Cumulative Credit for the fiscal period then ended if Holdings, Products or any
Subsidiary shall have used the Cumulative Credit for any purpose during such
fiscal period, (iv) certifying a list of names of all Immaterial Subsidiaries,
that each Subsidiary set forth on such list individually qualifies as an
Immaterial Subsidiary and that all such Subsidiaries in the aggregate do not
exceed the limitation set forth in the proviso to the definition of “Immaterial
Subsidiary,” (v) certifying a list of names of all Unrestricted Subsidiaries and
that each Subsidiary set forth on such list individually qualifies as an
Unrestricted Subsidiary, and (vi) setting forth (A) the aggregate amount of
Permitted Loan Purchases made during the fiscal period then ended and (B) the
aggregate amount of Term Loans purchased and cancelled by Holdings and the
Subsidiaries as of the date of such certificate;

(e) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings,
Products or any of the Subsidiaries with the SEC, or distributed to its
stockholders generally, as applicable; provided, however, that such reports,
proxy statements, filings and other materials required to be delivered pursuant
to this clause (d) shall be deemed delivered for purposes of this Agreement when
posted to the website of Holdings or Products;

 

165



--------------------------------------------------------------------------------

(f) within 120 days after the beginning of each fiscal year, a reasonably
detailed consolidated annual budget for such fiscal year (including a projected
consolidated balance sheet of Holdings and its Subsidiaries as of the end of the
following fiscal year, and the related projected consolidated statements of
operations and cash flows, in each case set forth on both a quarterly and
aggregate annual basis for such fiscal year), including a description of
underlying assumptions with respect thereto (collectively, the “Budget”), which
Budget shall in each case be accompanied by the statement of a Financial Officer
of Holdings to the effect that the Budget is based on assumptions believed by
such Financial Officer to be reasonable as of the date of delivery thereof;

(g) concurrently with any delivery of financial statements under paragraph
(a) above, and additionally at any time upon the reasonable request of the
Administrative Agent (which request may be made not more than once during any
12-month period; provided that additional such requests may be made at any time
and from time to time after the occurrence and during the continuance of an
Event of Default), an updated Perfection Certificate (or, to the extent such
request relates to specified information contained in the Perfection
Certificate, such information) reflecting all changes since the date of the
information most recently received pursuant to this paragraph (g);

(h) (i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, Products or
any of the Subsidiaries, or compliance with the terms of any Loan Document, or
such consolidating financial statements as in each case the Administrative Agent
may reasonably request (for itself or on behalf of any Lender) and (ii) prior
written notice in the event that Holdings or Products changes its respective
fiscal year end (in which case, Holdings, Products and the Administrative Agent
are hereby deemed to be authorized by the Lenders to make any amendments to the
Loan Documents that are necessary to reflect such change in fiscal year);

(i) in the event that (i) the rules and regulations of the SEC permit any direct
or indirect parent of Holdings to report at the level of such direct or indirect
parent of Holdings on a consolidated basis and either (ii) (A) such direct or
indirect parent of Holdings is not engaged in any business or activity in any
material respect, and does not own any assets or have other liabilities, other
than those incidental to its ownership directly or indirectly of the capital
stock of Holdings and the incurrence of Indebtedness for borrowed money (and,
without limitation on the foregoing, does not have any subsidiaries other than
Holdings and Holdings’ subsidiaries and any direct or indirect parent companies
of Holdings that are engaged in any other business or activity and hold any
other assets or have any liabilities except as indicated above) or (B) in
connection with any reporting requirements described in paragraphs (a), (b), and
(c) of this Section 6.04 Holdings delivers consolidating financial information
that explains, at a level of detail reasonably acceptable to the Administrative
Agent, the differences between the information relating to such direct or
indirect parent entity and its Subsidiaries other than Holdings and its
Subsidiaries, on the one hand, and the information relating to Holdings and its
Subsidiaries on a standalone basis, on the other hand, then such consolidated
reporting at the level of such direct or indirect parent of Holdings in a manner
consistent with that described in paragraphs (a), (b) and (c) of this
Section 6.04 for Holdings will satisfy the requirements of such paragraphs;

 

166



--------------------------------------------------------------------------------

(j) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) filed with the Internal Revenue Service with respect to a Plan; (ii) the
most recent actuarial valuation report for any Plan; (iii) all notices received
by Holdings, Products, Performance Fibers, a Subsidiary or any ERISA Affiliate
from a Multiemployer Plan sponsor, a plan administrator or any governmental
agency, or provided to any Multiemployer Plan by Holdings, Products, Performance
Fibers, a Subsidiary or any ERISA Affiliate, in each case, concerning an ERISA
Event; and (iv) such other documents or governmental reports or filings relating
to any Plan or Multiemployer Plan (to the extent in the possession of Holdings,
Products or Performance Fibers) as the Administrative Agent shall reasonably
request;

(k) promptly upon Holdings, Products, Performance Fibers or any of the
Subsidiaries having knowledge of any fact or condition that would reasonably be
expected to result in an ERISA Event, Holdings shall deliver to Administrative
Agent a summary of such facts and circumstances and any action it, Products,
Performance Fibers or the Subsidiaries intend to take regarding such facts or
conditions;

(l) commencing on October 15, 2019, for the Fiscal Month ended on September 28,
2019, and on the tenth Business Day following the last day of each Fiscal Month
ending thereafter, a thirteen (13)-week cash flow forecast, in substantially the
form of Exhibit O or such other form as shall be approved by the Administrative
Agent and Products (such approval not to be unreasonably withheld or delayed)
(including weekly variance reporting comparing the actual amounts for each week
completed since the forecast most recently delivered pursuant to this clause
(l) to forecasted amounts for such weeks included in the forecast most recently
delivered pursuant to this clause (l)).

Documents required to be delivered pursuant to this Section 6.04 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are sent via e-mail to the
Administrative Agent for posting on Holdings’ behalf on the Platform.
Information required to be delivered pursuant to Sections 6.04(a), (b), (c) and
(e) shall be deemed to have been delivered if such information, or one or more
annual or quarterly reports containing such information, shall be available on
the website of the SEC at http://www.sec.gov. Notwithstanding anything contained
herein, Holdings shall thereafter promptly be required to provide paper copies
of the Compliance Certificates required by Section 6.04(d) to the Administrative
Agent, and any other documents delivered pursuant to this Section 6.04
reasonably requested by the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents. If the delivery of any of the foregoing documents
required under this Section 6.04 shall fall on a day that is not a Business Day,
such deliverable shall be due on the next succeeding Business Day.

Section 6.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings, Products or
Performance Fibers obtains actual knowledge thereof:

(i) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

 

167



--------------------------------------------------------------------------------

(ii) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, Products or any of the Subsidiaries which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

(iii) any other development specific to Holdings, Products or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(iv) the development of any ERISA Event that, together with all other ERISA
Events that have developed or occurred, would reasonably be expected to have a
Material Adverse Effect.

Section 6.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 6.06 shall not apply to Environmental Laws, which are the subject
of Section 6.09, or to laws related to Taxes, which are the subject of
Section 6.03.

Section 6.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and permit any persons designated
by the Administrative Agent (including appraisers) or, upon the occurrence and
during the continuance of an Event of Default, any Lender to visit and inspect
the financial records and the properties of Holdings, Products or any of the
Subsidiaries at reasonable times, upon reasonable prior notice to Holdings or
Products, and as often as reasonably requested, and to provide reasonable
cooperation in connection with any such visit, appraisal or inspection and to
make extracts from and copies of such financial records, and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender, upon reasonable prior notice to
Holdings or Products to discuss the affairs, finances and condition of Holdings,
Products or any of the Subsidiaries with the officers thereof and independent
accountants therefor (so long as Holdings and Products have the opportunity to
participate in any such discussions with such accountants), and to provide
reasonable cooperation in connection with any such discussions, in each case,
subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract.

Section 6.08 Use of Proceeds.

(b) Products will use the proceeds of the Term A-1 Loans borrowed on the
Restatement Date to finance the Transactions and for working capital and other
general corporate purposes.

(c) Performance Fibers will use the proceeds of the Term A-2 Loans borrowed on
the Restatement Date solely to finance (or refinance) Specified Investments made
by Performance Fibers or any Initial Subsidiary Guarantor.

 

168



--------------------------------------------------------------------------------

(d) [Reserved].

(e) Subject to Section 6.17, the Revolving Facility Borrowers will use the
proceeds of Revolving Facility Loans borrowed after the Restatement Date for
working capital and other general corporate purposes (including Permitted
Business Acquisitions (with it being understood and agreed that no further
Permitted Business Acquisitions shall be permitted to be made at any time on or
after the First Amendment Effective Date) and Material Investments).

(f) No Other Term Loans or Incremental Notes shall be used to make open market
purchases of Loans.

Section 6.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all authorizations, permits licenses and other approvals
required pursuant to Environmental Law for its operations and properties, in
each case in accordance with Environmental Laws, except, in each case with
respect to this Section 6.09, to the extent the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 6.10 Further Assurances; Additional Security. After the Restatement
Date:

(a) execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that may be required
under any applicable Law, or that the Collateral Agent may reasonably request,
to satisfy the Collateral and Guarantee Requirement and to cause the Collateral
and Guarantee Requirement to be and remain satisfied, all at the expense of the
Loan Parties and provide to the Collateral Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Collateral Agent as
to the perfection and priority of the Liens created or intended to be created by
the Security Documents.

(b) [Reserved].

(c) promptly notify the Collateral Agent of the acquisition of any fee-owned
Real Property (other than Excluded Property) of any Loan Party that (i) is not
covered by a Mortgage previously delivered pursuant to the Collateral and
Guarantee Requirement, (ii) is acquired on or after the First Amendment
Effective Date and (iii) has an individual fair market value (as determined in
good faith by Holdings in consultation with the Administrative Agent) at the
time of acquisition in excess of $5,000,000, and, subject to clause (vii)(D) of
the definition of “Collateral and Guarantee Requirement”, deliver or cause each
the Loan Party to deliver to the Collateral Agent within 90 days (or such longer
period as the Administrative Agent shall determine in its reasonable discretion,
without any requirement for Lender consent) of the acquisition of such Real
Property, a Mortgage (each, an “Additional Mortgage”), flood insurance
information, Title Policies, surveys, opinions and such other documents as are
required to be delivered with respect to each Mortgaged Property set forth on
Schedule 1.01(b) pursuant to clauses (vii) – (x) of the definition of
“Collateral and Guarantee Requirement” as if such clauses referred to such Real

 

169



--------------------------------------------------------------------------------

Property acquired on or after the Restatement Date, mutatis mutandis, subject to
paragraph (g) below. Notwithstanding the foregoing, the Collateral Agent shall
not enter into any Mortgage in respect of any Real Property of any Loan Party
that is not subject to a Mortgage as of the Restatement Date prior to the date
that is 20 Business Days after the date on which the Collateral Agent has made
available to the Lenders (which may be delivered electronically) the following
documents in respect of such Real Property: (i) a completed life of loan flood
hazard determination from a third party vendor; (ii) if such Real Property is
located in a “special flood hazard area”, (A) a notification to the applicable
Loan Party of that fact and (if applicable) notification to the applicable Loan
Party that flood insurance coverage is not available and (B) evidence of the
receipt by the applicable Loan Party of such notice; and (iii) if such notice is
required to be provided to the applicable Loan Party and flood insurance is
available in the community in which such Real Property is located, evidence of
required flood insurance with respect to such Real Property in an amount and
otherwise in compliance with all applicable flood insurance laws and
regulations. Additionally, and notwithstanding the foregoing, if (I) all or a
portion of any Real Property located within the United States is in a designated
“flood hazard area” on any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency) and (II) the
Administrative Agent reasonably determines that obtaining and/or maintaining
such mortgage would impose an unreasonable or excessive administrative or
financial burden on the Loan Parties and/or the Administrative Agent, then the
Administrative Agent may post a notice to the Lenders on the Platform
(1) identifying such Real Property, (2) reporting the net book value of such
Real Property as furnished by the applicable Loan Party, (3) noting the
Administrative Agent’s intention to waive the requirement that such Real
Property be subject to a mortgage, (4) notifying the Lenders that there is a
five Business Day period from the time of such posting to object in writing to
such waiver and (5) including such other information as the Administrative Agent
may reasonably determine to include, and if Lenders (other than any Defaulting
Lenders) holding at least 5.0% of the aggregate amount of all then-outstanding
Term Loans and Revolving Facility Commitments (funded and unfunded) do not
provide to the Administrative Agent, within five Business Days of the posting of
such notice, written objections to such intention to waive, then the
Administrative Agent may, without any further need for Lender consent, waive the
requirement set forth above that such Real Property be subject to a mortgage.

(d) if any additional direct or indirect Wholly Owned Domestic Subsidiary or
Wholly Owned Canadian Subsidiary of Holdings (in each case, other than an
Excluded Subsidiary) is formed or acquired (including pursuant to a Division) on
or after the First Amendment Effective Date (with any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary becoming a Subsidiary being deemed to
constitute the acquisition of a Subsidiary), and if such Wholly Owned Domestic
Subsidiary or Wholly Owned Canadian Subsidiary is a Material Subsidiary, within
ten Business Days after the date such Wholly Owned Domestic Subsidiary or Wholly
Owned Canadian Subsidiary is formed or acquired, notify the Collateral Agent and
the Lenders thereof and, within 20 Business Days after the date such Wholly
Owned Domestic Subsidiary or Wholly Owned Canadian Subsidiary is formed or
acquired (or such longer period as the Administrative Agent shall determine in
its reasonable discretion, without any requirement for Lender consent), cause
the Collateral and Guarantee Requirement to be satisfied with respect to such
Wholly Owned Domestic Subsidiary and Wholly Owned Canadian Subsidiary and with
respect to any Equity Interest in or Indebtedness of such Wholly Owned Domestic
Subsidiary and Wholly Owned Canadian Subsidiary owned by or on behalf of any
Loan Party, subject to paragraph (g) below.

 

170



--------------------------------------------------------------------------------

(e) if any additional Foreign Subsidiary of Holdings or Products (other than a
Wholly Owned Canadian Subsidiary) is formed or acquired on or after the
Restatement Date (with any Subsidiary Redesignation resulting in an Unrestricted
Subsidiary becoming a Subsidiary being deemed to constitute the acquisition of a
Subsidiary), and if such Subsidiary is a “first tier” Foreign Subsidiary, within
five Business Days after the date such Foreign Subsidiary is formed or acquired,
notify the Collateral Agent and the Lenders thereof and, within 20 Business Days
after the date such Foreign Subsidiary is formed or acquired (or such longer
period as the Collateral Agent shall determine in its reasonable discretion,
without any requirement for Lender consent), cause the Collateral and Guarantee
Requirement to be satisfied with respect to any Equity Interest in such Foreign
Subsidiary owned by or on behalf of any Loan Party, subject to paragraph
(g) below.

(f) (i) furnish to the Collateral Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s organizational
identification number (if any); provided, that neither Holdings nor Products
shall effect or permit any such change unless all filings have been made, or
will have been made within any statutory period, under the Uniform Commercial
Code, the PPSA, the Civil Code of Quebec or otherwise that are required in order
for the Collateral Agent to continue at all times following such change to have
a valid, legal and perfected security interest in all the Collateral for the
benefit of the Secured Parties and (ii) promptly notify the Collateral Agent if
any material portion of the Collateral is damaged or destroyed.

(g) the Collateral and Guarantee Requirement and the other provisions of this
Section 6.10 need not be satisfied with respect to, and the Collateral shall not
include, any Excluded Property or Excluded Securities.

Notwithstanding anything herein to the contrary, (A) no Control Agreement or
control, lockbox or similar arrangement shall be required with respect to any
Excluded Account, (B) no landlord, mortgagee or bailee waivers shall be
required, (C) no foreign-law governed security documents or perfection under
foreign law shall be required (other than (i) to the extent required to satisfy
the Collateral and Guarantee Requirement, and (ii) with respect to the pledges
of shares of Rayonier A.M. Global Holdings Luxembourg S.C.S., (A) the pledge of
shares in existence on the First Amendment Effective Date, and (B) the
additional pledge of shares required pursuant to Section 6.18, if applicable),
(D) no notice shall be required to be sent to account debtors or other
contractual third parties and (E) Liens required to be granted from time to time
pursuant to, or any other requirements of, the Collateral and Guarantee
Requirement and the Security Documents shall be subject to exceptions and
limitations set forth in the Security Documents.

Section 6.11 Rating. Exercise commercially reasonable efforts to maintain a
public corporate family rating from Moody’s, and a public corporate entity
rating from S&P for Holdings and/or Products.

Section 6.12 Sanctions. Not use the proceeds of any Loan directly or, to the
knowledge of Products, indirectly, to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity, except to the extent licensed or otherwise approved by OFAC
or any other applicable Sanctions authority.

 

171



--------------------------------------------------------------------------------

Section 6.13 Anti-Corruption Laws. (i) Not use directly or, to the knowledge of
Products, indirectly, the proceeds of any Loan in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, the Bribery Act 2010 of the
United Kingdom, as amended, the Corruption of Foreign Public Officials Act
(Canada), as amended, and French Law n°2016-1691 of December 9, 2016 (i.e.,
“Sapin II”), as amended, and (ii) maintain in effect policies and procedures
designed to promote and achieve compliance by Holdings and its Subsidiaries with
such laws.

Section 6.14 Ownership of Mills. Maintain ownership by Performance Fibers of the
mills and assets that were the subject of the Specified Investments.

Section 6.15 Corporate Structure Chart. Deliver no later than the date required
by Schedule 6.02(a) (or such later date as the Administrative Agent shall
determine in its reasonable discretion, without any requirement for Lender
consent), a summary corporate structure chart for Holdings and its subsidiaries,
after giving effect to the Transactions.

Section 6.16 Deposit Accounts; Securities Accounts; Commodity Accounts. With
respect to any Deposit Account, Commodity Account or Securities Account of any
Loan Party (other than Excluded Accounts), deliver to the Collateral Agent a
Control Agreement, fully executed by the applicable Loan Party and the
depository, commodities intermediary or securities intermediary, on or before
the following dates: (a) with respect to any such account existing on the First
Amendment Effective Date, promptly but in any event within 75 days of the First
Amendment Effective Date (or such longer period as the Administrative Agent
shall determine in its reasonable discretion, without any requirement for Lender
consent) and (b) with respect to any such account established after the First
Amendment Effective Date, promptly but in any event within 75 days of the date
such account is established (or such later date as the Administrative Agent may
determine in its reasonable discretion, without any requirement for Lender
consent). Each Domestic Loan Party hereby agrees that it will not hold or
maintain any Deposit Account, Commodity Account or Securities Account (or
applicable equivalent local type of account) with a financial institution which
account is located outside of the United States, and each Canadian Loan Party
hereby agrees that it will not hold or maintain any Deposit Account, Commodity
Account or Securities Account (or applicable equivalent local type of account)
with a financial institution which account is not located within the United
States or Canada; provided, that the foregoing restrictions shall not apply to
(x) Deposit Accounts described in clause (a) of the definition of “Excluded
Accounts” and (y) other Deposit Accounts, Commodity Accounts or Securities
Accounts (or applicable equivalent local type of account) with amounts on
deposit that have a daily balance, in the aggregate with all other accounts
described in this clause (y), not in excess of $2,000,000.

Section 6.17 Covenant to Balance Revolving Facilities Exposure.

(a) Subject to Section 6.17(d), Section 6.17(e) and any applicable notice or
other requirements set forth in Article II, the Revolving Facility Borrowers
hereby agree that, to cause, to the greatest extent reasonably possible, (x) the
aggregate Multicurrency Revolving Facility Credit Exposure under the
Multicurrency Revolving Facility, as a proportion of the aggregate Multicurrency
Revolving Facility Commitment (the “Multicurrency Revolving Facility Credit
Exposure Percentage”), to be equal to (y) the aggregate USD Revolving Facility
Credit Exposure under the USD Revolving Facility, as a proportion of the
aggregate USD Revolving Facility Commitment (the “USD Revolving Facility Credit
Exposure Percentage”), to within $2,000,000 in either direction (“Revolver
Ratable Balance”), they will use commercially reasonable efforts to:

 

172



--------------------------------------------------------------------------------

(i) within five Business Days of the First Amendment Effective Date (or such
later date as the Administrative Agent may determine in its reasonable
discretion, but not to exceed an additional five Business Days without the
consent of the Required Revolving Lenders), borrow Revolving Facility Loans
under one Revolving Facility in the aggregate principal amount (if any) notified
in writing to the Revolving Facility Borrowers by the Administrative Agent on or
prior to the First Amendment Effective Date and use the proceeds therefrom to
repay an equal aggregate principal amount of Revolving Facility Loans under the
other Revolving Facility, subject to the principal amount of Revolving Facility
Loans available to be prepaid;

(ii) for so long as the Multicurrency Revolving Facility Credit Exposure
Percentage exceeds the USD Revolving Facility Credit Exposure Percentage,
(A) request that all new Letters of Credit that are denominated in Dollars be
issued under the USD Revolving Facility, and (B) request that all Letters of
Credit that are expiring and were issued under the Multicurrency Revolving
Facility and denominated in Dollars be replaced at expiry (if needed as
determined by Holdings in its sole discretion) with new Letters of Credit issued
under the USD Revolving Facility, in each case to the extent necessary to
achieve Revolver Ratable Balance as of the date of such request to the greatest
extent reasonably possible;

(iii) for so long as the USD Revolving Facility Credit Exposure Percentage
exceeds the Multicurrency Revolving Facility Credit Exposure Percentage,
(A) request that all new Letters of Credit that are denominated in Dollars be
issued under the Multicurrency Revolving Facility, and (B) request that any
Letters of Credit that are expiring and were issued under the USD Revolving
Facility be replaced at expiry (if needed as determined by Holdings in its sole
discretion) with new Letters of Credit issued under the Multicurrency Revolving
Facility, in each case to the extent necessary to achieve Revolver Ratable
Balance as of the date of such request to the greatest extent reasonably
possible;

(iv) at the time of each borrowing of Revolving Facility Loans, and/or issuance
of any new Letter of Credit or change in the stated amount of a then-existing
Letter of Credit, allocate such Credit Event between the Revolving Facilities
(including borrowing Revolving Facility Loans under one Revolving Facility to
repay Revolving Facility Loans under the other Revolving Facility, if
applicable), as may be necessary to achieve Revolver Ratable Balance to the
greatest extent reasonably possible, without increasing the aggregate amount of
such borrowing or Letter of Credit beyond the requested amount of such borrowing
and subject to the principal amount of Revolving Facility Loans available to be
prepaid;

 

173



--------------------------------------------------------------------------------

(v) at the time of each repayment of Revolving Facility Loans, allocate such
repayment between the Revolving Facilities as may be necessary to achieve
Revolver Ratable Balance to the greatest extent reasonably possible, without
increasing the aggregate amount of repayment beyond the desired or required
amount of such repayment; and

(vi) within five Business Days (or such later date as the Administrative Agent
may determine in its reasonable discretion, but not to exceed an additional five
Business Days without the consent of the Required Revolving Lenders) of receipt
by Products of a Revolver Rebalance Notice (as defined below) from the
Administrative Agent, cooperate with the Administrative Agent to borrow
Revolving Facility Loans under one Revolving Facility in the aggregate principal
amount specified in the Revolver Rebalance Notice and use the proceeds therefrom
to repay an equal principal amount of Revolving Facility Loans under the other
Revolving Facility to the extent necessary to achieve Revolver Ratable Balance
as of the date of such Revolver Rebalance Notice to the greatest extent
reasonably possible, subject to the principal amount of Revolving Facility Loans
available to be prepaid; provided, that the Revolving Facility Borrowers shall
not be required to take any action under this Section 6.17(a)(vi) if the amount
that would be required to be borrowed under one Revolving Facility and paid
under the other Revolving Facility is less than $1,000,000.

(b) The Revolving Facility Borrowers agree that, under the following
circumstances, the Administrative Agent, acting in its own discretion or at the
request of any Revolving Facility Lender, may issue to Products a notice
requiring the Revolving Facility Borrowers to use commercially reasonable
efforts to borrow the aggregate principal amount of Revolving Facility Loans
specified in such notice under one Revolving Facility and use the proceeds
therefrom to repay an equal aggregate principal amount of Revolving Facility
Loans under the other Revolving Facility) (a “Revolver Rebalance Notice”), to
achieve Revolver Ratable Balance as of the date of such Revolver Rebalance
Notice, to the greatest extent reasonably possible:

(i) if any Letter of Credit expires (and is not renewed), or if there has been a
drawing on a Letter of Credit under either Revolving Facility and the drawn
amount was reimbursed in cash, in each case such that the Revolving Facilities
cease to be in Revolver Ratable Balance, or become farther from being in
Revolver Ratable Balance; or

(ii) if there are outstanding under the Multicurrency Revolving Facility any
Letters of Credit that are denominated in any Foreign Currency, no more than
once per fiscal quartercalendar month following the Revaluation Date that occurs
on the first Business Day of each fiscal quartercalendar month if the Revolving
Facilities have ceased to be in Revolver Ratable Balance, or have become farther
from being in Revolver Ratable Balance, in each case as a result of fluctuations
in exchange rate between the Dollar and such Foreign Currencies.

 

174



--------------------------------------------------------------------------------

(c) It is acknowledged and agreed by the Revolving Facility Borrowers, the
Revolving Facility Lenders and the Administrative Agent that in certain
circumstances, there may be a disproportionate aggregate stated amount of
Letters of Credit under one Revolving Facility, and an insufficient principal
balance of Revolving Facility Loans between both Revolving Facilities, to
achieve or maintain Revolver Ratable Balance at such time and that, in such
case, the Revolving Facility Borrowers will not be required to Cash
Collateralize Letters of Credit or borrow unnecessary Revolving Facility Loans,
but shall be required to structure all future borrowings, requests for Letters
of Credit and repayments in accordance with the Sections 6.17(a)(ii) through
(a)(v) until Revolver Ratable Balance is achieved.

(d) The Administrative Agent and the Revolving Facility Lenders shall use
commercially reasonable efforts to (i) cooperate with the Revolving Facility
Borrowers in connection with any action to be taken by the Revolving Facility
Borrowers pursuant to this Section 6.17 to achieve or maintain Revolver Ratable
Balance. and (ii) timely provide information reasonably requested by the
Revolving Facility Borrowers reasonably necessary in order for the Revolving
Facility Borrowers to make the calculations and other determinations necessary
to demonstrate the satisfaction of the condition set forth in
Section 5.05(a)(iii).

(e) Notwithstanding anything herein to the contrary, the Revolving Facility
Borrowers shall not be required to comply with the foregoing covenants,
agreements, and requirements of this Section 6.17 (except Section 6.17(a)(v)
with respect to prepayments of Revolving Facility Loans required by
Section 2.11(j)) if in the good faith judgment of Holdings the condition set
forth in Section 5.05(c) cannot reasonably be satisfied at such time (in which
case compliance with the foregoing covenants, agreements, and requirements of
this Section 6.17 shall not be required at such time, but without derogation of
the requirement to comply with such covenants, agreements, and requirements of
this Section 6.17 as and when required thereafter).

Section 6.18 Post-First Amendment Effective Date Covenants. The Borrowers and
the other Loan Parties shall ensure that the matters specified in Schedule 6.18
hereto shall be completed or otherwise satisfied as set forth thereon and in the
time periods set forth thereon (or such later date as the Administrative Agent
may determine in its reasonable discretion, without any requirement for Lender
consent).

ARTICLE VII

NEGATIVE COVENANTS

As of and at all times following the Restatement Date, each Loan Party covenants
and agrees with each Lender that unless and until (i) all Commitments shall have
been terminated, (ii) all Obligations arising under the Loan Documents (other
than contingent obligations for unasserted claims) shall have been paid and
(iii) all Letters of Credit have been canceled or have expired (or have been
Cash Collateralized or backstopped on terms reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuers) and all amounts drawn or
paid thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Loan Parties will not, and will not permit any
of the Subsidiaries to:

 

175



--------------------------------------------------------------------------------

Section 7.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness (or commitments to incur Indebtedness) (i) of Holdings and each
Subsidiary (that is a subsidiary of Holdings on the Signing Date) existing on
the Signing Date, and (ii) of each Subsidiary of Holdings (that is not a
subsidiary of Holdings on the Signing Date) existing on the Signing Date, in
each case, as set forth on Schedule 7.01 hereto or, to the extent not listed in
such Schedule, where the aggregate principal amount outstanding of any such
Indebtedness (or commitments to incur Indebtedness) does not exceed $10,000,000,
and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness (other than intercompany indebtedness Refinanced with Indebtedness
owed to a person not affiliated with Holdings, Products or any Subsidiary);

(b) Indebtedness created hereunder and under the other Loan Documents, and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

(c) obligations (contingent or otherwise) arising under a Swap Contract if such
obligations are (or were) entered into by such person for the purpose of
directly mitigating risks associated with fluctuations in interest rates,
commodity prices or foreign exchange rates (or to allow any customer to do so),
and not for speculative purposes;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to Holdings, Products or any
Subsidiary, pursuant to reimbursement or indemnification obligations to such
person, in each case in the ordinary course of business; provided, that upon the
incurrence of Indebtedness with respect to reimbursement obligations regarding
workers’ compensation claims, such obligations are reimbursed not later than
30 days following such incurrence;

(e) Indebtedness of Holdings to any Subsidiary and of any Subsidiary to
Holdings, Products or any other Subsidiary; provided, that, except in respect of
(x) intercompany current liabilities incurred in the ordinary course of business
in connection with the cash management, tax and accounting operations among
Holdings and its subsidiaries, and (y) Indebtedness of any Canadian Subsidiary
to any other Canadian Subsidiary incurred in the ordinary course of business and
not to effect indirectly any incurrence of Indebtedness between any Domestic
Loan Party and any Non-Loan Party Foreign Subsidiary, (i) Indebtedness of any
Subsidiary that is not a Loan Party owing to the Loan Parties shall be permitted
under this clause (e) only to the extent permitted by Sections 7.04(j), 7.04(u)
and 7.04(dd), and (ii) Indebtedness of any Loan Party to any Subsidiary that is
not a Loan Party shall be subordinated in right of payment to the Obligations on
terms reasonably satisfactory to the Administrative Agent;

(f) Indebtedness in respect of (x) letters of credit, performance bonds, bid
bonds, appeal bonds, surety bonds and completion guarantees and similar
obligations, in each case provided in the ordinary course of business or
consistent with past practice or industry practice, including those incurred to
secure health, safety and environmental obligations, or (y) letters of credit,
performance bonds, bid bonds, appeal bonds, surety bonds, completion guarantees
and similar obligations to secure obligations under self-insurance programs, or
other financial assurance required by law, in an aggregate amount under this
Section 7.01(f)(y) not to exceed $100,000,000 at any time outstanding;

 

176



--------------------------------------------------------------------------------

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (x) such Indebtedness (other
than credit or purchase cards) is extinguished within ten Business Days of
notification to Products of its incurrence and (y) such Indebtedness in respect
of credit or purchase cards is extinguished within 60 days from its incurrence;

(h) (i) (x) Indebtedness of a Subsidiary acquired after the Restatement Date or
an entity merged into or consolidated or amalgamated with Holdings, Products or
any Subsidiary after the Restatement Date and Indebtedness assumed in connection
with the acquisition of assets, which Indebtedness in each case exists at the
time of such acquisition, merger, consolidation or amalgamation and is not
created in contemplation of such event and where such acquisition, merger,
consolidation or amalgamation is permitted by this Agreement and
(y) Indebtedness incurred to finance Investments permitted hereunder (including
Permitted Business Acquisitions permitted pursuant to Section 7.04(k)) and
(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness; provided, (A) at the time of the assumption or incurrence of such
Indebtedness and after giving effect thereto, no Event of Default shall have
occurred and be continuing or would result therefrom (provided that, if such
Indebtedness is incurred to finance, or assumed in connection with, a Permitted
Business Acquisition (with it being understood and agreed that no further
Permitted Business Acquisitions shall be permitted to be made at any time on or
after the First Amendment Effective Date) or a Material Investment, then it
shall only be required that no Event of Default described in Sections 8.01(b),
(c), (h) or (i) shall have occurred and be continuing or would result
therefrom), (B) immediately after giving effect to the assumption and incurrence
of Indebtedness under this Section 7.01(h), Holdings shall be in compliance on a
Pro Forma Basis with the New Leverage Ratio Test (provided, that if such
Indebtedness is assumed as provided in preceding clause (x) or is incurred as
provided in preceding clause (y), in either case, as part of an Investment not
constituting a Material Investment but that constitutes a Permitted Business
Acquisition (with it being understood and agreed that no further Permitted
Business Acquisitions shall be permitted to be made at any time on or after the
First Amendment Effective Date), then satisfaction of the New Leverage Ratio
Test shall not be required), and (C) immediately after giving effect to the
assumption and incurrence of Indebtedness under this Section 7.01(h), Holdings
shall be in compliance on a Pro Forma Basis with the Total Net Leverage Ratio
Test. Notwithstanding anything in this Section 7.01(h) to the contrary, in the
case of unsecured Indebtedness that is assumed (but not otherwise incurred) in
connection with a Permitted Business Acquisition (with it being understood and
agreed that no further Permitted Business Acquisitions shall be permitted to be
made at any time on or after the First Amendment Effective Date) or an
Investment permitted hereunder, in lieu of satisfying the Total Net Leverage
Ratio Test under the foregoing subclause (C), such unsecured Indebtedness may be
assumed if, after giving effect to such assumption, the Total Net Leverage Ratio
is not greater than the Total Net Leverage Ratio immediately prior to such
Permitted Business Acquisition or Investment (including the assumption and
incurrence of Indebtedness in connection therewith) (with it being understood
and agreed that no further use of the modified Total Net Leverage Ratio Test
under this clause (C) shall be permitted to be made at any time on or after the
First Amendment Effective Date);

 

177



--------------------------------------------------------------------------------

(i) the obligations (and commitments to incur obligations) outstanding from time
to time under (A) the Offre de prêt (Loan Offer) (File D129013) entered into on
March 9, 2012, between Investissement Québec, Tembec, Tembec Industries Inc. and
Tembec Énergie SEC., as amended, amended and restated, supplemented or otherwise
modified from time to time in an aggregate principal amount not to exceed the
difference between (x) CDN$69,642,856.00 and (y) the aggregate amount of
principal payments made in respect of such Indebtedness from and after the First
Amendment Effective Date; (B) the Offre de prêt (Loan Offer) (File D135683)
entered into on September 6, 2013, between Investissement Québec, Tembec, Tembec
Industries Inc. and Tembec Énergie SEC., as amended, amended and restated,
supplemented or otherwise modified from time to time in an aggregate principal
amount not to exceed the difference between (x) CDN$13,120,000.00 and (y) the
aggregate amount of principal payments made in respect of such Indebtedness from
and after the First Amendment Effective Date; and (C) the Amended and Restated
Credit Agreement, dated as of September 19, 2013, among Tembec, Tembec Entergy
LP and Integrated Private Debt Fund III LP, as administrative agent, as amended,
amended and restated, supplemented or otherwise modified from time to time in an
aggregate principal amount not to exceed the difference between
(x) CDN$30,558,178.76 and (y) the aggregate amount of principal payments made in
respect of such Indebtedness from and after the First Amendment Effective Date;

(j) (i) Capital Lease Obligations incurred by Holdings, Products or any
Subsidiary (A) in respect of any Sale and Lease Back Transaction that is
permitted under Section 7.05, or (B) in an amount not to exceed $20,000,000, and
(ii) any Permitted Refinancing Indebtedness incurred to Refinance any such
Capital Lease Obligations;

(k) other Indebtedness of Holdings, Products or any Subsidiary, in an aggregate
principal amount outstanding that at the time of, and after giving effect to,
the incurrence thereof, would not exceed the sum of (x) $35,000,000 and (y) so
long as immediately after giving effect to the incurrence of Indebtedness under
this Section 7.01(k) on a Pro Forma Basis, the Total Net Senior First Lien
Secured Leverage Ratio would not exceed 4.00:1.00, $15,000,000, and any
Permitted Refinancing Indebtedness incurred to Refinance any such Indebtedness;
provided, that any Indebtedness incurred pursuant to this clause (k) that by its
terms is subordinated in right of payment to the Obligations shall not, pursuant
to the terms thereof, be required to be repaid (other than pursuant to customary
change of control, asset sale proceeds and similar provisions), in whole or in
part, prior to the date that is 91 days following the Latest Maturity Date;

(l) Indebtedness of Products pursuant to (i) the Senior Notes in an aggregate
principal amount that is not in excess of $550,000,000 and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance any such Indebtedness;

(m) Guarantees (i) by any Loan Party (other than Products) of the Indebtedness
of Products described in clause (l) of this Section 7.01; (ii) by any Loan Party
of any Indebtedness of any other Loan Party permitted to be incurred under this
Agreement (but not to effect indirectly any Guarantee of Indebtedness of any
Non-Loan Party Foreign Subsidiary by a Domestic Loan Party that is not otherwise
permitted by Section 7.04 (other than Sections 7.04(l) or 7.04(w)); (iii) by any
Loan Party of Indebtedness otherwise permitted hereunder of any Domestic
Subsidiary that is not a Loan Party to the extent such Guarantees are permitted
by Section 7.04 (other than Sections 7.04(l) or 7.04(w)); (iv) by any Loan Party
of Indebtedness otherwise permitted hereunder

 

178



--------------------------------------------------------------------------------

of any Non-Loan Party Foreign Subsidiary to the extent such Guarantees are
permitted by Section 7.04(j), Section 7.04(u) or Section 7.04(dd); (v) by any
Subsidiary that is not a Loan Party of Indebtedness of Holdings or any other
Subsidiary; (vi) by Holdings permitted by Section 7.04(gg); and (vii) by any
Canadian Loan Party of Indebtedness of any Canadian Subsidiary incurred in the
ordinary course of business; provided, that Guarantees by any Loan Party under
this Section 7.01(m) of any Indebtedness of a person that is by its terms
subordinated in right of payment to other Indebtedness of such person shall be
expressly subordinated in right of payment to the Obligations;

(n) Indebtedness arising from agreements of Holdings or any Subsidiary providing
for indemnification, adjustment of purchase or acquisition price or similar
obligations (including earn-outs), in each case, incurred or assumed in
connection with the Transactions and any Permitted Business Acquisition or the
disposition of any business, assets or a Subsidiary not prohibited by this
Agreement, other than Guarantees of Indebtedness incurred by any person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;

(p) Indebtedness supported by a Letter of Credit in principal amount not in
excess of the stated amount of such Letter of Credit;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) (i) other Indebtedness incurred by Holdings, Products or any Subsidiary;
provided, that (A) at the time of the incurrence of such Indebtedness and after
giving full effect thereto, no Default or Event of Default shall have occurred
and be continuing or would result therefrom, (B) immediately after giving effect
to the issuance, incurrence or assumption of such Indebtedness, Holdings shall
be in compliance on a Pro Forma Basis with the Total Net Leverage Ratio Test,
(C) immediately after giving effect to the issuance, incurrence or assumption of
such Indebtedness, Holdings shall be in compliance on a Pro Forma Basis with the
Leverage Ratio Test, and (D) no further Indebtedness shall be permitted to be
incurred under this clause (i) at any time on or after the First Amendment
Effective Date and (ii) Permitted Refinancing Indebtedness in respect thereof;
provided, that, at the time of the incurrence of such Permitted Refinancing
Indebtedness and after giving full effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;
provided, further, that any Indebtedness incurred pursuant to this clause (r)
that by its terms is subordinated in right of payment to the Obligations shall
not, pursuant to the terms thereof, be required to be repaid (other than
pursuant to customary change of control, asset sale proceeds and similar
provisions), in whole or in part, prior to the date that is 91 days following
the Latest Maturity Date;

(s) Indebtedness in connection with (i) the Transactions as contemplated by the
Tembec Arrangement Agreement as in effect on the Tembec Signing Date or (ii) the
Tembec Refinancing Transactions;

 

179



--------------------------------------------------------------------------------

(t) unsecured Indebtedness in respect of obligations of Holdings, Products or
any Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided, that
such obligations are incurred in connection with open accounts extended by
suppliers on customary trade terms (which require that all such payments be made
within 90 days after the incurrence of the related obligations) in the ordinary
course of business and not in connection with the borrowing of money or any Swap
Contracts;

(u) Indebtedness representing deferred compensation to employees and directors
of Holdings, Products or any Subsidiary incurred in the ordinary course of
business;

(v) Indebtedness in connection with Permitted Receivables Financings; provided,
that no further Indebtedness or other obligations shall be permitted to be
incurred under this clause (v) at any time on or after the First Amendment
Effective Date, other than with respect to Receivables Assets or interests
generated by Subsidiaries of Holdings that are organized and operating under the
laws of France, in connection with Permitted Receivables Financings with an
aggregate Receivables Net Investment not in excess, at any one time, of
$25,000,000 (or the Dollar Equivalent thereof);

(w) Indebtedness evidenced by Other Term Loans, Other Revolving Loans and
Incremental Notes, in each case incurred prior to the First Amendment Effective
Date in accordance with Section 2.15 and, to the extent not constituting
Obligations, Refinancing Debt incurred in accordance with Section 2.18 (provided
that proceeds of such Refinancing Debt are applied in accordance with
Section 2.11(b)) and any Permitted Refinancing Indebtedness incurred to
Refinance any such Indebtedness;

(x) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures of Holdings, Products or any Subsidiary not in
excess, at any one time outstanding, of $65,000,000;

(y) Indebtedness issued by Holdings, Products or any Subsidiary to current or
former officers, directors and employees, or their respective estates, spouses
or former spouses, to finance the purchase or redemption of Equity Interests of
Holdings or any direct or indirect parent thereof permitted by Section 7.06;

(z) Indebtedness consisting of obligations of Holdings or any Subsidiary under
deferred compensation or other similar arrangements incurred by such person in
connection with the Transactions and Permitted Business Acquisitions or any
other Investment permitted hereunder;

(aa) Indebtedness of Holdings, Products or any Subsidiary to the extent incurred
in respect of the discounting of commercial letters of credit received by
Holdings, Products or any Subsidiary in the ordinary course of business; and

(bb) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (aa) above.

 

180



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 7.01 or Section 7.02,
if Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

In addition, with respect to any Indebtedness that was permitted to be incurred
hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.

Section 7.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
Holdings, Products and any Subsidiary) at the time owned by it or on any income
or revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

(a) Liens on property or assets (i) of Holdings and each Subsidiary (that is a
Subsidiary of Holdings on the Signing Date) existing on the Signing Date and
(ii) of each Subsidiary of Holdings (that is not a Subsidiary of Holdings on the
Signing Date) existing on the Signing Date and, in each case, as set forth on
Schedule 7.02 hereto or, to the extent not listed in such Schedule, where such
property or assets have a fair market value (as determined in good faith by
Holdings) that does not exceed $10,000,000 in the aggregate, and any
modifications, replacements, renewals or extensions thereof; provided, that such
Liens shall secure only those obligations that they secure on the Restatement
Date (and any Permitted Refinancing Indebtedness in respect of such obligations
permitted by Section 7.01(a)) and shall not subsequently apply to any other
property or assets of Holdings, Products or any Subsidiary other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien, and (B) proceeds and products thereof;

(b) Liens created under the Loan Documents (including, without limitation, Liens
created under the Security Documents securing obligations under Secured Hedge
Agreements, obligations under Secured Cash Management Agreements and obligations
permitted under Section 7.01(c)) or permitted in respect of any Mortgaged
Property by the terms of the applicable Mortgage;

 

181



--------------------------------------------------------------------------------

(c) Liens on any property or asset of Holdings, Products or any Subsidiary
securing Indebtedness permitted under Section 7.01(h)(i)(x) or Permitted
Refinancing Indebtedness in respect thereof if permitted by Section 7.01(h)(ii);
provided, that such Lien (i) does not apply to any other property or assets of
Holdings, Products or any of its Subsidiaries not securing such Indebtedness at
the date of the acquisition of such property or asset (other than after acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such date and which Indebtedness and other obligations are
permitted hereunder that require a pledge of after acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition),
(ii) is not created in contemplation of or in connection with such acquisition
and (iii) in the case of a Lien securing Permitted Refinancing Indebtedness, is
in compliance with clause (v) of the definition of “Permitted Refinancing
Indebtedness”;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
overdue by more than 30 days or that are being contested in compliance with
Section 6.03;

(e) Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business securing obligations that are not overdue by
more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, Holdings, Products or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and pledges and deposits securing liability to insurance carriers
under insurance or self-insurance arrangements in respect of such obligations
and (ii) pledges and deposits and other Liens securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to Holdings,
Products or any Subsidiary; provided, that the aggregate amount of pledges,
deposits or other cash and cash equivalent collateral that may be provided by
Holdings, Products or any Subsidiary, either directly in support of obligations
under this clause (f) or indirectly in support of any related supporting letter
of credit, bank guarantee, bankers’ acceptance, surety bond, performance bond,
bid bond, appeal bond, completion guaranty or similar obligation, together with
the amount of pledges, deposits or other cash collateral provided by Holdings,
Products or any Subsidiary to directly or indirectly support obligations under
Section 7.02(g) or Section 7.02(p), as applicable, shall not exceed $10,000,000
in the aggregate at any time;

(g) deposits and other customary Liens to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory and regulatory obligations, surety and appeal bonds,
performance and return of money bonds, bids, leases, government contracts, trade
contracts, agreements with utilities, and other obligations of a like nature
(including letters of credit in lieu of any such bonds or to support the
issuance thereof) incurred in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business; provided, that the aggregate amount of pledges, deposits or
other cash and cash equivalent collateral that may be provided by Holdings,
Products or any Subsidiary, either directly in support of obligations under this
clause (g) or indirectly in support of any related supporting letter of credit,
bank guarantee, bankers’ acceptance, surety bond, performance bond, bid bond,
appeal bond, completion guaranty or similar obligation, together with the amount
of pledges, deposits or other cash collateral provided by Holdings, Products or
any Subsidiary to directly or indirectly support obligations under
Section 7.02(f) or Section 7.02(p), as applicable, shall not exceed $10,000,000
in the aggregate at any time;

 

182



--------------------------------------------------------------------------------

(h) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights of way, covenants,
conditions, restrictions and declaration on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of Holdings, Products or any Subsidiary;

(i) Liens securing Indebtedness permitted by Section 7.01(j) (limited to the
assets subject to such Indebtedness) or Section 7.01(i);

(j) Liens arising out of Sale and Lease Back Transactions permitted under
Section 7.05, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 8.01(j) and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and for
which adequate reserves have been made;

(l) Liens disclosed by the title insurance policies delivered on or subsequent
to the Initial Closing Date and pursuant to Section 6.10 or Section 2.15(b) and
any replacement, extension or renewal of any such Lien; provided, that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided, further, that the Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted by this
Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by Holdings, Products or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings, Products or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Holdings,
Products or any Subsidiary or (iii) relating to purchase orders and other
agreements entered into with customers of Holdings, Products or any Subsidiary
in the ordinary course of business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set off or similar rights;

 

183



--------------------------------------------------------------------------------

(p) (x) Liens securing obligations in respect of trade related letters of credit
or bank guarantees permitted under Section 7.01(f)(x) or (o) and covering the
goods (or the documents of title in respect of such goods) financed by such
letters of credit or bank guarantees and the proceeds and products thereof and
(y) Liens securing obligations permitted under Section 7.01(f)(y); provided,
that the aggregate amount of pledges, deposits or other cash and cash equivalent
collateral that may be provided by Holdings, Products or any Subsidiary, either
directly in support of obligations under this clause (p) or indirectly in
support of any related supporting letter of credit, bank guarantee, bankers’
acceptance, surety bond, performance bond, bid bond, appeal bond, completion
guaranty or similar obligation, together with the amount of pledges, deposits or
other cash collateral provided by Holdings, Products or any Subsidiary to
directly or indirectly support obligations under Section 7.02(f) or
Section 7.02(g), as applicable, shall not exceed $10,000,000 in the aggregate at
any time;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of Holdings,
Products and its Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by Holdings, Products
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens in connection with (i) the Transactions as contemplated by the Tembec
Arrangement Agreement as in effect on the Tembec Signing Date or (ii) the Tembec
Refinancing Transactions;

(u) other Liens with respect to property or assets of Holdings, Products or any
Subsidiary; provided that (i) after giving effect to any such Lien and the
incurrence of Indebtedness, if any, (x) secured by Other First Liens, Products
is in compliance, on a Pro Forma Basis, with the Leverage Ratio Test or
(y) secured by such Lien and by its terms such Lien is junior in priority to the
Liens securing the Obligations (other than any Obligations, including
Incremental Loans or Refinancing Debt, secured by Liens that are junior in right
of security to the Liens on Collateral securing any other Facility), Products is
in compliance, on a Pro Forma Basis, with (1) the Leverage Ratio Test and
(2) the Total Net Leverage Ratio Test, (ii) at the time of the incurrence of
such Lien and after giving full effect thereto, no Default or Event of Default
shall have occurred and be continuing or would result therefrom, (iii) the
Indebtedness or other obligations secured by such Lien are otherwise permitted
by this Agreement, (iv) to the extent such Liens are equal and ratable with or
junior in priority to the Liens securing the Obligations, an intercreditor
agreement reasonably satisfactory to the Administrative Agent shall be entered
into providing that such new liens will be secured equally and ratably with the
Liens securing the Obligations, or, as applicable, subordinated to the Liens
securing the Obligations, in each case, on customary terms, and (v) no further
Liens shall be created, incurred or assumed under this clause (u) at any time on
or after the First Amendment Effective Date;

(v) the prior rights of consignees and/or their lenders under consignment
arrangements entered into in the ordinary course of business;

 

184



--------------------------------------------------------------------------------

(w) Liens arising from precautionary Uniform Commercial Code, PPSA or similar
personal property security laws (including applications for registration at the
applicable Quebec Register), financing statements or consignments entered into
in connection with any transaction otherwise permitted under this Agreement,
including any Permitted Supplier Receivables Sale Program;

(x)

Liens on Equity Interests in joint ventures securing obligations of such joint
venture;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (iii) of the definition thereof;

(z)

Liens in respect of Permitted Receivables Financings that extend only to the
Receivables Assets subject thereto;

(aa) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of Holdings, Products or any
Subsidiary in the ordinary course of business; provided, that such Lien secures
only the obligations of Holdings, Products or such Subsidiaries in respect of
such letter of credit or bank guarantee to the extent permitted under
Section 7.01;

(bb) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(cc) Liens in favor of any Loan Party; provided that if any such Lien shall
cover any Collateral, the holder of such Lien shall execute and deliver to the
Administrative Agent a subordination agreement in form and substance reasonably
satisfactory to the Administrative Agent;

(dd) Liens securing Indebtedness evidenced by Other Term Loans, Other Revolving
Loans and Incremental Notes, in each case incurred prior to the First Amendment
Effective Date in accordance with Section 2.15, and Refinancing Debt Liens
incurred in accordance with Section 2.18;

(ee) statutory liens in favor of a Farm Credit Lender or its Affiliate pursuant
to the Farm Credit Act of 1971 on all Farm Credit Equities of such Farm Credit
Lender or its Affiliate that any Loan Party may now own or hereafter acquire,
which statutory lien shall be for such Farm Credit Lender’s (or its Affiliate’s)
sole and exclusive benefit;

(ff) other Liens with respect to property or assets of Holdings, Products or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed the sum of (x) $35,000,000 and (y) so long as immediately
after giving effect to the grant of Liens under this Section 7.02(ff), on a Pro
Forma Basis, the Total Net Senior First Lien Secured Leverage Ratio would not
exceed 4.00:1.00, $15,000,000; provided, that such Liens may not secure
Indebtedness or other obligations permitted to be incurred under clauses (d),
(f) or (o) of Section 7.01, or of the types of Indebtedness or other obligations
permitted to be incurred under such clauses (even if such Indebtedness or other
obligations are incurred under another clause of such Section 7.01).

 

185



--------------------------------------------------------------------------------

(gg) Liens on or in respect of any amounts held by a trustee or other escrow
agent under any indenture or other debt agreement issued or funded in escrow in
connection with the consummation of a Permitted Business Acquisition or Material
Investment pursuant to customary escrow arrangements that are reasonably
acceptable to the Administrative Agent, pending the release thereof;

(hh) Liens securing Indebtedness or other obligations of Holdings, Products or a
Subsidiary owing to Holdings, Products or a Subsidiary permitted to be incurred
under Section 7.01, other than any Liens securing any Indebtedness or other
obligations of Holdings or another Loan Party owed to any Subsidiary that is not
a Loan Party;

(ii) Liens on equipment of Holdings, Products or any Subsidiary granted in the
ordinary course of business to Holdings’ Products’ or such Subsidiary’s client
at which such equipment is located;

(jj) any amounts held by a trustee in the funds and accounts under an indenture
securing any revenue bonds issued for the benefit of Holdings, Products or any
Subsidiary or, to the extent the related payment would not be prohibited under
Section 7.09, (x) under any indenture issued in escrow pursuant to customary
escrow arrangements pending the release thereof or (y) under any indenture
pursuant to customary discharge, redemption or defeasance provisions;

(kk) Liens (i) in favor of credit card companies pursuant to agreements
therewith and (ii) in favor of customers securing Indebtedness under this clause
(kk) in an aggregate amount not to exceed $20,000,000 at any time;

(ll) in the case of real property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;

(mm) Liens in connection with the ground lease for the Fernandina Cogeneration
Project, the ground lease to LignoTech Florida, the ground lease to Eight Flags
and the ground lease to and operating agreement with Coast Chips Inc., in each
case, that are in existence on the First Amendment Effective Date;

(nn) Liens on the commercial letters of credit and any assets or property
directly related thereto (and the direct proceeds of any of the foregoing)
securing Indebtedness permitted by Section 7.01(aa), to the extent that such
discounted commercial letters of credit are included in a program permitted by
Section 7.05(v); and

(oo) with respect to any Foreign Subsidiary, other Liens arising mandatorily by
any Requirement of Law that, in the aggregate, do not interfere in any material
respect with the business of the Loan Parties, taken as a whole.

Notwithstanding anything to the contrary in this Section 7.02, no Loan Party
shall create, incur, assume or permit to exist a consensual Lien securing
Indebtedness for borrowed money on the Fernandina Beach Facility (other than
Permitted Liens).

 

186



--------------------------------------------------------------------------------

In addition, with respect to any Lien securing Indebtedness that was permitted
to secure such Indebtedness at the time of the incurrence of such Indebtedness,
such Lien shall also be permitted to secure any Increased Amount of such
Indebtedness.

Section 7.03 [Reserved].

Section 7.04 Investments, Loans and Advances. (i) Purchase or acquire (including
pursuant to any merger, consolidation or amalgamation with a person that is not
a Wholly Owned Subsidiary of Holdings immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of any other person, (ii) make any loans or advances to or
Guarantees of the Indebtedness of any other person (other than in respect of
intercompany liabilities incurred in connection with the cash management, tax
and accounting operations of Holdings, Products and the Subsidiaries) or
(iii) purchase or otherwise acquire, in one transaction or a series of related
transactions, (x) all or substantially all of the property and assets or
business of another person or (y) assets constituting a business unit, line of
business or division of such person (each of the foregoing, an “Investment”),
except:

(a) Investments in connection with (i) the Transactions as contemplated by the
Tembec Arrangement Agreement as in effect on the Tembec Signing Date or (ii) the
Tembec Refinancing Transactions;

(b) (i) Investments by Holdings, Products or any other Loan Party in Holdings,
Products or any other Loan Party; (ii) Investments by any Subsidiary that is not
a Loan Party in Holdings, Products or any other Subsidiary, provided, that any
such Investment in the form of a loan, advance or Guarantee of Indebtedness of
another person shall be subject to the proviso in Section 7.01(e); and
(iii) Investments by any Canadian Loan Party in any Canadian Subsidiary made in
the ordinary course of business and not to effect indirectly any Investment by
any Domestic Loan Party in any Non-Loan Party Foreign Subsidiary;

(c) Investments in (i) Permitted Investments (and Investments that were
Permitted Investments when made), and (ii) Investment Grade Securities made
prior to the First Amendment Effective Date (and Investments that were
Investment Grade Securities when made prior to the First Amendment Effective
Date);

(d) Investments arising out of the receipt by Holdings or any Subsidiary of
non-cash consideration for the sale, transfer or other disposition of assets
permitted under Section 7.05 (other than Section 7.05(e));

(e) loans and advances to officers, directors, employees or consultants of
Holdings or any Subsidiary made (i) in the ordinary course of business not to
exceed $5,000,000 in the aggregate at any time outstanding (valued at the time
of the making thereof and calculated without regard to write downs or write offs
thereof), and (ii) in connection with such person’s purchase of Equity Interests
of Holdings or any direct or indirect parent of Holdings solely to the extent
that the amount of such loans and advances shall be contributed to Holdings in
cash as common equity not to exceed $5,000,000 in the aggregate at any time
outstanding (valued at the time of the making thereof and calculated without
regard to write downs or write offs thereof);

 

187



--------------------------------------------------------------------------------

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Contracts permitted hereunder;

(h) Investments existing on, or contractually committed as of, the Signing Date
and set forth on Schedule 7.04 and any extensions, renewals, replacements or
reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (h) is not increased at any time above the amount of
such Investment existing or contractually committed to on the Signing Date
except as explicitly required by the terms of such Investment as in existence on
the Signing Date or as otherwise permitted under the Loan Documents;

(i)

Investments resulting from pledges and deposits permitted under Section 7.02;

(j) other Investments by Holdings or any Subsidiary in an aggregate outstanding
amount, when taken together with the aggregate amount of all Investments by or
in Foreign Subsidiaries made pursuant to clause (viii)(a) of the definition of
“Permitted Business Acquisition” (valued at the time of the making thereof, and
without giving effect to any write downs or write offs thereof, and with it
being understood and agreed that no further Investments in the form of Permitted
Business Acquisitions shall be permitted to be made at any time on or after the
First Amendment Effective Date), not to exceed (i) an aggregate amount equal to
the sum of (x) $40,000,000 and (y) so long as immediately after giving effect to
the making of Investments under this Section 7.01(j)(i) on a Pro Forma Basis,
the Total Net Senior First Lien Secured Leverage Ratio would not exceed
4.00:1.00, $15,000,000, plus (ii) so long as at the time of the making of such
Investment and after giving effect thereto, no Event of Default shall have
occurred and be continuing or would result therefrom, the portion, if any, of
the Cumulative Credit on the date of such election that Products elects to apply
to this Section 7.04(j)(ii); provided that no further Investments shall be
permitted to be made under this Section 7.04(j)(ii) at any time on or after the
First Amendment Effective Date; provided that if any Investment pursuant to this
Section 7.04(j) is made in any person that is not a Loan Party at the date of
the making of such Investment and such person becomes a Loan Party after such
date, such Investment shall thereafter be deemed to have been made pursuant to
Section 7.04(b) and shall cease to have been made pursuant to this
Section 7.04(j) for so long as such person continues to be a Loan Party or a
Domestic Subsidiary of Holdings;

(k) Investments constituting Permitted Business Acquisitions; provided that no
further Investments shall be permitted to be made under this Section 7.04(k)
from and after the First Amendment Effective Date;

(l) intercompany loans between Subsidiaries that are not Loan Parties and
Guarantees by such Subsidiaries to the extent permitted by Section 7.01(m);

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers or Investments acquired by Holdings or any Subsidiary as
a result of a foreclosure by Holdings or any of its Subsidiaries with respect to
any secured Investments or other transfer of title with respect to any secured
Investment in default;

 

188



--------------------------------------------------------------------------------

(n) Investments of a Subsidiary acquired after the Restatement Date or of an
entity merged into Holdings or merged into or consolidated with a Subsidiary
after the Restatement Date, in each case, to the extent permitted under this
Section 7.04 and, in the case of any acquisition, merger, consolidation or
amalgamation, in accordance with Section 7.05 (other than Section 7.05(e)) to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, consolidation or amalgamation and were
in existence on the date of such acquisition, merger, consolidation or
amalgamation;

(o) acquisitions by Holdings or Products of obligations of one or more officers
or other employees of Holdings, any direct or indirect parent of Holdings,
Products or the Subsidiaries in connection with such officer’s or employee’s
acquisition of Equity Interests of Holdings or any direct or indirect parent
entity of Holdings, so long as no cash is actually advanced by Holdings,
Products or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p) Guarantees by Holdings, Products or any Subsidiary of operating leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into by Holdings, Products or any
Subsidiary in the ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of Holdings or any direct or indirect parent entity of
Holdings;

(r) Investments in the Equity Interests of one or more newly formed persons that
are received in consideration of the contribution by Holdings, Products or the
applicable Subsidiary of assets (including Equity Interests and cash) to such
person or persons; provided, that (i) the fair market value (as determined in
good faith by Holdings) of such assets, determined on an arms’-length basis, so
contributed pursuant to this clause (r) shall not in the aggregate exceed
$10,000,000 and (ii) in respect of each such contribution, a Responsible Officer
of Holdings shall certify (x) that after giving effect to such contribution, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (y) the fair market value (as determined in good faith by
Holdings) of the assets so contributed and (z) that the requirements of
paragraph (i) of this proviso remain satisfied;

(s) Investments consisting of Restricted Payments permitted under Section 7.06;

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;

 

189



--------------------------------------------------------------------------------

(u) Investments in Non-Loan Party Foreign Subsidiaries (including acquisitions
by and of Foreign Subsidiaries) not to exceed, when taken together with the
aggregate amount of all Investments by or in Foreign Subsidiaries made pursuant
to clause (viii)(b) of the definition of “Permitted Business Acquisition” (and
with it being understood and agreed that no further Investments in the form of
Permitted Business Acquisitions shall be permitted to be made at any time on or
after the First Amendment Effective Date), in the aggregate, $30,000,000 (plus
an amount equal to any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received by any Loan Party in respect of any Investments made pursuant
to this clause (u) (but excluding any such returns in excess of the amount
originally invested)), as valued at the fair market value (as determined in good
faith by Holdings) of such Investment at the time such Investment is made, so
long at the time of the making of such Investment under this clause (u) and
after giving effect thereto, no Event of Default shall have occurred and be
continuing or would result therefrom;

(v) Investments consisting of the contribution, directly or indirectly, by
Products to Rayonier A.M. Canada Industries Inc. of certain intercompany loans
originally made by Products to Rayonier A.M. Canada Industries Inc., in
existence as of the First Amendment Effective Date, in an aggregate amount not
to exceed $450,000,000 so long as such intercompany loans are exchanged,
directly or indirectly, for common Equity Interests in Rayonier A.M. Canada
Industries Inc. and are cancelled substantially concurrently with the receipt
thereof;

(w) Guarantees permitted under Section 7.01 (except to the extent such Guarantee
is expressly subject to this Section 7.04);

(x) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of Holdings or such
Subsidiary;

(y) Investments by Holdings and its Subsidiaries, including loans and advances
to any direct or indirect parent of Holdings, if Holdings or any other
Subsidiary would otherwise be permitted to make a Restricted Payment in such
amount (provided that the amount of any such Investment shall also be deemed to
be a Restricted Payment under the appropriate clause of Section 7.06 for all
purposes of this Agreement);

(z) Investments in Farm Credit Equities in accordance with the terms of this
Agreement;

(aa) Investments arising as a result of Permitted Receivables Financings;

(bb) Investments made substantially contemporaneously in exchange for Equity
Interests of Holdings or any direct or indirect parent entity of Holdings;
provided, that such Investments are not included in any determination of the
Cumulative Credit;

(cc) Investments in joint ventures and Unrestricted Subsidiaries; provided that
the aggregate outstanding amount (valued at the time of the making thereof and
calculated without regard to write downs or write offs thereof) of Investments
made pursuant to this clause (cc) shall not at any time exceed the sum of
(i) $25,000,000, plus (ii) $10,000,000 to be used at any time after the First
Amendment Effective Date solely for Investments in Forestry Joint Ventures, plus
(iii) an aggregate amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the respective investors in respect of any
such Investments theretofore made by them pursuant to this clause (cc)
(excluding any returns in excess of the amount original invested); provided that
if any

 

190



--------------------------------------------------------------------------------

Investment pursuant to this clause (cc) is made in any person that is a Non-Loan
Party Foreign Subsidiary at the date of the making of such Investment and such
person becomes a Loan Party or a Domestic Subsidiary of Holdings after such
date, such Investment shall thereafter be deemed to have been made pursuant to
Section 7.04(b) and shall cease to have been made pursuant to this clause (cc)
for so long as such person continues to be a Loan Party or a Domestic Subsidiary
of Holdings;

(dd) additional Investments; provided, that at the time of such Investment and
after giving full effect thereto, (A) no Event of Default shall have occurred
and be continuing or would result therefrom, (B) the Total Net Leverage Ratio
shall not be in excess of 4.00:1.00 on a Pro Forma Basis and (C) the Total Net
Senior First Lien Secured Leverage Ratio shall not be in excess of 3.00:1.00 on
a Pro Forma Basis; provided, that any Investments made in reliance of this
Section 7.04(dd) (including any Investments made pursuant to clause (viii)(c) of
the definition of “Permitted Business Acquisition” but with it being understood
and agreed that no further Investments in the form of Permitted Business
Acquisitions shall be permitted to be made at any time on or after the First
Amendment Effective Date) shall reduce the Cumulative Credit in an amount equal
to the amount of such Investment; provided, further, that the Cumulative Credit
shall not be reduced below zero as a result thereof; and provided, further, that
no further Investments may be made pursuant to this clause (dd) from and after
the First Amendment Effective Date;

(ee) Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or licenses or leases of intellectual property;

(ff) any Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business; and

(gg) Guarantees by Holdings of the obligations outstanding from time to time in
compliance with Section 7.01(i) under (A) the Offre de prêt (Loan Offer) (File
D129013) entered into on March 9, 2012, between Investissement Québec, Tembec,
Tembec Industries Inc. and Tembec Énergie SEC., as amended, amended and
restated, supplemented or otherwise modified from time to time, (B) the Offre de
prêt (Loan Offer) (File D135683) entered into on September 6, 2013, between
Investissement Québec, Tembec, Tembec Industries Inc. and Tembec Énergie SEC.,
as amended, amended and restated, supplemented or otherwise modified from time
to time and (C) the Amended and Restated Credit Agreement, dated as of
September 19, 2013, among Tembec, Tembec Entergy LP and Integrated Private Debt
Fund III LP, as administrative agent, as amended, amended and restated,
supplemented or otherwise modified from time to time.

Notwithstanding anything in this Section 7.04 (other than
(I) Section 7.04(b)(iii), (II) Section 7.04(r), (III) Section 7.04(v) and (IV)
so long as the aggregate net obligations of Persons that are not Loan Parties to
Loan Parties under such arrangements do not exceed $5,000,000 at any one time
outstanding, Section 7.04(ff)) to the contrary, any cash Investment made on or
after the First Amendment Effective Date by a Loan Party in an Unrestricted
Subsidiary or in any other Subsidiary that is not a Loan Party shall be solely
in the form of a demand loan documented in a promissory note delivered (along
with the related alonge or note power) to the Administrative Agent in accordance
with the Security Documents (but with such delivery requirement not subject

 

191



--------------------------------------------------------------------------------

to any “de minimis” thresholds or exclusions provided therein); provided that,
the pledge and delivery of such promissory note (and the related alonge or note
power) shall not be required to the extent that such pledge could reasonably be
expected to result in material adverse tax consequences to Holdings, Products or
any Subsidiary as determined in good faith by Holdings, in consultation with the
Administrative Agent.

For purposes of determining compliance with this Section 7.04, at the option of
Products, the date of determination of whether any Investment is permitted shall
be deemed to be the date the definitive documentation for such Investment is
executed (the “Test Date”), and if, after giving effect to such Investment and
the other transactions to be entered into in connection therewith on a Pro Forma
Basis as if they had occurred at the beginning of the most recent Test Period
ending prior to such Test Date, Holdings, Products and/or their Subsidiaries, as
applicable, could have made such Investment on such Test Date in compliance with
this Section 7.04, then this Section 7.04 shall be deemed to have been complied
with.

Section 7.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate or amalgamate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions, including to a Divided LLC pursuant to a Division) all or any part
of its assets (whether now owned or hereafter acquired), or issue, sell,
transfer or otherwise dispose of any Equity Interests of any Borrower or any
Subsidiary Loan Party, or purchase, lease or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the assets
of any other person or any division, unit or business of any person, except that
this Section shall not prohibit:

(a) (i) the purchase and sale of inventory in the ordinary course of business by
Holdings, Products or any Subsidiary, (ii) the acquisition or lease (pursuant to
an operating lease) of any other asset in the ordinary course of business by
Holdings, Products or any Subsidiary, (iii) the sale of surplus, obsolete or
worn out equipment or other property in the ordinary course of business by
Holdings, Products or any Subsidiary or (iv) the sale of Permitted Investments
in the ordinary course of business;

(b) (i) if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, the merger, consolidation or amalgamation of Products with or
into Holdings, any Subsidiary (other than Products) or any other person (x) in a
transaction in which Products is the survivor or (y) in a transaction in which
another person is the survivor or transferee (such survivor or transferee, the
“Successor Products”); provided that, with respect to the foregoing clauses
(x) and (y): (A) immediately after giving full effect to the transaction on a
Pro Forma Basis, either (x) the New Leverage Ratio Test would be satisfied, or
(y) the leverage ratio under the New Leverage Ratio Test would not exceed the
Total NetGross Senior First Lien Secured Leverage Ratio immediately prior to
giving effect to such transaction, (B) the Successor Products (if applicable)
shall be an entity organized or existing under the laws of the United States,
any state thereof, the District of Columbia or any territory thereof, (C) the
Successor Products (if applicable) shall expressly assume all the obligations of
Products under this Agreement and the other Loan Documents to which Products is
a party pursuant to a supplement hereto or thereto, each in a form reasonably
satisfactory to the Administrative Agent, (D) each Guarantor, unless it is the
other party to such

 

192



--------------------------------------------------------------------------------

merger, consolidation or amalgamation, shall confirm that its Guaranty shall
apply to any Successor Products’ obligations under this Agreement, (E) each
Guarantor, unless it is the other party to such merger, consolidation or
amalgamation, shall have by a supplement to the Security Agreement confirmed
that its obligations thereunder shall apply to any Successor Products’
obligations under this Agreement and/or its Guaranty thereof, as applicable,
(F) each mortgagor of Mortgaged Property, unless it is the other party to such
merger, consolidation or amalgamation, shall have by an amendment to or
restatement of the applicable Mortgage confirmed that its obligations thereunder
shall apply to any Successor Products’ obligations under this Agreement and/or
its Guaranty thereof, as applicable, (G) Products shall have delivered to the
Administrative Agent an officer’s certificate stating that such merger,
consolidation or amalgamation, as applicable, and such supplement to this
Agreement or any Security Document comply with this Agreement and (H) if the
surviving entity is not Products, the Successor Products satisfactorily provides
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the USA PATRIOT Act, to the extent requested in
writing by the Administrative Agent on behalf of any applicable Lenders,

(ii) if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, the merger, consolidation or amalgamation of Holdings with or
into any Subsidiary or any other person (x) in a transaction in which Holdings
is the survivor or (y) in a transaction in which Products or another Wholly
Owned Domestic Subsidiary is the survivor or transferee (such survivor or
transferee, the “Successor Holdings”); provided that, with respect to the
foregoing clauses (x) and (y): (A) immediately after giving full effect to the
transaction on a Pro Forma Basis, either (x) the New Leverage Ratio Test would
be satisfied, or (y) the leverage ratio under the New Leverage Ratio Test would
not exceed the Total NetGross Senior First Lien Secured Leverage Ratio,
immediately prior to giving effect to such transaction, (B) the Successor
Holdings (if applicable) shall expressly assume all the obligations of Holdings
under this Agreement and the other Loan Documents to which Holdings is a party
pursuant to a supplement hereto or thereto in form reasonably satisfactory to
the Administrative Agent, (C) each Guarantor, unless it is the other party to
such merger, consolidation or amalgamation, shall confirm that its Guaranty
shall apply to any Successor Holdings’ obligations under this Agreement,
(D) each Guarantor, unless it is the other party to such merger, consolidation
or amalgamation, shall have by a supplement to the Security Agreement confirmed
that its obligations thereunder shall apply to any Successor Holdings’
obligations under this Agreement and/or its Guaranty thereof, as applicable,
(E) each mortgagor of Mortgaged Property, unless it is the other party to such
merger, consolidation or amalgamation, shall have by an amendment to or
restatement of the applicable Mortgage confirmed that its obligations thereunder
shall apply to any Successor Holdings’ obligations under this Agreement and/or
its Guaranty thereof, as applicable and (F) Holdings shall have delivered to the
Administrative Agent an officer’s certificate stating that such merger,
consolidation or amalgamation, as applicable, and such supplement to this
Agreement or any Security Document comply with this Agreement,

 

193



--------------------------------------------------------------------------------

(iii) (A) the merger, consolidation or amalgamation of any Subsidiary of
Holdings (other than Products or Performance Fibers) with or into, or sale,
transfer or other disposition of all or substantially all of the assets of any
Subsidiary of Holdings (other than Products or Performance Fibers) to, Holdings,
Products, Performance Fibers or any other Subsidiary in a transaction in which
the surviving or transferee person is (subject to Section 7.05(b)(ii) above)
Holdings, (subject to Section 7.05(b)(i) above) Products or (subject to
Section 7.05(b)(iii)(B) below) Performance Fibers, or, if Holdings, Products or
Performance Fibers is not a party to such transaction, a Subsidiary (other than
Products or Performance Fibers); provided, however, that if such Subsidiary is a
Guarantor and merges with or into, consolidates with, amalgamates with, or sells
all or substantially all of its assets to, another Subsidiary (other than
Products or Performance Fibers), the surviving or resulting entity must be a
Loan Party; provided further that if such Subsidiary is a Designated Borrower
and merges with or into, consolidates with, amalgamates with, or sells all or
substantially all of its assets to, another Subsidiary (other than Products or
Performance Fibers), the surviving or resulting entity must be a Designated
Borrower,

(B) if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, the merger, consolidation or amalgamation of Performance
Fibers with or into, or sale, transfer or other disposition of all or
substantially all of the assets of Performance Fibers to, Holdings, Products,
any other Subsidiary (other than Performance Fibers) or any other person in a
transaction in which the surviving or transferee person is (subject to
Section 7.05(b)(ii) above) Holdings or (subject to Section 7.05(b)(i) above)
Products or, if Holdings or Products is not a party to such transaction,
Performance Fibers or a Subsidiary (other than Products or Performance Fibers)
(such survivor or transferee, if other than Performance Fibers, “Successor
Performance Fibers”); provided that, (a) immediately after giving full effect to
the transaction on a Pro Forma Basis, either (x) the New Leverage Ratio Test
would be satisfied, or (y) the leverage ratio under the New Leverage Ratio Test
would not exceed the Total NetGross Senior First Lien Secured Leverage Ratio
immediately prior to giving effect to such transaction, (b) the Successor
Performance Fibers (if applicable) shall be an entity organized or existing
under the laws of the United States, any state thereof, the District of Columbia
or any territory thereof, (c) the Successor Performance Fibers (if applicable)
shall expressly assume all the obligations of Performance Fibers under this
Agreement and the other Loan Documents to which Performance Fibers is a party
pursuant to a supplement hereto or thereto, each in a form reasonably
satisfactory to the Administrative Agent, (d) each Guarantor, unless it is the
other party to such merger, consolidation or amalgamation, shall confirm that
its Guaranty shall apply to any Successor Performance Fibers’ obligations under
this Agreement, (e) each Guarantor, unless it is the other party to such merger,
consolidation or amalgamation, shall have by a supplement to the Security
Agreement confirmed that its obligations thereunder shall apply to any Successor
Performance Fibers’ obligations under this Agreement and/or its Guaranty
thereof, as applicable, (f) each mortgagor of Mortgaged Property, unless it is
the other party to such merger, consolidation or amalgamation,

 

194



--------------------------------------------------------------------------------

shall have by an amendment to or restatement of the applicable Mortgage
confirmed that its obligations thereunder shall apply to any Successor
Performance Fibers’ obligations under this Agreement and/or its Guaranty
thereof, as applicable, (g) Performance Fiber shall have delivered to the
Administrative Agent an officer’s certificate stating that such merger,
consolidation or amalgamation, as applicable, and such supplement to this
Agreement or any Security Document comply with this Agreement and (h) either
(1) Successor Performance Fibers (if applicable) (x) qualifies as a directly
eligible borrower of the Farm Credit Lenders then party to this Agreement (or,
if applicable, replacement Farm Credit Lenders who have agreed to purchase the
outstanding Loans and Commitments of such existing Farm Credit Lenders in
accordance with the assignment provisions of Section 11.06(b)) and
(y) satisfactorily provides all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the USA PATRIOT
Act, to the extent requested in writing by the Administrative Agent on behalf of
such Farm Credit Lenders, or (2) each Farm Credit Lender who has not timely
agreed that the conditions in paragraph (b)(1) shall have been satisfied, shall
be replaced pursuant to Section 11.14,

(iv) the merger, consolidation or amalgamation of any Subsidiary that is not a
Loan Party into or with, or sale, transfer or other disposition of all or
substantially all of the assets of any Subsidiary that is not a Loan Party to,
any Subsidiary that is not a Loan Party (provided, that any merger,
consolidation or amalgamation of a Foreign Subsidiary into a Domestic Subsidiary
where the surviving entity is a Foreign Subsidiary shall be an “Investment” and
subject to the limitations of Sections 7.04(j), (u) and/or (dd),

(v) the liquidation or dissolution of any Subsidiary (other than Products,
Performance Fibers or any Designated Borrower), or change in form of entity of
any Subsidiary, if Holdings determines in good faith that such liquidation,
dissolution or change in form is in the best interests of Holdings and its
subsidiaries and is not materially disadvantageous to the Lenders,

(vi) the merger, consolidation or amalgamation of any Subsidiary Loan Party so
long as (i)(x) a Loan Party is the survivor or (y) the surviving person is a
domestic entity that expressly assumes such Subsidiary Loan Party’s obligations
under its Guaranty and otherwise complies with the requirements of Section 6.10
or (ii) such transaction is otherwise permitted under this Section 7.05, or

(vii) any Subsidiary may merge, consolidate or amalgamate with or into any other
person in order to effect an Investment permitted pursuant to Section 7.04 so
long as the continuing or surviving person shall be a Subsidiary, which shall be
a Loan Party if the merging, consolidating or amalgamating Subsidiary was a Loan
Party and which together with each of its Subsidiaries shall have complied with
the requirements of Section 6.10;

 

195



--------------------------------------------------------------------------------

(c) sales, transfers, leases or other dispositions (i) to Holdings, Products or
a Subsidiary (upon voluntary liquidation or otherwise) or (ii) to or from any
Canadian Loan Party to or from any Canadian Subsidiary, in each case of this
clause (ii) in the ordinary course of business and not to effect indirectly any
sale, transfer, lease or other disposition to or from any Domestic Loan Party to
or from any Non-Loan Party Foreign Subsidiary; provided, that any sales,
transfers, leases or other dispositions by a Loan Party to any Subsidiary that
is not a Loan Party in reliance on paragraph (c)(i) shall (x) be made in
compliance with Section 7.07 and (y) unless permitted by Section 7.05(g) below,
be permitted only if the applicable Loan Party would otherwise be permitted to
make an Investment in such Subsidiary that is not a Loan Party in such amount
under Section 7.04(j), (u) or (dd);

(d) Sale and Lease Back Transactions, provided that the fair market value (as
determined in good faith by Holdings) of all such property sold pursuant to Sale
and Lease Back Transactions in reliance on this clause (d) shall not exceed
$15,000,000 in the aggregate;

(e) Investments permitted by Section 7.04 (other than Sections 7.04(d) and (n)),
Permitted Liens and Restricted Payments permitted by Section 7.06 (other than
Sections 7.06(i) and 7.06(o));

(f) the sale or other disposition of defaulted receivables and the compromise,
settlement and collection of receivables in the ordinary course of business or
in bankruptcy or other proceedings concerning the other account party thereon
and not as part of an accounts receivables financing transaction;

(g) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 7.05 (or required to be included in this
clause (g) pursuant to Section 7.05(c)); provided, that the aggregate fair
market value (as determined in good faith by Holdings) of such assets disposed
of pursuant to this clause (g) on or after the First Amendment Effective Date
shall not exceed $150,000,000; provided, further, that (i) at the time of such
sale, transfer, lease, license or other disposition and after giving effect
thereto, no Event of Default shall have occurred and be continuing or would
result therefrom and (ii) the Net Proceeds thereof are applied in accordance
with Section 2.11(c);

(h) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation (i) involving
Products, Products is the surviving person or such merger, consolidation or
amalgamation shall otherwise satisfy the requirements of
subsection (b)(i) above, (ii) involving Performance Fibers, Performance Fibers
is the surviving person or such merger, consolidation or amalgamation shall
otherwise satisfy the requirements of subsection (b)(iii)(B) above,
(iii) involving a Guarantor, the surviving or resulting entity shall be a
Guarantor that is a Wholly Owned Subsidiary of Holdings and (iv) involving a
Designated Borrower, the surviving or resulting entity shall be a Designated
Borrower; provided, further, that no further Permitted Business Acquisitions
(including any merger, consolidation or amalgamation in order to effect a
Permitted Business Acquisition) shall be permitted to be made under this
Section 7.05(h) after the First Amendment Effective Date;

 

196



--------------------------------------------------------------------------------

(i) leases or licenses (on a non-exclusive basis with respect to intellectual
property), or subleases or sublicenses (on a non-exclusive basis with respect to
intellectual property), of any real or personal property (i) in the ordinary
course of business or (ii) in connection with the Fernandina Cogeneration
Project;

(j) sales, leases or other dispositions of inventory of Holdings, Products and
the Subsidiaries determined by the management of Holdings to be no longer useful
or necessary in the operation of the business of Holdings, Products or any of
the Subsidiaries;

(k) acquisitions and purchases made with the proceeds of any Asset Sale pursuant
to the first proviso of paragraph (i) of the definition of “Net Proceeds”;

(l) the (i) purchase and sale or other transfer (including by capital
contribution) of Receivables Assets pursuant to Permitted Receivables
Financings, and (ii) the sale, transfer, lease, license or other disposition of
Receivables Assets pursuant to a Permitted Supplier Receivables Sale Program;

(m) any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind to the
extent that any of the foregoing could not reasonably be expected to have a
Material Adverse Effect;

(n) any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets and/or services that will be used in a
business or business activity permitted hereunder, (ii) in the event of a swap
with a fair market value (as determined in good faith by Holdings) in excess of
$10,000,000, the Administrative Agent shall have received a certificate from a
Responsible Officer of Holdings with respect to such fair market value and
(iii) in the event of a swap with a fair market value (as determined in good
faith by Holdings) in excess of $20,000,000, such exchange shall have been
approved by at least a majority of the Board of Directors of Holdings or
Products; provided, that the Net Proceeds, if any, thereof are applied in
accordance with Section 2.11(c); provided, further, that (A) the aggregate gross
consideration (including exchange assets, other non-cash consideration and cash
proceeds) of any or all assets exchanged in reliance upon this paragraph
(n) shall not exceed $25,000,000 and (B) no Default or Event of Default exists
or would result therefrom;

(o) any disposition of Equity Interests of a Subsidiary pursuant to an agreement
or other obligation with or to a person (other than Holdings, Products and its
Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition;

(p) the Transactions;

(q) (i) dispositions of the brownfield properties (or similarly situated
properties) identified to the Administrative Agent on or prior to the First
Amendment Effective Date and (ii) dispositions of certain lumber mills located
in the Province of Ontario, a list of which was delivered to the Administrative
Agent on or prior to the First Amendment Effective Date; provided that the Net
Proceeds thereof are applied in accordance with Section 2.11(c);

 

197



--------------------------------------------------------------------------------

(r) any disposition by Holdings, Products or a Subsidiary to charitable
foundations, not-for-profits or other similar organizations with an aggregate
fair market value (as determined in good faith by Holdings) not to exceed
$5,000,000 in any calendar year;

(s) any other transfers or series of related transfers, the fair market value
(as determined in good faith by Holdings) of which does not exceed (i) prior to
the First Amendment Effective Date, $25,000,000 and (ii) from and after the
First Amendment Effective Date, $10,000,000 in the aggregate during the period
from and after the First Amendment Effective Date;

(t) any disposition of Equity Interests in, or Indebtedness or other securities
of, an Unrestricted Subsidiary; provided, that no such dispositions may be made
pursuant to this clause (t) at any time after the First Amendment Effective
Date;

(u) any grant in the ordinary course of business of any license of patents,
trademarks, know-how or any other intellectual property;

(v) the discounting by Holdings, Products or any Subsidiary of commercial
letters of credit received by Holdings, Products or any Subsidiary in the
ordinary course of business; and

(w) the Matane Disposition; provided, that the Net Proceeds thereof are applied
in accordance with Section 2.11(c).

Notwithstanding anything to the contrary contained in Section 7.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 7.05 (other than sales, transfers, leases or other dispositions to
(x) Holdings, Products, any Loan Party or any Domestic Subsidiary pursuant to
paragraph (c)(i) of this Section 7.05 and (y) any Canadian Subsidiary pursuant
to paragraph (c)(ii) of this Section 7.05) unless such disposition is for fair
market value (as determined in good faith by Holdings), and (ii) no sale,
transfer or other disposition of assets in excess of $25,000,000 shall be
permitted by paragraph (g) of this Section 7.05 unless at least 75% of the
consideration received therefore is in the form of cash or Permitted
Investments; provided, that for purposes of this clause (ii), (a) the amount of
any liabilities (as shown on Holdings’, Products’ or any Subsidiary’s most
recent balance sheet delivered pursuant to Section 6.04(a) or (b) or in the
notes thereto) of Holdings or any Subsidiary (other than liabilities that are by
their terms subordinated in right of payment to the Obligations) that are
assumed by the transferee of any such assets or that are otherwise cancelled or
terminated in connection with the transaction with such transferee, (b) any
notes or other obligations or other securities or assets received by Holdings,
Products or such Subsidiary from such transferee that are converted by Holdings,
Products or such Subsidiary into cash within 180 days of the receipt thereof (to
the extent of the cash received), (c) Indebtedness of any Subsidiary that is no
longer a Subsidiary as a result of such sale, transfer or other disposition, to
the extent that Holdings, Products and each other Subsidiary is released from
any Guarantee of payment of such Indebtedness in connection therewith,
(d) consideration consisting of Indebtedness of Holdings or Products (other than
Indebtedness that by its terms is subordinated in right of payment to the
Obligations) received after the Restatement Date from persons who are not
Holdings, Products or any Subsidiary and (e) any Designated Non-Cash
Consideration received by Holdings, Products or any of the Subsidiaries in such
Asset Sale having an aggregate fair market value, taken together with all other
Designated Non-Cash

 

198



--------------------------------------------------------------------------------

Consideration received pursuant to this clause (e) that is at that time
outstanding, not to exceed $37,500,000 at the time of the receipt of such
Designated Non-Cash Consideration (with the fair market value (as determined in
good faith by Holdings) of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value) shall be deemed to be cash. To the extent any Collateral is disposed of
in a transaction expressly permitted by this Section 7.05 to any person other
than Holdings, Products or any Subsidiary, such Collateral shall be sold free
and clear of the Liens created by the Loan Documents, and the Administrative
Agent shall take, and shall be authorized by each Lender to take, any actions
reasonably requested by Products in order to evidence the foregoing.

Notwithstanding anything to the contrary in this Agreement, the Jesup Facility
may not be disposed, transferred or assigned to any person other than a Loan
Party (other than Holdings).

Section 7.06 Dividends and Distributions. Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of additional Equity Interests (other than Disqualified
Stock) of the person paying such dividends or distributions) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of its Equity Interests or set aside
any amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares) (the foregoing, “Restricted
Payments”); provided, however, that:

(a) any Subsidiary of Holdings may make Restricted Payments to Holdings or to
any Wholly Owned Subsidiary of Holdings (or, in the case of non-Wholly Owned
Subsidiaries, to Holdings or any Subsidiary that is a direct or indirect parent
of such Subsidiary and to each other owner of Equity Interests of such
Subsidiary on a pro rata basis (or more favorable basis from the perspective of
Holdings or such Subsidiary) based on their relative ownership interests);

(b) with respect to any taxable period for which Holdings, Products and/or one
or more Subsidiaries are members of a consolidated, combined, affiliated,
unitary or similar income tax group for U.S. federal and/or applicable state or
local income tax purposes of which a direct or indirect parent of Holdings is
the common parent (a “Tax Group”), distributions (“Tax Distributions”) shall be
permitted to any direct or indirect parent of Holdings to pay the portion of the
taxes of such Tax Group attributable to the income of Holdings, Products and/or
one or more Subsidiaries in an amount not to exceed the amount of any U.S.
federal, state and/or local income taxes (as applicable) that Holdings, Products
and/or the applicable Subsidiaries would have paid for such taxable period had
Holdings, Products and/or the applicable Subsidiaries been a stand-alone
corporate taxpayer or a stand-alone corporate group with respect to such taxes;
provided that distributions attributable to the income of any Unrestricted
Subsidiary shall be permitted only to the extent that such Unrestricted
Subsidiary made distributions to Holdings, Products or any Subsidiary for such
purpose;

 

199



--------------------------------------------------------------------------------

(c) a Restricted Payment to pay for the repurchase, retirement or other
acquisition for value of Equity Interests of Holdings or any direct or indirect
parent of Holdings held by any future, present or former employee, director,
officer or consultant of Holdings, Products or any of their subsidiaries or any
direct or indirect parent of Holdings pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or other
agreement or arrangement; provided, however, that the aggregate Restricted
Payments made under this clause (c) do not exceed $5,000,000 in any calendar
year, with unused amounts in any calendar year being permitted to be carried
over to succeeding calendar years; provided, further, however, that such amount
in any calendar year may be increased by an amount not to exceed the cash
proceeds received by Holdings, Products or any of the Subsidiaries from the sale
of Equity Interests (other than Disqualified Stock) of Holdings or any direct or
indirect parent of Holdings (to the extent contributed to Holdings) to
employees, directors, officers or consultants of Holdings, Products and the
Subsidiaries or any direct or indirect parent of Holdings that occurs after the
Restatement Date; provided that Holdings or Products may elect to apply all or
any portion of the aggregate increase contemplated above in any calendar year;
and provided, further, that cancellation of Indebtedness owing to Holdings,
Products or any Subsidiary from any present or former employees, directors,
officers or consultants of Holdings, Products, any Subsidiary or the direct or
indirect parents of Holdings in connection with a repurchase of Equity Interests
of Holdings or any of its direct or indirect parents shall, from and after the
First Amendment Effective Date, be deemed to constitute a Restricted Payment for
purposes of this Agreement (other than any such cancellation of Indebtedness in
the form of loans and/or advances made in accordance with Section 7.04(e));

(d) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(e) Holdings may make Restricted Payments to the holders of its equity interests
in an aggregate amount equal to the portion, if any, of the Cumulative Credit on
such date that Holdings elects to apply to this Section 7.06(e), such election
to be specified in a written notice of a Responsible Officer of Holdings
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied;
provided, at the time of the making of such Restricted Payment and after giving
effect thereto, no Default or Event of Default has occurred and is continuing or
would result therefrom; provided, further, no Restricted Payments may be made
pursuant to this clause (e) from and after the First Amendment Effective Date;

(f) Holdings and the Subsidiaries may make Restricted Payments in connection
with the Transactions;

(g) Holdings and the Subsidiaries may make Restricted Payments in cash, in lieu
of the issuance of fractional shares, upon the exercise of warrants or upon the
conversion or exchange of Equity Interests of Holdings;

(h) Holdings may make Restricted Payments to, or repurchase or redeem shares
from, its equity holders (or make Restricted Payments to any direct or indirect
parent of Holdings to fund the payment by such direct or indirect parent of
Holdings of dividends on such entity’s common stock), (i) in such amounts as
were made prior to the First Amendment Effective Date, and (ii) commencing with
the First Amendment Effective Date, in an amount not to exceed $0.0 for the
remainder of the fiscal year in which the First Amendment Effective Date occurs
and for each fiscal year thereafter;

 

200



--------------------------------------------------------------------------------

(i) Holdings may make Restricted Payments to any direct or indirect parent of
Holdings to finance any Investment permitted to be made pursuant to
Section 7.04; provided, that (i) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (ii) such
parent shall, immediately following the closing thereof, cause (A) all property
acquired (whether assets or Equity Interests) to be contributed to Holdings or a
Subsidiary or (B) the merger, consolidation or amalgamation (to the extent
permitted in Section 7.05 (other than Section 7.05(e)) of the person formed or
acquired (if such person is not already a Subsidiary) into Holdings or a
Subsidiary in order to consummate such Permitted Business Acquisition or
Investment, in each case, in accordance with the requirements of Section 6.10,
and with it being understood and agreed that no Investments in the form of
Permitted Business Acquisitions shall be permitted to be made at any time on or
after the First Amendment Effective Date;

(j) [Reserved];

(k) Restricted Payments made within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have been permitted
under (and was counted against any applicable basket under) this Agreement;

(l) Holdings and the Subsidiaries may make Restricted Payments in an aggregate
amount from and after the First Amendment Effective Date (together with any
payments or distributions made from and after the First Amendment Effective Date
in respect of any Junior Financing or Canadian Financing permitted under
Section 7.09(b)(vii)) not to exceed $5,000,000, so long as at the time of such
Restricted Payment and after giving effect thereto, no Default or Event of
Default shall have occurred or be continuing or would result therefrom;

(m) Holdings and the Subsidiaries may make additional Restricted Payments;
provided, that at the time of such Restricted Payment and after giving effect
thereto (A) no Default or Event of Default shall have occurred and be continuing
or would result therefrom, (B) the Total Net Leverage Ratio shall not be in
excess of 4.00:1.00 on a Pro Forma Basis and (C) the Total Net Senior First Lien
Secured Leverage Ratio shall not be in excess of 3.00:1.00 on a Pro Forma Basis;
provided, that any Restricted Payments made in reliance of this Section 7.06(m)
shall reduce the Cumulative Credit in an amount equal to the amount of such
Restricted Payment; provided, further, that the Cumulative Credit shall not be
reduced below zero as a result thereof; provided, further, that no Restricted
Payments may be made pursuant to this clause (m) from and after the First
Amendment Effective Date;

(n) the distribution, as a dividend or otherwise, of Equity Interests of, or
Indebtedness owed to Holdings, Products or any Subsidiary by, Unrestricted
Subsidiaries; provided, that no such distributions may be made pursuant to this
clause (n) from and after the First Amendment Effective Date;

(o) payments or distributions to dissenting stockholders required pursuant to
applicable Law, pursuant to or in connection with a consolidation, amalgamation,
merger or transfer of all or substantially all of the assets of Holdings,
Products and the Subsidiaries, taken as a whole, that complies with Section 7.05
(other than Section 7.05(e)); and

 

201



--------------------------------------------------------------------------------

(p) any Restricted Payment, if applicable: (i) in amounts required for any
direct or indirect parent of Holdings to pay fees and expenses (including
franchise or similar taxes) required to maintain its corporate existence,
customary salary, bonus and other benefits payable to, and indemnities provided
on behalf of, officers and employees of any direct or indirect parent of
Holdings and general corporate operating and overhead expenses of any direct or
indirect parent of Holdings, in each case, to the extent such fees and expenses
are attributable to the ownership or operation of Holdings, if applicable,
Products and their subsidiaries; (ii) in amounts required for any direct or
indirect parent of Holdings, if applicable, to pay interest and/or principal on
Indebtedness the proceeds of which have been contributed to Holdings, Products
or any Subsidiary and that has been guaranteed by, or is otherwise considered
Indebtedness of, Holdings Incurred in accordance with Section 7.01; and (iii) in
amounts required for any direct or indirect parent of Holdings to pay fees and
expenses related to any equity or debt offering of such parent (whether or not
successful).

Section 7.07 Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates in a transaction or series of related transactions involving
aggregate consideration in excess of $10,000,000, unless such transaction is
(i) otherwise permitted (or required) under this Agreement or (ii) upon terms no
less favorable to Holdings, Products or such Subsidiary, as applicable, than
would be obtained in a comparable arm’s length transaction with a person that is
not an Affiliate, as determined by the Board of Directors of Holdings or such
Subsidiary in good faith.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, loans (or cancellation of
loans), awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, stock options
and stock ownership plans or similar employee benefit plans approved by the
Board of Directors of Holdings (or any direct or indirect parent of Holdings) or
of Products,

(ii) loans or advances to officers, directors, employees or consultants of
Holdings (or any direct or indirect parent of Holdings), Products or any of the
Subsidiaries in accordance with Section 7.04(e),

(iii) transactions among Holdings, Products or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Subsidiary is the surviving entity),

(iv) the payment or reimbursement of fees, reasonable out-of-pocket costs and
indemnities to directors, officers, consultants and employees of Holdings, any
direct or indirect parent of Holdings, Products and the Subsidiaries in the
ordinary course of business (limited, in the case of any direct or indirect
parent of Holdings, to the portion of such fees and expenses that are allocable
to Holdings and its Subsidiaries (which shall be 100% for so long as such parent
owns no assets other than the Equity Interests in Holdings or an intermediate
parent of Holdings and assets incidental to the ownership of Holdings and its
Subsidiaries)),

 

202



--------------------------------------------------------------------------------

(v) transactions pursuant to any agreements and arrangements in existence on the
Signing Date and to the extent involving aggregate consideration in excess of
$10,000,000, set forth on Schedule 7.07 or any amendment, modification,
replacement, renewal or extension thereto to the extent such amendment,
modification, replacement, renewal or extension is not more disadvantageous to
the Lenders when taken as a whole in any material respect or similar
transactions, agreements or arrangements entered into by Holdings, Products or
any Subsidiaries,

(vi) (A) any employment agreements entered into by Holdings, Products or any of
the Subsidiaries in the ordinary course of business, (B) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors, and (C) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto,

(vii) Indebtedness permitted by Section 7.01, Liens permitted by Section 7.02,
Investments permitted by Section 7.04 (including purchases by Holdings or its
Affiliates of Indebtedness of Products or any Subsidiary), transactions
permitted by Section 7.05 and Restricted Payments permitted by Section 7.06
(including payments to Holdings or any direct or indirect parent of Holdings),

(viii) any purchase by Holdings of the Equity Interests of Products; provided,
that any Equity Interests of Products purchased by Holdings shall be pledged to
the Administrative Agent on behalf of the Lenders pursuant to the Security
Agreement,

(ix) [Reserved],

(x) transactions with Wholly Owned Subsidiaries of Holdings for the purchase or
sale of goods, products, parts and services entered into in the ordinary course
of business in a manner consistent with past practice,

(xi) any transaction in respect of which Holdings delivers to the Administrative
Agent (for delivery to the Lenders) a letter addressed to the Board of Directors
of Holdings from an accounting, appraisal or investment banking firm, in each
case of nationally recognized standing that is (A) in the good faith
determination of Holdings qualified to render such letter and (B) reasonably
satisfactory to the Administrative Agent, which letter states that such
transaction is on terms that are no less favorable to Holdings or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s length
transaction with a person that is not an Affiliate,

 

203



--------------------------------------------------------------------------------

(xii) the Transactions,

(xiii) transactions with joint ventures or Unrestricted Subsidiaries for the
purchase or sale of goods, equipment and services entered into in the ordinary
course of business,

(xiv) [Reserved],

(xv) the issuance, sale, transfer of Equity Interests of Holdings to any person
and capital contributions to the capital of Holdings,

(xvi) without duplication of any amounts otherwise paid with respect to Taxes,
payments by Holdings (and any direct or indirect parent entity of Holdings),
Products and the Subsidiaries pursuant to tax sharing agreements among Holdings
(and any direct or indirect parent entity of Holdings), Products and the
Subsidiaries on customary terms that require each party to make payments when
such Taxes are due or refunds received of amounts equal to the income tax
liabilities and refunds generated by each such party calculated on a separate
return basis and payments to the party generating tax benefits and credits of
amounts equal to the value of such tax benefits and credits made available to
the group by such party,

(xvii) transactions pursuant to any Permitted Receivables Financing,

(xviii) transactions with customers, clients, suppliers or purchasers or sellers
of goods or services (in each case, to the extent constituting Affiliates of
Holdings or any Subsidiary), or transactions otherwise relating to the purchase
or sale of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement, which are fair to
Holdings and the Subsidiaries in the reasonable determination of the Board of
Directors or the senior management of Holdings or Products, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party,

(xix) the issuance of Equity Interests of Holdings to the management of
Holdings, Products or any Subsidiary in connection with the Transactions,

(xx) payments or loans (or cancellation of loans) to officers, directors,
employees or consultants that are (i) approved by a majority of the
disinterested members of the Boards of Directors of Holdings or Products in good
faith, (ii) made in compliance with applicable Law and (iii) to the extent
otherwise permitted under this Agreement,

(xxi) transactions between Holdings or any of the Subsidiaries and any person, a
director of which is also a director of Holdings, Products or any direct or
indirect parent of Holdings; provided, however, that such director abstains from
voting as a director of Holdings, Products or such direct or indirect parent of
Holdings, as the case may be, on any matter involving such other person,

 

204



--------------------------------------------------------------------------------

(xxii) pledges of Equity Interests of Unrestricted Subsidiaries to the extent
permitted under Section 7.02,

(xxiii) the provision to subsidiaries of cash management, accounting and other
overhead services in the ordinary course of business undertaken in good faith
(as certified in an officer’s certificate executed by a Responsible Officer of
Holdings) and not for the purpose of circumventing any covenant set forth in
this Agreement, or

(xxiv) (A) intercompany transactions undertaken in good faith (as certified in
an officer’s certificate executed by a Responsible Officer of Holdings) for the
purpose of improving the consolidated tax efficiency of Holdings and its
subsidiaries and not for the purpose of circumventing any covenant set forth in
this Agreement and (B) the formation and maintenance of any consolidated group
or subgroup for tax, accounting or cash pooling management purposes in the
ordinary course of business.

Notwithstanding any provision to the contrary herein, the Jesup Facility may not
be transferred to any Affiliate other than a Loan Party (other than Holdings).

Section 7.08 Business of Holdings, Products and their Subsidiaries.
Notwithstanding any other provisions hereof, engage in any material respect at
any time in any business or business activity that is substantially different
from any business or business activity conducted by any of them on the
Restatement Date other than (a) any business (i) the majority of the revenues of
which are derived from business or activities conducted by Holdings, Products
and the Subsidiaries on the Restatement Date, (ii) that is a natural outgrowth
or reasonable extension, development or expansion of any business or activities
conducted by Holdings, Products and the Subsidiaries on the Restatement Date or
any business similar, reasonably related, incidental, complementary or ancillary
to any of the foregoing and (iii) any business that in Holdings’ good faith
business judgment constitutes a reasonable diversification of businesses
conducted by Holdings, Products and the Subsidiaries (collectively, a “Similar
Business”) and (b) in the case of a Special Purpose Receivables Subsidiary, any
Permitted Receivables Financing.

Section 7.09 Other Negative Covenants.

(a) Permit any Foreign Subsidiary to own any Real Property that is located
within the United States of America.

(b) Make, directly or indirectly, any payment or other distribution (whether in
cash, securities or other property) of or in respect of principal of or interest
on (x) any Indebtedness which is unsecured and/or which by its terms is
subordinated in right of payment to the Obligations (and solely in the case of
any such subordinated Indebtedness, which is incurred pursuant to
Section 7.01(k) or Section 7.01(r)), any Permitted Refinancing Indebtedness in
respect of the foregoing, any Preferred Stock or any Disqualified Stock (each of
the foregoing, a “Junior Financing”), or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,

 

205



--------------------------------------------------------------------------------

acquisition, cancellation or termination in respect of any Junior Financing or
(y) the Indebtedness referred to in Section 7.01(i) or any Permitted Refinancing
Indebtedness in respect of the foregoing (each of the foregoing, the “Canadian
Financing”), or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
in respect of any Canadian Financing, except in the case of each of the
preceding clauses (x) and (y), for (i) Refinancings with the proceeds of
Permitted Refinancing Indebtedness, (ii)(x) payments of regularly scheduled
interest and fees due thereunder, other non-principal payments thereunder, any
mandatory prepayments of principal, interest and fees thereunder and scheduled
payments thereon necessary to avoid any Junior Financing or Canadian Financing
from constituting “applicable high yield discount obligations” within the
meaning of Section 163(i)(1) of the Code and (y) to the extent this Agreement is
then in effect, payments of principal on the scheduled maturity date of any
Junior Financing (or within twelve months thereof) or of any Canadian Financing,
(iii) payments or distributions in respect of all or any portion of the Junior
Financing or Canadian Financing with the proceeds contributed to Products by
Holdings from the issuance, sale or exchange by Holdings (or any direct or
indirect parent of Holdings) of Equity Interests made within eighteen months
prior thereto, (iv) the conversion of any Junior Financing or Canadian Financing
to Equity Interests of Holdings (or any direct or indirect parent of Holdings),
(v) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom and after giving effect to such payment or distribution
Holdings and its Subsidiaries would be in Pro Forma Compliance, payments or
distributions made prior to the First Amendment Effective Date in respect of
Junior Financings and Canadian Financings prior to their scheduled maturity
date, in an aggregate amount, not to exceed the portion, if any, of the
Cumulative Credit on such date that Holdings elects to apply to this
Section 7.09(b)(v), such election to be specified in a written notice of a
Responsible Officer of Holdings calculating in reasonable detail the amount of
Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; provided, no such payments or distributions may be
made pursuant to this clause (v) from and after the First Amendment Effective
Date, (vi) payments or distributions in respect of Junior Financings or Canadian
Financings, in each case made prior to the First Amendment Effective Date,
provided, that at the time thereof and after giving effect thereto (A) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (B) the Total Net Leverage Ratio shall not be in excess of
4.00:1.00 on a Pro Forma Basis and (C) the Total Net Senior First Lien Secured
Leverage Ratio shall not be in excess of 3.00:1.00 on a Pro Forma Basis;
provided, further, that any payment or distribution made in reliance of this
clause (vi) shall reduce the Cumulative Credit in an amount equal to the amount
of such payment or distribution; provided, further, that the Cumulative Credit
shall not be reduced below zero as a result thereof; provided, however, no such
payments or distributions may be made pursuant to this clause (vi) from and
after the First Amendment Effective Date and (vii) other payments or
distributions in respect of Junior Financings or Canadian Financings in an
aggregate amount from and after the First Amendment Effective Date (together
with any permitted Restricted Payments made from and after the First Amendment
Effective Date under Section 7.06(l)) not to exceed $5,000,000, so long as at
the time of such payment or distribution and after giving effect thereto, no
Default or Event of Default shall have occurred or be continuing or would result
therefrom.

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to Holdings or any Subsidiary that is a direct or
indirect parent of such Material Subsidiary or (ii) the granting of Liens on the
Collateral by Products or such Material Subsidiary that is a Loan Party pursuant
to the Security Documents, in each case other than those arising under any Loan
Document, and except, in each case, restrictions existing by reason of:

 

206



--------------------------------------------------------------------------------

(A) restrictions imposed by applicable Law or any applicable rule, regulation or
order;

(B) contractual encumbrances or restrictions (i) in effect on the Signing Date
under Indebtedness existing on the Signing Date and set forth on Schedule 7.01,
(ii) under the Senior Notes and Senior Notes Indenture or (iii) under any
agreements related to any Permitted Refinancing Indebtedness in respect of any
such Indebtedness that does not expand the scope of any such encumbrance or
restriction in any material respect as determined by Holdings in good faith;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

(D) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 7.01 or any Permitted Refinancing Indebtedness in respect
thereof, to the extent such restrictions (x) if such Indebtedness is secured,
are not more restrictive, taken as a whole, in any material respect than the
restrictions contained in this Agreement (as determined in good faith by
Holdings) and (y) if such Indebtedness is unsecured, are not more restrictive,
taken as a whole, in any material respect than the restrictions contained in the
Senior Notes Indenture (as determined in good faith by Holdings);

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 7.05 pending the consummation of such sale, transfer, lease or other
disposition;

 

207



--------------------------------------------------------------------------------

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 7.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of Holdings, so long as Holdings has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of Holdings and its Subsidiaries to meet their ongoing obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 7.01 of a Subsidiary of Holdings that is not a Loan Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(Q) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary;

(R) purchase money obligations for property acquired and Capital Lease
Obligations in the ordinary course of business permitted under Section 7.01;

(S) Restricted Payments permitted under Section 7.06 and Investments permitted
under Section 7.04;

(T) the Fernandina Cogeneration Project;

(U) any other instrument or agreement entered into after the Restatement Date
that contains encumbrances and restrictions that, as determined by Holdings in
good faith, will not materially adversely affect any Borrower’s ability to make
payments on the Loans made to it;

 

208



--------------------------------------------------------------------------------

(V) contractual encumbrances or restrictions in effect on the Restatement Date
under any instrument or agreement to which Tembec or its subsidiaries are a
party, so long as such instrument or agreement was not entered into in
contemplation of such person becoming a Subsidiary; or

(W) any encumbrances or restrictions of the type referred to in
Sections 7.09(c)(i) and 7.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (V) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of Holdings, no
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

For purposes of determining compliance with this Section 7.09(c), (1) the
priority of any Preferred Stock in receiving dividends or liquidating
distributions prior to dividends or liquidating distributions being paid on
common Equity Interests shall not be deemed a restriction on the ability to make
distributions on Equity Interest and (2) the subordination of loans or advances
made to Holdings, Products or a Subsidiary to other Indebtedness Incurred by
Holdings, Products or any such Subsidiary shall not be deemed a restriction on
the ability to make loans or advances and (3) the Transactions shall not be
deemed to be an encumbrance or restriction of the type referred to in
Sections 7.09(c)(i) and 7.09(c)(ii) above.

(d) Amend, supplement, waive, obtain any consent under or otherwise modify any
provision of the Matane Asset Purchase Agreement in any manner that is
materially adverse to the interests of the Lenders in their capacities as such
without the written consent of the Required Lenders (such consent not to be
unreasonably withheld, conditioned or delayed).

Section 7.10 Financial Covenants.

(a) Permit the Total NetGross Senior First Lien Secured Leverage Ratio as of the
last day of any Test Period ending on the applicable date set forth below to be
greater than the ratio set forth below with respect to such date, with such
ratio to be determined on the basis of the financial information most recently
delivered to the Administrative Agent pursuant to Section 6.04(a) and
Section 6.04(b) for such Test Period (the “New Leverage Ratio Test”):

 

Date

   New Leverage Ratio
Test  

Last day of fiscal quarter ending in June 2019

     4.95:1.00  

Last day of fiscal quarter ending in September 2019

     4.95:1.00  

December 31, 2019

     5.60:1.00  

 

209



--------------------------------------------------------------------------------

Last day of fiscal quarter ending in March 2020

     5.405.75:1.00  

Last day of fiscal quarter ending in June 2020

     4.956.20:1.00  

Last day of fiscal quarter ending in September 2020

     4.506.65:1.00  

December 31, 2020

     4.56.50:1.00  

Last day of fiscal quarter ending in March 2021

     4.406.25:1.00  

Last day of fiscal quarter ending in June 2021

     3.956.00:1.00  

Last day of fiscal quarter ending in September 2021

     3.85.00:1.00  

December 31, 2021

     3.54.25:1.00  

Last day of fiscal quarter ending in March 2022

     3.50:1.00  

Last day of fiscal quarter ending in MarchJune 2022 and the last day of each
Test Period ending thereafter

     3.003.25:1.00  

(b) Permit the Interest Coverage Ratio as of the last day of any Test Period
ending on the applicable date set forth below to be less than the ratio set
forth below with respect to such date, with such ratio to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent pursuant to Section 6.04(a) and Section 6.04(b) for such Test Period:

 

Date

   Interest Coverage
Ratio  

Last day of fiscal quarter ending in September 2019

     2.35:1.00  

December 31, 2019

     1.65:1.00  

Last day of fiscal quarter ending in March 2020

     1.75:1.00  

Last day of fiscal quarter ending in June 2020

     1.81.60:1.00  

Last day of fiscal quarter ending in September 2020

     2.01.40:1.00  

December 31, 2020

     2.01.40:1.00  

Last day of fiscal quarter ending in March 2021

     2.201.55:1.00  

Last day of fiscal quarter ending in June 2021

     2.351.70:1.00  

 

210



--------------------------------------------------------------------------------

Last day of fiscal quarter ending in September 2021

     2.451.90:1.00  

December 31, 2021

     2.552.10:1.00  

Last day of fiscal quarter ending in March 2022

     2.70:1.00  

Last day of fiscal quarter ending in MarchJune 2022 and the last day of each
Test Period ending thereafter

     3.00:1.00  

(c) From and after the First Amendment Effective Date, permit Revolver
Availability at any time during any period set forth below to be less than the
amount set forth below with respect to such period:

 

Period

   Revolver Availability  

First Amendment Effective Date through December 31, 2019

   $ 90,000,000  

January 1, 2020 through the last day of fiscal quarter ending in March 2020

   $ 80,000,000  

First day of the immediately succeeding fiscal quarter through December 31,
2020and thereafter

   $
  90,000,00070,000,000
 
 

January 1, 2021 through the last day of fiscal quarter ending in March 2021

   $ 80,000,000  

First day of the immediately succeeding fiscal quarter through December 31, 2021

   $ 90,000,000  

January 1, 2022 through the last day of fiscal quarter ending in March 2022

   $ 80,000,000  

First day of the immediately succeeding fiscal quarter through December 31, 2022

   $ 90,000,000  

January 1, 2023 through the last day of fiscal quarter ending in March 2023

   $ 80,000,000  

First day of the immediately succeeding fiscal quarter through December 31, 2023

   $ 90,000,000  

January 1, 2024 through the last day of fiscal quarter ending in March 2024

   $ 80,000,000  

First day of the immediately succeeding fiscal quarter through December 31, 2024

   $ 90,000,000  

 

211



--------------------------------------------------------------------------------

Section 7.11 Fiscal Year. Neither Holdings nor Products shall change their
respective fiscal year end without prior written notice to the Administrative
Agent (in which case, Holdings, Products and the Administrative Agent are hereby
deemed to be authorized by the Lenders to make any amendments to the Loan
Documents that are necessary to reflect such change in fiscal year).

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01 Events of Default. In case of the happening of any of the following
events (each, an “Event of Default”) at any time following the Restatement Date:

(a) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or any certificate or document delivered pursuant
hereto or thereto shall prove to have been false or misleading in any material
respect when so made or deemed made and, only to the extent that such
representation or warranty is capable of being cured, such representation or
warranty, remains false or misleading in any material respect for a period of
thirty (30) days after notice thereof from the Administrative Agent to Holdings;

(b) default shall be made in the payment of (i) any principal of any Loan or any
L/C Obligation or the deposit of any funds as Cash Collateral in respect of L/C
Obligations (other than any payment of principal of a Revolving Facility Loan
required pursuant to Section 2.11(j)) when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or by acceleration thereof or otherwise, or (ii) any principal of any
Revolving Facility Loan required pursuant to Section 2.11(j) when and as the
same shall become due and payable, and such default shall continue unremedied
for a period of one (1) Business Day;

(c) default shall be made in the payment of any interest on any Loan or any L/C
Obligation or in the payment of any Fee or any other amount (other than an
amount referred to in (b) above) due under any Loan Document, when and as the
same shall become due and payable, and such default shall continue unremedied
for a period of five (5) Business Days;

(d) default shall be made in the due observance or performance by Holdings,
Products or any Subsidiary of any covenant, condition or agreement contained in
Section 6.01(a), 6.05(i), 6.08 or 6.18, or in Article VII;

(e) default shall be made in the due observance or performance by Holdings,
Products or any of the Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above) and such default shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent to Holdings;

 

212



--------------------------------------------------------------------------------

(f) (i) any Loan Party or Subsidiary thereof (A) fails to make payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and beyond any applicable grace period, regardless of amount, in
respect of any Material Indebtedness (other than in respect of Swap Contracts),
(B) fails to perform or observe any other condition or covenant, or any other
event shall occur or condition shall exist, under any agreement or instrument
relating to any Material Indebtedness, if the effect of such failure, event or
condition (giving effect to any applicable grace period) is to cause, or to
permit the holder or holders or beneficiary or beneficiaries of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, such Material Indebtedness to be
declared to be due and payable prior to its stated maturity or (C) shall be
required by the terms of such Material Indebtedness to offer to prepay or
repurchase such Material Indebtedness (or any portion thereof) prior to the
stated maturity thereof; or (ii) there occurs under any Swap Contract or Swap
Obligation an Early Termination Date (as defined in such Swap Contract)
resulting from any event of default under such Swap Contract as to which any
Loan Party is the Defaulting Party (as defined in such Swap Contract) and the
Swap Termination Value owed by a Loan Party thereof as a result thereof is
greater than $25,000,000; provided that this clause (f) shall not apply to
secured Indebtedness that becomes due, or which any Loan Party thereof shall be
required to prepay or repurchase, as a result of the sale or transfer (including
by way of condemnation or casualty) of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, Products or any Subsidiary, or of a substantial part of the
property or assets of Holdings, Products or any Subsidiary, under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, Products or any Subsidiary or for
a substantial part of the property or assets of Holdings, Products or any
Subsidiary or (iii) the winding up or liquidation of Holdings, Products or any
Subsidiary (except, in the case of any Subsidiary, in a transaction permitted by
Section 7.05); and such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i) Holdings, Products or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, Products or any Subsidiary or for a substantial part of the property
or assets of Holdings, Products or any Subsidiary, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) become unable
or admit in writing its inability or fail generally to pay its debts as they
become due;

(j) the failure by Holdings, Products or any Subsidiary to pay one or more final
judgments aggregating in excess of $25,000,000 (to the extent not covered by
insurance), which judgments are not discharged or effectively waived or stayed
for a period of 45 consecutive days;

 

213



--------------------------------------------------------------------------------

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) Holdings, Products, Performance Fibers, any Subsidiary or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in “endangered” or “critical status” (within the
meaning of Section 432 of the Code or 305 of ERISA) or is being terminated,
within the meaning of Title IV of ERISA, or (v) Holdings, Products, Performance
Fibers or any Subsidiary shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan
or Multiemployer Plan; and in the case of each of clauses (i) through (v) above,
such event or condition, together with all other such events or conditions, if
any, would reasonably be expected to have a Material Adverse Effect; or

(l) (i) any Loan Document shall for any reason be asserted in writing by
Holdings, Products or any Subsidiary not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and to extend to assets that are not immaterial
to Holdings, Products and the Subsidiaries on a consolidated basis shall cease
to be, or shall be asserted in writing by Products or any other Loan Party not
to be, a valid and perfected security interest (perfected as or having the
priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the limitations
of foreign laws, rules and regulations as they apply to pledges of Equity
Interests in Foreign Subsidiaries or the application thereof, or from the
failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Security
Agreement or to file Uniform Commercial Code continuation statements (or similar
filings under the PPSA or the Civil Code of Quebec) or take the actions
described on Schedule 4.04 and except to the extent that such loss is covered by
a lender’s title insurance policy and the Administrative Agent shall be
reasonably satisfied with the credit of such insurer, or (iii) the Guaranty by
any Guarantor of any of the Obligations shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by any Loan Party not to be in effect or not to be legal, valid and
binding obligations;

then, and in every such event (other than an event described in paragraph (h) or
(i) above with respect to Products or any Borrower), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to Holdings, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments (and any obligations to make L/C Credit Extensions), (ii) declare
the Loans and L/C Obligations then outstanding to be forthwith due and payable
in whole or in part, whereupon the principal of the Loans and the L/C
Obligations so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of each Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by each Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding,
(iii) require that the applicable Revolving Facility

 

214



--------------------------------------------------------------------------------

Borrower Cash Collateralize its L/C Obligations (in an amount equal to the
Minimum Collateral Amount with respect thereto) and, (iv) exercise all rights
and remedies granted to it under any Loan Document and all its rights under any
other applicable Law or in equity; provided, that upon the occurrence of any
event described in paragraph (h) or (i) above with respect to Products or any
Borrower, the Commitments (and any obligations to make L/C Credit Extensions)
shall automatically terminate, and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of each Borrower accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by each Borrower, anything contained herein or in any other
Loan Document to the contrary notwithstanding.

Section 8.02 Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i),
(j) or (l) of Section 8.01, any reference in any such clause to any Subsidiary
shall be deemed not to include any Immaterial Subsidiary affected by any event
or circumstance referred to in any such clause.

Section 8.03 Application of Funds. Subject to the terms of any applicable
Secured Debt Intercreditor Agreement, after the exercise of remedies provided
for in Section 8.01 (or after the Loans have automatically become immediately
due and as set forth in the proviso to Section 8.01), any amounts received on
account of the Finance Obligations shall, subject to the provisions of
Section 2.16 and Section 2.17, be applied by the Administrative Agent in the
following order:

FIRST, to payment of that portion of the Finance Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent, Collateral Agent or any
L/C Issuer and amounts payable under Article III) payable to the Administrative
Agent, Collateral Agent or any L/C Issuer in their respective capacity as such;

SECOND, to payment of that portion of the Finance Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, any Cash Management Bank and any Hedge Bank (including fees, charges
and disbursements of counsel to the respective Lenders (including fees and time
charges for attorneys who may be employees of any Lender)) arising under the
Loan Documents, any Secured Cash Management Agreement or any Secured Hedge
Agreement and amounts payable under Article III, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

THIRD, to payment of that portion of the Finance Obligations constituting
accrued and unpaid interest on the Loans, L/C Borrowings and other Finance
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this
clause Third payable to them;

 

215



--------------------------------------------------------------------------------

FOURTH, to payment of that portion of the Finance Obligations constituting
unpaid principal of the Loans or of L/C Borrowings, to the Administrative Agent
(for the account of the L/C Issuers) to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized by any Revolving Facility Borrower
pursuant to Sections 2.05 and 2.16 and of Finance Obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them; provided that amounts which would otherwise be applied to Cash
Collateralize Letters of Credit shall, unless all Revolving Facility Loans and
Swing Line Loans have been paid in full, instead be utilized to repay such
outstandings;

FIFTH, to the payment of any other Finance Obligations due to any Secured Party
by any Borrower; and

LAST, the balance, if any, after all of the Finance Obligations have been paid
in full, to Products or as otherwise required by Law.

Subject to Sections 2.05(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Finance Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

THE AGENCY PROVISIONS

Section 9.01 Appointment and Authority.

(a) Administrative Agent. Each of the Lenders (in its capacities as a Lender and
on behalf of itself and its Affiliates as a potential Hedge Bank and a potential
Cash Management Bank) and each of the L/C Issuers hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuers; no Borrower shall have rights as a third party beneficiary of
any of such provisions (except with respect to Section 9.10 and as expressly
provided in Section 9.06 and the third sentence of Section 9.04). It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar

 

216



--------------------------------------------------------------------------------

term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(b) Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (in its capacities as a
Lender and on behalf of itself and its Affiliates as a potential Hedge Bank and
a potential Cash Management Bank) and the L/C Issuers hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the L/C Issuers for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact (each, a “Subagent”)
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article IX and Article XI (including
Section 11.04(c), as though such Subagent were the “collateral agent” under the
Loan Documents) as if set forth in full herein with respect thereto.

Section 9.02 Rights as a Lender. The person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the person
serving as the Administrative Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Holdings, Products or any
Subsidiary or other Affiliate thereof as if such person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

217



--------------------------------------------------------------------------------

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Products or any of its Affiliates that is
communicated to or obtained by the person serving as the Administrative Agent or
any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by Products, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the value or the
sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Article V or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

The list of Ineligible Institutions will remain on file with the Administrative
Agent, and will be made available to any Lender upon request to the
Administrative Agent, but the Administrative Agent shall have no responsibility
or liability for monitoring or enforcing the list of Ineligible Institutions or
for any assignment or participation to an Ineligible Institution. The
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions of this Agreement relating to Ineligible Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not (x)
be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant, or prospective Lender or Participant, is an Ineligible Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans or Commitments, or disclosure of confidential
information, to any Ineligible Institution. For the avoidance of doubt, the
preceding sentence shall not affect any person’s obligations under
Section 11.07(vi) to obtain confidentiality undertakings from potential
assignees, Participants and counterparties.

 

218



--------------------------------------------------------------------------------

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or L/C Issuer unless the Administrative
Agent shall have received notice to the contrary from such Lender or L/C Issuer
prior to the making of such Loan or the issuance, extension, renewal or increase
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for Products), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more Subagents appointed by the
Administrative Agent. The Administrative Agent and any such Subagent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such Subagent and to the Related Parties of the Administrative
Agent and any such Subagent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible for the negligence or misconduct of any Subagents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such Subagents.

Section 9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and Products. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
Products, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

219



--------------------------------------------------------------------------------

(b) If the person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (iv) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to Products and
such person remove such person as Administrative Agent and, in consultation with
Products, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in
Section 3.01(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by
Products to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Products and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article IX
and Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (A) acting as a collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (B) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation Swing Line Lender (and, unless
Products, Bank of America and the successor Administrative Agent shall otherwise
agree, shall also constitute Bank of America’s resignation as an L/C Issuer). If
Bank of America resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit issued by it which are outstanding as of the effective date of
its resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.05(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by Products of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender),

 

220



--------------------------------------------------------------------------------

(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, issued by
the retiring L/C Issuer which are outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
L/C Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Section 9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Joint Lead Arrangers, Co-Syndication
Agents or Co-Documentation Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

Section 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.05(h) and (i), 2.12 and 11.04) allowed in such judicial
proceeding; and

 

221



--------------------------------------------------------------------------------

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.12 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Finance
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.10 Collateral and Guaranty Matters. The Lenders and the other Secured
Parties authorize the Collateral Agent to release any Collateral or Guarantors
with respect to the applicable Guarantees in accordance with Section 11.22 or if
approved, authorized or ratified in accordance with Section 11.01.

The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, enter into (or acknowledge and consent to) or amend,
renew, extend, supplement, restate, replace, waive or otherwise modify any
Secured Debt Intercreditor Agreement (in form satisfactory to the Collateral
Agent and deemed appropriate by it). The Lenders and the other Secured Parties
irrevocably agree that any Secured Debt Intercreditor Agreement entered into by
the Collateral Agent shall be binding on the Secured Parties, and each Lender
and the other Secured Parties hereby agrees that it will take no actions
contrary to the provisions of, if entered into and if applicable, any Secured
Debt Intercreditor Agreement. The foregoing provisions are intended as an
inducement to any provider of any Indebtedness not prohibited by Section 7.01
hereof to extend credit to the Loan Parties and such persons are intended
third-party beneficiaries of such provisions.

Furthermore, the Lenders and the other Secured Parties hereby authorize the
Administrative Agent and the Collateral Agent to release any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document (i) to the holder of any Lien on such property that is
permitted by clauses (c), (i), (j), (z) or (nn) of Section 7.02 or
Section 7.02(a) (if the Liens thereunder are of the type that is contemplated by
any of the foregoing clauses) in each case to the extent the contract or
agreement pursuant to which such Lien is granted prohibits any other Liens on
such property or (ii) that is or becomes Excluded Property or Excluded
Securities; and the Administrative Agent and the Collateral Agent shall do so
upon request of Holdings; provided, that prior to any such request, Holdings
shall have in each case delivered to the Administrative Agent a certificate of a
Responsible Officer of Holdings certifying (x) that such Lien is permitted under
this Agreement (and stating under which provision(s) of Section 7.02 such Lien
is permitted), (y) in the case of a request pursuant to clause (i) of this
sentence, that the contract or agreement pursuant to which such Lien is granted
prohibits any other Lien on such property and (z) in the case of a request
pursuant to clause (ii) of this sentence, that (A) such property is or has
become Excluded Property or Excluded Securities and (B) if such property has
become Excluded Property or Excluded Securities as a result of a contractual
restriction, such restriction does not violate Section 7.09(c).

 

222



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s or Collateral Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 9.10 or Section 11.22. In each case as specified in this
Section 9.10, the Administrative Agent and the Collateral Agent will, at
Holdings’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Agreement and the other Loan Documents or to subordinate its
interest in such item, or to release such Loan Party from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents,
this Section 9.10 and Section 11.22.

Neither the Administrative Agent nor the Collateral Agent shall be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Administrative Agent or the Collateral Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
no Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Finance Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent or Collateral
Agent on behalf of the Secured Parties in accordance with the terms thereof. In
the event of a foreclosure by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition (including any sale or
disposition conducted under a plan of reorganization), any Secured Party may be
the purchaser of any or all of such Collateral at any such sale or other
disposition, and the Collateral Agent, as agent for and representative of the
Secured Parties (but not any Lender, Hedge Bank or Cash Management Bank in its
or their respective individual capacities) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale, to use and apply any of the
Finance Obligations as a credit on account of the purchase price for any
Collateral payable by the Collateral Agent on behalf of the Secured Parties at
such sale or other disposition. Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Finance Obligations provided under the Loan Documents,
to have agreed to the foregoing provisions. The provisions of this paragraph are
for the sole benefit of the Secured Parties and shall not afford any right to,
or constitute a defense available to, any Loan Party.

Section 9.11 Secured Hedge Agreements and Secured Cash Management Agreements.
Except as otherwise expressly set forth herein or any Security Document, no
Hedge Bank or Cash Management Bank that obtains the benefits of Section 8.01,
the Guaranty or any Collateral by virtue of the provisions of this Agreement or
any Security Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any

 

223



--------------------------------------------------------------------------------

other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Finance
Obligations arising under Secured Hedge Agreements and Secured Cash Management
Agreements unless the Administrative Agent has received written notice of such
Finance Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedge Bank or Cash
Management Bank, as the case may be.

Section 9.12 Lender ERISA Representation. Each Lender as of the Restatement Date
represents and warrants as of the Restatement Date to the Administrative Agent
and each Joint Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, for the benefit of any Borrower or any other Loan Party,
that such Lender is not and will not be (1) an employee benefit plan subject to
Title I of ERISA, (2) a plan or account subject to Section 4975 of the Code;
(3) an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code; or (4) a “governmental plan” within the meaning
of ERISA.

Section 9.13 Appointment for the Province of Québec. Without prejudice to
Section 9.01 above, each of the Secured Parties hereby appoints the Collateral
Agent as the hypothecary representative within the meaning of Article 2692 of
the Civil Code of Québec, to enter into, to take and to hold on their behalf,
and for their benefit, any deed of hypothec (“Deed of Hypothec”) to be executed
by any Borrower or Subsidiary granting a hypothec pursuant to the laws of the
Province of Québec (Canada) and to exercise such powers and duties which are
conferred thereupon under such deed. In this respect, each of the Secured
Parties will be entitled to the benefits of any property or assets charged under
the Deed of Hypothec and will participate in the proceeds of realization of any
such property or assets. The Collateral Agent, in its capacity as hypothecary
representative shall (A) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Collateral Agent with respect to
the property or assets charged under the Deed of Hypothec, any other applicable
Law or otherwise, and (B) benefit from and be subject to all provisions hereof
with respect to the Administrative Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Secured Parties, the Borrowers or the
Subsidiaries. The constitution of the Collateral Agent as hypothecary
representative shall be deemed to have been ratified and confirmed by each
person accepting an assignment of, a participation in or an arrangement in
respect of, all or any potion of any of the Secured Parties’ rights and
obligations under this Agreement by the execution of an assignment, including an
Assignment and Acceptance or other agreement pursuant to which it becomes such
assignee or participant, and by each successor Collateral Agent by the execution
of an assignment agreement or other agreement, or by the compliance with other
formalities, as the case may be, pursuant to which it becomes a successor
Collateral Agent hereunder.

 

224



--------------------------------------------------------------------------------

ARTICLE X

CONTINUING GUARANTY

Section 10.01 Guaranty. Each Guarantor hereby unconditionally guarantees
(subject to Section 9.10, Section 10.06 and Section 11.22), as a guaranty of
payment and performance and not merely as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
of the Finance Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, of each Loan Party to the
Secured Parties, and whether arising hereunder or under any other Loan Document,
any Secured Cash Management Agreement or any Secured Hedge Agreement (including
all renewals, extensions, amendments, refinancings and other modifications
thereof and all costs, attorneys’ fees and expenses incurred by the Secured
Parties in connection with the collection or enforcement thereof); provided,
that with respect to each Guarantor, this Guaranty shall exclude (i) the Finance
Obligations of such Guarantor as a counterparty under any Secured Hedge
Agreement or direct obligor under any Secured Cash Management Agreement and
(ii) the Finance Obligations of such Guarantor in respect of any Facility under
which such Guarantor is at any time a Borrower. This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Finance Obligations or any instrument or agreement evidencing any Finance
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Finance Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

Section 10.02 Rights of Lenders. Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness of
this Guaranty: (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Finance Obligations or
any part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Finance Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Administrative Agent, the L/C Issuers and
the Lenders in their sole discretion may determine; and (d) release or
substitute one or more guarantors or obligors of any of the Finance Obligations.
Without limiting the generality of the foregoing, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of any Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor as a matter of
law or equity.

Section 10.03 Certain Waivers. Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of any Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Secured Party) of the Finance Obligations of any Borrower;
(b) any defense based on any claim that any Guarantor’s obligations exceed or
are more burdensome than those of any Borrower; (c) the benefit of any statute
of limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against any Borrower, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by any Secured Party; and (f) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable Law limiting the liability of or exonerating guarantors
or sureties. Each Guarantor expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the Finance
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Finance Obligations.

 

225



--------------------------------------------------------------------------------

Section 10.04 Obligations Independent. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor, and a
separate action may be brought against any Guarantor to enforce this Guaranty
whether or not any Borrower or any other person or entity is joined as a party.

Section 10.05 Subrogation. Prior to the Termination Date, no Guarantor shall
exercise any right of subrogation, contribution, indemnity, reimbursement or
similar rights with respect to any payments it makes under this Guaranty. If any
amounts are paid to any Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Secured Parties to reduce the amount of the
Finance Obligations in accordance with Section 8.03.

Section 10.06 Termination; Reinstatement. Subject to Section 11.22, this
Guaranty is a continuing guaranty of all Finance Obligations now or hereafter
existing and shall remain in full force and effect until the Termination Date.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of any
Borrower or any Guarantor is made, or any of the Secured Parties exercises its
right of setoff, in respect of the Finance Obligations, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.

Section 10.07 Subordination. Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of any Borrower owing to such Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of any Borrower to any such Guarantor as subrogee of the Secured
Parties or resulting from such Guarantor’s performance under this Guaranty, to
the indefeasible payment in full in cash of all Obligations.

Section 10.08 Stay of Acceleration. If acceleration of the time for payment of
any of the Finance Obligations is stayed, in connection with any case commenced
by or against any Guarantor, any Borrower under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by any other Guarantor
immediately upon demand by the Secured Parties.

Section 10.09 Condition of Borrower. Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
any Borrower and any other guarantor such information concerning the financial
condition, business and operations of such Borrower and any such other guarantor
as such Guarantor requires, and that none of the Secured Parties has any duty,
and such Guarantor is not relying on the Secured Parties at any time,

 

226



--------------------------------------------------------------------------------

to disclose to such Guarantor any information relating to the business,
operations or financial condition of any Borrower or any other guarantor (each
Guarantor waiving any duty on the part of the Secured Parties to disclose such
information and any defense relating to the failure to provide the same).

Section 10.10 Direct Benefit. Each Guarantor expressly represents, warrants and
acknowledges that any financial accommodations by the Secured Parties, or any of
them, to any Borrower, including without limitation the extension of credit
under this Agreement, are and will be of direct interest, benefit and advantage
to such Guarantor.

ARTICLE XI

MISCELLANEOUS

Section 11.01 Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by Products or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or by the Administrative Agent with the consent or ratification of the Required
Lenders or such other number or percentage of Lenders as may be specified
herein) and Products or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that (a) the Administrative Agent and Products may, with
only the consent of the other, amend, modify or supplement this Agreement and/or
any other Loan Document (x) to cure any ambiguity, omission, typographical
error, mistake, defect or inconsistency if such amendment, modification or
supplement does not adversely affect the rights of any Agent, any Lender or any
L/C Issuer, (y) to comply with local law or the advice of local counsel, or
(z) to cause one or more Loan Documents to be consistent with other Loan
Documents, and (b) no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.01) without the written consent of such Lender;

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest or fees due
to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iii) of the second proviso to this Section 11.01)
any fees payable hereunder or under any other Loan Document, without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of any Borrower to pay interest or
Letter of Credit Fees at the Default Rate;

 

227



--------------------------------------------------------------------------------

(iv) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
and adversely affected thereby;

(v) change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(vi) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender,
except to the extent the release of Collateral is permitted pursuant to
Section 11.22 (in which case such release may be made by the Administrative
Agent acting alone);

(vii) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 11.22 (in which
case such release may be made by the Administrative Agent acting alone);

and provided, further, that: (i) (A) no amendment, waiver or consent shall,
unless in writing and signed by each applicable USD L/C Issuer in addition to
the Required Revolving Lenders, affect the rights or duties of such USD L/C
Issuer under this Agreement or any Issuer Document relating to any USD Letter of
Credit issued or to be issued by it and (B) no amendment, waiver or consent
shall, unless in writing and signed by each applicable Multicurrency L/C Issuer
in addition to the Required Revolving Lenders, affect the rights or duties of
such Multicurrency L/C Issuer under this Agreement or any Issuer Document
relating to any Multicurrency Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Required Revolving Lenders, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) no amendment, waiver or consent which would require the
consent of a Lender but for the fact that it is a Defaulting Lender shall be
enforced against it without its consent; (v) the Bank of America Fee Letters and
the CoBank Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the respective parties thereto; (vi) Schedule
2.05(a)(i)(A) may be supplemented or amended with the consent of Products, the
Administrative Agent and each USD L/C Issuer; (vii) Schedule 2.05(a)(i)(B) may
be supplemented or amended with the consent of Products, the Administrative
Agent and each Multicurrency L/C Issuer; (viii) Schedule 4.08(a) may be modified
and/or supplemented as set forth in Section 4.08(a); and (ix) Section 2.01 may
be modified and/or supplemented as set forth in Section 13 of the Restatement
Agreement. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender, (y) the principal amount of any Loan made by
a Defaulting Lender shall not be reduced or extended without the consent of such
Defaulting Lender and (z) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately more adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

228



--------------------------------------------------------------------------------

Notwithstanding any provision herein to the contrary, no amendment or waiver of
any condition to any Revolving Facility Borrowing set forth in Section 5.05
(including, for purposes of such Section 5.05, any amendment to or waiver of any
underlying financial or other test or condition set forth or referred to in
Section 5.05) shall be effective unless in writing signed by the Required
Revolving Lenders (or by the Administrative Agent with the consent or
ratification of the Required Revolving Lenders) and Products or the applicable
Loan Party, as the case may be, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

Notwithstanding any provision herein to the contrary, no consent of any Lender
(other than the applicable Incremental Lenders, any lenders in respect of any
Refinancing Facility and the Administrative Agent in its capacity as such) shall
be required in connection with the making of any amendment to any Loan Document
of the type described in Sections 2.15 or 2.18 hereof, in each case in
accordance with such provisions.

If any Lender (a “Non-Consenting Lender”) does not consent to a proposed
amendment, waiver, consent, release, discharge or termination with respect to
any Loan Document that, pursuant to the terms of this Section 11.01, requires
the consent of each Lender (or each affected Lender) and that has been approved
by the Required Lenders, Products may replace such Non-Consenting Lender in
accordance with Section 11.14.

With respect to any matter requiring the approval of each Lender, each Lender
directly and adversely affected thereby or other specified Lenders, it is
understood that Voting Participants shall have the voting rights specified in
Section 11.06(i) as to such matter.

Section 11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to Holdings, any Borrower or any other Loan Party, the Administrative
Agent, the Collateral Agent, an L/C Issuer or the Swing Line Lender to the
address, facsimile number, electronic mail address or telephone number specified
for such person on Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Products).

 

229



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Article II if
such Lender or L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Swing Line Lender and L/C Issuers,
or Products may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail, FpML
messaging or other written acknowledgement), and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii), if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, any Borrower, any Lender, any
L/C Issuer or any other person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s, any other Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
messaging service, or through the Internet.

 

230



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of Holdings, the Borrowers, the Administrative
Agent, each L/C Issuer and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent, each L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to Products or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Borrowing Requests,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Borrower or any other Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Each Borrower shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such person on any notice
purportedly given by or on behalf of such Borrower in the absence of gross
negligence or willful misconduct by the Administrative Agent, each L/C Issuer,
each Lender or the Related Parties of each of them, as applicable, in relying on
any notice purportedly given by or on behalf of any Borrower or any other Loan
Party, as applicable, as determined in a final and non-appealable judgment by a
court of competent jurisdiction. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or L/C Issuer or by the Administrative Agent to exercise, and no delay by
any such person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided and provided under each other Loan Document are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

231



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, but subject to any Secured Debt Intercreditor Agreement, the authority
to enforce rights and remedies hereunder and under the other Loan Documents
against the Loan Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.01 for the benefit of all the Lenders and the L/C Issuers;
provided, however, that the foregoing shall not prohibit (i) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (ii) any L/C Issuer and the Swing Line Lender from
exercising the rights and remedies that inure to its benefit solely in its
capacity as L/C Issuer or Swing Line Lender, as the case may be, hereunder and
under the other Loan Documents, (iii) any Lender from exercising setoff rights
in accordance with Section 11.09 (subject to the terms of Section 2.14) or
(iv) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no person acting as Administrative Agent hereunder and under the other Loan
Documents, then (x) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.01 and (y) in
addition to the matters set forth in clauses (ii), (iii) and (iv) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

Section 11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Products agrees to pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and invoiced fees, charges and disbursements of a
single transaction counsel for the Administrative Agent and the Joint Lead
Arrangers, and, if necessary, the reasonable fees, charges and disbursements of
one local counsel per jurisdiction), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents
(including expenses incurred in connection with due diligence and initial
ongoing Collateral examination to the extent incurred with the reasonable prior
approval of Products), and any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) (including the reasonable and invoiced
fees, charges and disbursements of a single financial advisor to the
Administrative Agent and the Lenders retained by the Administrative Agent
(x) during the period commencing on August 30, 2019 and ending on the
FirstSecond Amendment Effective Date, and (y) thereafter, to the extent
reasonably determined to be necessary or advisable by the Administrative Agent,
and after consultation with Products (and subject to a “cap” on the fees,
charges and disbursements of such financial advisor incurred after the
FirstSecond Amendment Effective Date of $250,000350,000, but with it being
understood and agreed that in any event such “cap” shall not be applicable after
the occurrence and during the continuation of any Default or Event of Default),
for such periods as the Administrative Agent shall determine), (ii) all
reasonable and documented out-of-pocket expenses incurred by any L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) the reasonable costs and
expenses, without duplication, of (A) an appraisal of each of the Mortgaged
Properties to be conducted promptly following the First Amendment Effective
Date, and (B) for so long as the Total Net Leverage Ratio for the most recent
four consecutive fiscal quarters for

 

232



--------------------------------------------------------------------------------

which consolidated financial statements of Holdings have been delivered to the
Administrative Agent in accordance with Section 6.04(a) or (b) is greater than
5:00:1.00, one annual appraisal for each Mortgaged Property during each of the
fiscal years ending December 31, 2020 and December 31, 2021, in the case of each
of the foregoing clauses (A) and (B), with such appraisals to be conducted by an
appraiser reasonably selected by the Administrative Agent in consultation with
Products, and (C) each appraisal for each Mortgaged Property conducted after the
occurrence and during the continuation of an Event of Default, and (iv) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, any Lender or any L/C Issuer (including the reasonable and invoiced fees,
charges and disbursements of any special counsel (limited to one firm for the
Administrative Agent, the Lenders and the L/C Issuers unless the Administrative
Agent or any such Lender or L/C Issuer seeking reimbursement shall reasonably
determine in its good faith discretion that such joint representation would be
inappropriate due to the existence of any actual or potential conflict of
interest, in which case the Administrative Agent or any such Lender or L/C
Issuer, as the case may be, shall inform Products of such conflict and Products
shall reimburse the legal fees and expenses of no more than such number of
additional outside counsel for the Administrative Agent, the Lenders and the L/C
Issuers as is reasonably necessary to avoid any actual or potential conflict of
interest) and local counsel (limited to one firm for the Administrative Agent,
the Lenders and the L/C Issuers in each relevant jurisdiction unless the
Administrative Agent or any such Lender or L/C Issuer seeking reimbursement
shall reasonably determine in its good faith discretion that such joint
representation would be inappropriate due to the existence of any actual or
potential conflict of interest, in which case the Administrative Agent or any
such Lender or L/C Issuer, as the case may be, shall inform Products of such
conflict and Products shall reimburse the legal fees and expenses of no more
than such number of additional outside counsel for the Administrative Agent, the
Lenders and the L/C Issuers as is reasonably necessary to avoid any actual or
potential conflict of interest for the Administrative Agent, the Lenders and the
L/C Issuers), and, from and after the occurrence and continuation of a Default
or an Event of Default, the reasonable and documented fees and reasonable and
documented out-of-pocket expenses of one financial advisor retained by the
Administrative Agent in consultation with Products, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 11.04, or
(B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such reasonable and documented out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit, provided that, with respect to the First Amendment, all
amounts due under this Section 11.04 shall be paid on the First Amendment
Effective Date solely to the extent invoiced to Products within two Business
Days prior to the First Amendment Effective Date.; and provided, further, with
respect to the Second Amendment, all amounts due under this Section 11.04 shall
be paid on the Second Amendment Effective Date solely to the extent invoiced to
Products within two Business Days prior to the Second Amendment Effective Date.

(b) Indemnification. Each of Holdings and Products shall indemnify the
Administrative Agent (and any Subagent thereof), the Agents, the Joint Lead
Arrangers, each Lender, each L/C Issuer, and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented or invoiced out-of-pocket costs, fees
and expenses (including without limitation, fees, disbursements and other
charges of one firm of counsel for all Indemnitees, taken as a whole (and, if
necessary (x) by a single firm of local counsel

 

233



--------------------------------------------------------------------------------

in each applicable jurisdiction and (y) a single firm of specialist or
regulatory counsel, in each case, for all such persons taken as a whole) unless
such Indemnitee seeking indemnity shall reasonably determine in its good faith
discretion that such joint representation would be inappropriate due to the
existence of any actual or perceived conflict of interest, in which case such
Indemnitee or Indemnitees, as the case may be, shall inform Products of such
conflict and Holdings and Products shall reimburse the legal fees and expenses
of one separate counsel for each group of similarly situated conflicted
Indemnitees, as well as one firm of local counsel and/or one firm of specialists
or regulatory counsel), incurred by any Indemnitee or asserted against any
Indemnitee by any person (including Holdings and Products or any other Loan
Party) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions and
the other transactions contemplated hereby or thereby (including, in the case of
the Administrative Agent (and any Subagent thereof) and its Related Parties, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01)), (ii) any Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by an L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by Holdings, Products or
any other Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from (x) the gross negligence, bad
faith or willful misconduct of such Indemnitee (for purposes of this proviso
only, each of the Administrative Agent, any Joint Lead Arranger, any L/C Issuer,
the Swing Line Lender or any Lender shall be treated as several and separate
Indemnitees, but each of them together with its respective Related Parties,
shall be treated as a single Indemnitee) or any of its Related Parties or
(y) any material breach of any Loan Document by such Indemnitee or any of its
Related Parties or (z) arising from any claim, action, suit, inquiry,
litigation, investigation or proceeding that does not involve an act by or
omission of Holdings, Products or any of their affiliates and that is brought by
an Indemnitee against any other Indemnitee (other than any claim, actions,
suits, inquiries, litigation, investigation or proceeding against any Agent, any
Joint Lead Arranger, any L/C Issuer or the Swing Line Lender acting in its
capacity as such). Subject to and without limiting the generality of the
foregoing sentence, each of Holdings and Products agrees to indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and reasonable and documented out-of-pocket costs,
fees and expenses (including without limitation, fees, disbursements and other
charges of one firm of counsel for all Indemnitees, taken as a whole, and, if
necessary by a single firm of local counsel in each appropriate jurisdiction, in
each case, for all such persons taken as a whole (except the allocated costs of
in-house counsel)), incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of (A) any claim related in any
way to Environmental Laws and Holdings, Products or any of the Subsidiaries, or
(B) any actual or alleged presence, Release or threatened Release of Hazardous
Materials by Holdings, Products or any of the Subsidiaries or at, under, on or
from any Real Property; provided, that such indemnity shall not, as to any
Indemnitee,

 

234



--------------------------------------------------------------------------------

be available to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the (1) gross negligence, bad faith
or willful misconduct of such Indemnitee or its Related Parties or (2) any
material breach of any Loan Document by such Indemnitee or its Related Parties
(for purposes of this proviso only, each of the Administrative Agent, any Joint
Lead Arranger, any L/C Issuer, the Swing Line Lender or any Lender shall be
treated as several and separate Indemnitees, but each of them together with its
respective Related Parties shall be treated as a single Indemnitee). None of the
Indemnitees (or any of their respective Affiliates) shall be responsible or
liable to Holdings, Products or any of their respective subsidiaries, Affiliates
or stockholders or any other person or entity for any special, indirect,
consequential or punitive damages, which may be alleged as a result of the
Facilities or the Transactions. Without limiting the provisions of
Section 3.01(c), this Section 11.04(b) shall not apply with respect to Taxes
(other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim). The provisions of this Section 11.04 shall remain operative
and in full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent or any Lender or L/C Issuer. All amounts due under this
Section 11.04 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

(c) Reimbursement by Lenders. To the extent that Holdings and Products for any
reason fail indefeasibly to pay any amount required under subsection (a) or
(b) of this Section to be paid by it or them to the Administrative Agent (or any
Subagent thereof), any L/C Issuer or the Swing Line Lender or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such Subagent), each L/C Issuer or the Swing Line
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s outstanding Loans and unused
Commitments at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ percentage (carried out to the ninth
decimal place) of the Facility (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such Subagent), an L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such Subagent) an L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.02(a).

(d) Waiver of Consequential Damages. To the fullest extent permitted by
applicable Law, Products shall not assert, and hereby waives, and acknowledges
that no other Loan Party shall have, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection

 

235



--------------------------------------------------------------------------------

(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence, bad faith or willful misconduct of such Indemnitee or
its Related Parties as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor; provided, however, any Indemnitee shall
promptly refund an indemnification payment received hereunder to the extent that
there is a final judicial determination that such Indemnitee was not entitled to
indemnification with respect to such payment pursuant to this Section 11.04.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Commitments of all the Lenders and the repayment,
satisfaction or discharge of all the other Obligations.

Section 11.05 Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower or any other Loan Party is made to the Administrative Agent, any
L/C Issuer or any Lender, or the Administrative Agent, any L/C Issuer or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (ii) each Lender and L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (ii) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.

Section 11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (unless otherwise
specifically permitted by Section 7.05) (A) none of Holdings, any Borrower or
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, (B) Merrill Lynch, Pierce, Fenner & Smith Incorporated
may, without notice to any Loan Party, assign its rights and obligations under
this Agreement to any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the Signing Date and
(C) no Lender

 

236



--------------------------------------------------------------------------------

may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of Section 11.06(b),
(ii) by way of participation in accordance with the provisions of
Section 11.06(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.06(e). Nothing in this Agreement,
expressed or implied, is intended to confer, shall be construed to confer, or
shall confer upon any person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees (each, as “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment(s) and the
Loans (including for purposes of this Section 11.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that (in
each case with respect to any Facility) any such assignment shall be subject to
the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in
subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date, shall not be less than $1,000,000 in respect of the Term A-1 Facility or
Term A-2 Facility, or $5,000,000 in respect of the USD Revolving Facility or
Multicurrency Revolving Facility, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing under
Section 8.01(b), (c), (h) or (i), Products otherwise consents in writing (each
such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.

 

237



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) [Reserved].

(B) in connection with any assignment after the funding of the Loans on the
Restatement Date, the written consent of Products (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing under Section 8.01(b), (c), (h) or (i) at
the time of such assignment or (2) (x) in respect of any Revolving Facility,
such assignment is to a Revolving Facility Lender, an Affiliate of a Revolving
Facility Lender or an Approved Fund of a Revolving Facility Lender, (y) in
respect of the Term A-1 Facility, such assignment is to a Term A-1 Lender or a
Revolving Facility Lender, an Affiliate of a Term A-1 Lender or a Revolving
Facility Lender or an Approved Fund of a Term A-1 Lender or Revolving Facility
Lender or (z) in respect of the Term A-2 Facility, such assignment is to a Term
A-2 Lender, an Affiliate of a Term A-2 Lender or an Approved Fund of a Term A-2
Lender; provided that Products shall be deemed to have consented to any such
assignment in respect of any Loans under the Term A-1 Facility or Term A-2
Facility unless it shall object thereto by written notice to the Administrative
Agent within five Business Days after having received notice thereof;

(C) the written consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any unfunded Commitment if such assignment is to a person that is not a
Lender with a Commitment under the applicable Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) any Loan if such
assignment is to a person that is not a Lender, an Affiliate of a Lender, an
Approved Fund, Holdings, Products or any subsidiary of Holdings; and

(D) the written consent of each (x) USD L/C Issuer and the Swing Line Lender
(such consent not to be unreasonably withheld or delayed) shall be required for
any assignment in respect of the USD Revolving Facility and (y) Multicurrency
L/C Issuer (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Multicurrency Revolving Facility.

 

238



--------------------------------------------------------------------------------

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all applicable tax forms.

(v) No Assignment to Certain persons. No such assignment shall be made
(A) except in compliance with the requirements of Section 11.06(g), to Holdings,
any Borrower or any subsidiary of Holdings, (B) to any Defaulting Lender or any
of its subsidiaries or (C) to any natural person. In addition, absent the
written consent of Products, no such assignment shall be made to an Ineligible
Institution.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the written consent of Products and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender), to (x) pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in (1) USD
Letters of Credit and Swing Line Loans in accordance with its USD Revolving
Facility Percentage and (2) Multicurrency Letters of Credit in accordance with
its Multicurrency Revolving Facility Percentage, as applicable. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the applicable Borrower (at its
expense)

 

239



--------------------------------------------------------------------------------

shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 11.06.

(c) Register. (i) The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Acceptance delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders and L/C
Issuers, and the Commitments of, and principal amounts (and stated interest) of
the Loans, L/C Borrowings and Swing Line Loans owing to, each Lender and L/C
Issuer pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and Products,
the Administrative Agent, the Lenders and L/C Issuers shall treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender,
L/C Issuer or Swing Line Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrowers and any Lender,
at any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for a consent for a material or other
substantive change to the Loan Documents is pending, any Lender or L/C Issuer
may request and receive from the Administrative Agent a copy of the Register.

(i) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
paragraph (b)(iv) of this Section 11.06 (unless waived in accordance with such
paragraph) and any written consent to such assignment required by
paragraph (b)(iii) of this Section 11.06, the Administrative Agent shall
promptly accept such Assignment and Acceptance and record the information
contained therein in the Register. No assignment, whether or not evidenced by a
Note, shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph (c)(ii).

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
person (other than a natural person, a known Defaulting Lender or Products, any
of Products’ Affiliates or Subsidiaries or, to the extent a list of Ineligible
Institutions is posted on the Platform in a manner accessible to all Lenders,
any Ineligible Institution) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the L/C Issuers and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

 

240



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any of
the other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (b)(i), (ii),
(iii), (vi) and (vii) of the first proviso to Section 11.01 that affects such
Participant and requires the consent of each Lender directly affected thereby.
Products agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this
Section (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation);
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 11.14 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01, 3.04 or 3.05, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. A
participant shall not be entitled to the benefits of Section 3.01 to the extent
such Participant fails to comply with Section 3.01(e) as though it were a
Lender. Each Lender that sells a participation agrees, at Products’ request and
expense, to use reasonable efforts to cooperate with Products to effectuate the
provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.14 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of Products,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, L/C Borrowings, Swing Line Loans or its other obligations
under any Loan Document) to any person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, L/C Borrowing, Swing Line
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

241



--------------------------------------------------------------------------------

(f) Resignation as an L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
L/C Issuer or Swing Line Lender assigns all of its Revolving Facility
Commitment, Revolving Facility Loans and Swing Line Loans, as applicable,
pursuant to Section 11.06(b), such L/C Issuer or Swing Line Lender, as
applicable, may, (i) upon 30 days’ notice to Products and the Lenders, resign as
an L/C Issuer and/or (ii) upon 30 days’ notice to Products, resign as Swing Line
Lender, as applicable. In the event of any such resignation, Products shall be
entitled to appoint from among the Revolving Facility Lenders one or more
successor L/C Issuers and/or a successor Swing Line Lender, as the case may be,
hereunder; provided, however, that no failure by Products to appoint any such
successor shall affect the resignation of such resigning L/C Issuer or resigning
Swing Line Lender as an L/C Issuer or a Swing Line Lender, as the case may be.
If any L/C Issuer resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit issued by it which remain outstanding as of the effective date
of its resignation as a L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.05(c)). If any
Swing Line Lender resigns it shall retain all the rights of a Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or a successor Swing Line Lender, as applicable,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and/or Swing Line
Lender, as the case may be, and (ii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, issued by
the retiring L/C Issuer and remaining outstanding at the time of such succession
or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of such retiring L/C Issuer with respect to
such Letters of Credit.

(g) Permitted Loan Purchases. Prior to the First Amendment Effective Date,
Holdings, any Borrower and any other subsidiary of Holdings may purchase by way
of assignment and become an Assignee with respect to Term Loans at any time,
from Lenders in accordance with Section 11.06(b) (each, an “Assignor”) hereof
(“Permitted Loan Purchases”); provided that (A) Permitted Loan Purchases may be
made using Available Cash, (B) in no event shall any proceeds of any Revolving
Facility be used to finance any Permitted Loan Purchase, (C) Products shall
deliver to the Administrative Agent a certificate of the Chief Financial Officer
of Holdings stating (1) that no Event of Default has occurred and is continuing
or would result from the Permitted Loan Purchase, (2) that each of the
conditions contained in this Section 11.06(g) has been satisfied and (3) the
aggregate principal amount of Term Loans to be purchased (and the purchase
price(s) paid therefore), (D) upon consummation of any such Permitted Loan
Purchase, the Loans purchased pursuant thereto shall be deemed to be
automatically and immediately cancelled and extinguished in accordance with
Section 11.06(h), (E) in connection with any such Permitted Loan Purchase,
Holdings, the applicable Borrower or the applicable other subsidiary of Holdings
and such Lender that is the Assignor shall execute and deliver to the
Administrative Agent a Permitted Loan Purchase Assignment and Acceptance (and
for the avoidance of doubt, shall not be required to execute and deliver an
Assignment and Acceptance pursuant to Section 11.06(b)) and shall otherwise
comply with the conditions to Assignments under this Section 11.06, and
(F) notwithstanding anything in this Agreement to the contrary, in no event
shall a Permitted Loan Purchase be made at any time on or after the First
Amendment Effective Date.

 

242



--------------------------------------------------------------------------------

(h) Each Permitted Loan Purchase shall, for purposes of this Agreement be deemed
to be an automatic and immediate cancellation and extinguishment of such Term
Loans and Products shall, upon consummation of any Permitted Loan Purchase,
notify the Administrative Agent that the Register should be updated to record
such event as if it were a prepayment of such Loans.

(i) Voting Participants. Notwithstanding anything in this Section 11.06 to the
contrary, any Farm Credit Lender that (i) is the owner of a participation in a
Commitment (including Revolving Facility Loans outstanding thereunder) initially
in the amount of at least $10,000,000; (ii) is, by written notice to Products
and the Administrative Agent (a “Voting Participant Notification”), designated
by the selling Lender as being entitled to be accorded the rights of a voting
participant hereunder (any Farm Credit Lender so designated being called a
“Voting Participant”); and (iii) receives the prior written consent of Products
and the Administrative Agent to become a Voting Participant, shall be entitled
to vote for so long as such Farm Credit Lender owns such participation and
notwithstanding any sub-participation by such Farm Credit Lender (and the voting
rights of the selling Lender shall be correspondingly reduced), on a dollar for
dollar basis, as if such Participant were a Lender, on any matter requiring or
allowing a Lender to provide or withhold its consent, or to otherwise vote on
any proposed action; provided, however, that if such Voting Participant has at
any time failed to fund any portion of its participation when required to do so,
then until such time as all amounts of its participation required to have been
funded have been funded, such Voting Participant shall not be entitled to
exercise its voting rights pursuant to the terms of this Section 11.06(i), and
the voting rights of the selling Lender shall not be correspondingly reduced by
the amount of such Voting Participant’s participation. Notwithstanding the
foregoing, each Farm Credit Lender designated as a Voting Participant on
Schedule 11.06(i) hereto shall be a Voting Participant without delivery of a
Voting Participant Notification and without the prior written consent of
Products and the Administrative Agent. To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (A) state the full
name, as well as all contact information required for an assignee in the
Assignment and Acceptance; and (B) state the dollar amount of the participation
purchased. The selling Lender and the Voting Participant shall notify the
Administrative Agent and Products within three (3) Business Days of any
termination of, reduction or increase in the amount of, such participation.
Products and the Administrative Agent shall be entitled to conclusively rely on
information contained in notices delivered pursuant to this Section 11.06(i).
The voting rights hereunder are solely for the benefit of the Voting
Participants and shall not inure to any assignee or participant of a Voting
Participant.

Section 11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the L/C Issuers and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed: (i) to its Related Parties (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (ii) to the extent required or requested by any applicable
regulatory authority having jurisdiction over such person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners); (iii) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (iv) to any other party
hereto; (v) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement

 

243



--------------------------------------------------------------------------------

of rights hereunder or thereunder; (vi) subject to an agreement containing
confidentiality provisions substantially the same (and at least as restrictive)
as those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Assignee invited to be a Lender pursuant to
Section 2.15 or (B) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the obligations under this Agreement; (vii) to (A) any rating
agency in connection with rating Holdings, Products or its Subsidiaries or the
credit facilities provided hereunder or (B) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, in each case on a confidential basis; (viii) with the consent of
Holdings or (ix) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
the Administrative Agent, any L/C Issuer or any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than
Holdings, Products or any Subsidiary. For purposes of this Section,
“Information” means all information received from Holdings, Products or any
Subsidiary relating to Holdings, Products or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any L/C Issuer or any Lender on a non-confidential basis
prior to disclosure by Holdings, Products or any Subsidiary. Any person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.
Notwithstanding any other provision of this Agreement, any other Loan Document
or any Assignment and Acceptance, the provisions of this Section 11.07 shall
survive with respect to the Administrative Agent and each Lender and L/C Issuer
until the second anniversary of the Administrative Agent or Lender ceasing to be
the Administrative Agent or a Lender or an L/C Issuer, respectively.

Each of the Administrative Agent, the L/C Issuers and the Lenders acknowledges
that (i) the Information may include material non-public information concerning
Holdings, Products or one or more Subsidiaries, as the case may be, (ii) it has
developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with applicable Laws, including Federal and state securities Laws.

Section 11.08 Platform; Borrower Materials. Each of Holdings and Products hereby
acknowledges that (i) the Administrative Agent and/or the Joint Lead Arrangers
may, but shall not be obligated to, make available to the Lenders and the L/C
Issuers materials and/or information provided by or on behalf of Holdings and
the Borrowers hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak, ClearPar or another
similar electronic system (the “Platform”) and (ii) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Holdings or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such persons’
securities. Each of Holdings and Products hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that: (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall

 

244



--------------------------------------------------------------------------------

appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Holdings shall be deemed to have authorized the Administrative Agent,
the Joint Lead Arrangers, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to Holdings or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Joint Lead Arrangers shall treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

Section 11.09 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or L/C Issuer or any such Affiliate to or for the
credit or the account of any Borrower or any other Loan Party against any and
all of the obligations of such Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or an
L/C Issuer or such Affiliate, irrespective of whether or not such Lender, L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Lender
or L/C Issuer or such Affiliate different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, L/C Issuers
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, L/C Issuer or their respective Affiliates may have.
Each Lender and L/C Issuer agrees to notify Holdings and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

Section 11.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such person may, to
the extent permitted by applicable Law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

245



--------------------------------------------------------------------------------

Section 11.11 Counterparts; Integration; Effectiveness; Counterparts. This
Agreement, and each other Loan Document (unless otherwise indicated therein),
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, the Farm Credit Equity Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent or an L/C
Issuer, constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective in accordance with the applicable terms of the Restatement
Agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.This Agreement and any document, amendment, approval, consent,
information, notice, certificate, request, statement, disclosure or
authorization related to this Agreement (each a “Communication”), including
Communications required to be in writing, may be in the form of an Electronic
Record (as defined below) and may be executed using Electronic Signatures (as
defined below). Each of the parties hereto agrees that any Electronic Signature
on or associated with any Communication shall be valid and binding on the
applicable party to the same extent as a manual, original signature, and that
any Communication entered into by Electronic Signature, will constitute the
legal, valid and binding obligation of such party enforceable against such party
in accordance with the terms thereof to the same extent as if a manually
executed original signature was delivered. Any Communication may be executed in
as many counterparts as necessary or convenient, including both paper and
electronic counterparts, but all such counterparts are one and the same
Communication. For the avoidance of doubt, the authorization under this
paragraph may include, without limitation, use or acceptance by the Loan
Parties, the Administrative Agent and each of the Lenders and other Secured
Parties of a manually signed paper Communication which has been converted into
electronic form (such as scanned into PDF format), or an electronically signed
Communication converted into another format, for transmission, delivery and/or
retention. The Loan Parties, the Administrative Agent and each of the Lenders
and other Secured Parties may, at its option, create one or more copies of any
Communication in the form of an imaged Electronic Record (“Electronic Copy”),
which shall be deemed created in the ordinary course of the such Person’s
business, and destroy the original paper document. All Communications in the
form of an Electronic Record, including an Electronic Copy, shall be considered
an original for all purposes, and shall have the same legal effect, validity and
enforceability as a paper record. Notwithstanding anything contained herein to
the contrary, the Administrative Agent is under no obligation to accept an
Electronic Signature in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided,
further, without limiting the foregoing, (a) to the extent the Administrative
Agent has agreed to accept such Electronic Signature, the Loan Parties, the
Administrative Agent and each of the Lenders and other Secured Parties shall be
entitled to rely on any such Electronic Signature purportedly given by or on
behalf of any party hereto without further verification and (b) upon the request
of the Administrative Agent or any Lender, any Electronic Signature shall be
promptly followed by such manually executed counterpart. For purposes hereof,
“Electronic Record” and “Electronic Signature” shall have the meanings assigned
to them, respectively, by 15 USC §7006, as it may be amended from time to time.

 

246



--------------------------------------------------------------------------------

Section 11.12 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender and L/C Issuer, regardless of any
investigation made by the Administrative Agent or any Lender or L/C Issuer or on
their behalf and notwithstanding that the Administrative Agent or any Lender or
L/C Issuer may have had notice or knowledge of any Default or Event of Default
at the time of any Credit Event, and shall continue in full force and effect as
long as any Loan or any other Obligation shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.

Section 11.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (i) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (ii) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.13, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuers
or the Swing Line Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

Section 11.14 Replacement of Lenders or L/C Issuers. If any Borrower is entitled
to replace a Lender or L/C Issuer pursuant to the provisions of Section 3.06, or
if any Lender or L/C Issuer is a Defaulting Lender or a Non-Consenting Lender or
if any other circumstance exists hereunder that gives any Borrower the right to
replace a Lender or L/C Issuer as a party hereto (including pursuant to
Section 7.05(b)(i)(H)), then the applicable Borrower may, at its sole expense
and effort, upon notice to such Lender or L/C Issuer, as applicable, and the
Administrative Agent, require such Lender or L/C Issuer to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 11.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender or L/C Issuer, if a Lender or
L/C Issuer accepts such assignment), provided that:

(i) unless waived, such Borrower or such assignee shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b);

(ii) such Lender or L/C Issuer shall have received payment of an amount equal to
the outstanding par principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from such
assignee (to the extent of such outstanding principal and accrued interest and
fees) or such Borrower (in the case of all other amounts);

 

247



--------------------------------------------------------------------------------

(iii) in the case of any assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Laws.

A Lender or L/C Issuer shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver or consent, as applicable,
by such Lender or L/C Issuer, or otherwise, the circumstances entitling any
Borrower to require such assignment and delegation cease to apply. Each party
hereto agrees that an assignment required pursuant to this Section 11.14 may be
effected pursuant to, and recorded on the Register after execution of, an
Assignment and Acceptance executed by the applicable Borrower, the
Administrative Agent and the assignee and the Lender or L/C Issuer, as
applicable, required to make such assignment need not be a party thereto. Each
Lender or L/C Issuer agrees that, if the applicable Borrower elects to replace
such Lender in accordance with this Section, it shall promptly deliver to the
Administrative Agent any Note (if Notes have been issued in respect of such
Lender’s Loans) subject to such Assignment and Acceptance. Nothing in this
Section 11.14 shall be deemed to prejudice any rights that the Borrowers may
have against any Lender or L/C Issuer that is Defaulting Lender.

Section 11.15 Governing Law; Jurisdiction Etc.

(a) Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE
APPLICATION OF LAWS OF ANOTHER JURISDICTION; PROVIDED, HOWEVER, THAT THE
INTERPRETATION OF TEMBEC MATERIAL ADVERSE EFFECT (AND WHETHER OR NOT A TEMBEC
MATERIAL ADVERSE EFFECT HAS OCCURRED), (B) THE DETERMINATION OF THE ACCURACY OF
ANY SPECIFIED TEMBEC ARRANGEMENT AGREEMENT REPRESENTATIONS AND WHETHER AS A
RESULT OF ANY INACCURACY OF ANY SPECIFIED TEMBEC ARRANGEMENT AGREEMENT
REPRESENTATIONS, HOLDINGS HAS THE RIGHT (TAKING INTO ACCOUNT ANY APPLICABLE CURE
PROVISIONS) TO TERMINATE ITS OBLIGATIONS UNDER THE TEMBEC ARRANGEMENT AGREEMENT
OR DECLINE TO CONSUMMATE THE ACQUISITION AS A RESULT OF A BREACH OF SUCH
REPRESENTATIONS AND WARRANTIES AND (C) THE DETERMINATION OF WHETHER THE
ACQUISITION IS CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE TEMBEC
ARRANGEMENT AGREEMENT SHALL, IN EACH CASE, BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE PROVINCE OF QUÉBEC AND THE LAWS OF CANADA
APPLICABLE THEREIN AND WITHOUT REFERENCE TO THE CHOICE-OF-LAW PRINCIPLES THAT
WOULD RESULT IN THE APPLICATION OF THE LAWS OF A DIFFERENT JURISDICTION.

 

248



--------------------------------------------------------------------------------

(b) Submission to Jurisdiction. PRODUCTS AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY L/C ISSUER, ANY VOTING PARTICIPANT OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER, ANY VOTING
PARTICIPANT OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST
PRODUCTS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) Waiver of Venue. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 11.16 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED

 

249



--------------------------------------------------------------------------------

HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of Holdings and each of the Borrowers acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Joint Lead Arrangers and the Lenders are arm’s-length commercial
transactions between Holdings, the Borrowers and their respective Affiliates, on
the one hand, and the Administrative Agent, the Joint Lead Arrangers and the
Lenders, on the other hand, (B) each of Holdings and each of the Borrowers has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of Holdings and each of the Borrowers is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Joint Lead Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for Holdings, the Borrowers or any of
their respective Affiliates, or any other person and (B) neither the
Administrative Agent, any Joint Lead Arranger nor any Lender has any obligation
to the Borrowers or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Joint Lead
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
Holdings, the Borrowers and their respective Affiliates, and neither the
Administrative Agent, any Joint Lead Arranger nor any Lender has any obligation
to disclose any of such interests to Holdings, the Borrowers or their
Affiliates. To the fullest extent permitted by law, each of Holdings and each of
the Borrowers hereby waives and releases any claims that it may have against the
Administrative Agent, the Joint Lead Arrangers or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

Section 11.18 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptances, amendments, Swing Line Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for

 

250



--------------------------------------------------------------------------------

in any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

Section 11.19 USA Patriot Act Notice. Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. 107-56 (signed into Law October 26, 2001) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies Holdings and
the Borrowers, which information includes the name and address of Holdings and
the Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and the Borrowers in
accordance with the Patriot Act. Each of Holdings and the Borrowers shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” an anti-money laundering rules and regulations, including
the Patriot Act.

Section 11.20 Intercreditor Agreement. Each Lender and other Secured Party
agrees that it will be bound by, and will take no actions contrary to, the
provisions of any intercreditor agreement contemplated by Section 2.15(b),
Section 2.15(e), Section 2.18(a), Section 7.02(u) and Section 9.10 (each, a
“Secured Debt Intercreditor Agreement”). Each Lender and other Secured Party (by
its acceptance of the benefits of its security in the Collateral under the Loan
Documents) authorizes and instructs the Administrative Agent and the Collateral
Agent to enter into any Secured Debt Intercreditor Agreement on behalf of such
Lender and to take all actions (and execute all documents) required (or deemed
advisable) by the Administrative Agent or the Collateral Agent in accordance
with the terms of such Secured Debt Intercreditor Agreement.

Section 11.21 Appointment of Borrower as Representative. Holdings irrevocably
appoints and constitutes Products as its agent to deliver notices, instruments,
documents and other materials as required hereunder, in each case to the
Administrative Agent or any Lender in accordance with the terms hereof, and
under the other Loan Documents. Any such notice, instrument, document or other
material, and each related election, representation, warranty, agreement or
undertaking in connection therewith made by or on behalf of Holdings by Products
shall be deemed for all purposes to have been made by Holdings, as the case may
be, and shall be binding and enforceable against Holdings to the same extent as
made directly by Holdings.

 

251



--------------------------------------------------------------------------------

Section 11.22 Release of Liens and Guarantees.

(a) The Lenders, the L/C Issuers and the other Secured Parties hereby
irrevocably agree that the Liens granted to the Collateral Agent by the Loan
Parties on any Collateral shall (1) be automatically released: (i) in full upon
the occurrence of the Termination Date as set forth in Section 11.22(d) below,
(ii) upon the sale, transfer or other disposition (other than any lease or
license) of such Collateral by any Loan Party to a person that is not (and is
not required to become) a Loan Party in a transaction permitted under this
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (iii) to the extent that such Collateral comprises property
leased or licensed to a Loan Party, upon termination or expiration of such lease
or license (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (iv) if the release of such Lien is approved, authorized or
ratified in writing by the Required Lenders (or such other percentage of the
Lenders whose consent may be required in accordance with Section 11.01), (v) to
the extent that the property constituting such Collateral is owned by any
Guarantor, upon the release of such Guarantor from its obligations under the
Guaranty in accordance with clause (b) below (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (vi) as required by the
Collateral Agent to effect any sale, transfer or other disposition of Collateral
in connection with any exercise of remedies of the Collateral Agent pursuant to
the Security Documents or (vii) in the case of Receivables Assets, upon the
sale, transfer or other disposition thereof by any Loan Party (A) pursuant to a
Permitted Supplier Receivables Sale Program or (B) to a Special Purpose
Receivables Subsidiary of such Receivables Assets pursuant to a Permitted
Receivables Financing and (2) be released in the circumstances, and subject to
the terms and conditions, provided in Section 9.10 (and the Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without any further inquiry). Any such release
shall not in any manner discharge, affect, or impair the Finance Obligations or
any Liens (other than those being released) upon (or obligations (other than
those being released) of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, transfer or other
disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Loan Documents.

(b) In addition, the Lenders, the L/C Issuers and the other Secured Parties
hereby irrevocably agree that each Subsidiary Loan Party shall be released from
its respective Guaranty (i) upon the occurrence of the Termination Date as set
forth in Section 11.22(d) below, (ii)(x) upon consummation of any transaction
permitted hereunder resulting in such Subsidiary ceasing to constitute a
Subsidiary, (y) in the case of any Subsidiary Loan Party which became a
Subsidiary Loan Party pursuant to (1) clause (ii)(B) of the definition of
Subsidiary Loan Party and would not at such time be required to be a Subsidiary
Loan Party pursuant to clauses (i) or (ii)(A) of the definition thereof or
(2) clause (B) of the definition of Canadian Loan Party and would not at such
time be required to be a Canadian Loan Party pursuant to clause (A) of the
definition thereof, following a written request by Holdings to the
Administrative Agent requesting that such person no longer constitutes a
Subsidiary Loan Party and certifying its entitlement to the requested release
(and the Collateral Agent may rely conclusively on a certificate to the
foregoing effect provided to it by any Loan Party upon its reasonable request
without further inquiry), or (z) in the case of any Subsidiary Loan Party which
became a Subsidiary Loan Party pursuant to clause (i) or clause (ii)(A) of the
definition of Subsidiary Loan Party or clause (B) of the definition of Canadian
Loan Party and clause (ii)(C) of the definition of Subsidiary Loan Party, if
such Subsidiary becomes an Immaterial Subsidiary or an Excluded Subsidiary or,
upon consummation of any transaction permitted hereunder, would otherwise not
constitute a Subsidiary Loan Party under clause (ii)(A) of the definition of
Subsidiary Loan Party or clause (B) of the definition of Canadian

 

252



--------------------------------------------------------------------------------

Loan Party and clause (ii)(C) of the definition of Subsidiary Loan Party;
provided that any such release pursuant to preceding clause (y) shall only be
effective if (A) no Default or Event of Default has occurred and is continuing
or would result therefrom, (B) such Subsidiary owns no assets which were
previously transferred to it by another Loan Party which constituted Collateral
or proceeds of Collateral (or any such transfer of any such assets would be
permitted hereunder immediately following such release), (C) at the time of such
release (and after giving effect thereto), all outstanding Indebtedness of, and
Investments previously made in, such Subsidiary would then be permitted to be
made in accordance with the relevant provisions of Section 7.01 and 7.04 (for
this purpose, with Holdings being required to reclassify any such items made in
reliance upon the respective Subsidiary being a Loan Party on another basis as
would be permitted by such applicable Section), and any previous sale, lease or
other disposition thereto pursuant to such 7.05 shall be re-characterized and
would then be permitted as if same were made to a Subsidiary that was not a Loan
Party (and all items described above in this clause (C) shall thereafter be
deemed recharacterized as provided above in this clause (C)) and (D) such
Subsidiary shall not be (or shall be simultaneously be released as) a guarantor
with respect to any Refinancing Debt or any Permitted Refinancing Indebtedness
with respect thereto or (iii) if the release of such Subsidiary Loan Party is
approved, authorized or ratified by the Required Lenders (or such other
percentage of Lenders whose consent is required in accordance with
Section 11.01).

(c) The Lenders, the L/C Issuers and the other Secured Parties hereby authorize
the Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, lien releases, “no interest letters”, documents, and
agreements necessary or desirable to evidence and confirm the release of any
Subsidiary Loan Party or Collateral pursuant to the foregoing provisions of this
Section 11.22, all without the further consent or joinder of any Lender or any
other Secured Party. Upon the effectiveness of any such release, any
representation, warranty or covenant contained in any Loan Document relating to
any such Collateral or Subsidiary Loan Party shall no longer be deemed to be
made. In connection with any release hereunder, the Administrative Agent and the
Collateral Agent shall promptly (and the Secured Parties hereby authorize the
Administrative Agent and the Collateral Agent to) take such action and execute
any such documents as may be reasonably requested by Holdings and at Holdings’
expense in connection with the release of any Liens created by any Loan Document
in respect of such Subsidiary, property or asset; provided, that such release
shall not in any manner discharge, affect or impair the Finance Obligations or
any Liens upon (or obligations of Holdings or any Subsidiary in respect of) all
interests retained by Holdings or any Subsidiary, including (without limitation)
the proceeds of the sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery of documents pursuant to this
Section 11.22 shall be without recourse to or warranty by the Administrative
Agent or Collateral Agent.

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, on the Termination Date, upon request of Holdings, the Administrative
Agent and/or the Collateral Agent, as applicable, shall (without notice to, or
vote or consent of, any Secured Party) take such actions as shall be required to
release its security interest in all Collateral, and to release all obligations
under any Loan Document, whether or not on the date of such release there may be
any (i) obligations in respect of any Secured Hedge Agreements or any Secured
Cash Management Agreements and (ii) any contingent indemnification obligations
or expense reimbursement claims not then due. Any such release of obligations
shall be deemed subject to the provision that such obligations shall be
reinstated if after such release any portion of any

 

253



--------------------------------------------------------------------------------

payment in respect of the obligations guaranteed thereby shall be rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of a Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, a Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment has
not been made. Holdings agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or the Collateral
Agent (and their respective representatives) in connection with taking such
actions to release security interests in all Collateral and all obligations
under the Loan Documents as contemplated by this Section 11.22(d).

(e) Finance Obligations of Holdings or any of its Subsidiaries under any Secured
Cash Management Agreement or Secured Hedge Agreement (after giving effect to all
netting arrangements relating to such Secured Hedge Agreements) shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the Obligations are so secured and guaranteed. No person shall
have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Hedge Agreement or
Secured Cash Management Agreement. For the avoidance of doubt, no release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall require the consent of any holder of obligations under Secured Hedge
Agreements or any Secured Cash Management Agreements.

Section 11.23 Reserved.

Section 11.24 Farm Credit Equities.

(a) So long as (i) a Farm Credit Lender is a Lender or Voting Participant
hereunder and (ii) such Farm Credit Lender has notified Performance Fibers that
it is eligible to receive patronage distributions directly from such Farm Credit
Lender or one of its Affiliates on account of the Term A-2 Loans made (or
participated in) by such Farm Credit Lender hereunder, Performance Fibers will
acquire (and such Farm Credit Lender will make available to Performance Fibers
for purchase) equity in such Farm Credit Lender or one of its Affiliates in such
amounts and at such times as such Farm Credit Lender may require in accordance
with such Farm Credit Lender’s or its Affiliates’ bylaws and capital plan or
similar documents (as each may be amended from time to time), except that the
maximum amount of equity that Performance Fibers may be required to purchase in
such Farm Credit Lender or its Affiliate in connection with the portion of the
Term A-2 Loans made by such Farm Credit Lender may not exceed the maximum amount
permitted by the applicable bylaws, capital plan and related documents (x) at
the time this Agreement is entered into or (y) in the case of a Farm Credit
Lender that becomes a Lender or Voting Participant as a result of an assignment
or sale of participation, at the time of the closing of the related assignment
or sale of participation. Performance Fibers acknowledges receipt of the
documents from the respective Farm Credit Lenders as of the Signing Date that
are listed on Schedule 11.24 (and will upon reasonable request, and subject to
Products’ consent to such assignment or sale of a participation by such Farm
Credit Lender pursuant to Section 11.06(b)(iii) or Section 11.06(i), acknowledge
receipt of any similar documents delivered to Performance Fibers by a Farm
Credit Lender that becomes a Lender or Voting Participant as a result of an
assignment or sale of a participation after the Restatement Date) (the “Farm
Credit Equity Documents”), which describe the nature of the cash patronage,
stock and/or other equities in a Farm Credit Lender or its Affiliate required to
be acquired by Performance Fibers in connection with the Term A-2 Loans made (or
participated in) by such Farm Credit Lender (the “Farm Credit Equities”), as
well as applicable capitalization requirements, and Performance Fibers agrees to
be bound by the terms thereof.

 

 

254



--------------------------------------------------------------------------------

(b) Each party hereto acknowledges that each Farm Credit Lender’s (or its
Affiliate’s) bylaws, capital plan and similar documents (as each may be amended
from time to time) shall govern (x) the rights and obligations of the parties
with respect to the Farm Credit Equities and any patronage refunds or other
distributions made on account thereof or on account of Performance Fibers’
patronage with such Farm Credit Lender or its Affiliate, (y) Performance Fibers’
eligibility for patronage distributions from such Farm Credit Lender or its
Affiliate (in the form of Farm Credit Equities and cash) and (z) patronage
distributions, if any, in the event of a sale of a participation interest. Each
Farm Credit Lender reserves the right to assign or sell participations in all or
any part of its Commitments or outstanding Term A-2 Loans hereunder on a
non-patronage basis in accordance with Section 11.06; provided, that if
Products’ consent to such assignment or sale of a participation by such Farm
Credit Lender is required pursuant to Section 11.06(b)(iii) or Section 11.06(i),
as applicable, the parties hereto agree that, solely with respect to Products’
ability to reasonably withhold consent to such transfer because of an expected
reduction in patronage distributions to Performance Fibers (it being understood
and agreed that Products may have another basis for reasonably withholding
consent to such transfer), (A) if the transferring Farm Credit Lender has not
delivered a Farm Credit Lender Transfer Certificate (as defined below) to
Performance Fibers, then Products may withhold its consent to such assignment or
sale in its sole discretion (and in such case, Products shall be deemed not to
have unreasonably withheld or delayed its consent), and (B) if the transferring
Farm Credit Lender has delivered a Farm Credit Lender Transfer Certificate to
Performance Fibers, then Products may not withhold or delay its consent to such
assignment or sale on that basis (and any such withholding or delaying of
consent on that basis shall be deemed unreasonable). For purposes hereof, “Farm
Credit Lender Transfer Certificate” means a certificate executed by an officer
of the transferring Farm Credit Lender and certifying to Performance Fibers that
such transferring Farm Credit Lender has used commercially reasonable efforts to
consummate the relevant assignment or sale or a participation with another
entity that would be expected to make patronage distributions to Performance
Fibers on a going forward basis that are consistent with (or better than) those
that Performance Fibers could reasonably have expected to have received from
such transferring Farm Credit Lender. Subject to the first sentence of this
Section 11.24(b), any Term A-2 Loans made to Performance Fibers shall result in
the accrual of patronage refunds or distributions for the benefit of Performance
Fibers from the applicable Farm Credit Lender (or one of its Affiliates), and
such patronage refunds or distributions shall be payable directly for the
account of Performance Fibers.

(c) Each party hereto acknowledges that each Farm Credit Lender or its Affiliate
has a statutory lien pursuant to the Farm Credit Act of 1971 (as may be amended
from time to time) on all Farm Credit Equities of such person that Performance
Fibers may now own or hereafter acquire, which statutory lien shall be for such
Farm Credit Lender’s (or its Affiliate’s) sole and exclusive benefit. The Farm
Credit Equities of a particular Farm Credit Lender or its Affiliate shall not
constitute security for the Obligations due to any other Lender. To the extent
that any of the Loan Documents create a Lien on the Farm Credit Equities of a
Farm Credit Lender or its Affiliate or on patronage accrued by such Farm Credit
Lender or its Affiliate for the account of Performance Fibers (including, in
each case, proceeds thereof), such Lien shall be for such Farm

 

255



--------------------------------------------------------------------------------

Credit Lender’s (or its Affiliate’s) sole and exclusive benefit and shall not be
subject to pro rata sharing hereunder. Neither the Farm Credit Equities nor any
accrued patronage shall be offset against the Obligations except that, in the
event of an Event of Default, a Farm Credit Lender may elect, solely at its
discretion, to apply the cash portion of any patronage distribution or
retirement of equity to amounts owed to such Farm Credit Lender under this
Agreement, whether or not such amounts are currently due and payable.
Performance Fibers acknowledges that any corresponding tax liability associated
with such application is the sole responsibility of Performance Fibers. No Farm
Credit Lender or its Affiliate shall have an obligation to retire the Farm
Credit Equities of such person upon any Event of Default, Default or any other
default by Performance Fibers or any other Loan Party, or at any other time,
either for application to the Obligations or otherwise.

Section 11.25 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 11.26 Acknowledgment and Consent to Bail-In of Certain Financial
Institutions. Solely to the extent any Lender or L/C Issuer that is an
EEAAffected Financial Institution is a party to this Agreement and
notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges and accepts that any liability of any Lender under or in
connection with this Agreementor L/C Issuer that is an Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to Bail-In Action by the relevantthe write-down and
conversion powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by the effect of:

(a) the application of any Write-Down and Conversion Powers by anythe applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer party hereto that is subject to the
Write-Down and Conversion Powers of any Resolution Authoritythat is an Affected
Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of anythe applicable Resolution
Authority.

 

256



--------------------------------------------------------------------------------

Section 11.27 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the applicable
Borrower in the Agreement Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower (or to any other person who may be
entitled thereto under applicable Law).

Section 11.28 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Contract or any other agreement or instrument that is a QFC (as defined
below) (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

(a) In the event a Covered Entity (as defined below) that is party to a
Supported QFC (each, a “Covered Party”) becomes subject to a proceeding under a
U.S. Special Resolution Regime, the transfer of such Supported QFC and the
benefit of such QFC Credit Support (and any interest and obligation in or under
such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate (as defined below) of a Covered Party
becomes subject to a proceeding under a U.S. Special Resolution Regime, Default
Rights (as defined below) under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

 

257



--------------------------------------------------------------------------------

(b) As used in this Section 11.28, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

258